Exhibit 10.1

 

EXECUTION VERSION

 

$1,500,000,000 REVOLVING LOAN FACILITY AND

$125,000,000 TERM LOAN FACILITY

AMENDED AND RESTATED CREDIT AGREEMENT

 

by and among

 

THE MACERICH PARTNERSHIP, L.P.,

as the Borrower

 

THE MACERICH COMPANY,

as the Guarantor

 

DEUTSCHE BANK TRUST COMPANY AMERICAS
and
THE INSTITUTIONS FROM TIME TO TIME PARTY HERETO,

as Lenders

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as the Administrative Agent for the Lenders

 

DEUTSCHE BANK SECURITIES INC.,
J.P. MORGAN SECURITIES LLC and

WELLS FARGO SECURITIES, LLC,
as the Joint Lead Arrangers and Joint Bookrunning Managers

 

JPMORGAN CHASE BANK, N.A. and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Co-Syndication Agents

 

BARCLAYS BANK PLC,

GOLDMAN SACHS BANK USA,

PNC BANK, NATIONAL ASSOCIATION,

THE ROYAL BANK OF SCOTLAND PLC and

U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents

 

Dated as of August 6, 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1.

The Credits

1

 

 

 

1.1.

The Commitments

1

1.2.

Loans and Borrowings

2

1.3.

Requests for Revolving Borrowings

3

1.4.

Letters of Credit

4

1.5.

Funding of Borrowings

13

1.6.

Interest Elections

14

1.7.

Termination and Reduction of the Revolving Commitments

15

1.8.

Manner of Payment of Loans; Evidence of Debt

16

1.9.

Prepayment of Loans

17

1.10.

Interest

18

1.11.

Presumptions of Payment

18

1.12.

Defaulting Lender Adjustments; Removal; Termination

19

 

 

 

ARTICLE 2.

General Provisions Regarding Payments

22

 

 

 

2.1.

Payments by the Borrower

22

2.2.

Pro Rata Treatment

22

2.3.

[RESERVED]

23

2.4.

Inability to Determine Rates

23

2.5.

Illegality

23

2.6.

Funding

24

2.7.

Increased Costs

24

2.8.

Obligation of Lenders to Mitigate; Replacement of Lenders

25

2.9.

Funding Indemnification

26

2.10.

Taxes

27

2.11.

Fees

31

2.12.

Default Interest

32

2.13.

Computation

32

2.14.

Application of Insufficient Payments

32

 

 

 

ARTICLE 3.

Incremental Facility

32

 

 

 

3.1.

Incremental Facility Request

32

3.2.

Facility Increase Arrangers

33

3.3.

Conditions to Effectiveness of Facility Increase

33

3.4.

Additional Facility Increase Matters

34

 

 

 

ARTICLE 4.

Credit Support

36

 

 

 

4.1.

REIT Guaranty

36

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 5.

Conditions Precedent

36

 

 

 

5.1.

Conditions to Amendment and Restatement

36

5.2.

Each Credit Event

38

 

 

 

ARTICLE 6.

Representations and Warranties

39

 

 

 

6.1.

Financial Condition

39

6.2.

No Material Adverse Effect

39

6.3.

Compliance with Laws and Agreements

39

6.4.

Organization, Powers; Authorization; Enforceability

39

6.5.

No Conflict

40

6.6.

No Material Litigation

41

6.7.

Taxes

41

6.8.

Investment Company Act

41

6.9.

Subsidiary Entities

41

6.10.

Federal Reserve Board Regulations

42

6.11.

ERISA Compliance

42

6.12.

Assets and Liens

43

6.13.

Securities Acts

43

6.14.

Consents, Etc.

43

6.15.

Hazardous Materials

43

6.16.

Regulated Entities

44

6.17.

Copyrights, Patents, Trademarks and Licenses, etc.

44

6.18.

REIT Status

44

6.19.

Insurance

44

6.20.

Full Disclosure

45

6.21.

Indebtedness

45

6.22.

Real Property

45

6.23.

Brokers

45

6.24.

No Default

45

6.25.

Solvency

45

6.26.

Foreign Assets Control Regulations, etc.

45

 

 

 

ARTICLE 7.

Affirmative Covenants

46

 

 

 

7.1.

Financial Statements

46

7.2.

Certificates; Reports; Other Information

48

7.3.

Maintenance of Existence and Properties

48

7.4.

Inspection of Property; Books and Records; Discussions

48

7.5.

Notices

48

7.6.

Expenses

49

7.7.

Payment of Indemnified Taxes and Other Taxes and Charges

50

7.8.

Insurance

50

7.9.

Hazardous Materials

50

7.10.

Compliance with Laws and Contractual Obligations

51

7.11.

[RESERVED]

51

 

--------------------------------------------------------------------------------


 

7.12.

[RESERVED]

51

7.13.

REIT Status

51

7.14.

Use of Proceeds

51

7.15.

Management of Projects

51

 

 

 

ARTICLE 8.

Negative Covenants

51

 

 

 

8.1.

Liens

52

8.2.

Indebtedness

52

8.3.

Fundamental Change

52

8.4.

Dispositions

53

8.5.

Investments

53

8.6.

Transactions with Partners and Affiliates

55

8.7.

Margin Regulations; Securities Laws

55

8.8.

Organizational Documents

55

8.9.

Fiscal Year

56

8.10.

[RESERVED]

56

8.11.

Distributions

56

8.12.

Financial Covenants of Borrower Parties

56

 

 

 

ARTICLE 9.

Events of Default

57

 

 

 

ARTICLE 10.

The Agents

60

 

 

 

10.1.

Appointment

60

10.2.

Delegation of Duties

60

10.3.

Exculpatory Provisions

60

10.4.

Reliance by the Agents

61

10.5.

Notice of Default

61

10.6.

Non-Reliance on Agents and Other Lenders

61

10.7.

Indemnification; Reimbursement

62

10.8.

Agents in Their Individual Capacity

63

10.9.

Successor Administrative Agent

63

10.10.

[RESERVED]

63

10.11

Limitations on Agents’ Liability

63

 

 

 

ARTICLE 11.

Miscellaneous Provisions

64

 

 

 

11.1.

No Assignment by the Borrower

64

11.2.

Modification

64

11.3.

Cumulative Rights; No Waiver

65

11.4.

Entire Agreement

65

11.5.

Survival

66

11.6.

Notices

66

11.7.

Governing Law

67

11.8.

Assignments, Participations, Etc.

67

11.9.

Counterparts; Electronic Execution

70

 

--------------------------------------------------------------------------------


 

11.10.

Sharing of Payments

70

11.11.

Confidentiality

70

11.12.

Consent to Jurisdiction

71

11.13.

Waiver of Jury Trial

72

11.14.

Indemnity

72

11.15.

Telephonic Instruction

73

11.16.

Marshalling; Payments Set Aside

73

11.17.

Set-off

74

11.18.

Severability

74

11.19.

No Third Parties Benefited

74

11.20.

No Fiduciary Duty

74

11.21.

PATRIOT Act

75

11.22.

Time

75

11.23.

Effectiveness of Agreement

75

11.24.

References to “Credit Agreement”

75

 

--------------------------------------------------------------------------------


 

SCHEDULE OF ANNEXES, SCHEDULES AND EXHIBITS

 

ANNEXES:

 

Annex 1

Glossary

 

 

 

SCHEDULES:

 

 

 

Schedule A

Series A Term Loans

 

Schedule 1.4

Existing Letters of Credit

 

Schedule 6.6

Material Litigation

 

Schedule 6.9

Subsidiary Entities

 

Schedule 6.11

ERISA

 

Schedule 6.14

Consents

 

Schedule 6.21

Indebtedness

 

Schedule 6.22

Schedule of Properties

 

Schedule 7.15

Wholly-Owned Projects with Non-Standard Management Agreement

 

Schedule 8.1

Additional Permitted Liens

 

Schedule 8.5

Capital Stock of Joint Ventures

 

Schedule 8.6

Transactions with Affiliates

 

Schedule 11.6

Addresses for Notices, Etc.

 

Schedule G-1

Initial Revolving Commitments and Term Loan Commitments

 

Schedule G-2

Description of Guaranties

 

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

Form of Borrowing Request

 

Exhibit B

Form of Letter of Credit Request

 

Exhibit C

Form of Rate Request

 

Exhibit D

Form of Term Loan Note

 

Exhibit E

Form of Assignment and Acceptance Agreement

 

Exhibit F

Form of Closing Certificate

 

Exhibit G

Form of Compliance Certificate

 

Exhibit H

Form of Master Management Agreement

 

Exhibit I

Form of Revolving Loan Note

 

Exhibit J-1

Form of U.S. Tax Compliance Certificate

 

Exhibit J-2

Form of U.S. Tax Compliance Certificate

 

Exhibit J-3

Form of U.S. Tax Compliance Certificate

 

Exhibit J-4

Form of U.S. Tax Compliance Certificate

 

Exhibit K

Form of Joinder Agreement

 

Exhibit L

Form of Swing Line Note

 

 

vi

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”) is made and dated
as of August 6, 2013, by and among THE MACERICH PARTNERSHIP, L.P., a limited
partnership organized under the laws of the state of Delaware (“Macerich
Partnership”), AS “BORROWER”; and THE MACERICH COMPANY, a Maryland corporation
(“MAC”),  AS “GUARANTOR”; THE LENDERS FROM TIME TO TIME PARTY HERETO
(collectively and severally, the “Lenders”); DEUTSCHE BANK TRUST COMPANY
AMERICAS, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”); DEUTSCHE BANK SECURITIES INC., J.P. MORGAN SECURITIES
LLC and WELLS FARGO SECURITIES, LLC, as joint lead arrangers (in such capacity,
the “Joint Lead Arrangers”) and joint bookrunning managers; JPMORGAN CHASE BANK,
N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION, as co-syndication agents; and
BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA, PNC BANK, NATIONAL ASSOCIATION, THE
ROYAL BANK OF SCOTLAND PLC and U.S. BANK NATIONAL ASSOCIATION, as
co-documentation agents.

 

RECITALS

 

A.                                    Capitalized terms used in these Recitals
shall have the respective meanings set forth for such terms in the Glossary
attached hereto as Annex I.

 

B.                                    Pursuant to the Existing Credit Agreement,
the Existing Lenders have made a $1,500,000,000 revolving credit facility and a
$125,000,000 term loan facility available to the Borrower and certain
subsidiaries and affiliates of the Borrower.

 

C.                                    The Lenders party hereto and the Borrower
have agreed to amend and restate the Existing Credit Agreement in its entirety
and DBTCA has agreed to act as Administrative Agent on behalf of the Lenders on
the terms and subject to the conditions set forth herein and in the other Loan
Documents.

 

NOW, THEREFORE, in consideration of the above Recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

AGREEMENT

 

ARTICLE 1.                           The Credits.

 

1.1.                            The Commitments.

 

(1)                                 Revolving Commitments.  Subject to the terms
and conditions set forth herein, each Revolving Lender with a Revolving
Commitment severally agrees to make one or more Revolving Loans to the Borrower
during the Availability Period in an aggregate principal amount that will not
result in, after giving effect thereto, (a) such Revolving Lender’s Revolving
Credit Exposure exceeding such Revolving Lender’s Revolving Commitment or
(b) the sum of the total Revolving Credit Exposures exceeding the total
Revolving Commitments.

 

1

--------------------------------------------------------------------------------


 

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and re-borrow Revolving Loans.

 

(2)                                 Term Loan Commitments.  Each Term Lender
party to this Agreement as of the Closing Date made a Series A Term Loan (as
defined below) to the Borrower on December 8, 2011 and the outstanding principal
balance of the Series A Term Loan held by such Term Lender as of the Closing
Date is equal to the amount set forth opposite such Term Lender’s name in
Schedule A to this Agreement.  From time to time, subject to the terms and
conditions set forth herein, in accordance with Article 3 hereof, New Term Loan
Lenders with New Term Loan Commitments may agree to lend to the Borrower
additional amounts as additional Series of New Term Loans on the terms set forth
in the applicable Joinder Agreement.  Amounts borrowed under this
Section 1.1(2), which shall include any Series of New Term Loans, together with
the term loans outstanding as of the Closing Date (which shall be referred to
herein collectively as the “Series A Term Loans”), are referred to collectively
as the “Term Loans” and any New Term Loan Commitments incurred after the Closing
Date in accordance with Article 3 are referred to collectively as the “Term Loan
Commitments”.  Principal amounts of any Term Loans that are repaid or prepaid
may not be re-borrowed.

 

(3)                                 Existing Principal Obligations.  The
Borrower, MAC, the Administrative Agent, the Lenders, Swing Line Lender and
Issuing Lender acknowledge and agree that under the Existing Credit Agreement,
the aggregate principal amount of all Obligations owing by the Borrower and MAC
as of the Closing Date (the “Existing Principal Obligations”) is $530,000,000
(exclusive of interest, fees and expenses).  Borrower and MAC acknowledge and
agree that all Obligations of Borrower and MAC outstanding as of the Closing
Date (including the Existing Principal Obligations) constitute valid and binding
obligations of the Borrower and MAC and are not subject to offset, counterclaim,
defense or recoupment of any kind.  All interest, fees and expenses together
with all other Obligations outstanding under the Existing Credit Agreement
(including the Existing Principal Obligations) which remain unpaid and
outstanding as of the Closing Date shall be in all respects continuing and
remain outstanding and payable under this Agreement and the other Loan
Documents, with only the terms thereof being modified from and after the Closing
Date as set forth in this Agreement and the other Loan Documents.

 

1.2.                            Loans and Borrowings.

 

(1)                                 Obligations of Lenders.  Each Loan shall be
made as part of a Borrowing consisting of Loans or portions of a Loan of the
same Type made by the Revolving Lenders or Term Lenders of as given Series of
Term Loans ratably in accordance with their respective Revolving Commitments or
respective Term Loan Commitments for such Series of Term Loans, as the case may
be.  The failure of any Lender to make any Loan or portion of a Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Revolving Commitments and the Term Loan Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make any Loan or portion of a Loan as required.

 

2

--------------------------------------------------------------------------------


 

(2)                                 Types of Loans.  Subject to Section 2.4,
each Borrowing shall be constituted entirely of Base Rate Loans or LIBO Rate
Loans as the Borrower may request in accordance herewith.

 

(3)                                 Minimum Amounts; Limitation on Number of
Borrowings.  At the commencement of each Interest Period for any LIBO Rate
Borrowing, such Borrowing shall be in an aggregate amount of $1,000,000 or a
larger multiple of $1,000,000.  At the time that each Base Rate Borrowing is
made, such Borrowing shall be in an aggregate amount equal to $1,000,000 or a
larger multiple of $1,000,000; provided that a Base Rate Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total
Revolving Commitments or in an amount that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 1.4(6). 
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be LIBO Rate Loans outstanding having more than
twelve (12) different Interest Periods.

 

(4)                                 Limitations on Lengths of Interest Periods. 
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert to or continue as a LIBO Rate
Borrowing, any Borrowing if the Interest Period requested therefore would end
after the Revolving Commitment Termination Date, in the case of any Revolving
Loans, or the applicable Term Loan Maturity Date, in the case of any Series of
the Term Loans.

 

1.3.                            Requests for Revolving Borrowings.  To request a
Revolving Borrowing, the Borrower shall notify the Administrative Agent in
writing (which notice may be by facsimile) (a) in the case of a LIBO Rate
Borrowing, not later than 2:00 p.m. (New York time), three Business Days before
the date of the proposed Revolving Borrowing or (b) in the case of a Base Rate
Borrowing, not later than 2:00 p.m. (New York time) one Business Day before the
date of the proposed Revolving Borrowing.  Each such Borrowing Request shall be
irrevocable, shall be signed by a Responsible Officer and shall be in the form
of Exhibit A hereto.  Each such Borrowing Request shall specify the following
information in compliance with Section 1.2:

 

(i)                                     the aggregate amount of the requested
Revolving Borrowing;

 

(ii)                                  the date of such Revolving Borrowing,
which shall be a Business Day;

 

(iii)                               whether such Revolving Borrowing is to be a
Base Rate Borrowing or a LIBO Rate Borrowing;

 

(iv)                              in the case of a LIBO Rate Borrowing, the
Interest Period therefor, which shall be a period contemplated by the definition
of the term “Interest Period” as it relates to LIBO Rate Loans; and

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 1.5.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a Base Rate Borrowing.  If no Interest
Period is specified with respect to any requested LIBO Rate Borrowing, then the
Borrower shall be

 

3

--------------------------------------------------------------------------------


 

deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Revolving Lender of the details thereof
and of the amount of such Revolving Lender’s Revolving Loan to be made as part
of the requested Borrowing.

 

1.4.                            Letters of Credit.

 

(1)                                 General.  Subject to the terms and
conditions set forth herein, in addition to the Loans provided for in
Section 1.1, the Borrower may request the Issuing Lender to issue Letters of
Credit for its own account or the account of any Macerich Entity in such form as
is acceptable to the Issuing Lender in its reasonable determination at any time
prior to the earlier of (i) the date that is thirty (30) days prior to the
Revolving Commitment Termination Date and (ii) the date of termination of the
Revolving Commitments.  Letters of Credit issued hereunder shall constitute
utilization of the Revolving Commitments.  All Letters of Credit issued pursuant
to this Agreement must be denominated in U.S. Dollars and must be standby
letters of credit.  The only drawings permitted on the Letters of Credit issued
pursuant to this Agreement shall be sight drawings.  It is hereby acknowledged
and agreed that each of the letters of credit listed on Schedule 1.4 hereto
shall constitute a “Letter of Credit” for all purposes under this Agreement and
the other Loan Documents.

 

(2)                                 Notice of Issuance, Amendment, Renewal or
Extension.  Whenever it requires that a Letter of Credit be issued, the Borrower
shall give the Administrative Agent and the Issuing Lender written notice
thereof at least three (3) Business Days (or such shorter period acceptable to
the Issuing Lender) in advance of the proposed date of issuance (which shall be
a Business Day), which notice shall be in the form of Exhibit B (each such
notice being a “Letter of Credit Request”).  Whenever the Borrower requires an
amendment, renewal or extension of any outstanding Letter of Credit, the
Borrower shall, on its letter head, give the Administrative Agent and the
Issuing Lender written notice thereof at least three (3) Business Days (or such
shorter period acceptable to the Issuing Lender) in advance of the proposed date
of the amendment (which shall be a Business Day).  Letter of Credit Requests and
amendment requests may be delivered by facsimile.  Promptly after the issuance
or amendment (including a renewal or extension) of a Letter of Credit, the
Issuing Lender shall notify the Borrower and the Administrative Agent, in
writing, of such issuance or amendment and such notice will be accompanied by a
copy of such issuance or amendment.  Upon receipt of such notice, the
Administrative Agent shall promptly notify each Revolving Lender of such
issuance or amendment and if requested to do so by any Revolving Lender, the
Administrative Agent shall provide such Revolving Lender with a copy of such
issuance or amendment.

 

(3)                                 Limitations on Amounts.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the aggregate LC Exposure of the Issuing
Lender (determined for these purposes without giving effect to the
participations therein of the Revolving Lenders pursuant to
Section 1.4(5) below) shall not exceed $75,000,000 and (ii) the sum of the total
Revolving Credit Exposures shall not exceed the total Revolving Commitments. 
Each Letter of Credit shall be in an amount of $100,000 or larger.

 

4

--------------------------------------------------------------------------------


 

(4)                                 Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
twelve months after the date of the issuance of such Letter of Credit or, in the
case of any renewal or extension thereof (which renewals or extensions, subject
to clause (ii) hereof, may be automatic pursuant to the terms of such Letter of
Credit), twelve months after the then-current expiration date of such Letter of
Credit and (ii) the Outside L/C Maturity Date; provided that, if one or more
Letters of Credit shall have an expiry date that is later than the Revolving
Commitment Termination Date, (x) the Borrower shall provide cash collateral
pursuant to and in accordance with Section 1.4(11) with respect to such Letters
of Credit on or prior to five days before the Revolving Commitment Termination
Date, (y) the obligations of the Borrower under this Section 1.4 in respect of
such Letters of Credit shall survive the Revolving Commitment Termination Date
and shall remain in effect until no such Letters of Credit remain outstanding
and (z) each Revolving Lender shall be reinstated hereunder, to the extent any
such cash collateral, the application thereof or reimbursement in respect
thereof is required to be returned to the Borrower by the Issuing Lender after
the Revolving Commitment Termination Date until no such Letters of Credit remain
outstanding.

 

(5)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
by the Issuing Lender, and without any further action on the part of the Issuing
Lender or the Revolving Lenders, the Issuing Lender hereby grants to each
Revolving Lender, and each Revolving Lender hereby acquires from the Issuing
Lender, an undivided interest and participation in such Letter of Credit equal
to such Revolving Lender’s Applicable Revolving Percentage of the aggregate
amount available to be drawn under such Letter of Credit.  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this section in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Potential Default or Event of Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

In consideration and in furtherance of the foregoing, each Revolving Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for account of the Issuing Lender, such Revolving Lender’s Applicable Revolving
Percentage of each LC Disbursement made by the Issuing Lender promptly upon the
request of the Issuing Lender at any time from the time of such LC Disbursement
until such LC Disbursement is reimbursed by the Borrower or at any time after
any reimbursement payment is required to be refunded to the Borrower for any
reason.   Each such payment shall be made in the same manner as provided in
Section 1.5 with respect to Revolving Loans made by such Revolving Lender (and
Section 1.5 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Lender the amounts so received by it from the Revolving Lenders. 
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to the next following paragraph, the Administrative Agent
shall distribute such payment to the Issuing Lender or, to the extent that the
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Lender, then to such Revolving Lenders and the Issuing Lender as their
interests may appear.  Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Lender for any

 

5

--------------------------------------------------------------------------------


 

LC Disbursement shall not constitute a Revolving Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

 

(6)                                 Reimbursement.  If the Issuing Lender shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse the Issuing Lender in respect of such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
1:00 p.m. (New York time) on (i) the Business Day that the Borrower receives
notice of such LC Disbursement, if such notice is received prior to 11:00 a.m.
(New York time) or (ii) the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such
time; provided that, anything contained in this Agreement to the contrary
notwithstanding, (A) unless the Borrower shall have notified Administrative
Agent and such Issuing Lender prior to 1:00 p.m. (New York City time) on the
date on which the Borrower is obligated to reimburse such Issuing Lender in
respect of such LC Disbursement (the “Reimbursement Date”) that the Borrower
intends to reimburse such Issuing Lender for the amount of such payment with
funds other than the proceeds of a Base Rate Borrowing, the Borrower shall be
deemed to have delivered an irrevocable Borrowing Request to Administrative
Agent containing all of the representations set forth in Exhibit A requesting
Revolving Lenders to make Base Rate Loans on the Business Day following the
Reimbursement Date in an amount equal to the amount of the payment and
(B) subject to satisfaction or written waiver of the conditions specified in
Section 1.1 and 5.2 in accordance with the terms thereof, Revolving Lenders
shall, on the Reimbursement Date, make Base Rate Loans in the amount of such
payment, the proceeds of which shall be applied directly by Administrative Agent
to reimburse such Issuing Lender for the amount of such payment; provided,
further, that no Potential Default or Event of Default shall be deemed to exist
by reason of a failure of the Borrower to reimburse such Issuing Lender pending
the making of such Revolving Loans in accordance with the terms hereof,
including the prior satisfaction or written waiver of the conditions specified
in Section 1.1 and 5.2 in accordance with the terms thereof; and provided,
further that, if for any reason proceeds of Revolving Loans are not received by
such Issuing Lender on the Reimbursement Date in an amount equal to the amount
of such payment, the Borrower shall immediately reimburse such Issuing Lender,
on demand, in an amount in same day funds equal to the excess of the amount of
such payment over the aggregate amount of such Revolving Loans, if any, which
are so received.  If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable
LC Disbursement, the payment then due from the Borrower in respect thereof and
such Revolving Lender’s Applicable Revolving Percentage thereof.  The Issuing
Lender shall promptly notify the Administrative Agent upon the making of each LC
Disbursement.

 

(7)                                 Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in Section 1.4(6) shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, or any term or provision therein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the Issuing Lender under a Letter of Credit
against presentation of a draft or other document that does not comply strictly
with the terms of such Letter of Credit, and (iv) any other event or
circumstance

 

6

--------------------------------------------------------------------------------


 

whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.

 

Neither the Administrative Agent, the Revolving Lenders nor the Issuing Lender,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or amendment of any Letter of
Credit by the Issuing Lender or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Lender;
provided that the foregoing shall not be construed to excuse the Issuing Lender
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Lender’s gross negligence or willful misconduct
(as determined by a final and non-appealable judgment of a court of competent
jurisdiction) when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that:  (i) the Issuing Lender may accept documents that appear
on their face to be in substantial compliance with the terms of a Letter of
Credit without responsibility for further investigation, regardless of any
notice or information to the contrary, and may make payment upon presentation of
documents that appear on their face to be in substantial compliance with the
terms of such Letter of Credit; (ii) the Issuing Lender shall have the right, in
its sole discretion, to decline to accept such documents and to make such
payment if such documents are not in strict compliance with the terms of such
Letter of Credit; and (iii) this sentence shall establish the standard of care
to be exercised by the Issuing Lender when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof (and
the parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).

 

(8)                                 Disbursement Procedures.  The Issuing Lender
shall, within a reasonable time following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of
Credit.  The Issuing Lender shall promptly after such examination notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether the Issuing Lender has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Lender and the Revolving Lenders with respect to any such
LC Disbursement.

 

(9)                                 Interim Interest.  If the Issuing Lender
shall make any LC Disbursement, then, unless the Borrower shall reimburse such
LC Disbursement in full on the date Borrower receives notice that such
LC Disbursement was made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Base Rate Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement within three (3) days when due
pursuant to Section 1.4(6), then Section 9.1 shall apply.  Interest accrued
pursuant to this section shall be for account of the

 

7

--------------------------------------------------------------------------------


 

Issuing Lender, except that a pro rata portion of the interest accrued on and
after the date of payment by any Revolving Lender pursuant to Section 1.4(5) of
this Section to reimburse the Issuing Lender shall be for account of such
Revolving Lender to the extent of such payment.

 

(10)                          Replacement of the Issuing Lender.  The Issuing
Lender may be replaced at any time by written agreement between the Borrower,
the Administrative Agent, the replaced Issuing Lender and the successor Issuing
Lender.  The Administrative Agent shall notify the Revolving Lenders of any such
replacement of the Issuing Lender.  From and after the effective date of any
such replacement, (i) the successor Issuing Lender shall have all the rights and
obligations of the replaced Issuing Lender under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require.  After the replacement of an Issuing Lender hereunder,
the replaced Issuing Lender shall remain a party hereto and shall continue to
have all the rights and obligations of an Issuing Lender under this Agreement
with respect to Letters of Credit issued by it prior to such replacement, but
shall not be required to issue additional Letters of Credit.

 

(11)                          Cash Collateralization.

 

(A)                               On or prior to the Revolving Commitment
Termination Date, the Borrower shall deposit into an account (the “LC Collateral
Account”) established by the Administrative Agent an amount in cash equal to the
LC Exposure with respect to the Borrower as of such date plus any accrued and
unpaid interest thereon (the “Revolving Commitment Termination LC Exposure
Deposit”).  In addition:

 

(i)                                     if an Event of Default shall occur and
be continuing and the Borrower receives notice from the Administrative Agent or
the Required Lenders (or, if the maturity of the Revolving Loans has been
accelerated, Revolving Lenders with LC Exposure representing more than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph the Borrower shall immediately deposit into the LC Collateral Account
an amount in cash equal to the LC Exposure with respect to the Borrower as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower or any Consolidated Entities described in Section 9.7;
and

 

(ii)                                  if at any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or the Issuing Lender (with a copy to the Administrative
Agent) the Borrower shall cash collateralize the Issuing Lender’s LC Exposure
with respect to such Defaulting Lender (only to the extent necessary as
determined after giving effect to Section 1.12(a)(4) and any cash collateral
provided by such Defaulting Lender) in an amount in cash equal to the
LC Exposure with respect to such Defaulting Lender as of such date plus any
accrued and unpaid interest thereon.

 

8

--------------------------------------------------------------------------------


 

Such deposits shall be held by the Administrative Agent, for the benefit of the
Revolving Lenders, the Issuing Lender and the Agents, in the LC Collateral
Account as collateral in the first instance for the LC Exposure with respect to
the Borrower under this Agreement and thereafter for the payment of the other
Obligations of the Borrower owing to the Revolving Lenders, the Issuing Lender
and the Agents.

 

(B)                               The LC Collateral Account shall be maintained
in the name of the Administrative Agent (on behalf of the Lenders, the Issuing
Lender and the Agents) and under its sole dominion and control at such place as
shall be designated by the Administrative Agent.  Interest shall accrue on the
LC Collateral Account at a rate equal to the Federal Funds Rate minus .15%.

 

(C)                               The Borrower hereby pledges, assigns and
grants to the Administrative Agent, as administrative agent for its benefit and
the ratable benefit of the Lenders a lien on and a security interest in, the
following collateral (the “Letter of Credit Collateral”):

 

(i)                                     the LC Collateral Account, all cash
deposited therein and all certificates and instruments, if any, from time to
time representing or evidencing the LC Collateral Account;

 

(ii)                                  all notes, certificates of deposit and
other cash-equivalent instruments from time to time hereafter delivered to or
otherwise possessed by the Administrative Agent for or on behalf of the Borrower
in substitution for or in respect of any or all of the then existing Letter of
Credit Collateral;

 

(iii)                               all interest, dividends, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the then existing
Letter of Credit Collateral; and

 

(iv)                              to the extent not covered by the above
clauses, all proceeds of any or all of the foregoing Letter of Credit
Collateral.

 

The lien and security interest granted hereby secures the payment of all
obligations of the Borrower now or hereafter existing hereunder and under any
other Loan Document.

 

(D)                               Neither the Borrower nor any Person claiming
or acting on behalf of or through the Borrower shall have any right to withdraw
any of the funds held in the LC Collateral Account, except as provided in
Section 1.4(11)(G).

 

(E)                                The Borrower agrees that it will not (i) sell
or otherwise dispose of any interest in the Letter of Credit Collateral or
(ii) create or permit to exist any lien, security interest or other charge or
encumbrance upon or with respect to any of the Letter of Credit Collateral,
except for the security interest created by this Section 1.4(11).

 

(F)                                 At any time an Event of Default shall be
continuing:

 

9

--------------------------------------------------------------------------------


 

(i)                                 the Administrative Agent may, in its sole
discretion, without notice to the Borrower except as required by law and at any
time from time to time, charge, set off or otherwise apply all or any part of
the LC Collateral Account to first, the aggregate amount of LC Disbursements
that have not been reimbursed by the Borrower and second, any other unpaid
Obligations then due and payable, in such order as the Administrative Agent
shall elect.  The rights of the Administrative Agent under this Section 1.4(11)
are in addition to any rights and remedies which any Lender may have.

 

(ii)                                  The Administrative Agent may also
exercise, in its sole discretion, in respect of the LC Collateral Account, in
addition to the other rights and remedies provided herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the UCC
in effect in the State of New York at that time.

 

(G)                               At such time prior to the Revolving Commitment
Termination Date as all Events of Default have been cured or waived in writing
and there are no unreimbursed LC Disbursements outstanding or, in the case of
any cash collateral provided as a result of the classification of a Lender as a
Defaulting Lender, the termination of the Defaulting Lender status of the
applicable Lender, all amounts remaining in the LC Collateral Account shall be
promptly returned to the Borrower.  For avoidance of doubt, the preceding
sentence shall not affect Borrower’s obligation to make the Revolving Commitment
Termination LC Exposure Deposit on the Revolving Commitment Termination Date as
otherwise provided in Section 1.4(11)(A).  Any surplus of the funds held in the
LC Collateral Account remaining after payment in full of all of the Obligations,
the termination of the Revolving Commitments and the return of all outstanding
Letters of Credit shall be paid to the Borrower or to whomsoever may be lawfully
entitled to receive such surplus.

 

1.4-(A)          Swing Line Loans.

 

(1)                                 Swing Line Loans Commitments.  During the
Availability Period, subject to the terms and conditions hereof, Swing Line
Lender shall, from time to time make Swing Line Loans to Borrower in the
aggregate amount up to but not exceeding the Swing Line Sublimit; provided, that
after giving effect to the making of any Swing Line Loan, in no event shall the
Revolving Credit Exposures exceed the total Revolving Commitments then in
effect.  Amounts borrowed pursuant to this Section 1.4-(A) may be repaid and
reborrowed during the Availability Period.  Swing Line Lender’s Revolving
Commitment shall expire on the Revolving Commitment Termination Date and all
Swing Line Loans and all other amounts owed hereunder with respect to the Swing
Line Loans and the Revolving Commitments shall be paid in full no later than
such date.

 

(2)                                 Borrowing Mechanics for Swing Line Loans.

 

(A)                               Swing Line Loans shall be made in an aggregate
minimum amount of $500,000 and integral multiples of $100,000 in excess of that
amount.

 

(B)                               Whenever Borrower desires that Swing Line
Lender make a Swing Line Loan, Borrower shall deliver to Administrative Agent a
Borrowing Request no later than 2:00 p.m. (New York City time) on the proposed
date of the New Borrowing.

 

10

--------------------------------------------------------------------------------


 

(C)                               Swing Line Lender shall make the amount of its
Swing Line Loan available to Administrative Agent not later than 4:00 p.m.(New
York time) on the applicable date of the New Borrowing by wire transfer of same
day funds in Dollars, at Administrative Agent’s Contact Office.  Except as
provided herein, upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent shall make the proceeds of such Swing
Line Loans available to Borrower on the applicable date of the New Borrowing by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Swing Line Loans received by Administrative Agent from Swing Line Lender to be
credited to the account of Borrower at Administrative Agent’s Contact Office, or
to such other account as may be designated in writing to Administrative Agent by
Borrower.

 

(D)                               With respect to any Swing Line Loans which
have not been voluntarily prepaid by Borrower pursuant to Section 1.9, Swing
Line Lender may at any time in its sole and absolute discretion, deliver to
Administrative Agent (with a copy to Borrower), no later than 11:00 a.m. (New
York time) at least one Business Day in advance of the proposed date of the New
Borrowing, a notice (which shall be deemed to be a Borrowing Request given by
Borrower) requesting that each Revolving Lender holding a Revolving Commitment
make Revolving Loans that are Base Rate Loans to Borrower on such date of the
New Borrowing in an amount equal to the amount of such Swing Line Loans (the
“Refunded Swing Line Loans”) outstanding on the date such notice is given which
Swing Line Lender requests Revolving Lenders to prepay.  Anything contained in
this Agreement to the contrary notwithstanding, (x) the proceeds of such
Revolving Loans made by the Revolving Lenders other than Swing Line Lender shall
be immediately delivered by Administrative Agent to Swing Line Lender (and not
to Borrower) and applied to repay a corresponding portion of the Refunded Swing
Line Loans and (y) on the day such Revolving Loans are made, Swing Line Lender’s
pro rata share of the Refunded Swing Line Loans shall be deemed to be paid with
the proceeds of a Revolving Loan made by Swing Line Lender to Borrower, and such
portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans and shall no longer be due under the Swing Line
Note of Swing Line Lender but shall instead constitute part of Swing Line
Lender’s outstanding Revolving Loans to Borrower and shall be due under the
Revolving Loan Note evidencing such Revolving Loans issued by Borrower to Swing
Line Lender in its capacity as a Revolving Lender.  Borrower hereby authorizes
Administrative Agent and Swing Line Lender to charge Borrower’s accounts with
Administrative Agent and Swing Line Lender (up to the amount available in each
such account) in order to immediately pay Swing Line Lender the amount of the
Refunded Swing Line Loans to the extent the proceeds of such Revolving Loans
made by Revolving Lenders, including the Revolving Loans deemed to be made by
Swing Line Lender, are not sufficient to repay in full the Refunded Swing Line
Loans.  If any portion of any such amount paid (or deemed to be paid) to Swing
Line Lender should be recovered by or on behalf of Borrower from Swing Line
Lender in bankruptcy, by assignment for the benefit of creditors or otherwise,
the loss of the amount so recovered shall be ratably shared among all Revolving
Lenders in the manner contemplated by Section 2.2.

 

(E)                                If for any reason Revolving Loans are not
made pursuant to Section 1.4-(A)(2)(D) in an amount sufficient to repay any
amounts owed to Swing Line Lender in respect of any outstanding Swing Line Loans
on or before the third Business Day after demand for payment thereof by Swing
Line Lender, each Revolving Lender holding a Revolving Commitment shall be
deemed to, and hereby agrees to, have purchased a participation in such

 

11

--------------------------------------------------------------------------------


 

outstanding Swing Line Loans, and in an amount equal to its pro rata share of
the applicable unpaid amount together with accrued interest thereon.  Upon one
Business Day’s notice from Swing Line Lender, each Revolving Lender holding a
Revolving Commitment shall deliver to Swing Line Lender an amount equal to its
respective participation in the applicable unpaid amount in same day funds at
the Contact Office of Swing Line Lender. In order to evidence such participation
each Revolving Lender holding a Revolving Commitment agrees to enter into a
participation agreement at the request of Swing Line Lender in form and
substance reasonably satisfactory to Swing Line Lender.  In the event any
Revolving Lender holding a Revolving Commitment fails to make available to Swing
Line Lender the amount of such Revolving Lender’s participation as provided in
this paragraph, Swing Line Lender shall be entitled to recover such amount on
demand from such Revolving Lender together with interest thereon for three
Business Days at the rate customarily used by Swing Line Lender for the
correction of errors among banks and thereafter at the Base Rate, as applicable.

 

(F)                                 Notwithstanding anything contained herein to
the contrary, (1) each Revolving Lender’s obligation to make Revolving Loans for
the purpose of repaying any Refunded Swing Line Loans pursuant to the second
preceding paragraph and each Revolving Lender’s obligation to purchase a
participation in any unpaid Swing Line Loans pursuant to the immediately
preceding paragraph shall be absolute and unconditional and shall not be
affected by any circumstance, including (v) any set off, counterclaim,
recoupment, defense or other right which such Revolving Lender may have against
Swing Line Lender, any Borrower Party or any other Person for any reason
whatsoever; (w) the occurrence or continuation of a Potential Default or Event
of Default; (x) any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of any Borrower Party;
(y) any breach of this Agreement or any other Loan Document by any party
thereto; or (z) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing; provided that such obligations of each
Revolving Lender are subject to the condition that Swing Line Lender had not
received prior notice from the Borrower or the Required Lenders that any of the
conditions under Section 5.2 to the making of the applicable Refunded Swing Line
Loans or other unpaid Swing Line Loans, were not satisfied at the time such
Refunded Swing Line Loans or unpaid Swing Line Loans were made; and (2) Swing
Line Lender shall not be obligated to make any Swing Line Loans (x) if it has
elected not to do so after the occurrence and during the continuation of a
Potential Default or Event of Default, (y) it does not in good faith believe
that all conditions under Section 5.2 to the making of such Swing Line Loan have
been satisfied or waived by the Required Lenders or (z) at a time when any
Revolving Lender is a Defaulting Lender unless either the Revolving Commitments
of such Defaulting Lender have been reallocated to other Revolving Lenders as
contemplated by Section 1.12(a)(4) or Swing Line Lender has entered into
arrangements satisfactory to it and Borrower to eliminate Swing Line Lender’s
risk with respect to the Defaulting Lender’s participation in such Swing Ling
Loan, including by cash collateralizing such Defaulting Lender’s pro rata share
of the outstanding Swing Line Loans.

 

(3)                                 Resignation and Removal of Swing Line
Lender.  Swing Line Lender may resign as Swing Line Lender upon 30 days prior
written notice to Administrative Agent, Revolving Lenders and Borrower.  Swing
Line Lender may be replaced at any time by written agreement among the Borrower,
Administrative Agent, the replaced Swing Line Lender (provided that no consent
will be required if the replaced Swing Line Lender has no Swing Line

 

12

--------------------------------------------------------------------------------


 

Loans outstanding) and the successor Swing Line Lender.  Administrative Agent
shall notify the Revolving Lenders of any such replacement of Swing Line
Lender.  At the time any such replacement or resignation shall become effective,
(i) Borrower shall prepay any outstanding Swing Line Loans made by the resigning
or removed Swing Line Lender, (ii) upon such prepayment, the resigning or
removed Swing Line Lender shall surrender any Swing Line Note held by it to
Borrower for cancellation, and (iii) Borrower shall issue, if so requested by
the successor Swing Line Lender, a new Swing Line Note to the successor Swing
Line Lender, in the principal amount of the Swing Line Loan Sublimit then in
effect and with other appropriate insertions. From and after the effective date
of any such replacement or resignation, (x) any successor Swing Line Lender
shall have all the rights and obligations of a Swing Line Lender under this
Agreement with respect to Swing Line Loans made thereafter and (y) references
herein to the term “Swing Line Lender” shall be deemed to refer to such
successor or to any previous Swing Line Lender, or to such successor and all
previous Swing Line Lenders, as the context shall require.

 

1.5.                            Funding of Borrowings.

 

(1)                                 Funding by Lenders.  Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds to the Administrative Agent at the
Contact Office, ABA 021-001-033 for the Administrative Agent’s Account
No. 99-401-268, Ref:  Macerich Partnership, no later than 12:00 p.m. (New York
time).  The Administrative Agent will make such Loans available to the Borrower
pursuant to the terms and conditions hereof by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in New York City and designated by the Borrower in the
applicable Borrowing Request; provided that Base Rate Borrowings that are
Revolving Borrowings (x) made to finance the reimbursement of an LC Disbursement
as provided in Section 1.4(6) shall be remitted by the Administrative Agent to
the Issuing Lender and (y) made to repay Refunded Swing Line Loans as provided
in Section 1.4-(A)(2)(d) shall be remitted by the Administrative Agent to the
Swing Line Lender.

 

(2)                                 Presumption by the Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 1.5(1) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
Federal Funds Rate or (ii) in the case of the Borrower, the interest rate
applicable to Base Rate Loans (it being intended that such interest payment
shall be the only interest payment payable by the Borrower with respect to any
amount repaid by the Borrower to the Administrative Agent in accordance with
this paragraph, except that Section 2.12 shall apply if the Borrower fails to
make such repayment within three (3) days after the date of such payment as
required hereunder).  If such Lender pays

 

13

--------------------------------------------------------------------------------


 

such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

1.6.                            Interest Elections.

 

(1)                                 Elections by the Borrower for Borrowings. 
Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request or, in the case of any Term Loan Borrowing, the applicable
Joinder Agreement, and, in the case of a LIBO Rate Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request or Joinder
Agreement, as applicable (which shall be a period contemplated by the definition
of the term “Interest Period”).  Thereafter, the Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a LIBO Rate Borrowing, may elect Interest Periods therefor, all as
provided in this Section; provided, however, any conversion or continuation of
LIBO Rate Loans shall be subject to the provisions of Sections 1.2(3) and
(4) and provided further that each Borrowing shall consist of only Revolving
Loans (or portions thereof) or Term Loans of the same Series (or portions
thereof), as the case may be.  The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Revolving Lenders or Term Lenders
holding the Revolving Loans or Series of Term Loans comprising such Borrowing in
accordance with such Lender’s Applicable Revolving Percentage or Applicable Term
Percentage with respect to such Series of Term Loans, as applicable, thereof and
the Loans comprising each such portion shall be considered a separate Borrowing.

 

(2)                                 Notice of Elections.  To make an election
pursuant to this Section, the Borrower shall notify the Administrative Agent in
writing of such election (which notice may be by facsimile) by the time that a
Borrowing Request would be required under Section 1.3 if the Borrower was
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such Rate Request shall be
irrevocable, shall be signed by a Responsible Officer and shall be in the form
of Exhibit C hereto.

 

(3)                                 Information in Interest Election Requests. 
Each Rate Request shall specify the following information in compliance with
Section 1.2:

 

(i)                                     the Borrowing to which such Rate Request
applies (and whether such Borrowing consists of Revolving Loans or a Series of
Term Loans) and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) of this section shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Rate Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be a
Base Rate Borrowing or a LIBO Rate Borrowing; and

 

(iv)                              if the resulting Borrowing is a LIBO Rate
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

14

--------------------------------------------------------------------------------


 

If any such Rate Request requests a LIBO Rate Borrowing but does not specify an
Interest Period, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration.

 

(4)                                 Notice by the Administrative Agent to
Lenders.  Promptly following receipt of a Rate Request, the Administrative Agent
shall advise each applicable Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

 

(5)                                 Failure to Elect; Potential Default and
Events of Default.  If the Borrower fails to deliver a timely Rate Request with
respect to a LIBO Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a LIBO Rate
Borrowing with a one month Interest Period so long as no Potential Default or
Event of Default is continuing and otherwise to a Base Rate Borrowing. 
Notwithstanding any contrary provision hereof, if a Potential Default or an
Event of Default has occurred and is continuing on the day occurring three
Eurodollar Business Days prior to the date of, or on the date of, the requested
funding, continuation or conversion, then, so long as a Potential Default or an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a LIBO Rate Borrowing and (ii) unless repaid, each LIBO Rate
Borrowing shall be converted to a Base Rate Borrowing at the end of the Interest
Period applicable thereto.

 

1.7.                            Termination and Reduction of the Revolving
Commitments.

 

(1)                                 Scheduled Termination.  Unless previously
terminated, the Revolving Commitments shall terminate at 5:00 p.m., New York
City time, on the Revolving Commitment Termination Date.

 

(2)                                 Voluntary Termination or Reduction.  The
Borrower may at any time terminate, or from time to time reduce, the Revolving
Commitments; provided that (i) each reduction of the Revolving Commitments shall
be in an amount that is $5,000,000 or a larger multiple of $1,000,000 and
(ii) the Borrower shall not terminate or reduce the Revolving Commitments if,
after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 1.9, the total Revolving Credit Exposures would exceed
the total Revolving Commitments.

 

(3)                                 Notice of Voluntary Termination or
Reduction.  The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Commitments under Section 1.7(2) above at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Revolving Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

 

15

--------------------------------------------------------------------------------


 

(4)                                 Effect of Termination or Reduction.  Any
termination or reduction of the Revolving Commitments shall be permanent;
provided that any such termination or reduction shall not reduce the Maximum
Increase Amount.  Each reduction of the Revolving Commitments shall be made
ratably among the Revolving Lenders in accordance with their respective
Revolving Commitments.

 

1.8.                            Manner of Payment of Loans; Evidence of Debt.

 

(1)                                 Repayment.

 

(A)                               Subject to any earlier acceleration of the
Revolving Loans following an Event of Default, the Borrower hereby
unconditionally promises to pay to the Administrative Agent for account of the
Revolving Lenders the outstanding principal amount of the Revolving Loans on the
Revolving Commitment Termination Date.

 

(B)                               Subject to any earlier acceleration of the
Term Loans following an Event of Default, the Borrower hereby unconditionally
promises to pay to the Administrative Agent for account of the applicable Term
Lenders the outstanding principal amount of each Series of Term Loans on the
applicable Term Loan Maturity Date for such Series.

 

(2)                                 Manner of Payment.  The Borrower shall
notify the Administrative Agent in writing (which notice may be by facsimile) of
any repayment or prepayment hereunder (i) in the case of repayment or prepayment
of a LIBO Rate Borrowing with an Interest Period not expiring on the date of
payment, not later than 2:00 p.m. (New York time) one Business Day before the
date of repayment or prepayment, or (ii) in the case of repayment or prepayment
of a LIBO Rate Borrowing with Interest Periods expiring on the date of repayment
or prepayment or a Base Rate Borrowing, not later than 1:00 p.m. (New York time)
one Business Day before the date of repayment or prepayment.  Each such notice
shall be irrevocable and shall specify the repayment or prepayment date and the
principal amount of each Borrowing or portion thereof to be repaid or prepaid;
provided that, if a notice of repayment or prepayment is given in connection
with a conditional notice of termination of the Revolving Commitments as
contemplated by Section 1.7, then such notice of repayment or prepayment may be
revoked if such notice of termination is revoked in accordance with
Section 1.7.  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the Loans
included in such Borrowing of the contents thereof.  Each repayment or
prepayment of a Borrowing shall be applied ratably to the Loans included in the
repaid or prepaid Borrowing.  Repayments and prepayments shall be accompanied by
(A) accrued interest to the extent required by Section 1.10 and (B) any payments
due pursuant to Section 2.9.  If the Borrower fails to make a timely selection
of the Borrowing or Borrowings to be repaid or prepaid, such payment shall be
applied, first, to pay any outstanding Base Rate Borrowings and, second, to
other Borrowings in the order of the remaining duration of their respective
Interest Periods (the Borrowing with the shortest remaining Interest Period to
be repaid first).

 

(3)                                 Maintenance of Loan Accounts by Lenders. 
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender,

 

16

--------------------------------------------------------------------------------


 

including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(4)                                 Maintenance of Register by the
Administrative Agent.  The Administrative Agent shall maintain a register in
which it shall record the names and addresses of Lenders and the Commitments and
the principal amounts of (and stated interest on) the Loans of each Lender from
time to time (the “Register”).  The Register shall be available for inspection
by Borrower or any Lender (with respect to any entry relating to such Lender’s
Loans) at any reasonable time and from time to time upon reasonable prior
notice.  Administrative Agent shall record, or shall cause to be recorded, in
the Register the Commitments and the Loans in accordance with the provisions of
Section 10.6, and each repayment or prepayment in respect of the principal
amount of the Loans, and any such recordation shall be conclusive and binding on
Borrower and each Lender, absent manifest error; provided that the failure to
make any such recordation, or any error in such recordation, shall not affect
any Lender’s Commitments or Loans or Borrower’s Obligations in respect of any
Loan.  Borrower hereby designates Administrative Agent to serve as Borrower’s
agent solely for purposes of maintaining the Register as provided in this
Section 1.8(4), and Borrower hereby agrees that, to the extent Administrative
Agent serves in such capacity, Administrative Agent and its officers, directors,
employees, agents, sub-agents and affiliates shall constitute “Indemnified
Persons.”

 

(5)                                 Effect of Entries.  The entries made in the
accounts maintained pursuant to Sections 1.8 (3) and (4) above shall be prima
facie evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

 

(6)                                 Promissory Notes.  Upon the request of a
Revolving Lender, the Borrower shall promptly execute and deliver to such
Revolving Lender a Revolving Loan Note evidencing such Revolving Lender’s
Revolving Commitment.  Upon the request of a Term Lender, the Borrower shall
promptly execute and deliver to such Term Lender a Term Loan Note, evidencing
such Term Lender’s Term Loan under each Series of Term Loans.  Upon the request
of the Swing Line Lender, the Borrower shall promptly execute and deliver to the
Swing Line Lender a Swing Line Note evidencing such Swing Line Lender’s Swing
Line Loans.

 

1.9.                            Prepayment of Loans.

 

(1)                                 Optional Prepayment.  The Borrower shall
have the right at any time and from time to time to prepay any Borrowing in
whole or in part, subject to the requirements of this Section; provided,
however, that voluntary prepayments (other than a prepayment in whole) shall be
in the minimum amount of $1,000,000 and integral multiples of $100,000 in excess
thereof (or, in the case of Swing Line Loans, in the minimum amount of
$500,000); provided, further, however, that any voluntary prepayments of the
Series A Term Loan made pursuant to this Section 1.9(1) shall be accompanied by
the applicable premium payable pursuant to Section 1.9(2), if any, and any
voluntary prepayments of any other Series of Term Loans shall be accompanied by
any applicable premium set forth in the Joinder Agreement for such Series of
Term Loans, if any.  Any prepayments of any Term Loans pursuant to this

 

17

--------------------------------------------------------------------------------


 

Section 1.9 shall be applied in the manner as directed by the Borrower, subject
to Section 2.2.  Any other prepayments pursuant to this Section 1.9 shall be
applied first to prepay outstanding Swing Line Loans and second to prepay
outstanding Revolving Loans (other than Swing Line Loans) without a permanent
reduction of the aggregate Revolving Commitments.

 

(2)                                 Series A Term Loan Prepayment Premium.  Upon
any prepayment of the Series A Term Loans in whole or in part including
following the acceleration of the Series A Term Loans after the occurrence and
during the continuance of an Event of Default, (i) at any time from and after
December 8, 2012 and prior to December 8, 2013, Borrower shall pay to the
Administrative Agent for the ratable account of the Series A Term Lenders a
premium equal to 1.00% of the aggregate principal amount of the Series A Term
Loans so prepaid or paid and (ii) at any time from and after December 8, 2013
and prior to December 8, 2014, Borrower shall pay to the Administrative Agent
for the ratable account of the Series A Term Lenders a premium equal to 0.50% of
the aggregate principal amount of the Series A Term Loans so prepaid or paid. 
Such prepayment premiums shall be in addition to, and not in lieu of, any other
Obligation, including, without limitation, any obligation to make a payment
under Section 2.9.

 

1.10.                     Interest

 

(1)                                 Base Rate Loans.  Swing Line Loans and the
Loans comprising each Base Rate Borrowing shall bear interest at a rate per
annum equal to the Applicable Base Rate.

 

(2)                                 LIBO Rate Loans.  The Loans (other than
Swing Line Loans) constituting each LIBO Rate Borrowing shall bear interest at a
rate per annum equal to the Applicable LIBO Rate for the Interest Period for
such Borrowing.

 

(3)                                 Payment of Interest.

 

(A)                               The Borrower shall pay interest on Base Rate
Borrowings monthly, in arrears, on the last Business Day of each calendar month,
as set forth on an interest billing delivered by the Administrative Agent to the
Borrower (which delivery may be by facsimile transmission) no later than
1:00 p.m. (New York time) on the date such interest is due.

 

(B)                               The Borrower shall pay interest on the LIBO
Rate Borrowings on the last day of the applicable Interest Period or, in the
case of LIBO Rate Borrowings with an Interest Period ending later than three
months after the date funded, converted or continued, at the end of each three
month period from the date funded, converted or continued and on the last day of
the applicable Interest Period, as set forth on an interest billing delivered by
the Administrative Agent to the Borrower (which delivery may be by facsimile
transmission) no later than 1:00 p.m. (New York time) on the date such interest
is due.

 

1.11.                     Presumptions of Payment.  Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders,
the Revolving Lenders, the Term Lenders of any Series, the Issuing Lender or the
Swing Line Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,

 

18

--------------------------------------------------------------------------------


 

distribute to the applicable Lenders, the Issuing Lender or the Swing Line
Lender, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the applicable Lenders, the Issuing
Lender or the Swing Line Lender, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender, the Issuing Lender or the Swing Line Lender with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Rate.

 

1.12.                     Defaulting Lender Adjustments; Removal; Termination.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(1)                                 Waivers and Amendments.  Such Defaulting
Lender shall be deemed not to be a “Lender” for purposes of any amendment,
waiver or consent with respect to any provision of the Loan Documents that
requires the approval of Required Lenders.

 

(2)                                 Defaulting Lender Waterfall. Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article 9 or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 11.17 shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Lender or the Swing
Line Lender hereunder; third, to cash collateralize the Issuing Lender’s LC
Exposure with respect to such Defaulting Lender in accordance with
Section 1.4(11); fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize the Issuing Lender’s future LC Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 1.4(11); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Lender or the Swing Line Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Lender or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 5.2 were
satisfied or

 

19

--------------------------------------------------------------------------------


 

waived, such payment shall be applied solely to pay the Loans of, and LC
Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or LC Disbursements owed to, such
Defaulting Lender until such time as all Revolving Loans and funded and unfunded
participations in LC Disbursements and Swing Line Loans are held by the
Revolving Lenders pro rata in accordance with the Revolving Commitments without
giving effect to Section 1.12(a)(4), and/or the Term Loans for each Series are
held pro rata by the Term Lenders in accordance with the Term Loan Commitments
for such Series, as the case may be. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 1.12(a)(2) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(3)                                 Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any Unused Line Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Revolving Lender
is a Defaulting Lender only to the extent allocable to its Applicable Revolving
Percentage of the stated amount of Letters of Credit for which it has provided
cash collateral pursuant to Section 1.4(11).

 

(C)                               With respect to any Unused Line Fee or Letter
of Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in LC Disbursements or
Swing Line Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (4) below, (y) pay to each Issuing Lender and Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Lender’s LC Exposure
to such Defaulting Lender or such Swing Line Lender’s Applicable Revolving
Percentage of outstanding Swing Line Loans made by such Swing Line Lender other
than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders, and (z) not be
required to pay the remaining amount of any such fee.

 

(4)                                 Reallocation of Participations to Reduce LC
Exposure.  All or any part of such Defaulting Lender’s participation in LC
Disbursements and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders which are Revolving Lenders in accordance with their respective
Applicable Revolving Percentages (calculated without regard to such Defaulting
Lender’s Revolving Commitment) but only to the extent that (x) the conditions
set forth in Section 5.2 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment.  No reallocation

 

20

--------------------------------------------------------------------------------


 

hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(5)                                 Cash Collateral; Repayment of Swing Line
Loans.  If the reallocation described in clause (4) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swing Line
Loans in an amount equal to the Swing Line Lenders Applicable Revolving
Percentage of outstanding Swing Line Loans made by such Swing Line Lender other
than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders and (y) second, cash
collateralize the Issuing Lender’s LC Exposure in accordance with the procedures
set forth in Section 1.4(11).

 

(b)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent (and, in the case of any Revolving Lender that is a
Defaulting Lender, each Issuing Lender and Swing Line Lender) agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Revolving Loans and funded and unfunded participations
in Letters of Credit and Swing Line Loans to be held pro rata by the Revolving
Lenders in accordance with the Revolving Commitments (without giving effect to
Section 1.12(a)(4)) and the Term Loans for each Series to be held pro rata by
the Term Lenders in accordance with the Term Loan Commitments for such Series,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

(c)                                  New Swing Line Loans/Letters of Credit.  So
long as any Revolving Lender is a Defaulting Lender, (i) the Swing Line Lender
shall not be required to fund any Swing Line Loans unless it is satisfied that
it will have no fronting exposure after giving effect to such Swing Line Loans
and (ii) no Issuing Lender shall be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no LC Exposure
after giving effect thereto.

 

(d)                                 Removal of Defaulting Lender.  At the
Borrower’s request, the Administrative Agent or an Eligible Assignee reasonably
acceptable to the Administrative Agent shall have the right (but not the
obligation) to purchase from any Defaulting Lender, and each Defaulting Lender
shall, upon such request, sell and assign to the Administrative Agent or such
Eligible Assignee, all of the Defaulting Lender’s outstanding Commitments and
Loans hereunder.  Such sale shall be consummated promptly after the
Administrative Agent has arranged for a purchase by the Administrative Agent or
an Eligible Assignee pursuant to an

 

21

--------------------------------------------------------------------------------


 

Assignment and Acceptance, and at a price equal to the outstanding principal
balance of the Defaulting Lender’s Loans, plus accrued interest, without premium
or discount.

 

ARTICLE 2.                           General Provisions Regarding Payments.

 

2.1.                            Payments by the Borrower.  The Borrower shall
make each payment required to be made by it hereunder (whether of principal,
interest or fees or reimbursement of LC Disbursements, or under Section 2.7, 2.9
or 2.10, or otherwise) or under any other Loan Document (except to the extent
otherwise provided therein) prior to 2:00 p.m. (New York time) (unless otherwise
specified in this Agreement), on the date when due, in immediately available
funds, without set-off or counterclaim; provided that if a new Loan is to be
made by any Lender on a date the Borrower is to repay any principal of an
outstanding Loan of such Lender, such Lender shall apply the proceeds of such
new Loan to the payment of the principal to be repaid and only an amount equal
to the difference between the principal to be borrowed and the principal to be
repaid shall be made available by such Lender to the Administrative Agent as
provided in Section 1.5 or paid by the Borrower to the Administrative Agent
pursuant to this paragraph, as the case may be.  Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be wired to the
Administrative Agent at the Contact Office, ABA 021-001-033 for the
Administrative Agent’s Account No. 99-401-268, Ref:  Macerich Partnership,
except as otherwise expressly provided in the relevant Loan Document, and except
payments to be made directly to the Issuing Lender or the Swing Line Lender as
expressly provided herein and except that payments pursuant to Sections 2.7,
2.9, 2.10 and 11.14 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension.  All payments hereunder or
under any other Loan Document (except to the extent otherwise provided therein)
shall be made in Dollars.

 

2.2.                            Pro Rata Treatment.  Except to the extent
otherwise provided herein:  (i) each Revolving Borrowing shall be made from the
Revolving Lenders, each payment of the Unused Line Fee under Section 2.11 shall
be made for account of the Revolving Lenders, and each termination or reduction
of the amount of the Revolving Commitments under Section 1.7 shall be applied to
the respective Revolving Commitments of the Revolving Lenders, pro rata
according to the amounts of their respective Revolving Commitments; (ii) each
Revolving Borrowing shall be allocated pro rata among the Revolving Lenders
according to the amounts of their respective Revolving Commitments (in the case
of the making of Revolving Loans) or their respective Revolving Loans (in the
case of conversions and continuations of Loans); (iii) each payment or
prepayment of principal of Revolving Loans by the Borrower shall be made for
account of the Revolving Lenders pro rata in accordance with the respective
unpaid principal amounts of the Revolving Loans held by them; (iv) each payment
of interest on Revolving Loans by the Borrower shall be made for account of the
Revolving Lenders pro rata in accordance with the amounts of interest on such
Revolving Loans then due and payable to the respective Revolving Lenders;
(v) each Term Loan Borrowing of a Series shall be made from the applicable

 

22

--------------------------------------------------------------------------------


 

Term Lenders, pro rata according to the amounts of their respective Term Loan
Commitments for such Series; (vi) each Term Loan Borrowing of a Series shall be
allocated pro rata among the applicable Term Lenders according to the amounts of
their respective Term Loan Commitments for such Series (in the case of the
making of the Term Loans of such Series) or their respective portions of the
Term Loans of such Series (in the case of conversions and continuations of the
Term Loans of such Series); (vii) each payment or prepayment of principal of the
Term Loans of a Series by the Borrower shall be made for account of the
applicable Term Lenders pro rata in accordance with the respective unpaid
principal amounts of the Term Loans of such Series held by them; and (viii) each
payment of interest on the Term Loans of a Series by the Borrower shall be made
for account of the applicable Term Lenders pro rata in accordance with the
amounts of interest on the Term Loans of such Series then due and payable to the
respective Term Lenders.  For the avoidance of doubt, (x) the obligations to
repay the New Term Loans and pay and perform the other obligations of Borrower
or MAC under the Loan Documents (including, without limitation, any Joinder
Agreement, any Notes evidencing the New Term Loans and any other documents and
instruments executed in connection with any of the foregoing) constitute
Obligations under this Agreement that are pari passu with the other Obligations
in accordance with the respective Credit Exposures of the Lenders and (y) all of
the Obligations of Borrower are guarantied by MAC under Loan Documents pari
passu in accordance with the respective Credit Exposures of the Lenders.

 

2.3.                            [RESERVED].

 

2.4.                            Inability to Determine Rates.  In the event that
the Administrative Agent shall have reasonably determined (which determination
shall be conclusive and binding upon the Borrower) that by reason of
circumstances affecting the interbank market adequate and reasonable means do
not exist for ascertaining the LIBO Rate for any Interest Period, the
Administrative Agent shall forthwith give telephonic notice of such
determination to each Lender and to the Borrower.  If such notice is given: 
(1) no portion of the Loans may be funded as a LIBO Rate Borrowing, (2) any Base
Rate Borrowing that was to have been converted to a LIBO Rate Borrowing shall,
subject to the provisions hereof, be continued as a Base Rate Borrowing, and
(3) any outstanding LIBO Rate Borrowing shall be converted, on the last day of
the Interest Period applicable thereto, to a Base Rate Borrowing.  Until such
notice has been withdrawn by the Administrative Agent, the Borrower shall not
have the right to convert any Base Rate Borrowing to a LIBO Rate Borrowing or to
continue a LIBO Rate Borrowing as such.  The Administrative Agent shall withdraw
such notice in the event that the circumstances giving rise thereto no longer
pertain and that adequate and reasonable means exist for ascertaining the LIBO
Rate for the Interest Period requested by the Borrower, and, following
withdrawal of such notice by the Administrative Agent, the Borrower shall have
the right to convert any Base Rate Borrowing to a LIBO Rate Borrowing and to
continue any LIBO Rate Borrowing as such in accordance with the terms and
conditions of this Agreement.

 

2.5.                            Illegality.  Notwithstanding any other
provisions herein, if any law, regulation, treaty or directive issued by any
Governmental Authority or any change therein or in the interpretation or
application thereof, shall make it unlawful for any Lender to maintain LIBO Rate
Loans as contemplated by this Agreement:  (1) the commitment of such Lender
hereunder to continue LIBO Rate Loans or to convert Base Rate Loans to LIBO Rate
Loans shall forthwith be cancelled, and (2) LIBO Rate Loans held by such Lender
then outstanding, if any, shall be

 

23

--------------------------------------------------------------------------------


 

converted automatically to Base Rate Loans at the end of their respective
Interest Periods or within such earlier period as may be required by law.  In
the event of a conversion of any LIBO Rate Loan prior to the end of its
applicable Interest Period, the Borrower hereby agrees promptly to pay any
Lender affected thereby, upon demand, the amounts required pursuant to
Section 2.9 below, it being agreed and understood that such conversion shall
constitute a prepayment for all purposes of this Section 2.5.  The provisions
hereof shall survive the termination of this Agreement and payment of all other
Obligations.

 

2.6.                            Funding.  Each Lender shall be entitled to fund
all or any portion of its Commitment to make Loans in any manner it may
determine in its sole discretion, including, without limitation, in the Grand
Cayman inter-bank market, the London inter-bank market and within the United
States, but all calculations and transactions hereunder shall be conducted as
though all Lenders actually fund all LIBO Rate Loans through the purchase of
offshore dollar deposits in the amount of such Lender’s Applicable Term
Percentage or Applicable Revolving Percentage, as the case may be, of the
relevant LIBO Rate Loan with a maturity corresponding to the applicable Interest
Period.

 

2.7.                            Increased Costs.

 

(1)                                 Subject to the provisions of Section 2.10
(which shall be controlling with respect to the matters covered thereby), in the
event that any Change in Law:

 

(A)                               Does or shall subject any Lender, the Issuing
Lender or the Swing Line Lender to any Taxes of any kind whatsoever with respect
to this Agreement or any Loan, or change the basis of determining the Taxes
imposed on payments to such Lender, the Issuing Lender or the Swing Line Lender
of principal, fee, interest or any other amount payable hereunder (except for
Indemnified Taxes and Excluded Taxes);

 

(B)                               Does or shall impose, modify or hold
applicable any reserve, capital or liquidity requirement, special deposit,
compulsory loan or similar requirements against assets held by, or deposits or
other liabilities in or for the account of, advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Lender, the Issuing Lender or the Swing Line Lender which are not otherwise
included in the determination of interest payable on the Obligations;

 

(C)                               Does or shall impose on any Lender, the
Issuing Lender or the Swing Line Lender any other condition; or

 

(D)                               Does or shall impose on any Lender, the
Issuing Lender or the Swing Line Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBO Rate Loans made by
such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing is to increase the cost to such Lender,
the Issuing Lender or the Swing Line Lender of making, renewing or maintaining
its Revolving Commitment or its Credit Exposure or to increase the cost of such
Lender, the Issuing Lender or the Swing Line Lender of participating in, issuing
or maintaining any Letter of Credit or Swing Line Loan or to reduce any amount
receivable in respect thereof or the rate of return on the

 

24

--------------------------------------------------------------------------------


 

capital of such Lender, the Issuing Lender or the Swing Line Lender or any
corporation controlling such Lender, the Issuing Lender or the Swing Line
Lender, then, in any such case, the Borrower shall, without duplication of
amounts payable pursuant to Section 2.10, promptly (and in any event no later
than 10 Business Days after receipt by the Borrower of notice from the
applicable Lender, the Issuing Lender or the Swing Line Lender pursuant to
Section 2.7(2) below claiming additional amounts pursuant to this Section 2.7)
pay to such Lender, the Issuing Lender or the Swing Line Lender, upon its
written demand made through the Administrative Agent, any additional amounts
necessary to compensate such Lender, the Issuing Lender or the Swing Line Lender
for such additional cost or reduced amounts receivable or rate of return as
determined by such Lender, the Issuing Lender or the Swing Line Lender with
respect to this Agreement or such Lender’s, the Issuing Lender’s or the Swing
Line Lender’s Revolving Commitment, Credit Exposure or Letter of Credit
obligations.

 

(2)                                 If a Lender, the Issuing Lender or the Swing
Line Lender become entitled to claim any additional amounts pursuant to this
Section 2.7, it shall promptly notify the Borrower of the event by reason of
which it has become so entitled.  A certificate as to any additional amounts so
claimed payable containing the calculation thereof in reasonable detail
submitted by a Lender, the Issuing Lender or the Swing Line Lender to the
Borrower, accompanied by a certification that such Lender, the Issuing Lender or
the Swing Line Lender has required substantially all obligors under other
commitments of this type made available by such Lender, the Issuing Lender or
the Swing Line Lender to similarly so compensate such Lender, the Issuing Lender
or the Swing Line Lender, shall constitute prima facie evidence thereof;
provided that the Borrower shall not be required to compensate a Lender, the
Issuing Lender or the Swing Line Lender pursuant to this Section 2.7 for any
increased cost or reduction in respect of a period occurring more than six
months prior to the date that such Lender, the Issuing Lender or the Swing Line
Lender notifies the Borrower of such Lender’s intention to claim compensation
therefor unless the circumstances giving rise to such increased cost or
reduction became applicable retroactively, in which case no such time limitation
shall apply so long as such Lender requests compensation within six months from
the date such circumstances become applicable.

 

(3)                                 Other than as set forth in this Section 2.7,
the failure or delay on the part of any Lender, the Issuing Lender or the Swing
Line Lender to demand compensation pursuant to this Section 2.7 shall not
constitute a waiver of such Lender’s, the Issuing Lender’s or the Swing Line
Lender’s right to demand such compensation.  The provisions of this Section 2.7
shall survive the termination of this Agreement and payment of the Loans and all
other Obligations.

 

2.8.                            Obligation of Lenders to Mitigate; Replacement
of Lenders.  Each Lender agrees that:

 

(1)                                 As promptly as reasonably practicable after
the officer of such Lender responsible for administering such Lender’s Revolving
Commitment and Credit Exposure becomes aware of any event or condition that
would entitle such Lender to receive payments under Section 2.7 above or
Section 2.10 below or to cease maintaining LIBO Rate Loans under Section 2.5
above, such Lender will use reasonable efforts:  (i) to maintain its Revolving
Commitment and Credit Exposure through another lending office of such Lender or

 

25

--------------------------------------------------------------------------------


 

(ii) take such other measures as such Lender may deem reasonable, if as a result
thereof the additional amounts which would otherwise be required to be paid to
such Lender pursuant to Section 2.7 above or pursuant to Section 2.10 below
would be materially reduced or eliminated or the conditions rendering such
Lender incapable of maintaining LIBO Rate Loans under Section 2.5 above no
longer would be applicable, and if, as determined by such Lender in its sole
discretion, the maintaining of such LIBO Rate Loans through such other lending
office or in accordance with such other measures, as the case may be, would not
otherwise materially adversely affect such LIBO Rate Loans or the interests of
such Lender.

 

(2)                                 If the Borrower receives a notice pursuant
to Section 2.7 above or pursuant to Section 2.10 below or a notice pursuant to
Section 2.5 above stating that a Lender is unable to maintain LIBO Rate Loans
(for reasons not generally applicable to the Required Lenders) or if any other
circumstance exists hereunder which gives Borrower the right to replace a Lender
as a party hereto pursuant to this Section, so long as (i) no Potential Default
or Event of Default shall have occurred and be continuing, (ii) the Borrower has
obtained a commitment from another Lender or an Eligible Assignee to purchase at
par such Lender’s Revolving Commitment, its Credit Exposure at such time and
accrued interest and fees and to assume all obligations of the Lender to be
replaced under the Loan Documents and (iii) if applicable, such Lender to be
replaced is unwilling to withdraw the notice delivered to the Borrower, upon the
date following the date on which such Lender confirms in writing to the Borrower
or the Administrative Agent that it is unwilling to withdraw such notice, or, if
no such written confirmation has been given, five (5) Business Days’ prior
written notice to such Lender and the Administrative Agent, the Borrower may
require, at the Borrower’s expense, such Lender to assign, without recourse, all
of its Revolving Commitment, Credit Exposure and accrued interest and fees to
such other Lender or Eligible Assignee pursuant to the provisions of
Section 11.8 below.

 

2.9.                            Funding Indemnification.  In the event of
(a) the payment of any principal of any LIBO Rate Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any LIBO Rate Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice is permitted to be revocable
under Section 1.8(2) and is revoked in accordance herewith), or (d) the
assignment of any LIBO Rate Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.8(2), then, in any such event, the Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event.  In the case
of a LIBO Rate Loan, the loss to any Lender attributable to any such event shall
be deemed to include an amount determined by such Lender to be equal to the
excess, if any, of (i) the amount of interest that such Lender would have
accrued on the principal amount of such Loan for the period from the date of
such payment, conversion, failure or assignment to the last day of the then
current Interest Period for such Loan (or, in the case of a failure to borrow,
convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the Reserve Adjusted LIBO Rate for such
Interest Period, over (ii) the amount of interest that such Lender would earn on
such principal amount for such period if such Lender were to invest such
principal amount for such period at the interest rate that would be bid by such
Lender (or an affiliate of such Lender) for dollar deposits from other banks in
the

 

26

--------------------------------------------------------------------------------


 

eurodollar market at the commencement of such period.  A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

2.10.                     Taxes.

 

(1)                                 Any and all payments by or on account of any
obligation of any Borrower Party hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any Taxes except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Borrower Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the Lender or Administrative Agent, as
applicable, receives an amount equal to the sum it would have received had no
such deduction or withholding been made.

 

(2)                                 In addition, each Borrower Party shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(3)                                 The Borrower Parties shall jointly and
severally indemnify the Administrative Agent or any Lender, as applicable,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Administrative Agent
or Lender, or required to be withheld or deducted from a payment to such
Administrative Agent or Lender, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(4)                                 Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Borrower Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.8(5) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability

 

27

--------------------------------------------------------------------------------


 

delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (4).

 

(5)                                 As soon as practicable after any payment of
Taxes by any Borrower Party to a Governmental Authority, pursuant to this
Section 2.10 such Borrower Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(6)                                 (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.10(6)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii) Without limiting the generality of the foregoing,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 (or successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(i)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to

 

28

--------------------------------------------------------------------------------


 

payments of interest under any Loan Document, executed originals of IRS
Form W-8BEN (or successor form) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN (or successor form) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” or other applicable article of such tax treaty;

 

(ii)  executed originals of IRS Form W-8ECI (or successor form);

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN (or successor form);
or

 

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
J-3, IRS Form W-9 (in each case, or successor form), and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J-4 on behalf of each such direct and indirect partner;

 

(C)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those

 

29

--------------------------------------------------------------------------------


 

contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(7)                                 If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.10 (including by
the payment of any additional amounts pursuant to this Section 2.10), it shall
pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
Party under this Section 2.10 with respect to Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(8)                                 Each party’s obligations under this
Section 2.10 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

(9)                                 For purposes of this Section 2.10, the term
“Lender” shall include the Administrative Agent, any Issuing Lender and any
Swing Line Lender and the term “applicable law” includes FATCA.

 

30

--------------------------------------------------------------------------------


 

2.11.                     Fees.

 

(1)                                 Unused Line Fee.  Until the Obligations have
been paid in full and the Agreement terminated, the Borrower agrees to pay, on
the first day of each month and on the Revolving Commitment Termination Date, to
the Administrative Agent, for the ratable account of the Revolving Lenders, an
unused line fee (the “Unused Line Fee”) equal to 0.20% per annum on the average
daily amount by which, during the immediately preceding month or shorter period
if calculated on the Revolving Commitment Termination Date, the aggregate amount
of the Revolving Lenders’ Revolving Commitments during such period exceeded the
sum of (i) the average daily outstanding amount of Revolving Loans (excluding
Swing Line Loans) and (ii) the undrawn face amount of all outstanding Letters of
Credit.  The unused line fee shall be computed on the basis of a 360-day year
for the actual number of days elapsed.

 

(2)                                 Letter of Credit Fees and Costs.  (A) The
Borrower agrees to pay to the Administrative Agent for distribution to each
Non-Defaulting Lender (based on their respective Applicable Revolving
Percentage) in U.S. Dollars, a fee in respect of each Letter of Credit issued
for the account of any Macerich Entity (the “Letter of Credit Fee”), in each
case for the period from and including the date of issuance of the respective
Letter of Credit to and including the date of termination of such Letter of
Credit, computed at a rate per annum equal to the applicable “LIBO Spread” as
listed in the definition of Applicable LIBO Rate on the daily Stated Amount of
such Letter of Credit.  Accrued Letter of Credit Fees shall be due and payable
on the first Business Day of each August, November, February and May commencing
with November of 2013, and on the Revolving Commitment Termination Date or such
earlier date upon which the Revolving Commitments are terminated.

 

(A)                               The Borrower agrees to pay the Issuing Lender,
for its own account, in U.S. Dollars, a facing fee in respect of each Letter of
Credit issued for the account of any Macerich Entity by such Issuing Lender (the
“Facing Fee”), for the period from and including the date of issuance of such
Letter of Credit to and including the date of the termination of such Letter of
Credit, computed at a rate equal to one-eighth of one percent (0.125%) per annum
of the daily Stated Amount of such Letter of Credit; provided that in no event
shall the annual Facing Fee with respect to any Letter of Credit be less than
$500.  Accrued Facing Fees shall be due and payable in arrears on the first
Business Day of each August, November, February and May commencing with
November of 2013, and on the Revolving Commitment Termination Date or such
earlier date upon which the Revolving Commitments are terminated.

 

(B)                               The Borrower shall pay, upon each payment
under, issuance of, or amendment to, any Letter of Credit, such amount as shall
at the time of such event be the administrative charge and the reasonable
expenses which the applicable Issuing Lender is generally imposing for payment
under, issuance of, or amendment to, Letters of Credit issued by it, not to
exceed $500 per issuance or amendment.

 

(3)                                 Administrative Agent Fee.  The Borrower
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent in that certain Fee Letter dated as of the date hereof.

 

31

--------------------------------------------------------------------------------


 

(4)                                 Payment of Fees.  All fees payable hereunder
shall be paid on the dates due, in immediately available funds, to the
Administrative Agent (except the Facing Fee which shall be paid to the Issuing
Lender) for distribution, in the case of the Unused Line Fee and the Letter of
Credit Fee, to the Revolving Lenders entitled thereto.  Fees paid shall not be
refundable under any circumstances.

 

2.12.                     Default Interest.  During such time as there shall
have occurred and be continuing an Event of Default, all Obligations (including
any accrued and unpaid interest) outstanding, shall, at the election of the
Administrative Agent, bear interest at a per annum rate equal to two percent
(2%) above the applicable rate of interest in effect during the applicable
calculation period.

 

2.13.                     Computation.  All computations of interest and fees
payable hereunder shall be based upon a year of 360 days for the actual number
of days elapsed (which results in more interest being paid than if computed on
the basis of a 365-day year).

 

2.14.                     Application of Insufficient Payments.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, unreimbursed LC Disbursements, interest,
fees and prepayment premiums then due under this Agreement and the other Loan
Documents, such funds shall be applied (i) first, to pay interest, fees and
prepayment premiums then due under this Agreement and the other Loan Documents,
ratably among the parties entitled thereto in accordance with the amounts of
interest, fees and prepayment premiums then due to such parties, and
(ii) second, to pay principal and unreimbursed LC Disbursements then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

ARTICLE 3.                           Incremental Facility.

 

3.1.                            Incremental Facility Request. Borrower may, by
written notice to the Administrative Agent on one or more occasions prior to the
Revolving Commitment Termination Date, elect to request (A) an increase to the
existing Revolving Commitments (any such increase, the “New Revolving Loan
Commitments”) and/or (B) the establishment of one or more new term loan
commitments (the “New Term Loan Commitments”), by an amount that would result in
the sum of all Revolving Commitments (both existing and New Revolving Loan
Commitments) plus all New Term Loan Commitments, if any, not exceeding
$2,000,000,000 in the aggregate (each such amount in addition to the Revolving
Commitments as of the Closing Date, a “Facility Increase” and the maximum
aggregate increase, the “Maximum Increase Amount”) and not less than $25,000,000
per request (or such lesser amount which shall be approved by Administrative
Agent or such lesser amount that shall constitute the difference between the
Maximum Increase Amount and the sum of all such New Revolving Loan Commitments
plus New Term Loan Commitments obtained prior to such date), and integral
multiples of $5,000,000 in excess of that amount.  Each such notice shall
specify (A) the date (each, an “Increased Amount Date”) on which the Borrower
proposes that the New Revolving Loan Commitments or New Term Loan Commitments,
as applicable, shall be effective, which shall be a date not less than 10
Business Days, nor more than 30 Business Days after the date on which such
notice is delivered to the Administrative Agent (or such shorter or longer
period as the Administrative Agent may agree in

 

32

--------------------------------------------------------------------------------


 

its sole discretion) and (B) the identity of each Lender or other Person that is
an Eligible Assignee (each Lender or other Eligible Assignee who agrees to
provide all or a portion of the New Revolving Loan Commitments being referred to
herein as a “New Revolving Loan Lender” and each Lender or other Eligible
Assignee who agrees to provide all or a portion of the New Term Loan Commitments
being referred to herein as a “New Term Loan Lender”, as applicable) to whom the
Borrower proposes any portion of such New Revolving Loan Commitments or New Term
Loan Commitments, as applicable, be allocated and the amounts of such
allocations; provided that any Lender or other Eligible Assignee approached to
provide all or a portion of the New Revolving Loan Commitments or New Term Loan
Commitments, as applicable, may elect or decline, in its sole discretion, to
provide a New Revolving Loan Commitment or New Term Loan Commitment, as
applicable, and any Lender that fails to respond to Borrower’s request shall be
deemed to have declined such request.

 

3.2.                            Facility Increase Arrangers.  Except as provided
in Section 3.1 above, the Administrative Agent and the Joint Lead Arrangers (in
such capacity, the “Facility Increase Arrangers”), unless any of them separately
waives such right, will manage all aspects of the syndication of the proposed
New Revolving Loan Commitments and New Term Loan Commitments in consultation
with the Borrower, including identifying each New Revolving Loan Lender or New
Term Loan Lender, as applicable, to whom any portion of any Facility Increase
shall be allocated, the timing of all offers to Lenders and other Eligible
Assignees and the acceptance of commitments, the amounts offered and the
compensation provided; provided, that (i) the Facility Increase Arrangers will
consult with the Borrower with respect to the syndication of the proposed
Facility Increase, (ii) any allocation to any Eligible Assignee that is not a
Lender or an Affiliate of a Lender shall be subject to the consent of the
Borrower and the Administrative Agent (in each case, such consent not to be
unreasonably withheld or delayed) and (iii) in the event the Facility Increase
Arrangers are unable to fully syndicate the proposed Facility Increase by the
date which is 10 Business Days prior to the applicable Increased Amount Date,
the Borrower may identify Persons who are Eligible Assignees to whom the
Facility Increase Arrangers shall allocate any unsyndicated portion of the
Facility Increase, subject to the Administrative Agent’s consent right as set
forth in subclause (ii) above.  Subject to the immediately preceding sentence,
the Facility Increase Arrangers and each Lender shall have the ongoing right to
sell, assign, syndicate, participate, or transfer all or a portion of its
Commitments or Loans or other Obligations owing to it to one or more investors
as otherwise provided in Section 11.8.  Without limitation on the Facility
Increase Arrangers’ rights as set forth herein, in the event there are Lenders
and Eligible Assignees that have committed to New Revolving Loan Commitments or
New Term Loan Commitments, as applicable, in excess of the maximum amount
requested (or permitted), then the Facility Increase Arrangers shall have the
right to allocate such commitments, first to Lenders and then to Eligible
Assignees, on whatever basis the Facility Increase Arrangers determine is
appropriate (except that no such allocation to any Eligible Assignee that is not
a Lender or an Affiliate of any Lender shall be in an amount less than
$20,000,000 and the Facility Increase Arrangers will consult with the Borrower
with respect to such allocations).

 

3.3.                            Conditions to Effectiveness of Facility
Increase.  Such New Revolving Loan Commitments or New Term Loan Commitments, as
applicable, shall become effective as of such Increased Amount Date, subject to
the satisfaction of each of the following conditions precedent, as determined by
the Administrative Agent in its good faith judgment:

 

33

--------------------------------------------------------------------------------


 

(i)   no Potential Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such Facility Increase;

 

(ii)   the Borrower Parties shall be in pro forma compliance with each of the
covenants set forth in Section 8.12 as of the last day of the most recently
ended Fiscal Quarter after giving effect to such Facility Increase;

 

(iii)   the New Revolving Loan Commitments and/or New Term Loan Commitments, as
applicable, shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the Borrower, the New Revolving Loan Lender and/or the
New Term Loan Lender, as applicable, and the Administrative Agent, each of which
shall be recorded in the Register, and each New Revolving Loan Lender and New
Term Loan Lender, as applicable, shall be subject to the requirements set forth
in Section 2.10(5) and Section 2.10(7), as applicable, and any New Revolving
Loan Lender and/or New Term Loan Lender who is not already a Lender shall become
a Lender hereunder;

 

(iv)   the Borrower shall make any payments required pursuant to Section 2.9 in
connection with the New Revolving Loan Commitments or New Term Loan Commitments,
as applicable;

 

(v)   the Borrower shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by the Administrative Agent in connection
with any such transaction;

 

(vi)   as requested by the Administrative Agent, the Borrower Parties shall have
acknowledged and ratified that their obligations under the applicable Loan
Documents remain in full force and effect, and, in the case of MAC, continue to
guaranty the Obligations under the Loan Documents, as modified by the applicable
Facility Increase and the implementation thereof; and

 

(vii)   the Borrower shall have paid all reasonable costs and expenses incurred
by the Administrative Agent in connection with the applicable Facility Increase.

 

3.4.                            Additional Facility Increase Matters.

 

(1)                                 On any Increased Amount Date on which New
Revolving Loan Commitments are effected, subject to the satisfaction of the
foregoing terms and conditions, (a) each of the Revolving Lenders shall assign
to each of the New Revolving Loan Lenders, and each of the New Revolving Loan
Lenders shall purchase from each of the Revolving Lenders, at the principal
amount thereof (together with accrued interest), such interests in the Revolving
Loans outstanding on such Increased Amount Date as shall be necessary in order
that, after giving effect to all such assignments and purchases, such Revolving
Loans will be held by existing Revolving Lenders and New Revolving Loan Lenders
ratably in accordance with their Revolving Commitments after giving effect to
the addition of such New Revolving Loan Commitments to the Revolving
Commitments, (b) each Revolving Lender shall automatically and without further
act be deemed to have assigned to each of the New Revolving Loan Lenders, and
each such New Revolving Loan Lender will automatically and without further act
be deemed to have assumed, a portion of such Revolving Lender’s participations
hereunder in outstanding

 

34

--------------------------------------------------------------------------------


 

Letters of Credit and Swing Line Loans such that, after giving effect to each
such deemed assignment and assumption of participations, the aggregate
outstanding (i) participations hereunder in Letters of Credit and
(ii) participations hereunder in Swing Line Loans will be held by existing
Revolving Lenders and New Revolving Loan Lenders ratably in accordance with
their Revolving Commitments after giving effect to the addition of such New
Revolving Loan Commitments to the Revolving Commitments, (c) each New Revolving
Loan Commitment shall be deemed for all purposes a Revolving Commitment and each
loan made thereunder (a “New Revolving Loan”) shall be deemed, for all purposes,
a Revolving Loan and (d) each New Revolving Loan Lender shall become a Revolving
Lender with respect to the New Revolving Loan Commitment and all matters
relating thereto.  The Administrative Agent and the Revolving Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to any of the
transactions effected pursuant to this Article 3.

 

(2)                                 On any Increased Amount Date on which any
New Term Loan Commitments of any Series are effective, subject to the
satisfaction of the foregoing terms and conditions, (i) each New Term Loan
Lender of any Series shall make a Loan to Borrower (a “New Term Loan”) in an
amount equal to its New Term Loan Commitment of such Series, and (ii) each New
Term Loan Lender of any Series shall become a Lender hereunder with respect to
the New Term Loan Commitment of such Series and the New Term Loans of such
Series made pursuant thereto.  Any New Term Loans made on an Increased Amount
Date shall be designated a separate series (a “Series”) of New Term Loans for
all purposes of this Agreement.

 

(3)                                 The Administrative Agent shall notify
Lenders promptly upon receipt of the Borrower’s notice of each Increased Amount
Date and in respect thereof (y) the New Revolving Loan Commitments and the New
Revolving Loan Lenders or the Series of New Term Loan Commitments and the New
Term Loan Lenders of such Series, as applicable, and (z) in the case of each
notice to any Lender with a Revolving Commitment, the respective interests in
such Lender’s Revolving Loans, in each case subject to the assignments
contemplated by this Section.

 

(4)                                 The terms and provisions of the New
Revolving Loans shall be identical to the existing Revolving Loans. 
Furthermore, (a) the terms of any such New Term Loans of any Series shall not
provide for any amortization payments on or prior to the Revolving Commitment
Termination Date of the existing Revolving Loans, (b) the applicable New Term
Loan Maturity Date of each Series shall be no earlier than the latest Revolving
Commitment Termination Date of the existing Revolving Loans, (c) any guarantees
provided in respect of the New Term Loans shall also guarantee the other
Obligations and (d) the Weighted Average Yield applicable to the New Term Loans
of each Series shall be determined by Borrower and the applicable new Lenders
and shall be set forth in each applicable Joinder Agreement.

 

(5)                                 Each Joinder Agreement may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the good faith
judgment of Administrative Agent, to effect the provisions of this Article 3;
provided, however, that any amendments to Articles 4 through 10, inclusive, that
adversely affect a Lender shall be subject to the provisions of Section 11.2. 
All

 

35

--------------------------------------------------------------------------------


 

such amendments entered into with the applicable Borrower Parties by the Agents
shall be binding and conclusive on all Lenders.

 

ARTICLE 4.                           Credit Support.

 

4.1.                            REIT Guaranty.  As credit support for the
Obligations, on or before the Closing Date, MAC shall execute and deliver to the
Administrative Agent, for the benefit of the Lenders, the REIT Guaranty.

 

ARTICLE 5.                           Conditions Precedent.

 

5.1.                            Conditions to Amendment and Restatement.  As
conditions precedent to the effectiveness of the amendment and restatement of
this Agreement:

 

(1)                                 The Borrower shall have delivered or shall
have caused to be delivered to the Administrative Agent, in form and substance
satisfactory to the Lenders and their counsel and duly executed by the
appropriate Persons (with sufficient copies for each of the Lenders), each of
the following:

 

(A)                               This Agreement;

 

(B)                               To the extent requested by any Lender pursuant
to Section 1.8(6) above and not previously delivered, a Note payable to such
Lender;

 

(C)                               The REIT Guaranty;

 

(D)                               [RESERVED];

 

(E)                                A certificate of the Secretary or Assistant
Secretary of the general partner of the Borrower attaching copies of resolutions
duly adopted by the Board of Directors of such general partner approving the
execution, delivery and performance of the Loan Documents on behalf of the
Borrower and certifying the names and true signatures of the officers of such
general partner authorized to sign the Loan Documents to which the Borrower is a
party on behalf of the Borrower;

 

(F)                                 A certificate of the Secretary or Assistant
Secretary of MAC attaching copies of resolutions duly adopted by the Board of
Directors of MAC approving the execution, delivery and performance of the Loan
Documents to which MAC is a party and certifying the names and true signatures
of the officers of MAC authorized to sign the Loan Documents to which MAC is a
party on behalf of MAC;

 

(G)                               An opinion of counsel for the Borrower Parties
as of the Closing Date, in form and substance reasonably acceptable to the
Administrative Agent and the Lenders;

 

(H)                              Copies of the Certificate of Incorporation and
Certificate of Limited Partnership of MAC and the Borrower, respectively,
certified by the Secretary of State of the state of formation of such Person;

 

36

--------------------------------------------------------------------------------


 

(I)                                   Copies of the Organizational Documents of
each of the Borrower Parties (unless delivered pursuant to clause (H) above)
certified by the Secretary or an Assistant Secretary of such Person (or, in the
case of the Borrower, an authorized representative of its general partner) as of
the date of this Agreement as being accurate and complete;

 

(J)                                   A certificate of authority and good
standing or analogous documentation as of a recent date for each of the Borrower
Parties for the state in which such Person is organized, formed or incorporated,
as applicable;

 

(K)                              From a Responsible Officer of the Borrower, a
Closing Certificate dated as of the Closing Date;

 

(L)                                Confirmation from the Administrative Agent
(which may be oral) that all fees required to be paid by the Borrower on or
before the Closing Date have been, or will upon the initial funding of the
Revolving Loans be, paid in full;

 

(M)                            Evidence satisfactory to the Administrative Agent
that all reasonable costs and expenses of the Administrative Agent, including,
without limitation, fees of outside counsel and fees of third party consultants
and appraisers, required to be paid by the Borrower on or prior to the Closing
Date have been, or will upon the funding of the Revolving Loans be, paid in
full; and

 

(N)                               From a Responsible Financial Officer of MAC, a
Compliance Certificate in form and substance satisfactory to the Administrative
Agent and the Lenders, evidencing, as applicable, MAC’s compliance with the
financial covenants set forth under Section 8.12 below at and as of March 31,
2013.

 

(2)                                 MAC and its Subsidiaries shall have caused
Phase I and the other environmental assessments as separately disclosed to the
Administrative Agent on or prior to the date hereof to be conducted or have
taken other steps to investigate the past and present environmental condition
and use of their Retail/Other Properties (such Retail/Other Properties as used
in this Section 5.1(2), Section 6.15 and Section 7.9, the “Designated
Environmental Properties”).

 

(3)                                 The Borrower Parties shall have delivered
documentation to the Administrative Agent which accurately sets forth as of the
Closing Date all insurance policies currently in effect with respect to the
respective Property and assets and business of MAC and its Subsidiaries,
specifying for each such policy, (i) the amount thereof, (ii) the general risks
insured against thereby, (iii) the name of the insurer and each insured party
thereunder, (iv) the policy or other identification number thereof, and (v) the
expiration date thereof.

 

(4)                                 Documentation evidencing the termination of
the Subsidiary Guaranty (as defined in the Existing Credit Agreement) and Pledge
Agreements (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement and the release of the Subsidiary Guarantors (as defined in the
Existing Credit Agreement) and the Pledgors (as defined in the Existing Credit
Agreement) from their obligations under such agreements shall have been executed
and delivered.  Each Lender, Swing Line Lender, Issuing Bank and each Agent
acknowledges and agrees that by its execution and delivery of this Agreement, it

 

37

--------------------------------------------------------------------------------


 

authorizes and directs DBTCA to negotiate, execute and deliver such
documentation on each of their behalf and take any actions that DBTCA reasonably
deems necessary or advisable to give effect to such terminations and releases.

 

(5)                                 All representations and warranties of the
Borrower Parties set forth herein and in the other Loan Documents shall be
accurate and complete in all material respects as if made on and as of the
Closing Date (unless any such representation and warranty speaks as of a
particular date, in which case it shall be accurate and complete in all material
respects as of such date).

 

(6)                                 There shall not have occurred and be
continuing as of the Closing Date any Event of Default or Potential Default.

 

(7)                                 All acts and conditions (including, without
limitation, the obtaining of any third party consents and necessary regulatory
approvals and the making of any required filings, recordings or registrations)
required to be done and performed and to have happened precedent to the
execution, delivery and performance of the Loan Documents by each of the
Borrower Parties shall have been done and performed.

 

(8)                                 There shall not have occurred any change,
occurrence or development that could reasonably be expected, in the good faith
opinion of the Lenders, to have a Material Adverse Effect.

 

(9)                                 All documentation, including, without
limitation, documentation for corporate and legal proceedings in connection with
the transactions contemplated by the Loan Documents shall be satisfactory in
form and substance to the Administrative Agent, the Lenders and their counsel.

 

5.2.                            Each Credit Event.  The obligation of each
Lender to make a Loan on the occasion of any New Borrowing (and with respect to
subsection (2) below, any LIBO Rate Borrowing), and of the Issuing Lender to
issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

 

(1)                                 The representations and warranties of the
Borrower set forth in this Agreement and in the other Loan Documents shall be
true and correct in all material respects (and in the event any exception or
disclosure schedule provided to Administrative Agent in connection with such
representations and warranties is proposed by Borrower to be updated, any such
updates shall be non-material and shall be approved by the Administrative Agent
in its good faith judgment) on and as of the date of such New Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date); provided that
any representation or warranty that is qualified as to materiality or Material
Adverse Effect or similar language shall be true and correct in all respects;

 

(2)                                 At the time of the Borrower’s request for,
and immediately after giving effect to, a New Borrowing or any LIBO Rate
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, no Potential Default or Event of Default shall
have occurred and be continuing; and

 

38

--------------------------------------------------------------------------------


 

(3)                                 At the time of each New Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, a Responsible Officer shall certify that (i) no Potential Default or
Event of Default shall have occurred and be continuing and (ii) after giving
effect to such New Borrowing or issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, the Borrower Parties remain in compliance
with the covenants set forth in Article 8 after giving effect to such New
Borrowing or issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, including supporting documentation reasonably satisfactory to the
Administrative Agent.

 

(4)                                 Each New Borrowing and each issuance,
amendment, renewal or extension of such Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrower on the date thereof as
to the matters specified in the preceding sentence.

 

ARTICLE 6.                           Representations and Warranties.  As an
inducement to the Administrative Agent, the Issuing Lender, the Swing Line
Lender and each Lender to enter into this Agreement, each of the Borrower and
MAC, collectively and severally, represent and warrant as of the Closing Date
(or such later date as otherwise expressly provided in this Agreement), to the
Administrative Agent, the Issuing Lender, the Swing Line Lender and each Lender:

 

6.1.                            Financial Condition.  Complete and accurate
copies of the following financial statements and materials have been delivered
to the Administrative Agent: (i) audited financial statements of MAC for 2011
and 2012 and (ii) unaudited financial statements of MAC for each fiscal quarter
ending after December 31, 2012 and more than 45 days prior to the Closing Date
(the materials described in clauses (i) and (ii) are referred to as the “Initial
Financial Statements”).  All financial statements included in the Initial
Financial Statements were prepared in all material respects in conformity with
GAAP, except as otherwise noted therein, and fairly present in all material
respects the respective consolidated financial positions, and the consolidated
results of operations and cash flows for each of the periods covered thereby of
MAC and its consolidated Subsidiaries as at the respective dates thereof.  None
of the Borrower Parties or any of their Subsidiaries has any Contingent
Obligation, contingent liability or liability for any taxes, long-term leases or
commitments, not reflected in its audited financial statements delivered to the
Administrative Agent on or prior to the Closing Date or otherwise disclosed to
the Administrative Agent and the Lenders in writing, which will have or is
reasonably likely to have a Material Adverse Effect.

 

6.2.                            No Material Adverse Effect.  Since the Statement
Date no event has occurred which has resulted in, or is reasonably likely to
have, a Material Adverse Effect.

 

6.3.                            Compliance with Laws and Agreements.  MAC and
each of its Subsidiaries is in compliance with all Requirements of Law and
Contractual Obligations, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

6.4.                            Organization, Powers; Authorization;
Enforceability.

 

(1)                                 Macerich Partnership (A) is a limited
partnership duly organized, validly existing and in good standing under the laws
of the State of Delaware, (B) is duly

 

39

--------------------------------------------------------------------------------


 

qualified to do business and is in good standing under the laws of each
jurisdiction in which failure to be so qualified and in good standing will have
or is reasonably likely to have a Material Adverse Effect, (C) has all requisite
partnership power and authority to own, operate and encumber its Property and to
conduct its business as presently conducted and as proposed to be conducted in
connection with and following the consummation of the transactions contemplated
by this Agreement and (D) is a partnership for purposes of federal income
taxation and for purposes of the tax laws of any state or locality in which
Macerich Partnership is subject to taxation based on its income.

 

(2)                                 MAC (A) is a corporation duly organized,
validly existing and in good standing under the laws of the State of Maryland,
(B) is duly authorized and qualified to do business and is in good standing
under the laws of each jurisdiction in which failure to be so qualified and in
good standing will have or is reasonably likely to have a Material Adverse
Effect, and (C) has all requisite corporate power and authority to own, operate
and encumber its Property and to conduct its business as presently conducted.

 

(3)                                 [RESERVED].

 

(4)                                 True, correct and complete copies of the
Organizational Documents described in Section 5.1(1)(I) have been delivered to
the Administrative Agent, each of which is in full force and effect, has not
been Modified except to the extent indicated therein and, to the best knowledge
of each of the Borrower Parties party to this Agreement, there are no defaults
under such Organizational Documents and no events which, with the passage of
time or giving of notice or both, would constitute a default under such
Organizational Documents.

 

(5)                                 The Borrower Parties have the requisite
partnership, company or corporate power and authority to execute, deliver and
perform this Agreement and each of the other Loan Documents which are required
to be executed on their behalf.  The execution, delivery and performance of each
of the Loan Documents which must be executed in connection with this Agreement
by the Borrower Parties and to which the Borrower Parties are a party and the
consummation of the transactions contemplated thereby are within their
partnership or corporate powers, have been duly authorized by all necessary
partnership or corporate action and such authorization has not been rescinded.
No other partnership, or corporate action or proceedings on the part of the
Borrower Parties is necessary to consummate such transactions.

 

(6)                                 Each of the Loan Documents to which each
Borrower Party is a party has been duly executed and delivered on behalf of such
Borrower Party and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms (subject to bankruptcy,
insolvency, reorganization, or other laws affecting creditors’ rights generally
and to principles of equity, regardless of whether considered in a proceeding in
equity or at law), is in full force and effect and all the terms, provisions,
agreements and conditions set forth therein and required to be performed or
complied with by such Borrower Party on or before the Closing Date have been
performed or complied with, and no Potential Default or Event of Default exists
thereunder.

 

6.5.                            No Conflict.  The execution, delivery and
performance of the Loan Documents, the borrowing hereunder and the use of the
proceeds thereof, will not violate any

 

40

--------------------------------------------------------------------------------


 

material Requirement of Law or any Organizational Document or any material
Contractual Obligation of MAC or any of its Subsidiaries; or create or result in
the creation of any Lien on any material assets of any of the Borrower Parties.

 

6.6.                            No Material Litigation.  Except as disclosed on
Schedule 6.6 hereto, no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower Parties party to this Agreement, threatened by or against MAC or any of
its Subsidiaries or against any of such Persons’ Properties or revenues which,
could reasonably be expected to have a Material Adverse Effect.

 

6.7.                            Taxes.  All federal and other material tax
returns, reports and similar statements or filings of MAC and its Subsidiaries
have been timely filed.  Except for Permitted Encumbrances, all taxes,
assessments, fees and other charges of Governmental Authorities upon such
Persons and upon or relating to their respective Properties, assets, receipts,
sales, use, payroll, employment, income, licenses and franchises which are shown
in such returns or reports to be due and payable have been paid, except to the
extent (i) such taxes, assessments, fees and other charges of Governmental
Authorities are subject to a Good Faith Contest; or (ii) the non-payment of such
taxes, assessments, fees and other charges of Governmental Authorities would
not, individually or in the aggregate, result in a Material Adverse Effect.  The
Borrower Parties party to this Agreement have no knowledge of any proposed tax
assessment against MAC or any of its Subsidiaries that will have or is
reasonably likely to have a Material Adverse Effect.

 

6.8.                            Investment Company Act.  Neither the Borrower
nor MAC, nor any Person controlling such entities is an “investment company” or
a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940 (as amended from time to time).

 

6.9.                            Subsidiary Entities.  Schedule 6.9 (A) contains
charts and diagrams reflecting the corporate structure of the Borrower Parties
and their respective Subsidiary Entities indicating the nature of the corporate,
partnership, limited liability company or other equity interest in each Person
included in such chart or diagram; and (B) accurately sets forth (1) the correct
legal name of such Person, the type of organization, and the jurisdiction of its
incorporation or organization, and (2) the percentage thereof owned by the
Borrower Parties and their Subsidiaries, in each case, as of the Closing Date. 
None of such issued and outstanding Capital Stock or Securities owned by any
Borrower Entity is subject to any vesting, redemption, or repurchase agreement,
and there are no warrants or options outstanding with respect to such
Securities, in each case, as of the Closing Date, except as noted on Schedule
6.9. The outstanding Capital Stock of each Subsidiary Entity shown on Schedule
6.9 as being owned by a Borrower Party or its Subsidiary is duly authorized and
validly issued.  Except where failure may not have a Material Adverse Effect,
each Subsidiary Entity of the Borrower Parties:  (A) is a corporation, limited
liability company, or partnership, as indicated on Schedule 6.9, duly organized,
validly existing and, if applicable, in good standing under the laws of the
jurisdiction of its organization, (B) is duly qualified to do business and, if
applicable, is in good standing under the laws of each jurisdiction in which
failure to be so qualified and in good standing would limit its ability to use
the courts of such jurisdiction to enforce Contractual Obligations to which it
is a party, and (C) has all requisite partnership, company or corporate power
and authority to own, operate and

 

41

--------------------------------------------------------------------------------


 

encumber its Property and to conduct its business as presently conducted and as
proposed to be conducted hereafter.

 

6.10.                     Federal Reserve Board Regulations.  Neither the
Borrower nor MAC is engaged or will engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “Margin Stock” within the respective meanings of
such terms under Regulations U, T and X.  No part of the proceeds of the Loans
will be used for “purchasing” or “carrying” “Margin Stock” as so defined for any
purpose which violates, or which would be inconsistent with, the provisions of,
any Requirement of Law (including, without limitation, the Regulations of the
Board of Governors of the Federal Reserve System).

 

6.11.                     ERISA Compliance.  Except as disclosed on Schedule
6.11:

 

(1)                                 Each Plan is in compliance with the
applicable provisions of ERISA, the Code and other federal or state law, except
where the failure to do so individually or in the aggregate could not reasonably
be expected to result in a Material Adverse Effect.  Each Plan which is intended
to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS and to the best knowledge of the Borrower
Parties party to this Agreement, nothing has occurred which would cause the loss
of such qualification.

 

(2)                                 There are no pending or, to the best
knowledge of Borrower Parties party to this Agreement, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan which has resulted or could reasonably be expected to result in a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan which has
resulted or could reasonably be expected to result in a Material Adverse Effect.

 

(3)                                 No ERISA Event has occurred or is reasonably
expected to occur with respect to any Pension Plan or, to the best knowledge of
the Borrower Parties party to this Agreement, any Multiemployer Plan, which has
resulted or could reasonably be expected to result in a Material Adverse Effect.

 

(4)                                 No Pension Plan has any Unfunded Pension
Liability, which has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(5)                                 None of the Borrower Parties or their
respective Subsidiaries, nor any ERISA Affiliate has incurred, nor reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA), which has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(6)                                 None of the Borrower Parties or their
respective Subsidiaries, nor any ERISA Affiliate has incurred nor reasonably
expects to incur any liability (and no event has occurred which, with the giving
of notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan, which has
resulted or could reasonably be expected to result in a Material Adverse Effect.

 

42

--------------------------------------------------------------------------------


 

(7)                                 None of the Borrower Parties or their
respective Subsidiaries, nor any ERISA Affiliate has transferred any Unfunded
Pension Liability to any person or otherwise engaged in a transaction that is
subject to Section 4069 or 4212(c) of ERISA, which has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

6.12.                     Assets and Liens.  Each of the Borrower Parties and
their respective Subsidiary Entities has good and marketable fee or leasehold
title to all Property and assets reflected in the financial statements referred
to in Section 6.1 above in all material respects, except Property and assets
sold or otherwise disposed of in the ordinary course of business subsequent to
the respective dates thereof.  None of the Borrower Parties, nor their
respective Subsidiary Entities, has outstanding Liens on any of its Properties
or assets nor are there any security agreements to which it is a party, except
for Liens permitted in accordance with Section 8.1.

 

6.13.                     Securities Acts.  None of the Borrower Parties or
their respective Subsidiary Entities has issued any unregistered securities in
violation of the registration requirements of Section 5 of the Securities Act of
1933, (as amended from time to time, the “Act”) or any other law, nor are they
in violation of any rule, regulation or requirement under the Act, or the
Securities Exchange Act of 1934, (as amended from time to time) other than
violations which could not reasonably be expected to have a Material Adverse
Effect.  None of the Borrower Parties is required to qualify an indenture under
the Trust Indenture Act of 1939, (as amended from time to time) in connection
with its execution and delivery of this Agreement or the incurrence of
Indebtedness hereunder.

 

6.14.                     Consents, Etc.  Except as disclosed in Schedule 6.14,
no consent, approval or authorization of, or registration, declaration or filing
with any Governmental Authority or any other Person is required on the part of
MAC or any of its Subsidiaries in connection with the execution and delivery of
the Loan Documents by the Borrower Parties, or the performance of or compliance
with the terms, provisions and conditions thereof by such Persons, other than
those that have been obtained or will be obtained by the legally required time.

 

6.15.                     Hazardous Materials.  Except as otherwise disclosed in
the reports delivered to the Administrative Agent pursuant to Section 5.1(2), to
the best knowledge of the Borrower and MAC:  (1) no Hazardous Materials have
been discharged, disposed of, or otherwise released on, under, or from the
Designated Environmental Properties so as to be reasonably expected to result in
a violation of Hazardous Materials Laws and a material adverse effect to such
Designated Environmental Property or the owner thereof; (2) the owners of the
Designated Environmental Properties have obtained all material environmental,
health and safety permits and licenses necessary for their respective
operations, and all such permits are in good standing and the holder of each
such permit is currently in compliance with all terms and conditions of such
permits, except to the extent the failure to obtain such permits or comply
therewith is not reasonably expected to result in a Material Adverse Effect or
in a material adverse effect to such Designated Environmental Property or the
owner thereof; (3) none of the Designated Environmental Properties is listed or
proposed for listing on the National Priorities List (“NPL”) pursuant to CERCLA
or on the Comprehensive Environmental Response Compensation Liability
Information System List (“CERCLIS”) or any similar applicable state list of
sites requiring remedial action under any Hazardous Materials Laws; (4) none of
the

 

43

--------------------------------------------------------------------------------


 

owners of the Designated Environmental Properties has sent or directly arranged
for the transport of any hazardous waste to any site listed or proposed for
listing on the NPL, CERCLIS or any similar state list; (5) there is not now on
or in any Designated Environmental Property:  (a) any landfill or surface
impoundment; (b) any underground storage tanks; (c) any asbestos-containing
material; or (d) any polychlorinated biphenyls (PCB), which in the case of any
of clauses (a) through (d) could reasonably result in a violation of any
Hazardous Materials Laws and a material adverse effect to such Designated
Environmental Property or the owner thereof; (6) no environmental Lien has
attached to any Designated Environmental Properties; and (7) no other event has
occurred with respect to the presence of Hazardous Materials on or under any of
the Properties of MAC or any of its Subsidiaries, which would reasonably be
expected to result in a Material Adverse Effect.  Notwithstanding the foregoing,
on the Closing Date all of the representations set forth above shall be true and
correct with respect to all Real Properties of MAC and its Subsidiaries (and not
only the Designated Environmental Properties).

 

6.16.                     Regulated Entities.  Neither MAC nor any of its
Subsidiaries:  (1) is subject to regulation under the Federal Power Act, the
Interstate Commerce Act, any state public utilities code, or any other Federal
or state statute or regulation limiting its ability to incur Indebtedness, or
(2) is a “foreign person” within the meaning of Section 1445 of the Code.

 

6.17.                     Copyrights, Patents, Trademarks and Licenses, etc.  To
the best knowledge of the Borrower Parties, MAC and its Subsidiaries own or are
licensed or otherwise have the right to use all of the patents, trademarks,
service marks, trade names, copyrights, contractual franchises, authorizations
and other rights that are necessary for the operation of their respective
businesses, without conflict with the rights of any other Person, except to the
extent that individually or in the aggregate, would not result, or be expected
to result, in a Material Adverse Effect.  To the best knowledge of the Borrower
Parties party to this Agreement, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by MAC or its Subsidiaries infringes upon any
rights held by any other Person, except for any infringements, individually or
in the aggregate, which would not result, or be expected to result, in a
Material Adverse Effect.

 

6.18.                     REIT Status.  MAC:  (1) is a REIT, (2) has not revoked
its election to be a REIT, (3) has not engaged in any material “prohibited
transactions” as defined in Section 857(b)(6)(B)(iii) of the Code (or any
successor provision thereto), and (4) for all prior tax years subsequent to the
effective date of its election to be a REIT has been entitled to, and for its
current tax year expects to be entitled to, a dividends paid deduction which
meets the requirements of Section 857 of the Code.

 

6.19.                     Insurance.  The documentation separately disclosed to
the Administrative Agent pursuant to Section 5.1(3) accurately sets forth as of
the Closing Date all insurance policies currently in effect with respect to the
respective Property and assets and business of MAC and its Subsidiaries,
specifying for each such policy, (i) the amount thereof, (ii) the general risks
insured against thereby, (iii) the name of the insurer and each insured party
thereunder, (iv) the policy or other identification number thereof, and (v) the
expiration date thereof.  Such insurance policies are in full force and effect
as of the Closing Date, in compliance with the requirements of Section 7.8
hereof.

 

44

--------------------------------------------------------------------------------


 

6.20.                     Full Disclosure.  None of the representations or
warranties made by the Borrower Parties in the Loan Documents as of the date
such representations and warranties are made or deemed made, taken as a whole,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading; provided that with
respect to representations and warranties related to any projected financial
information, each of the Borrower Parties represents only that such information
was prepared in good faith based on assumptions believed to be reasonable at the
time made, it being recognized by the Administrative Agent, Issuing Lender, the
Swing Line Lender and the Lenders that such projections as to future events are
not to be viewed as facts and that actual results during the period or periods
covered thereby may differ from the projected results.

 

6.21.                     Indebtedness.  Schedule 6.21 sets forth, as of
March 31, 2013, all Indebtedness for borrowed money of each of MAC and its
Subsidiaries, and, except as set forth on such Schedule 6.21, as of the Closing
Date, there are no defaults in the payment of principal or interest on any such
Indebtedness, and no payments thereunder have been deferred or extended beyond
their stated maturity, and there has been no material change in the type or
amount of such Indebtedness since March 31, 2013.

 

6.22.                     Real Property.  Set forth on Schedule 6.22 is a list,
as of the date of this Agreement, of all of the Projects of MAC and its
Subsidiaries, indicating in each case whether the respective property is owned
or ground leased by such Persons, the identity of the owner or lessee and the
location of the respective property.

 

6.23.                     Brokers.  The Borrower Parties have not dealt with any
broker or finder with respect to the transactions embodied in this Agreement and
the other Loan Documents.

 

6.24.                     No Default.  No Default or Potential Default has
occurred and is continuing.

 

6.25.                     Solvency.  On the Closing Date and after giving effect
to all loans made on the Closing Date, each Borrowing and each issuance,
amendment, renewal or extension of any Letter of Credit, each Borrower Party is
and shall be Solvent.

 

6.26.                     Foreign Assets Control Regulations, etc.  None of the
Macerich Entities or their Affiliates:  (i) is or will be in violation of any
Laws relating to terrorism or money laundering (“Anti-Terrorism Laws”),
including Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed.  Reg.  49079 (2001)) (the “Executive Order”), the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56 (“Patriot Act”), or any other
applicable requirements contained in the rules and regulations of the Office of
Foreign Assets Control, Department of the Treasury (“OFAC”); (ii) is or will
become a “blocked” person listed in or subject to the Annex to the Executive
Order; (iii) has been or will be designated as a Specially Designated National
on any publicly available lists maintained by OFAC or any other publicly
available list of terrorists or terrorist organizations maintained pursuant to
the Patriot Act (any person regulated pursuant to clauses (ii) and (iii), a
“Prohibited Person”); or (iv) conducts or will

 

45

--------------------------------------------------------------------------------


 

conduct any business or engages or will engage in any transactions or dealings
with any Prohibited Person, including the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person; or any transactions involving any property or interests in property
blocked pursuant to the Executive Order.

 

ARTICLE 7.                           Affirmative Covenants.  As an inducement to
the Administrative Agent, the Issuing Lender, the Swing Line Lender and each
Lender to enter into this Agreement, each of the Borrower and MAC, collectively
and severally, hereby covenants and agrees with the Administrative Agent, the
Issuing Lender, the Swing Line Lender and each Lender that, as long as any
Obligations (excluding indemnification or similar contingent Obligations for
which no claim has been made) remain unpaid:

 

7.1.                            Financial Statements.  The Borrower Parties
shall maintain, for themselves, and shall cause each of their respective
Subsidiaries to maintain a system of accounting established and administered in
accordance with sound business practices to permit preparation of consolidated
financial statements in conformity with GAAP.  Each of the financial statements
and reports described below shall be prepared from such system and records and
in form reasonably satisfactory to the Administrative Agent, and shall be
provided to Administrative Agent (and Administrative Agent shall provide a copy
to each requesting Lender):

 

(1)                                 As soon as practicable, and in any event
within ninety (90) days after the close of each fiscal year of MAC, the
consolidated balance sheet of MAC and its Subsidiaries as of the end of such
fiscal year and the related consolidated statements of income, stockholders’
equity and cash flow of MAC and its Subsidiaries for such fiscal year, setting
forth in each case in comparative form the consolidated or combined figures, as
the case may be, for the previous fiscal year, all in reasonable detail and
accompanied by a report thereon of KPMG LLP or other independent certified
public accountants of recognized national standing selected by the Borrower or
otherwise reasonably satisfactory to the Administrative Agent, which report
shall be unqualified (except for qualifications that the Required Lenders do
not, in their discretion, consider material) and shall state that such
consolidated financial statements fairly present in all material respects the
financial position of MAC and its Subsidiaries as at the date indicated and the
results of their operations and cash flow for the periods indicated in
conformity with GAAP (except as otherwise stated therein) and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards;

 

(2)                                 As soon as practicable, and in any event
within fifty (50) days after the close of each of the first three fiscal
quarters of each fiscal year of MAC, for MAC and its Subsidiaries, unaudited
balance sheets as at the close of each such period and the related combined
statements of income and cash flow of MAC and its Subsidiaries for such quarter
and the portion of the fiscal year ended at the end of such quarter, setting
forth in each case in comparative form the consolidated or combined figures, as
the case may be, for the corresponding periods of the prior fiscal year, all in
reasonable detail and in conformity with GAAP (except as otherwise stated
therein), together with a representation by a Responsible Financial Officer, as
of the date of such financial statements, that such financial statements have
been prepared in accordance with GAAP (provided, however, that such financial
statements may

 

46

--------------------------------------------------------------------------------


 

not include all of the information and footnotes required by GAAP for complete
financial information) and reflect all adjustments that are, in the opinion of
management, necessary for a fair presentation in all material respects of the
financial information contained therein;

 

(3)                                 Together with each delivery of any quarterly
or annual report pursuant to paragraphs (1) through (2) of this Section 7.1, MAC
shall deliver a Compliance Certificate signed by MAC’s Responsible Financial
Officer representing and certifying (1) that the Responsible Financial Officer
signatory thereto has reviewed the terms of the Loan Documents, and has made, or
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and consolidated financial condition of MAC and its
Subsidiaries, during the fiscal quarter covered by such reports, that such
review has not disclosed the existence during or at the end of such fiscal
quarter, and that such officer does not have knowledge of the existence as at
the date of such Compliance Certificate, of any condition or event which
constitutes an Event of Default or Potential Default, or, if any such condition
or event existed or exists, specifying the nature and period of existence
thereof and what action the Borrower, MAC or their Subsidiaries have taken, are
taking and propose to take with respect thereto, (2) the calculations (with such
specificity as the Administrative Agent may reasonably request) for the period
then ended which demonstrate compliance with the covenants and financial ratios
set forth in Article 8, (3) a schedule of Total Liabilities in respect of
borrowed money in the level of detail disclosed in MAC’s Form 10-Q filings with
the Securities and Exchange Commission, as well as such other information
regarding such Indebtedness as may be reasonably requested by the Administrative
Agent, and (4) a schedule of EBITDA.

 

(4)                                 To the extent not otherwise delivered
pursuant to this Section 7.1, copies of all financial statements and financial
information delivered by the Borrower and MAC (or, upon Administrative Agent’s
request, any Subsidiaries of such Persons) from time to time to the holders of
any Indebtedness for borrowed money of such Persons; and

 

(5)                                 Copies of all proxy statements, financial
statements, and reports which the Borrower or MAC send to their respective
stockholders or limited partners, and copies of all regular, periodic and
special reports, and all registration statements under the Act which the
Borrower or MAC file with the Securities and Exchange Commission or any
Governmental Authority which may be substituted therefore, or with any national
securities exchange; provided, however, that there shall not be required to be
delivered hereunder such copies for any Lender of prospectuses relating to
future series of offerings under registration statements filed under Rule 415
under the Act or other items which such Lender has indicated in writing to the
Borrower or MAC from time to time need not be delivered to such Lender.

 

(6)                                 Notwithstanding the foregoing, it is
understood and agreed that to the extent MAC files documents with the Securities
and Exchange Commission and such documents contain the same information as
required by subsections (1), (2), (3) (only with respect to subclause (3)),
(4) and (5) above, the Borrower may deliver copies, which copies may be
delivered electronically, of such forms with respect to the relevant time
periods in lieu of the deliveries specified in such clauses.

 

47

--------------------------------------------------------------------------------


 

7.2.                            Certificates; Reports; Other Information.  The
Borrower Parties shall furnish or cause to be furnished to the Administrative
Agent, the Issuing Lender, the Swing Line Lender and each of the Lenders
directly:

 

(1)                                 From time to time upon reasonable request by
the Administrative Agent, a rent roll, tenant sales report and income statement
with respect to any Project;

 

(2)                                 At least once in each calendar year, (i) a
report in form and substance reasonably satisfactory to the Administrative Agent
outlining all insurance coverage maintained as of the date of such report by MAC
and its Subsidiaries and the duration of such coverage and (ii) evidence that
all premiums with respect to such coverage have been paid when due.

 

(3)                                 Promptly, such additional financial and
other information, including, without limitation, information regarding MAC
and/or its Subsidiaries and any of such entities’ assets and Properties as
Administrative Agent or any Lender may from time to time reasonably request,
including, without limitation, such information as is necessary for any Lender
to participate out any of its interests in the Obligations.

 

7.3.                            Maintenance of Existence and Properties. The
Borrower Parties shall, and shall cause each of their respective Subsidiaries
to, at all times: (1) maintain its corporate existence or existence as a limited
partnership or limited liability company, as applicable; provided that any
Subsidiary of the Borrower (A) may change its form of organization from one type
of legal entity to another to the extent otherwise permitted in this Agreement;
(B) may effect a dissolution if such actions are taken subsequent to a
Disposition of substantially all of its assets as otherwise permitted under this
Agreement (including Section 8.4); and (C) may merge or consolidate with any
Person as otherwise not prohibited by this Agreement (including Section 8.3);
(2) maintain in full force and effect all rights, privileges, licenses,
approvals, franchises, Properties and assets material to the conduct of its
business; (3) remain qualified to do business and maintain its good standing in
each jurisdiction in which failure to be so qualified and in good standing will
have a Material Adverse Effect; and (4) not permit, commit or suffer any waste
or abandonment of any Project that will have a Material Adverse Effect.

 

7.4.                            Inspection of Property; Books and Records;
Discussions. The Borrower Parties shall, and shall cause each of their
respective Subsidiaries to, keep proper books of record and account in which
full, true and correct entries in conformity with GAAP and all material
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities, and shall permit representatives of the
Administrative Agent to visit and inspect any of its properties and examine and
make copies or abstracts from any of its books and records at any reasonable
time during normal business hours and as often as may reasonably be desired by
the Administrative Agent and to discuss the business, operations, properties and
financial and other condition of MAC and its Subsidiaries with officers and
employees of such Persons, and with their independent certified public
accountants (provided that representatives of such Persons may be present at and
participate in any such discussion).

 

7.5.                            Notices. The Borrower shall promptly, but in any
event within five Business Days after a Responsible Officer of Borrower obtains
knowledge thereof, give written

 

48

--------------------------------------------------------------------------------


 

notice to the Administrative Agent, the Issuing Lender, the Swing Line Lender
and each Lender directly of:

 

(1)                                 The occurrence of any Potential Default or
Event of Default and what action the Borrower has taken, is taking, or is
proposing to take in response thereto;

 

(2)                                 The institution of, or written threat of,
any action, suit, proceeding, governmental investigation or arbitration against
or affecting MAC or any of its Subsidiaries and not previously disclosed, which
action, suit, proceeding, governmental investigation or arbitration (i) exposes,
or in the case of multiple actions, suits, proceedings, governmental
investigations or arbitrations arising out of the same general allegations or
circumstances expose, such Persons, in the Borrower’s reasonable judgment, to
liability in an amount aggregating $25,000,000 or more which is not covered by
insurance, or (ii) seeks injunctive or other relief which, if obtained, may have
a Material Adverse Effect providing such other information as may be reasonably
available to enable Administrative Agent and its counsel to evaluate such
matters.  The Borrower, upon request of the Administrative Agent, shall promptly
give written notice of the status of any action, suit, proceeding, governmental
investigation or arbitration;

 

(3)                                 Any labor dispute to which MAC or any of its
Subsidiaries may become a party (including, without limitation, any strikes,
lockouts or other disputes relating to any Property of such Persons’ and other
facilities) which could result in a Material Adverse Effect;

 

(4)                                 The bankruptcy or cessation of operations of
any tenant to which greater than 5% of either the Macerich Partnership’s or
MAC’s share of consolidated minimum rent is attributable;

 

(5)                                 The occurrence of any ERISA Event,
specifying the nature thereof, what action any Consolidated Entity or any ERISA
Affiliate has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto; or

 

(6)                                 Any event not disclosed pursuant to
paragraphs (1) through (5) above which could reasonably be expected to result in
a Material Adverse Effect.

 

7.6.                            Expenses.  The Borrower shall pay all reasonable
out-of-pocket expenses (including reasonable fees and disbursements of outside
counsel):  (1) of the Administrative Agent incident to the preparation,
negotiation and administration of the Loan Documents, including any proposed
Modifications or waivers with respect thereto, the syndication of the Revolving
Commitments (but such expenses shall not include any fees paid to the syndicate
members), and the preservation and protection of the rights of the Lenders, the
Issuing Lender, the Swing Line Lender and the Administrative Agent under the
Loan Documents, and (2) of the Administrative Agent, the Issuing Lender, the
Swing Line Lender and each of the Lenders incident to the enforcement of payment
of the Obligations, whether by judicial proceedings or otherwise, including,
without limitation, in connection with bankruptcy, insolvency, liquidation,
reorganization, moratorium or other similar proceedings involving any Borrower
Party or a “workout” of the Obligations; provided that only one property
inspection or site visit performed

 

49

--------------------------------------------------------------------------------


 

pursuant to Section 7.4 shall be paid for by the Borrower each year, unless a
Potential Default or Event of Default has occurred and is continuing, in which
case there shall be no limit to property inspections or site visits performed
pursuant to Section 7.4, and the Borrower shall pay the costs associated with
each such inspection and visit performed during such periods.  The obligations
of the Borrower under this Section 7.6 shall survive payment of all other
Obligations.

 

7.7.                            Payment of Indemnified Taxes and Other Taxes and
Charges.  The Borrower Parties shall, and shall cause each of their respective
Subsidiaries to, file all federal and other material tax returns required to be
filed in any jurisdiction and, if applicable, with respect to such federal and
other material tax returns, except with respect to taxes subject to any Good
Faith Contest, pay and discharge all Indemnified Taxes and Other Taxes imposed
upon it or any of its Properties or in respect of any of its franchises,
business, income or property before any material penalty shall be incurred with
respect to such Indemnified Taxes and Other Taxes.

 

7.8.                            Insurance.  The Borrower Parties shall, and
shall cause each of their respective Subsidiaries to, maintain, to the extent
commercially available, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks (including,
without limitation, fire, extended coverage, vandalism, malicious mischief,
flood, earthquake, public liability, product liability, business interruption
and terrorism) as is usually carried by companies engaged in similar businesses
and owning similar properties in the same general areas in which the Borrower
Parties or their respective Subsidiaries engage in business or own properties.

 

7.9.                            Hazardous Materials. The Borrower Parties shall,
and shall cause each of their respective Subsidiaries to, do the following:

 

(1)                                 Keep and maintain all Designated
Environmental Properties in material compliance with any Hazardous Materials
Laws unless the failure to so comply would not be reasonably expected to result
in a material adverse effect to such Designated Environmental Property or the
owner thereof.

 

(2)                                 Promptly cause the removal of any Hazardous
Materials discharged, disposed of, or otherwise released in, on or under any
Designated Environmental Properties that are in violation of any Hazardous
Materials Laws and which would be reasonably expected to result in a material
adverse effect to such Designated Environmental Property or the owner thereof,
and cause any remediation required by any Hazardous Material Laws or
Governmental Authority to be performed, though no such action shall be required
if any action is subject to a good faith contest.  In the course of carrying out
such actions, the Borrower shall provide the Administrative Agent with such
periodic information and notices regarding the status of investigation, removal,
and remediation, as the Administrative Agent may reasonably require.

 

(3)                                 Promptly advise the Administrative Agent,
the Issuing Lender, the Swing Line Lender and each Lender in writing of any of
the following:  (i) any Hazardous Material Claims known to the Borrower which
would be reasonably expected to result in a material adverse effect to any Real
Property or the owner thereof; (ii) the receipt of any notice of any alleged
violation of Hazardous Materials Laws with respect to any Real Property (and the
Borrower shall promptly provide the Administrative Agent, the Issuing Lender,
the Swing Line

 

50

--------------------------------------------------------------------------------


 

Lender and Lenders with a copy of such notice of violation), provided that such
alleged violation, if true (and if any release of the Hazardous Materials
alleged therein were not promptly remediated), would result in a breach of
subsections (1) or (2) above; and (iii) the discovery of any occurrence or
condition on any Designated Environmental Properties that could reasonably be
expected to cause such Designated Environmental Properties or any part thereof
to be in violation of clauses (1) or, if not promptly remediated, (2) above.  If
the Administrative Agent, the Issuing Lender, the Swing Line Lender and/or any
Lender shall be joined in any legal proceedings or actions initiated in
connection with any Hazardous Materials Claims, each Borrower Party shall
indemnify, defend, and hold harmless such Person with respect to any liabilities
and out-of-pocket expenses arising with respect thereto, including reasonable
attorneys’ fees and disbursements.

 

(4)                                 Comply with each of the covenants set forth
in subsections (1), (2) and (3) of this Section 7.9 with respect to all other
Properties of the Borrower and its Subsidiaries unless the failure to so comply
would not reasonably be expected to result in a Material Adverse Effect.

 

7.10.                     Compliance with Laws and Contractual Obligations.  The
Borrower Parties shall, and shall cause each of their respective Subsidiaries
to:  (1) comply, in all material respects, with all material Requirements of Law
of any Governmental Authority having jurisdiction over it or its business, and
(2) comply, in all material respects, with all material Contractual Obligations.

 

7.11.                     [RESERVED].

 

7.12.                     [RESERVED].

 

7.13.                     REIT Status.  MAC shall maintain its status as a REIT
and (i) all of the representations and warranties set forth in clauses (1),
(2) and (4) of Section 6.18 shall remain true and correct at all times and
(ii) all of the representations and warranties set forth in clause (3) of
Section 6.18 shall remain true and correct in all material respects.  MAC will
do or cause to be done all things necessary to maintain the listing of its
Capital Stock on the New York Stock Exchange, the American Stock Exchange or the
Nasdaq National Market System (or any successor thereof), and the Macerich
Partnership will do or cause to be done all things necessary to cause it to be
treated as a partnership for purposes of federal income taxation and the tax
laws of any state or locality in which the Macerich Partnership is subject to
taxation based on its income.

 

7.14.                     Use of Proceeds.  The proceeds of the Loans will be
used for general corporate purposes, including the financing of working capital
needs.

 

7.15.                     Management of Projects.  Except as set forth on
Schedule 7.15, all Wholly-Owned Projects shall be managed by Subsidiaries of MAC
pursuant to the Master Management Agreements or, with respect to Wholly-Owned
Projects of Westcor or Wilmorite, pursuant to agreements in place on the date
hereof.

 

ARTICLE 8.                           Negative Covenants.  As an inducement to
the Administrative Agent, the Issuing Lender, the Swing Line Lender and each
Lender to enter into this Agreement, each of the

 

51

--------------------------------------------------------------------------------


 

Borrower and MAC, jointly and severally, hereby covenants and agrees with the
Administrative Agent, the Issuing Lender, the Swing Line Lender and each Lender
that, as long as any Obligations (excluding indemnification or similar
contingent Obligations for which no claim has been made) remain unpaid:

 

8.1.                            Liens.

 

(1)                                 The Borrower Parties shall not, and shall
not permit any of their respective Subsidiaries to, create, incur, assume or
suffer to exist, any Lien upon any of its Property except:

 

(A)       Liens that secure Secured Indebtedness otherwise permitted under this
Agreement;

 

(B)       Permitted Encumbrances;

 

(C)       Other Liens which are the subject of a Good Faith Contest; and

 

(D)       Liens listed on Schedule 8.1.

 

(2)                                 No Liens on the Capital Stock held by MAC in
the Borrower or on the Capital Stock held by the Borrower or Macerich WRLP II
Corp. in any of the Westcor Entities or Wilmorite Entities shall be created or
suffered to exist.  In addition, at no time shall any Borrower Party incur
Secured Indebtedness secured by a Lien on the Capital Stock of MAC or any direct
or indirect Subsidiary of the Borrower unless such Borrower Party has or has
caused the applicable Subsidiary to have (i) caused the Obligations to be
secured by a Lien that is equal and ratable with any and all other Indebtedness
thereby secured, (ii) entered into valid and binding security agreements and
executed and delivered such other documents (including UCC-1 financing
statements) and instruments as the Administrative Agent deems appropriate in its
sole good faith judgment to effect the rights set forth in subpart (i) above,
and (iii) caused the holder of such Indebtedness secured by such Lien to have
entered into intercreditor arrangements with the Administrative Agent, for the
benefit of the Lenders, in a form satisfactory to the Administrative Agent in
its sole good faith judgment, to effect the rights set forth in subpart
(i) above.

 

8.2.                            Indebtedness.  The Borrower Parties may only
incur, and permit their respective Subsidiaries to incur Indebtedness to the
extent such Borrower Parties maintain compliance with the financial covenants
set forth in Sections 8.12 below.  Without limiting the foregoing, the Borrower
Parties shall not incur Secured Recourse Indebtedness in excess of 10% of Gross
Asset Value at any time.  The terms and conditions of any unsecured Indebtedness
that is recourse to any Borrower Party may not be more restrictive in any
material respect than the terms and conditions under this Agreement and the
other Loan Documents.

 

8.3.                            Fundamental Change.

 

(1)                                 Neither MAC nor the Borrower shall do any or
all of the following: merge, liquidate, wind-up or consolidate with any Person,
or sell, assign, lease or otherwise effect a Disposition, whether in one
transaction or in a series of transactions, of all or

 

52

--------------------------------------------------------------------------------


 

substantially all of its Properties and assets, whether now owned or hereafter
acquired, or enter into any agreement to do any of the foregoing, unless, MAC or
the Borrower, as applicable, is the surviving Person in any such merger or
consolidation.

 

(2)                                 None of the Borrower Parties shall, nor
shall they permit any of their respective Subsidiaries to, engage to any
material extent in any business other than such Person’s business as conducted
on the date hereof and businesses which are substantially similar, related or
incidental thereto or other additional businesses that would not have a Material
Adverse Effect.

 

8.4.                            Dispositions.  The Borrower Parties shall not
permit any of the following to occur:

 

(1)                                 Any Disposition by MAC of any of the Capital
Stock of Macerich Partnership; provided that the forgoing shall not prohibit
Macerich Partnership from issuing (i) partnership units as consideration for the
acquisition of a Project otherwise permitted under this Agreement or (ii) profit
participation units in connection with an employee ownership or similar plan;
and

 

(2)                                 Any Disposition by MAC or any of its
Subsidiaries of any of its respective Properties if such Disposition would cause
the Borrower Parties to be in violation of any of (a) the covenants set forth in
Section 8.12 or (b) the limitations on Investments set forth in Section 8.5.

 

8.5.                            Investments.  The Borrower Parties shall not,
and shall not permit any of their respective Subsidiaries to, directly or
indirectly make any Investment, except that such Persons may make an Investment
in the following, subject to the limitations set forth below:

 

Permitted Investment

 

Limitations

Wholly-Owned Raw Land

 

No Wholly-Owned Raw Land shall be acquired if the Aggregate Investment Value of
such Wholly-Owned Raw Land, together with all Wholly-Owned Raw Land then owned
by the Borrower Parties and their Subsidiary Entities, exceeds 5% of the Gross
Asset Value

 

 

 

Individual Projects

 

No individual Project or Capital Stock in a Person owning an individual Project
shall be acquired without the consent of the Administrative Agent and the
Required Lenders if the Aggregate Investment Value of such Project exceeds 10%
of the Gross Asset Value

 

53

--------------------------------------------------------------------------------


 

Permitted Investment

 

Limitations

 

 

 

Portfolio of Projects

 

Multiple Projects or Capital Stock in Persons owning multiple Projects shall not
be acquired in a single transaction or series of related transactions without
the consent of the Administrative Agent and the Required Lenders if the
Aggregate Investment Value of such Projects exceeds 25% of the Gross Asset Value

 

 

 

Capital Stock of Joint Ventures in which the Macerich Partnership, MAC or any
Wholly-Owned Subsidiary is not a general partner or a managing member

 

All such Capital Stock owned as of the Closing Date and set forth on Schedule
8.5 hereto shall be permitted. No such Capital Stock shall be acquired without
the consent of the Administrative Agent and the Required Lenders if the
Aggregate Investment Value of such Capital Stock and all other such Capital
Stock then owned by the Borrower Parties and their Subsidiary Entities and
acquired after the Closing Date exceeds 5% of the Gross Asset Value

 

 

 

Capital Stock of Joint Ventures in which the Macerich Partnership, MAC or any
Wholly-Owned Subsidiary is a general partner or a managing member

 

No such Capital Stock shall be acquired without the consent of the
Administrative Agent and the Required Lenders if the Aggregate Investment Value
of such Capital Stock and all other such Capital Stock then owned by the
Borrower Parties and their Subsidiary Entities exceeds 55% of Gross Asset Value

 

 

 

Real Property Under Construction

 

The Aggregate Investment Value of all Real Property Under Construction shall not
exceed 15% of the Gross Asset Value

 

 

 

MAC’s redemption of partnership units in Macerich Partnership in accordance with
its Organizational Documents

 

Unlimited, so long as (solely with respect to redemptions that are not required
to be made under the

 

54

--------------------------------------------------------------------------------


 

Permitted Investment

 

Limitations

 

 

applicable Organizational Documents or other contractual obligations of such
entity), no Potential Default or Event of Default has occurred and is continuing

 

 

 

First lien priority Mortgage Loans acquired by Macerich Partnership, MAC or any
Wholly-Owned Subsidiary

 

The Aggregate Investment Value of all such Mortgage Loans shall not exceed 10%
of the Gross Asset Value

 

 

 

Capital Stock of Management Companies

 

The Aggregate Investment Value of such Capital Stock shall not exceed 5% of
Gross Asset Value

 

 

 

Cash and Cash Equivalents

 

Unlimited

 

 

 

Other Investments (exclusive of the other permitted Investment categories set
forth in this Section 8.5)

 

The Aggregate Investment Value of such other Investments shall not exceed 3% of
Gross Asset Value

 

8.6.                            Transactions with Partners and Affiliates.  The
Borrower Parties shall not, and shall not permit any of their respective
Subsidiaries to directly or indirectly enter into or permit to exist any
transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with a holder or
holders of more than five percent (5%) of any class of equity Securities of MAC,
or with any Affiliate of MAC which is not its Subsidiary (a “Transactional
Affiliate”), except as set forth on Schedule 8.6 or except upon fair and
reasonable terms no less favorable to the Borrower Parties than would be
obtained in a comparable arm’s-length transaction with a Person not a
Transactional Affiliate; provided that any management agreement substantially in
the form of the Master Management Agreements shall be deemed to satisfy the
criteria set forth in this Section 8.6.

 

8.7.                            Margin Regulations; Securities Laws.  Neither
MAC nor any of its Subsidiaries shall use all or any portion of the proceeds of
any credit extended under this Agreement to purchase or carry Margin Stock for
any purpose which violates, or which would be inconsistent with, any
Requirements of Law (including, without limitation, the provisions of the
regulations of the Board of Governors of the Federal Reserve System).

 

8.8.                            Organizational Documents.  Without the prior
written consent of Administrative Agent, which shall not be unreasonably
withheld, MAC and the Borrower shall not Modify any of the terms or provisions
in any of their respective Organizational Documents as in effect as of the
Closing Date which would change in any material manner the rights and
obligations of the parties to such Organizational Documents, except (a) any
Modifications

 

55

--------------------------------------------------------------------------------


 

necessary for Macerich Partnership or MAC to issue more Capital Stock (provided
such issuance does not otherwise violate the terms of this Agreement); (b) any
Modifications which would not have an adverse effect on the Borrower Parties or
their Subsidiaries or (c) Modifications which would have no adverse, substantive
effect on the rights or interests of the Lenders in conjunction with the Loans
or under the Loan Documents.

 

8.9.                            Fiscal Year.  None of the Borrower Parties or
Consolidated Entities (other than a De Minimis Subsidiary) shall change its
Fiscal Year for accounting or tax purposes from a period consisting of the
12-month period ending on December 31 of each calendar year.

 

8.10.                     [RESERVED].

 

8.11.                     Distributions.  MAC and Macerich Partnership shall not
make (i) Distributions in any Fiscal Year in excess of the sum of (x) 95% of FFO
plus (y) any realized gain resulting from Dispositions in such Fiscal Year;
(ii) Distributions to acquire the Capital Stock of MAC during any period while a
Potential Default or an Event of Default has occurred and is continuing;
(iii) Distributions during any period while an Event of Default under
Section 9.1 has occurred and is continuing as a result of the Borrower’s failure
to pay any principal or interest due under this Agreement; or (iv) Distributions
during any period that any other material non-monetary Event of Default, has
occurred and is continuing; provided that notwithstanding anything in this
Section 8.11 or any provision of this Agreement to the contrary, MAC and
Macerich Partnership may make Distributions if, after taking into account all
available funds of MAC from all other sources, such Distributions are required
in order to enable MAC to continue to qualify as a REIT.

 

8.12.                     Financial Covenants of Borrower Parties.

 

(1)                                 Minimum Net Worth. As of the last day of any
Fiscal Quarter occurring after the Closing Date, Net Worth shall not be less
than $5,500,000,000.

 

(2)                                 Maximum Total Liabilities to Gross Asset
Value. The ratio of Total Liabilities to Gross Asset Value (expressed as a
percentage) shall not at any time be more than 65%.

 

(3)                                 [RESERVED].

 

(4)                                 Minimum Fixed Charge Coverage Ratio. As of
the last day of any Fiscal Quarter occurring after the Closing Date, the Fixed
Charge Coverage Ratio shall not be less than 1.50 to 1.

 

(5)                                 Secured Debt to Gross Asset Value.  At any
time from and after the Closing Date, the Secured Indebtedness Ratio (expressed
as a percentage) shall not exceed 52.5%.

 

(6)                                 Maximum Floating Rate Debt.  The Borrower
Parties shall maintain Hedging Obligations on a notional amount of Total
Liabilities in respect of Borrowed Indebtedness so that such notional amount,
when added to the aggregate principal amount of

 

56

--------------------------------------------------------------------------------


 

such Total Liabilities which bears interest at a fixed rate, equals or exceeds
65% of the aggregate principal amount of all Total Liabilities in respect of
Borrowed Indebtedness.

 

ARTICLE 9.                           Events of Default.  Upon the occurrence of
any of the following events (an “Event of Default”):

 

9.1.                            The Borrower shall fail to make any payment of
principal or interest on the Loans or pay any reimbursement obligation in
respect of any LC Disbursement on the date when due or shall fail to pay any
other Obligation within three days of the date when due; or

 

9.2.                            Any representation or warranty made by the
Borrower Parties in any Loan Document or in connection with any Loan Document
shall be inaccurate or incomplete in any material respect on or as of the date
made or deemed made; or

 

9.3.                            Any of the Borrower Parties shall default in the
observance or performance of any covenant or agreement contained in
Section 1.4(11), Article 8 or Sections 7.3(1) (with respect only to the Borrower
Parties), 7.5(1), 7.13, and 7.14; or

 

9.4.                            Any of the Borrower Parties shall fail to
observe or perform any other term or provision contained in the Loan Documents
and such failure shall continue for thirty (30) days following the date a
Responsible Officer of such Borrower Party knew of such failure or Borrower
Party received notice thereof from Administrative Agent; or

 

9.5.                            Any of the Borrower Parties, or any of their
respective Subsidiaries, shall default in any payment of principal of or
interest on any recourse Indebtedness (other than the Obligations) in an
aggregate unpaid amount for all such Persons in excess of $75,000,000, and,
prior to the election of the Lenders to accelerate the Obligations hereunder,
such recourse Indebtedness is not paid or the payment thereof waived or cured in
accordance with the terms of the documents, instruments and agreements
evidencing the same; or

 

9.6.                            [RESERVED]; or

 

9.7.                            (1) Any of the Borrower Parties or any
Consolidated Entities (other than a De Minimis Subsidiary), shall commence any
case, proceeding or other action (i) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(ii) seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or any substantial part of its assets, or making a
general assignment for the benefit of its creditors; or (2) there shall be
commenced against any of the Borrower Parties or any Consolidated Entities
(other than a De Minimis Subsidiary) any case, proceeding or other action of a
nature referred to in clause (1) above which (i) results in the entry of an
order for relief or any such adjudication or appointment, or (ii) remains
undismissed, undischarged or unbonded for a period of ninety (90) days; or
(3) there shall be commenced against any of the Borrower Parties or any
Consolidated Entities (other than a De Minimis Subsidiary)  any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or substantially all of its assets
which results in the entry of an order for any such relief which

 

57

--------------------------------------------------------------------------------


 

shall not have been vacated, discharged, stayed, satisfied or bonded pending
appeal within ninety (90) days from the entry thereof; or (4) any of the
Borrower Parties or any Consolidated Entities (other than a De Minimis
Subsidiary) shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in (other than in connection with a final
settlement), any of the acts set forth in clause (1), (2) or (3) above; or
(5) any of the Borrower Parties or any Consolidated Entities (other than a De
Minimis Subsidiary) shall generally not, or shall be unable to, or shall admit
in writing its inability to pay its debts as they become due; or

 

9.8.                            (1) An ERISA Event shall occur with respect to a
Pension Plan or Multiemployer Plan which has resulted or could reasonably be
expected to result in liability of any of the Borrower Parties in an aggregate
amount in excess of $20,000,000, (2) the commencement or increase of
contributions to, or the adoption of or the amendment of a Pension Plan by any
of the Borrower Parties or an ERISA Affiliate which has resulted or could
reasonably be expected to result in an increase in Unfunded Pension Liability
among all Pension Plans in an aggregate amount in excess of $50,000,000 or
(3) any of the Borrower Parties or an ERISA Affiliate shall fail to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan, which has resulted or could reasonably be expected
to result in a Material Adverse Effect; or

 

9.9.                            One or more judgments or decrees in an aggregate
amount in excess of $75,000,000 (excluding judgments and decrees covered by
insurance, without giving effect to self-insurance or deductibles) shall be
entered and be outstanding at any date against any of the Borrower Parties or
any Consolidated Entities (other than a De Minimis Subsidiary) and all such
judgments or decrees shall not have been vacated, discharged, stayed, satisfied
or bonded pending appeal (or otherwise secured in a manner satisfactory to
Administrative Agent in its reasonable judgment) within sixty (60) days from the
entry thereof or in any event later than five days prior to the date of any
proposed sale thereunder; or

 

9.10.                     MAC shall attempt to rescind or revoke the REIT
Guaranty, with respect to future transactions or otherwise, or shall fail to
observe or perform any term or provision of the REIT Guaranty; or

 

9.11.                     MAC shall fail to maintain its status as a REIT; or

 

9.12.                     The Capital Stock of MAC is no longer listed on the
NYSE, American Stock Exchange or Nasdaq National Market System; or

 

9.13.                     Any Event of Default shall occur under any of the
other Loan Documents; or

 

9.14.                     There shall occur a Change of Control;

 

THEN,

 

automatically upon the occurrence of an Event of Default under Section 9.7
above, and in all other cases at the option of the Administrative Agent or at
the request or with the consent of the Required Lenders:  (i) the Commitments
shall terminate; (ii) the Administrative Agent may

 

58

--------------------------------------------------------------------------------


 

exercise, on behalf of the Lenders, all rights and remedies under the REIT
Guaranty; (iii) the outstanding principal balance of the Loans and interest
accrued but unpaid thereon and all other Obligations shall become immediately
due and payable, without demand upon or presentment to any of the Borrower
Parties, which are expressly waived by the Borrower Parties; and (iv) the
Administrative Agent and the Lenders may immediately exercise all rights, powers
and remedies available to them at law, in equity or otherwise, including,
without limitation, under the other Loan Documents, all of which rights, powers
and remedies are cumulative and not exclusive.

 

Following the occurrence of an Event of Default and acceleration of the
Obligations, all amounts received by the Administrative Agent on account of the
Obligations, shall be promptly disbursed by the Administrative Agent as follows:

 

(1)                                 first, to the payment of out-of-pocket third
party expenses incurred by the Administrative Agent in the performance of its
duties and the enforcement of the rights of the Lenders under the Loan
Documents, including, without limitation, all costs and expenses of collection,
“workout”, attorneys’ fees, court costs and other amounts payable as provided in
Section 10.7;

 

(2)                                 second, to the extent proceeds remain after
the application pursuant to the preceding clause (1), to the payment of any
other fees payable to the Administrative Agent, the Issuing Lender and the Swing
Line Lender in accordance with this Agreement or under any other Loan Document;

 

(3)                                 third, to the extent proceeds remain after
the application pursuant to the preceding clauses (1) and (2) inclusive, to the
Lenders, Issuing Lender and Swing Line Lender in payment of all outstanding
accrued and unpaid interest and fees with respect to the Loans, Letters of
Credit and Swing Line Loans pro rata in accordance with their respective Credit
Exposure, until such interest and fees have been paid in full;

 

(4)                                 fourth, to the extent proceeds remain after
the application pursuant to the preceding clauses (1) through (3) inclusive, to
the Lenders, Issuing Lender and Swing Line Lender in payment of the outstanding
principal amount of all Loans, Letters of Credit and Swing Line Loans (or, in
the case of undrawn Letters of Credit, the amount that would be owing if such
Letter of Credit were drawn, which amount shall be held in accordance with the
immediately following paragraph of this Article 9) pro rata in accordance with
their respective Credit Exposure, until such principal amount has been paid in
full; and

 

(5)                                 fifth, to the extent proceeds remain after
the application pursuant to the preceding clauses (1) through (4) inclusive, to
the Term Lenders of any applicable Series of Term Loans in payment of prepayment
premiums owing under this Agreement or any Joinder Agreement pro rata in
accordance with their respective Term Loan Credit Exposures with respect to such
Series of Term Loans, until such prepayment premiums have been paid in full.

 

If the Issuing Lender is to receive a distribution in accordance with the
procedures set forth above in the immediately preceding paragraph on account of
undrawn amounts with respect to Letters of Credit issued hereunder, such amounts
shall be paid to the Administrative

 

59

--------------------------------------------------------------------------------


 

Agent as cash collateral, for the equal and ratable benefit of the Lenders,
Swing Line Lender and Agents.

 

The order of priority set forth in Article 9 and the related provisions of this
Agreement are set forth solely to determine the rights and priorities of the
Agents, the Lenders, Swing Line Lender and the Issuing Lender as among
themselves.  The order of priority set forth in clauses (3) and (4) of this
Article 9 may at any time and from time to time be changed by the Required
Lenders without necessity of notice to or consent of or approval by the Borrower
or any other Person.

 

ARTICLE 10.       The Agents.

 

10.1.       Appointment.  Each of the Lenders, the Issuing Lender and the Swing
Line Lender hereby irrevocably designates and appoints the Administrative Agent
as the agent of such Lender under the Loan Documents and each such Lender hereby
irrevocably authorizes the Administrative Agent, as the agent for such Lender,
to take such action on its behalf under the provisions of the Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
such Agent by the terms of the Loan Documents, together with such other powers
as are reasonably incidental thereto.  Notwithstanding any provision to the
contrary elsewhere in the Loan Documents, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein or
therein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into the Loan Documents or otherwise exist against any of the Agents. 
Each Lender acknowledges and agrees that it shall be bound by all terms and
conditions of the REIT Guaranty.

 

10.2.       Delegation of Duties.  The Administrative Agent may execute any of 
its duties under the Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

 

10.3.       Exculpatory Provisions.  None of the Administrative Agent, the other
Agents, nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (1) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
the Loan Documents (except for its or such Person’s own gross negligence or
willful misconduct), or (2) responsible in any manner to any of the Lenders, the
Issuing Lender or the Swing Line Lender for any recitals, statements,
representations or warranties made by the Borrower Parties or any officer
thereof contained in the Loan Documents or in any certificate, report, statement
or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with the Loan Documents or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
the Loan Documents or for any failure of the Borrower Parties to perform their
obligations hereunder.  The Administrative Agent and all other Agents shall not
be under any obligation to any Lender, the Issuing Lender or the Swing Line
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, the Loan Documents or to inspect
the properties, books or records of the Borrower Parties.

 

60

--------------------------------------------------------------------------------


 

10.4.       Reliance by the Agents.  Each of the Agents shall be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certification, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation reasonably believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to the Borrower), independent accountants and other experts selected by such
Agent.  As to the Lenders, the Issuing Lender and the Swing Line Lender: 
(1) the Administrative Agent shall be fully justified in failing or refusing to
take any action under the Loan Documents unless it shall first receive such
advice or concurrence of one hundred percent (100%) of the Lenders, the Issuing
Lender and the Swing Line Lender (or, if a provision of this Agreement expressly
provides that a lesser number of the Lenders may direct the action of the
Administrative Agent, such lesser number of Lenders) or it shall first be
indemnified to its satisfaction by the Lenders, the Issuing Lender and the Swing
Line Lender ratably in accordance with their respective Applicable Percentages
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any action (except for liabilities and expenses
resulting from the Administrative Agent’s gross negligence or willful
misconduct); and (2) the Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under the Loan Documents in
accordance with a request of one hundred percent (100%) of the Lenders (or, if a
provision of this Agreement expressly provides that the Administrative Agent
shall be required to act or refrain from acting at the request of a lesser
number of the Lenders, such lesser number of Lenders), and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

 

10.5.       Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Potential Default or Event of
Default hereunder unless the Administrative Agent has received notice from a
Lender or the Borrower referring to the Loan Documents, describing such
Potential Default or Event of Default and stating that such notice is a “notice
of default.”  In the event that the Administrative Agent receives such a notice
and a Potential Default has occurred, the Administrative Agent shall promptly
give notice thereof to the Lenders.  The Administrative Agent shall take such
action with respect to such Potential Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Potential Default or Event of Default
as it shall deem advisable in the best interest of the Lenders (except to the
extent that this Agreement, or the REIT Guaranty, expressly require that such
action be taken or not taken by the Administrative Agent with the consent or
upon the authorization of the Required Lenders or such other group of Lenders,
in which case such action will be taken or not taken as directed by the Required
Lenders or such other group of Lenders).

 

10.6.       Non-Reliance on Agents and Other Lenders.  Each of the Lenders, the
Issuing Lender and the Swing Line Lender expressly acknowledges that none of the
Administrative Agent, the other Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by the Administrative Agent
or the other Agents hereinafter taken, including any review of the affairs of
the Borrower Parties, shall be deemed to constitute any representation or
warranty by the Administrative Agent or the other Agents to any Lender, the
Issuing Lender or the Swing

 

61

--------------------------------------------------------------------------------


 

Line Lender.  Each of the Lenders, the Issuing Lender and the Swing Line Lender
represents to the Administrative Agent and the other Agents that it has,
independently and without reliance upon the Administrative Agent, the other
Agents or any other Lender, the Issuing Lender or the Swing Line Lender, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower Parties and
made its own decision to make its loans hereunder and enter into this
Agreement.  Each Lender, the Issuing Lender and the Swing Line Lender also
represents that it will, independently and without reliance upon the
Administrative Agent, the other Agents or any other Lender, the Issuing Lender
or the Swing Line Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrower Parties.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders, the Issuing Lender
and the Swing Line Lender by the Administrative Agent hereunder, the
Administrative Agent, the other Agents shall not have any duty or responsibility
to provide any Lender, the Issuing Lender or the Swing Line Lender with any
credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Borrower or MAC which
may come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.

 

10.7.       Indemnification; Reimbursement.

 

(1)           The Lenders, the Issuing Lender and the Swing Line Lender agree to
indemnify the Administrative Agent and the other Agents in their respective
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Applicable Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including without limitation at any time following the payment of the
Obligations) be imposed on, incurred by or asserted against the Administrative
Agent or the other Agents in any way relating to or arising out of the Loan
Documents or any documents contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted by the
Administrative Agent or the other Agents under or in connection with any of the
foregoing; provided that no Lender, nor the Issuing Lender or the Swing Line
Lender, shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s or any other
Agent’s gross negligence or willful misconduct, respectively.  The provisions of
this Section 10.7 shall survive the indefeasible payment of the Obligations, the
Revolving Commitment Termination Date, the Final Term Loan Maturity Date and the
termination of this Agreement.

 

(2)           If Administrative Agent incurs any reasonable costs or expenses
(including, without limitation, those for legal services) after the date of this
Agreement and with respect to any actual or proposed Modification or waiver of
any term of the Loan Documents or restructuring or refinancing thereof or with
any effort to enforce or protect Lenders’, Issuing Lender’s or Swing Line
Lender’s rights or interests with respect thereto (including any protective

 

62

--------------------------------------------------------------------------------


 

advances made in accordance with any Loan Document), or otherwise with respect
to the performance of its role as Administrative Agent under this Agreement,
each in accordance with the terms of this Agreement, then, if such costs are not
reimbursed by or on behalf of Borrower, Lenders shall reimburse Administrative
Agent for their respective Applicable Percentages of such costs promptly after
request therefor.  If Administrative Agent recovers any amounts for which
Administrative Agent has previously been reimbursed by Lenders hereunder,
Administrative Agent shall promptly distribute to Lenders their respective
Applicable Percentages thereof.

 

10.8.       Agents in Their Individual Capacity.  The Administrative Agent, the
other Agents and their affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any of the Borrower Parties or any
of their respective Subsidiary Entities and Affiliates as though the
Administrative Agent and the other Agents were not, respectively, the
Administrative Agent, a Co-Syndication Agent or an other Agent hereunder.  With
respect to such loans made or renewed by them and any Note issued to them, the
Administrative Agent and the other Agents shall have the same rights and powers
under the Loan Documents as any Lender and may exercise the same as though it
were not the Administrative Agent, a Co-Syndication Agent or an other Agent,
respectively, and the terms “Lender” and “Lenders” shall include the
Administrative Agent, each Co-Syndication Agent and each other Agent in its
individual capacity.

 

10.9.       Successor Administrative Agent.  The Administrative Agent may resign
as Administrative Agent under the Loan Documents upon thirty (30) days’ notice
to the Lenders.  If the Administrative Agent shall resign, then the Lenders, the
Issuing Lender and Swing Line Lender (other than the Lender resigning as
Administrative Agent) shall (with, so long as there shall not exist and be
continuing an Event of Default, the consent of the Borrower, such consent not to
be unreasonably withheld or delayed) appoint from among the Lenders a successor
agent or, if the Lenders, the Issuing Lender and the Swing Line Lender are
unable to agree on the appointment of a successor agent, the Administrative
Agent shall appoint a successor agent for the Lenders, the Issuing Lender and
the Swing Line Lender whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon its
appointment, and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any of the Loan Documents or successors thereto.  After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of the Loan Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents.

 

10.10.     [RESERVED].

 

10.11      Limitations on Agents’ Liability.  None of the Co-Syndication Agents,
the Co-Documentation Agents, or the Joint Lead Arrangers, in such capacities,
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement.

 

63

--------------------------------------------------------------------------------


 

ARTICLE 11.       Miscellaneous Provisions.

 

11.1.       No Assignment by the Borrower.  None of the Borrower Parties may
assign its rights or obligations under this Agreement or the other Loan
Documents without the prior written consent of the Administrative Agent and one
hundred percent (100%) of the Lenders, the Issuing Lender and the Swing Line
Lender.  Subject to the foregoing, all provisions contained in this Agreement
and the other Loan Documents and in any document or agreement referred to herein
or therein or relating hereto or thereto shall inure to the benefit of the
Administrative Agent, the Issuing Lender, the Swing Line Lender and each Lender,
their respective successors and assigns, and shall be binding upon each of the
Borrower Parties and such Person’s successors and assigns.

 

11.2.       Modification.

 

(1)           Subject to the additional requirements of Section 11.2(2) and
11.2(3), neither this Agreement nor any other Loan Document may be Modified or
waived unless such Modification or waiver is in writing and signed by the
Administrative Agent, MAC, the Borrower and the Required Lenders; provided that
Administrative Agent may, with the consent of the Borrower only, (i) Modify this
Agreement or any other Loan Document to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender, the Issuing Lender or the Swing Line
Lender and (ii) Modify this Agreement or any other Loan Document to permit
additional affiliates of the Borrower to guarantee the Obligations and/or
provide collateral therefor; provided further that this Agreement may be amended
by any Joinder Agreements as contemplated by Article 3 hereof.

 

(2)           Notwithstanding the foregoing, no such Modification or waiver
shall, without the prior written consent of each Lender that would be directly
and adversely affected thereby:  (i) reduce the principal of, or rate of
interest on, any Loan or any LC Disbursement or fees payable hereunder (except
(x) in connection with the waiver or applicability of any post-default increase
in interest rates (which waiver shall be effective with the consent of the
Required Lenders) and (y) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)),
(ii) except as expressly contemplated by this Section 11.2 and Section 11.8
below, modify the Commitment of any Lender over the amount thereof then in
effect without the consent of such Lender; provided, no amendment, modification
or waiver of any condition precedent, covenant, Potential Default or Event of
Default shall constitute an increase in any Commitment of any Lender,
(iii) Modify the definition of “Required Lenders” (provided that additional
extensions of credit pursuant hereto may be included in the determination of
“Required Lenders” on substantially the same basis as the Commitments and the
revolving Loans are included on the Closing Date), (iv) extend or waive any
scheduled payment date for any principal, interest or fees, (v) release MAC from
its obligations under the REIT Guaranty or release the Macerich Partnership from
its obligation to repay the Loans and LC Disbursements hereunder, (vi) Modify
this Section 11.2, or (vii) Modify any provision of the Loan Documents which by
its terms requires the consent or approval of all affected Lenders; provided
that, for the avoidance of doubt, all Lenders shall be deemed directly

 

64

--------------------------------------------------------------------------------


 

and adversely affected thereby with respect to any amendment described in
clauses (iii), (v) and (vi).

 

(3)           No Modification of any provision of the Loan Documents, or consent
to any departure by any Borrower Party therefrom, shall: (i) Modify any
provision of the Loan Documents relating to the Administrative Agent without the
written consent of the Administrative Agent; or (ii) Modify or waive any
provision hereof relating to the Swing Line Sublimit or the Swing Line Loans
without the consent of Swing Line Lender; or (iii) Modify any obligation of
Lenders relating to the purchase of participations in Letters of Credit as
provided in Section 1.4 without the written consent of Administrative Agent and
the Issuing Lender.

 

(4)           Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, the Borrower may enter into Joinder Agreements in
accordance with Article 3 and such Joinder Agreements shall be effective to
amend the terms of this Agreement and the other applicable Loan Documents, in
each case, without any further action or consent of any other party to any Loan
Document.

 

(5)           If any Lender does not consent to a proposed amendment, waiver,
consent or release with respect to this Agreement or any other Loan Document
that requires the consent of each Lender that would be directly and adversely
affected thereby or the consent of all Lenders, as the case may be, the Borrower
may replace such non-consenting Lender in accordance with Section 2.8(2);
provided that (i) such proposed amendment, waiver, consent or release has
otherwise been approved by the Required Lenders and (ii) such amendment, waiver,
consent or release can be effected as a result of the assignment contemplated by
such Section (together with all other such assignments required by the Borrower
to be made pursuant to this paragraph).

 

Further, it is expressly agreed and understood that the failure by the Required
Lenders to elect to accelerate amounts outstanding hereunder and/or to terminate
the Commitments of the Lenders, the Swing Line Lender and the Issuing Lender
hereunder shall not constitute a Modification or waiver of any term or provision
of this Agreement.

 

11.3.       Cumulative Rights; No Waiver.  The rights, powers and remedies of
the Administrative Agent, the Issuing Lender, the Swing Line Lender and the
Lenders hereunder and under the other Loan Documents are cumulative and in
addition to all rights, power and remedies provided under any and all agreements
among the Borrower Parties, the Administrative Agent, the Issuing Lender, the
Swing Line Lender and the Lenders relating hereto, at law, in equity or
otherwise.  Any delay or failure by Administrative Agent, the Issuing Lender,
the Swing Line Lender and the Lenders to exercise any right, power or remedy
shall not constitute a waiver thereof by the Administrative Agent, the Issuing
Lender, the Swing Line Lender or the Lenders, and no single or partial exercise
by the Administrative Agent, the Issuing Lender, the Swing Line Lender or the
Lenders of any right, power or remedy shall preclude other or further exercise
thereof or any exercise of any other rights, powers or remedies.

 

11.4.       Entire Agreement.  This Agreement, the other Loan Documents and the
schedules, appendices, documents and agreements referred to herein and therein
embody the

 

65

--------------------------------------------------------------------------------


 

entire agreement and understanding between the parties hereto and supersede all
prior agreements and understandings relating to the subject matter hereof and
thereof.

 

11.5.       Survival.  All representations, warranties, covenants and agreements
contained in this Agreement and the other Loan Documents on the part of the
Borrower Parties shall survive the termination of this Agreement and shall be
effective until the Obligations are paid and performed in full or longer as
expressly provided herein.

 

11.6.       Notices.

 

(1)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (2) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile, in
each case, addressed to the party at the address set forth on Schedule 11.6
attached hereto.  Notices sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient).  Notices delivered through electronic communications, to the
extent provided in paragraph (2) below, shall be effective as provided in said
paragraph (2).

 

(2)           Electronic Communications.  Notices and other communications to
the Lenders, the Issuing Lender and the Swing Line Lender hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender, the Issuing Lender or the Swing Line Lender pursuant to Section 1.5
if such Lender, the Issuing Lender or the Swing Line Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses
(i) and (ii) of this paragraph, if such notice, email or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

 

66

--------------------------------------------------------------------------------


 

(3)           Change of Address, etc.  Any party hereto may change its address
or facsimile number for notices and other communications hereunder by notice to
the other parties hereto.

 

(4)           Platform.

 

(i)            Each Borrower Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Communications (as defined below) available
to the Issuing Lender, the Swing Line Lender and the other Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system (the “Platform”).

 

(ii)           The Platform is provided “as is” and “as available.”  The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower
or MAC, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s , any Borrower Party’s or the
Administrative Agent’s transmission of Communications through the Platform. 
“Communications” means, collectively, any notice, demand, communication,
information, document or other material that any Borrower Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to the Administrative Agent, any
Lender, the Swing Line Lender or the Issuing Lender by means of electronic
communications pursuant to this Section, including through the Platform.

 

11.7.       Governing Law.  This Agreement and the other Loan Documents shall be
governed by and construed in accordance with the laws of the State of New York
without regard to conflict of laws of principles thereof that would result in
the application of any law other than the law of the State of New York.

 

11.8.       Assignments, Participations, Etc.

 

(1)           With the prior written consent of the Administrative Agent and,
but only if there has not occurred and is continuing an Event of Default or
Potential Default, MAC, in each case such consents not to be unreasonably
withheld or delayed, any Lender may at any time assign and delegate to one or
more Eligible Assignees (provided that (i) no written consent of MAC or the
Administrative Agent shall be required in connection with any assignment and
delegation by a Lender to an Affiliate of such Lender or to another Lender or
its Affiliate and (ii) MAC shall be deemed to have consented to any such
assignment and delegation unless it shall have objected thereto by written
notice to the Administrative Agent within 10 Business Days after having received
notice thereof) (each an “Assignee”) all or any part of such Lender’s rights and
obligations under this Agreement (including all or a portion of its

 

67

--------------------------------------------------------------------------------


 

Commitment and the Loans at the time owing to it) and the other Obligations held
by such Lender hereunder, in a minimum amount of $5 million (or (A) if such
Assignee is another Lender or an Affiliate of a Lender, $1 million, or such
lesser amount as agreed by the Administrative Agent; and (B) if such Lender’s
Commitment (or Revolving Commitment and Term Loan Credit Exposure) is less than
$5 million, one hundred percent (100%) thereof); provided, however, that MAC,
the Borrower, the Issuing Lender, the Swing Line Lender and the Administrative
Agent may continue to deal solely and directly with such Lender in connection
with the interest so assigned to an Assignee until (i) written notice of such
assignment, together with payment instructions, addresses and related
information with respect to the Assignee, shall have been given to the Borrower,
the Issuing Lender, the Swing Line Lender and the Administrative Agent by such
Lender and the Assignee and such assignment shall have been recorded in the
Register in accordance with Section 11.8(1)(B); (ii) such Lender and its
Assignee shall have delivered to the Borrower and the Administrative Agent an
Assignment and Acceptance Agreement and (iii) the Assignee has paid to the
Administrative Agent a processing fee in the amount of $3,500.

 

(A)          From and after the date that the Administrative Agent notifies the
assignor Lender and the Borrower that it has received an executed Assignment and
Acceptance Agreement and payment of the above-referenced processing fee: 
(i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder and under the other Loan Documents have been
assigned to it pursuant to such Assignment and Acceptance Agreement, shall have
the rights and obligations of a Lender under the Loan Documents, (ii) the
assignor Lender shall, to the extent that rights and obligations hereunder and
under the other Loan Documents have been assigned by it pursuant to such
Assignment and Acceptance Agreement, relinquish its rights and be released from
its obligations under the Loan Documents (but shall be entitled to
indemnification as otherwise provided in this Agreement with respect to any
events occurring prior to the assignment) and (iii) this Agreement shall be
deemed to be amended to the extent, but only to the extent, necessary to reflect
the addition of the Assignee and the resulting adjustment of the Commitments
resulting therefrom.

 

(B)          Borrower, Administrative Agent and Lenders shall deem and treat the
Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until receipt by Administrative Agent of a fully executed
Assignment and Acceptance Agreement effecting the assignment or transfer
thereof, together with the required forms and certificates regarding tax matters
and any fees payable in connection with such assignment, in each case, as
provided in Section 11.8(1).  Each assignment shall be recorded in the Register
promptly following receipt by the Administrative Agent of the fully executed
Assignment and Acceptance Agreement and all other necessary documents and
approvals, prompt notice thereof shall be provided to Borrower and a copy of
such Assignment and Acceptance Agreement shall be maintained, as applicable. 
Any request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding absent manifest error on any subsequent
holder, assignee or transferee of the corresponding Commitments or Loans.

 

68

--------------------------------------------------------------------------------


 

(2)           Within five Business Days after its receipt of notice by the
Administrative Agent that it has received an executed Assignment and Acceptance
Agreement and payment of the processing fee (which notice shall also be sent by
the Administrative Agent to each Lender), the Borrower shall, if requested by
the Assignee, execute and deliver to the Administrative Agent, a new Note
evidencing such Assignee’s Revolving Commitment and/or new Note evidencing such
Assignee’s portion of each Series of the Term Loans.

 

(3)           Any Lender may at any time, without notice to or the consent of
any other Person, sell to one or more commercial banks or other Persons not
Affiliates of the Borrower (a “Participant”) participating interests in all or
any portion of its rights and obligations under this Agreement and the other
Loan Documents (including all or a portion of its Commitments and the Loans
owing to it) (the “Originating Lender”); provided, however, that (i) the
Originating Lender’s obligations under this Agreement shall remain unchanged,
(ii) the Originating Lender shall remain solely responsible for the performance
of such obligations, and (iii) the Borrower, the Issuing Lender, the Swing Line
Lender and the Administrative Agent shall continue to deal solely and directly
with the Originating Lender in connection with the Originating Lender’s rights
and obligations under this Agreement and the other Loan Documents.  In the case
of any such participation, the Participant shall be entitled to the benefit of
Sections 2.5, 2.6 and 2.7 (and subject to the burdens of Sections 2.8 and 11.8
above), and the benefits of Section 2.10 (subject to the requirements and
limitations therein, including the requirements under Section 2.10(6) (it being
understood that the documentation required under Section 2.10(6) shall be
delivered to the participating Lender)) as though it were also a Lender
thereunder, and if amounts outstanding under this Agreement are due and unpaid,
or shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set-off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement, and Section 11.10 of
this Agreement shall apply to such Participant as if it were a Lender party
hereto.

 

(4)           Notwithstanding any other provision contained in this Agreement or
any other Loan Document to the contrary, any Lender may assign all or any
portion of its rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitments and the Loans owing to
it) to any Federal Reserve Bank or other central bank or the United States
Treasury as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any Operating Circular issued by
such Federal Reserve Bank or other central bank, provided that any payment in
respect of such assigned interests made by the Borrower to or for the account of
the assigning and/or pledging Lender in accordance with the terms of this
Agreement shall satisfy the Borrower’s obligations hereunder in respect to such
assigned interests to the extent of such payment.  No such assignment shall
release the assigning Lender from its obligations hereunder.

 

(5)           Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain at one of its
offices a register on which it enters the names and addresses of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any

 

69

--------------------------------------------------------------------------------


 

information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register pursuant to the terms hereof as the
owner of such participation for all purposes of this Agreement, notwithstanding
notice to the contrary.  For the avoidance of doubt, the Administrative Agent
(in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

 

(6)           No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (1) of this Section 11.8, (ii) by way of participation
in accordance with the provisions of paragraphs (3) and (5) of this
Section 11.8, or (iii) by way of assignment of a security interest subject to
the restrictions of paragraph (4) of this Section 11.8 (and any other attempted
assignment or transfer by any party hereto shall be null and void).

 

11.9.       Counterparts; Electronic Execution.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

11.10.     Sharing of Payments.  If any Lender, the Issuing Lender or the Swing
Line Lender shall receive and retain any payment, whether by setoff, application
of deposit balance or security, or otherwise, in respect of the Obligations in
excess of such Lender’s, the Swing Line Lender’s or the Issuing Lender’s
Applicable Revolving Percentage or Applicable Term Percentage with respect to a
Series of Term Loans, as the case may be, then such Lender, Swing Line Lender or
Issuing Lender shall purchase from the other Revolving Lenders or applicable
Term Lenders, as the case may be, for cash and at face value and without
recourse, such participation in the Obligations held by them as shall be
necessary to cause such excess payment to be shared ratably as aforesaid with
each of them; provided, that if such excess payment or part thereof is
thereafter recovered from such purchasing Lender, Swing Line Lender or Issuing
Lender, the related purchases from the other Lenders shall be rescinded ratably
and the purchase price restored as to the portion of such excess payment so
recovered, but without interest.  Each Lender, the Swing Line Lender and the
Issuing Lender are hereby authorized by the Borrower Parties to exercise any and
all rights of setoff, counterclaim or bankers’ lien against the full amount of
the Obligations, whether or not held by such Lender, the Swing Line Lender or
the Issuing Lender.  Each of the Lenders, the Swing Line Lender and the Issuing
Lender hereby agree to exercise any such rights first against the Obligations
and only then to any other Indebtedness of the Borrower to such Lender, the
Swing Line Lender or Issuing Lender.

 

11.11.     Confidentiality.  Each Lender, the Swing Line Lender and the Issuing
Lender agree to take normal and reasonable precautions and exercise due care to
maintain the confidentiality of all information provided to it by any of the
Borrower Parties or by the Administrative Agent on the Borrower Parties’ behalf,
in connection with this Agreement or any

 

70

--------------------------------------------------------------------------------


 

other Loan Document, and neither it nor any of its Affiliates shall use any such
information for any purpose or in any manner other than pursuant to the terms
contemplated by this Agreement, except to the extent such information:  (1) was
or becomes generally available to the public other than as a result of a
disclosure by any Lender, the Swing Line Lender or the Issuing Lender or any
prospective Lender, or (2) was or becomes available from a source other than the
Borrower Parties not known to the Lenders, the Swing Line Lender or the Issuing
Lender to be in breach of an obligation of confidentiality to the Borrower
Parties in the disclosure of such information.  Nothing contained herein shall
restrict any Lender, the Swing Line Lender or the Issuing Lender from disclosing
such information (i) at the request or pursuant to any requirement of any
Governmental Authority; (ii) pursuant to subpoena or other court process;
(iii) when required to do so in accordance with the provisions of any applicable
Requirement of Law; (iv) to the extent reasonably required in connection with
any litigation or proceeding to which the Administrative Agent, the Swing Line
Lender, the Issuing Lender, any Lender or their respective Affiliates may be
party; (v) to the extent reasonably required in connection with the exercise of
any remedy hereunder or under any other Loan Document; (vi) to such Lender’s,
Swing Line Lender’s or Issuing Lender’s Affiliates and to their and their
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the persons to whom
such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential); (vii) to the
extent such disclosure is otherwise consented to by the Borrower; (viii) to any
rating agency when required by it, provided that, prior to any disclosure, such
rating agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to the Borrower Parties received by it from
any Agent or any Lender; (ix) to the other parties to this Agreement; (x) to
bank trade publications (in the case of this clause (x), such information
limited to deal terms and other information customarily found in such
publications); and (xi) to any Participant or Assignee and to any prospective
Participant or Assignee or to any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to the Borrower Parties and their obligations, provided that each
Participant and Assignee,  prospective Participant or Assignee or contractual
counterparty first agrees to be bound by the provisions of this Section 11.11 or
to confidentiality provisions that are at least as restrictive as this
Section 11.11.

 

11.12.     Consent to Jurisdiction.  SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER LOAN DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH
BORROWER PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE
BORROWER PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 11.6;
(D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE

 

71

--------------------------------------------------------------------------------


 

APPLICABLE BORROWER PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND
(E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY BORROWER PARTY
IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY
RIGHTS UNDER ANY LOAN DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

 

11.13.     Waiver of Jury Trial.  EACH OF THE BORROWER, MAC, THE ADMINISTRATIVE
AGENT, THE ISSUING LENDER, THE SWING LINE LENDER AND THE LENDERS EACH WAIVE
THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS,
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR ANY PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS,
TORT CLAIMS, OR OTHERWISE.  EACH OF THE BORROWER, MAC, THE ADMINISTRATIVE AGENT,
THE ISSUING LENDER, THE SWING LINE LENDER AND THE LENDERS EACH AGREE THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. 
WITHOUT LIMITING THE FOREGOING, EACH OF SUCH PARTIES FURTHER AGREES THAT ITS
RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO
ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART,
TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.

 

11.14.     Indemnity.  Whether or not the transactions contemplated hereby are
consummated, each of the Borrower Parties shall, jointly and severally,
indemnify and hold the Administrative Agent, the other Agents, the Issuing
Lender, the Swing Line Lender and each Lender and each of their respective
Related Parties (each, an “Indemnified Person”) harmless from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, charges, expenses and disbursements (including
reasonable attorney’s fees and expenses) of any kind or nature whatsoever which
may at any time (including at any time following the Revolving Commitment
Termination Date, the Final Term Loan Maturity Date and the termination,
resignation or replacement of the Administrative Agent, the Swing Line Lender,
the Issuing Lender or replacement of any Lender) be imposed on, incurred by or
asserted against any such Person in any way relating to or arising out of this
Agreement or any document contemplated by or referred to herein, or the
transactions contemplated hereby, or any action taken or omitted by any such
Person under or in connection with any of the foregoing, including with respect
to any investigation, litigation or proceeding (including any insolvency
proceeding or appellate proceeding) related to or arising out of this Agreement
or the Loans or Letters of Credit (including any refusal by the Issuing Lender
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit) or the use of the proceeds thereof,

 

72

--------------------------------------------------------------------------------


 

whether or not any Indemnified Person is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided, however, that the
Borrower Parties shall have no obligation hereunder to any Indemnified Person
with respect to Indemnified Liabilities resulting solely from the gross
negligence or willful misconduct of such Indemnified Person as finally
determined in a nonappealable judgment by a court of competent jurisdiction.  To
the extent permitted by applicable law, no Borrower Party or, subject to the
proviso at the end of this sentence, no Indemnified Person shall assert, and
each Borrower Party hereby waives, any claim against each Indemnified Person,
and each Indemnified Person hereby waives, any claim against each Borrower
Party, in each case, in respect of any Punitive Damages and each Borrower Party
and each Indemnified Person hereby waives, releases and agrees not to sue upon
any such claim or any such Punitive Damages, whether or not accrued and whether
or not known or suspected to exist in its favor; provided, however, that the
foregoing is not in any way intended to affect the rights of the Indemnified
Persons with respect to Punitive Damages awarded to a third party that are
otherwise subject to indemnification pursuant to this Section 11.14.  The
agreements in this Section 11.14 shall survive payment of all other
Obligations.  This Section 11.14 shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

 

11.15.     Telephonic Instruction.  Any agreement of the Administrative Agent,
the Issuing Lender, the Swing Line Lender and the Lenders herein to receive
certain notices by telephone is solely for the convenience and at the request of
the Borrower.  The Administrative Agent, the Issuing Lender, the Swing Line
Lender and the Lenders shall be entitled to rely on the authority of any Person
purporting to be a Person authorized by the Borrower to give such notice and the
Administrative Agent, the Issuing Lender, the Swing Line Lender and the Lenders
shall not have any liability to the Borrower or other Person on account of any
action taken or not taken by the Administrative Agent, the Issuing Lender, the
Swing Line Lender or the Lenders in reliance upon such telephonic notice.  The
obligation of the Borrower to repay the Loans and the LC Disbursements shall not
be affected in any way or to any extent by any failure by the Administrative
Agent, the Issuing Lender, the Swing Line Lender and the Lenders to receive
written confirmation of any telephonic notice or the receipt by the
Administrative Agent, the Issuing Lender, the Swing Line Lender and the Lenders
of a confirmation which is at variance with the terms understood by the
Administrative Agent, the Issuing Lender, the Swing Line Lender and the Lenders
to be contained in the telephonic notice.

 

11.16.     Marshalling; Payments Set Aside.  Neither the Administrative Agent,
any other Agent, the Issuing Lender, the Swing Line Lender nor the Lenders shall
be under any obligation to marshal any assets in favor of any of the Borrower
Parties or any other Person or against or in payment of any or all of the
Obligations.  To the extent that any of the Borrower Parties makes a payment or
payments to the Administrative Agent, the Issuing Lender, the Swing Line Lender
or the Lenders, or the Administrative Agent, any other Agent, the Issuing
Lender, the Swing Line Lender or the Lenders exercise their rights of set-off,
and such payment or payments or the proceeds of such set-off or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by the
Administrative Agent in its discretion) to be repaid to a trustee, receiver or
any other party in connection with any insolvency proceeding, or otherwise, then
(1) to the extent of such recovery the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or  

 

73

--------------------------------------------------------------------------------


 

such set-off had not occurred, and (2) each Lender, the Swing Line Lender and
the Issuing Lender severally agrees to pay to the Administrative Agent upon
demand its ratable share of the total amount so recovered from or repaid by the
Administrative Agent.

 

11.17.     Set-off.  In addition to any rights and remedies of the Lenders, the
Swing Line Lender and the Issuing Lender provided by law, if an Event of Default
exists, each Lender, the Swing Line Lender and the Issuing Lender is authorized
at any time and from time to time, without prior notice to the Borrower Parties,
any such notice being waived by the Borrower Parties to the fullest extent
permitted by law, to set off and apply in favor of the Lenders, Swing Line
Lender, Issuing Lender and Agents any and all deposits (general or special, time
or demand, provisional or final) at any time held by, and other indebtedness at
any time owing to, such Lender, the Swing Line Lender or the Issuing Lender to
or for the credit or the account of the Borrower Parties against any and all
Obligations owing, now or hereafter existing, irrespective of whether or not the
Administrative Agent, any other Agent or such Lender, the Swing Line Lender or
Issuing Lender shall have made demand under this Agreement or any Loan Document
and although such Obligations may be contingent or unmatured.  Each Lender,
Swing Line Lender and Issuing Lender agrees promptly to (i) notify the Borrower
Parties and the Administrative Agent after any such set-off and application made
by such Lender, Swing Line Lender or Issuing Lender; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application and (ii) pay such amounts that are set-off to the Administrative
Agent for the ratable benefit of the Lenders, Swing Line Lender, Issuing Lender
and Agents.

 

11.18.     Severability.  The illegality or unenforceability of any provision of
this Agreement or any other Loan Document or any instrument or agreement
required hereunder or thereunder shall not in any way affect or impair the
legality or enforceability of the remaining provisions hereof or thereof.

 

11.19.     No Third Parties Benefited.  This Agreement and the other Loan
Documents are made and entered into for the sole protection and legal benefit of
the Borrower Parties, the Lenders, the Indemnified Persons, the Issuing Lender,
the Swing Line Lender and the Agents, and their permitted successors and
assigns, and no other Person shall be a direct or indirect legal beneficiary of,
or have any direct or indirect cause of action or claim in connection with, this
Agreement or any of the other Loan Documents.

 

11.20.     No Fiduciary Duty.  Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lender Parties”), may
have economic interests that conflict with those of the Borrower Parties, their
stockholders and/or their affiliates.  Each Borrower Party agrees that nothing
in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender Party, on the one hand, and such Borrower Party, its stockholders or its
affiliates, on the other.  The Borrower Parties acknowledge and agree that
(i) the transactions contemplated by the Loan Documents (including the exercise
of rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lender Parties, on the one hand, and the Borrower
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender Party has assumed an advisory or fiduciary
responsibility in favor of any Borrower Party, its stockholders or its
affiliates with respect to the transactions contemplated

 

74

--------------------------------------------------------------------------------


 

hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender Party has advised,
is currently advising or will advise any Borrower Party, its stockholders or its
Affiliates on other matters) or any other obligation to any Borrower Party
except the obligations expressly set forth in the Loan Documents and (y) each
Lender Party is acting solely as principal and not as the agent or fiduciary of
any Borrower Party, its management, stockholders, creditors or any other
Person.  Each Borrower Party acknowledges and agrees that it has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each Borrower Party agrees that
it will not claim that any Lender Party has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to such Borrower Party,
in connection with such transaction or the process leading thereto.

 

11.21.     PATRIOT Act.  Each Lender, Swing Line Lender, Issuing Lender and
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Borrower Party that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies
each Borrower Party, which information includes the name and address of each
Borrower Party and other information that will allow such Lender, Swing Line
Lender, Issuing Lender or Administrative Agent, as applicable, to identify such
Borrower Party in accordance with the Patriot Act.  Additionally, the Patriot
Act and federal regulations issued with respect thereto require all financial
institutions to obtain, verify and record certain information that identifies
individuals or business entities which open an “account” with such financial
institution.  Consequently, a Lender, Swing Line Lender, Issuing Lender or
Administrative Agent may from time-to-time request, and the Borrower Parties
shall provide to such Lender, Swing Line Lender, Issuing Lender or
Administrative Agent, as applicable, such Borrower Party’s name, address, tax
identification number and/or such other identification information as shall be
necessary for such Lender, Swing Line Lender, Issuing Lender or Administrative
Agent, as applicable, to comply with federal law.  An “account” for this purpose
may include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.

 

11.22.     Time.  Time is of the essence as to each term or provision of this
Agreement and each of the other Loan Documents.

 

11.23.     Effectiveness of Agreement.  This Agreement shall become effective
upon satisfaction of all of the conditions set forth in Section 5.1 of this
Agreement.

 

11.24.     References to “Credit Agreement”.  All references in the Notes and
other Loan Documents to the “Credit Agreement” shall refer to this
$1,500,000,000 Revolving Loan Facility and $125,000,000 Term Loan Facility
Amended and Restated Credit Agreement, as the same may be Modified.

 

[Signature Pages Follow]

 

75

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

BORROWER:

 

 

 

THE MACERICH PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

its general partner

 

 

 

 

 

By:

/s/ Thomas E. O’Hern

 

 

Name:

Thomas E. O’Hern

 

 

Title:

Senior Executive Vice President, Chief
Financial Officer and Treasurer

 

Signature Page to the Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

GUARANTOR:

 

 

 

THE MACERICH COMPANY,

 

a Maryland corporation

 

 

 

By:

/s/ Thomas E. O’Hern

 

Name:

Thomas E. O’Hern

 

Title:

Senior Executive Vice President, Chief

 

 

Financial Officer and Treasurer

 

Signature Page to the Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT

AND LENDERS:

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Administrative Agent, Swing Line Lender, Issuing Bank and a Lender

 

 

 

 

By:

/s/ James Rolison

 

Name:

James Rolison

 

Title:

Managing Director

 

 

 

 

By:

/s/ Mary Brundage

 

Name:

Mary Brundage

 

Title:

Director

 

Signature Page to the Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JP Morgan Chase Bank N.A.

 

as a Lender

 

 

 

 

By:

/s/ Marc Costantino

 

Name:

Marc Costantino

 

Title:

Executive Director

 

Signature Page to the Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, National Association,

 

as a Lender

 

 

 

By:

/s/ Kevin A. Stacker

 

Name:

Kevin A. Stacker

 

Title:

Vice President

 

Signature Page to the Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Barclays Bank PLC,

 

as a Lender

 

 

 

 

By:

/s/ Noam Azachi

 

Name:

Noam Azachi

 

Title:

Vice President

 

Signature Page to the Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

Signature Page to the Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

PNC Bank, National Association,

 

as a Lender

 

 

 

 

By:

/s/ Darin Mortimer

 

Name:

Darin Mortimer

 

Title:

Vice President

 

Signature Page to the Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

as a Lender

 

 

 

 

By:

/s/ Jonathan Lasner

 

Name:

Jonathan Lasner

 

Title:

Director

 

Signature Page to the Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

US Bank National Association,

 

as a Lender

 

 

 

 

By:

/s/ Adrian L. Metter

 

Name:

Adrian L. Metter

 

Title:

Senior Vice President

 

Signature Page to the Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Authorized Signatory

 

Signature Page to the Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ John C. Rowland

 

Name:

John C. Rowland

 

Title:

Vice President

 

Signature Page to the Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

UBS Loan Finance LLC,

 

as a Lender

 

 

 

 

By:

/s/ Joselin Fernandes

 

Name:

Joselin Fernandes

 

Title:

Associate Director

 

 

 

 

 

 

 

UBS Loan Finance LLC,

 

as a Lender

 

 

 

 

By:

/s/ Lana Gifas

 

Name:

Lana Gifas

 

Title:

Director

 

Signature Page to the Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Union Bank, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Juliana Matson

 

Name:

Juliana Matson

 

Title:

Vice President

 

Signature Page to the Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MIDFIRST BANK, a federally chartered savings association, as a Lender

 

 

 

 

 

By:

/s/ Tom L. Gray

 

Name:

Tom L. Gray

 

Title:

Vice President

 

Signature Page to the Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Land Bank of Taiwan Los Angeles Branch,

 

as a Lender

 

 

 

 

By:

/s/ Henry C. R. Leu

 

Name:

Henry C. R. Leu

 

Title:

SVP & General Manager

 

Signature Page to the Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

[Mega International Commercial Bank Co., Ltd. Los Angeles Branch],

 

 

as a Lender

 

 

 

 

By:

/s/ Hsiao-Ho Huang

 

Name:

Hsiao-Ho Huang

 

Title:

SVP & GM

 

Signature Page to the Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FIRST COMMERCIAL BANK, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

By:

/s/ Jason Lee

 

Name:

Jason Lee

 

Title:

V.P. & General Manager

 

Signature Page to the Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Hua Nan Commercial Bank, Ltd., New York Agency,

 

as a Lender

 

 

 

 

By:

/s/ Sophia Lin

 

Name:

Sophia Lin

 

Title:

General Manager

 

Signature Page to the Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

NATIONAL BANK OF ARIZONA, a national banking

 

association, as a Lender

 

 

 

By:

/s/ Bruce Weyers

 

Name:

Bruce Weyers

 

Title:

Senior Vice President

 

Signature Page to the Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

TAIWAN COOPERATIVE BANK Co. Ltd., acting through its LOS ANGELES BRANCH,

 

 

as a Lender

 

 

 

 

By:

/s/ Li-Hua Huang

 

Name:

Li-Hua Huang

 

Title:

VP & GM

 

Signature Page to the Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Bank of Taiwan, a Republic of China Bank acting through its Los Angeles Branch,
as a Lender

 

 

 

 

 

By:

/s/ Chwan Ming Ho

 

Name:

Chwan Ming Ho

 

Title:

Vice President and General Manager

 

Signature Page to the Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

ANNEX I:  GLOSSARY

 

THIS GLOSSARY is attached to and made a part of that certain Amended and
Restated Credit Agreement (as Modified, the “Credit Agreement”) made and dated
as of August 6, 2013, by and among THE MACERICH PARTNERSHIP, L.P., a limited
partnership organized under the laws of the state of Delaware (“Macerich
Partnership”), AS “BORROWER”; and THE MACERICH COMPANY, a Maryland corporation
(“MAC”), AS “GUARANTOR”; THE LENDERS FROM TIME TO TIME PARTY THERETO
(collectively and severally, the “Lenders”); and DEUTSCHE BANK TRUST COMPANY
AMERICAS, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”); and the other Agents party thereto.  For purposes of
the Credit Agreement and the other Loan Documents, the terms set forth below
shall have the following meanings:

 

“Act” shall have the meaning given such term in Section 6.13 of the Credit
Agreement.

 

“Administrative Agent” shall have the meaning given such term in the
introductory paragraph of the Credit Agreement and shall include any successor
to DBTCA as the initial “Administrative Agent” thereunder.

 

“Affiliate” shall mean, as to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with, such Person.  “Control” as used herein means the power to direct the
management and policies of such Person.  In the case of a Lender which is a fund
that invests in loans, any other fund that invests in loans which is managed by
the same investment advisor as such Lender, or by another Affiliate of such
Lender or such investment advisor, shall be deemed an Affiliate of such Lender.

 

“Agent Parties” shall have the meaning given such term in Section 11.6(4) of the
Credit Agreement.

 

“Agents” shall mean the Administrative Agent, the Joint Lead Arrangers, the
Co-Syndication Agents, the Co-Documentation Agents and any other Persons acting
in the capacity of an agent for the Lenders under the Credit Agreement, together
with their permitted successors and assigns.

 

“Aggregate Investment Value” shall mean for each permitted Investment identified
in Section 8.5 of the Credit Agreement (and any related Property referred to in
such Section), the greater of (i) the purchase price of such Investment (and
related Property); or (ii) that portion of the Gross Asset Value represented by
the relevant Investment (and related Property) as calculated in the most recent
Measuring Period; provided, however, that all Real Property Under Construction
shall be valued at the out-of-pocket costs incurred by the applicable Borrower
Parties or their Subsidiary Entities in respect of such Real Property Under
Construction.

 

“Anti-Terrorism Laws” shall have the meaning given such term in Section 6.26 of
the Credit Agreement.

 

“Applicable Base Rate” shall mean, with respect to any Base Rate Loan for the
Interest Period applicable to such Base Rate Loan, the floating rate per annum
equal to the daily average Base Rate in effect during the applicable calculation
period plus the percentage (per annum) set

 

--------------------------------------------------------------------------------


 

forth below which corresponds to the applicable ratio of Total Liabilities to
Gross Asset Value (expressed as a percentage) as measured at the end of each
Fiscal Quarter:

 

Ratio of Total Liabilities to Gross
Asset Value

 

Base Rate Spread
for Revolving Loans

 

Base Rate Spread
for the Series A
Term Loans

 

Less than 45%

 

0.375

%

0.95

%

 

 

 

 

 

 

Greater than or equal to 45% but less than 50%

 

0.50

%

1.20

%

 

 

 

 

 

 

Greater than or equal to 50% but less than 55%

 

0.625

%

1.45

%

 

 

 

 

 

 

Greater than or equal to 55% but less than 60%

 

0.75

%

1.70

%

 

 

 

 

 

 

Greater than or equal to 60%

 

1.00

%

2.20

%

 

Notwithstanding the foregoing, if the Compliance Certificate is not delivered
pursuant to the Credit Agreement for purposes of calculating the ratio of Total
Liabilities to Gross Asset Value (or if such calculation cannot be made for any
other reason), then the “Base Spread” above shall be 1.00% for Revolving Loans
and 2.20% for the Series A Term Loans, in each case, until such Compliance
Certificate is delivered and the calculations can be made, at which time the
“Base Rate Spread” shall be based on the ratio of Total Liabilities to Gross
Asset Value as set forth above.  Any change in the Applicable Base Rate
resulting from a change in the ratio of Total Liabilities to Gross Asset Value
shall not take effect until the fifth Business Day after the Compliance
Certificate with respect to a Fiscal Quarter is (or is required to be)
delivered.

 

“Applicable LIBO Rate” shall mean, with respect to any LIBO Rate Loan for the
Interest Period applicable to such LIBO Rate Loan, the per annum rate equal to
the Reserve Adjusted LIBO Rate plus the percentage (per annum) set forth below
which corresponds to the applicable ratio of Total Liabilities to Gross Asset
Value (expressed as a percentage) as measured at the end of each Fiscal Quarter:

 

Ratio of Total Liabilities to Gross
Asset Value

 

LIBO Spread for
Revolving Loans

 

LIBO Spread for
the Series A Term
Loans

 

Less than 45%

 

1.375

%

1.95

%

 

 

 

 

 

 

Greater than or equal to 45% but less than 50%

 

1.50

%

2.20

%

 

 

 

 

 

 

Greater than or equal to 50% but less than 55%

 

1.625

%

2.45

%

 

--------------------------------------------------------------------------------


 

Ratio of Total Liabilities to Gross
Asset Value

 

LIBO Spread for
Revolving Loans

 

LIBO Spread for
the Series A Term
Loans

 

Greater than or equal to 55% but less than 60%

 

1.75

%

2.70

%

 

 

 

 

 

 

Greater than or equal to 60%

 

2.00

%

3.20

%

 

Notwithstanding the foregoing, if the Compliance Certificate is not delivered
pursuant to the Credit Agreement for purposes of calculating the ratio of Total
Liabilities to Gross Asset Value (or if such calculation cannot be made for any
other reason), then the “LIBO Spread” above shall be 2.00% for Revolving Loans
and 3.20% for the Series A Term Loans, in each case, until such Compliance
Certificate is delivered and the calculations can be made, at which time the
“LIBO Spread” shall be based on the ratio of Total Liabilities to Gross Asset
Value as set forth above.  Any change in the Applicable LIBO Rate resulting from
a change in the ratio of Total Liabilities to Gross Asset Value shall not take
effect until the fifth Business Day after the Compliance Certificate with
respect to a Fiscal Quarter is (or is required to be) delivered.

 

“Applicable Percentage” shall mean, with respect to any Lender, the percentage
obtained by dividing (x) the sum of the Revolving Commitment (or, after
termination of the Revolving Commitments, Revolving Credit Exposure) and Term
Loan Credit Exposure of such Lender, by (y) the aggregate Revolving Commitments
(or, after termination of the Revolving Commitments, Revolving Credit Exposures)
and Term Loan Credit Exposures of all Lenders.

 

“Applicable Revolving Percentage” shall mean, with respect to any Revolving
Lender, (i) prior to the termination of the Revolving Commitments in accordance
with the Credit Agreement, the percentage obtained by dividing (x) the Revolving
Commitment of that Revolving Lender by (y) the aggregate Revolving Commitments
of all Revolving Lenders and (ii) after the termination of Revolving Commitments
in accordance with the Credit Agreement, the percentage obtained by dividing
(x) the Revolving Credit Exposure of that Revolving Lender by (y) the aggregate
Revolving Credit Exposures of all Revolving Lenders.

 

“Applicable Term Percentage” shall mean, with respect to any Term Lender of a
Series, the percentage obtained by dividing (x) the Term Loan Credit Exposure of
that Term Lender with respect to such Series by (y) the aggregate Term Loan
Credit Exposure of all Term Lenders with respect to such Series.

 

“Assignee” shall have the meaning given such term in Section 11.8 of the Credit
Agreement.

 

“Assignment and Acceptance Agreement” shall mean an agreement in the form of
that attached to the Credit Agreement as Exhibit E.

 

“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of the Revolving Commitment Termination Date and
the date of termination of the Revolving Commitments.

 

--------------------------------------------------------------------------------


 

“Base Rate” shall mean on any day the highest of:  (a) the Prime Rate in effect
on such day, (b) the sum of the Federal Funds Rate in effect on such day plus
one half of one percent (0.50%) and (c) the LIBO Rate calculated for each such
day based on an Interest Period of one month determined two (2) Business Days
prior to such day.

 

“Base Rate Borrowing”, when used in reference to any Borrowing, refers to
whether the Loans comprising such Borrowing are bearing interest at a rate
determined by reference to the Applicable Base Rate.

 

“Base Rate Loan”, when used in reference to any Loan, refers to whether the
Loans comprising such Borrowing are bearing interest at a rate determined by
reference to the Applicable Base Rate.

 

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
person and (iv) in any other case, the functional equivalent of the foregoing.

 

“Book Value” shall mean the book value of such asset or property, without regard
to any related Indebtedness.

 

“Borrowed Indebtedness”  of any Person means, without duplication, (A) all
obligations for borrowed money of such Person, (B) all liabilities and
obligations, contingent or otherwise, evidenced by a letter of credit or a
reimbursement obligation of such Person with respect to any letter of credit,
(C) all obligations payable in cash (excluding obligations payable in cash or
Capital Stock, at the option of a Borrower Party) for the deferred purchase
price of real property acquired by such Person (excluding obligations arising in
the ordinary course of business but including all obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to any real property acquired by such Person), (D) all obligations
for borrowed money secured by any Lien upon or in any real property owned by
such Person whether or not such Person has assumed or become liable for the
payment of such obligations for borrowed money and (E) all obligations of the
type described in any of clauses (A) through (D) above which are guaranteed,
directly or indirectly, or endorsed (otherwise than for collection or deposit in
the ordinary course of business) or discounted with recourse by such Person. 
Borrowed Indebtedness shall not include (i) Indebtedness incurred for the
purpose of acquiring one or more items of personal property, or (ii) guaranties
or indemnities executed by the Borrower Parties in respect of Indebtedness
secured by a Permitted Mortgage to the extent either: (A) such guaranty or
indemnity has been incurred in respect of customary exclusions from the
non-recourse provisions of the applicable Permitted Mortgage (including any
customary exclusion in respect of environmental liabilities); or (B) such
Indebtedness has been incurred for the purpose of financing the construction or
development of Real Property owned by any Subsidiary of the Borrower Parties.

 

“Borrower” shall mean the Macerich Partnership.

 

“Borrower Parties” shall mean, jointly and severally, each of the Borrower and
MAC.

 

--------------------------------------------------------------------------------


 

“Borrowing” shall mean (a) all Base Rate Loans made, converted or continued on
the same date, or (b) all LIBO Rate Loans of the same Interest Period, provided
that each Borrowing shall consist of only Revolving Loans (or portions thereof)
or Term Loans of the same Series (or portions thereof), as the case may be.  For
purposes hereof, the date of a Borrowing comprising one or more Loans that have
been converted or continued shall be the effective date of the most recent
conversion or continuation of such Loan or Loans.

 

“Borrowing Request” shall mean a request by the Borrower for a Borrowing in
accordance with Section 1.3 of the Credit Agreement.

 

“Broadway Plaza Property” shall mean Real Property and improvements located at
1275 Broadway Plaza, Walnut Creek, CA 94596, commonly referred to as “Broadway
Plaza” and owned by Macerich Northwestern Associates, a California general
partnership.

 

“Bullet Payment” shall mean any payment of the entire unpaid balance of any
Indebtedness at its final maturity other than the final payment with respect to
a loan that is fully amortized over its term.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in Los Angeles, California or New York, New York are authorized or
obligated to close their regular banking business; provided that the term
“Business Day” as used with respect to the Letter of Credit provisions of the
Credit Agreement (including, without limitation, Section 1.4 of the Credit
Agreement) shall be defined as otherwise set forth above but shall not include
the reference to “Los Angeles, California”; provided, further, when the term
“Business Day” is used in connection with a LIBO Rate Loan or LIBO Rate
Borrowing (including the definition of “Interest Period” as it relates to LIBO
Rate Loans), the term “Business Day” shall also exclude any day on which
commercial banks in London, England and Frankfurt, Germany are not open for
domestic and international business.

 

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Capitalized Loan Fees” shall mean, with respect to the Macerich Entities, and
with respect to any period, any upfront, closing or similar fees paid by such
Person in connection with the incurrence or refinancing of Indebtedness during
such period that are capitalized on the balance sheet of such Person.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, including, without
limitation, each class or series of common stock and preferred stock of such
Person and (ii) with respect to any Person that is not a corporation, any and
all investment units, partnership, membership or other equity interests of such
Person.

 

--------------------------------------------------------------------------------


 

“Cash Equivalents” shall mean, with respect to any Person:  (a) securities
issued, guaranteed or insured by the United States of America or any of its
agencies with maturities of not more than one year from the date acquired;
(b) certificates of deposit with maturities of not more than one year from the
date acquired by a United States federal or state chartered commercial bank of
recognized standing, which has capital and unimpaired surplus in excess of
$500,000,000 and which bank or its holding company has a short-term commercial
paper rating of at least A-2 or the equivalent by S&P or at least P-2 or
equivalent by Moody’s; (c) reverse repurchase agreements with terms of not more
than seven days from the date acquired, for securities of the type described in
clause (a) above and entered into only with commercial banks having the
qualifications described in clause (b) above; (d) commercial paper issued by any
Person incorporated under the laws of the United States of America or any State
thereof and rated at least A-2 or the equivalent thereof by S&P or at least P-2
or the equivalent thereof of Moody’s, in each case with maturities of not more
than one year from the date acquired; and (e) investments in money market funds
registered under the Investment Company Act of 1940, which have net assets of at
least $500,000,000 and at least 85% of whose assets consist of securities and
other obligations of the type described in clauses (a) through (d) above.

 

“CERCLIS” shall have the meaning given such term in Section 6.15 of the Credit
Agreement.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of the Credit Agreement or (c) compliance by any Lender, the Swing Line
Lender or the Issuing Lender (or by any lending office of such Lender, the Swing
Line Lender or Issuing Lender or by such Lender’s, Swing Line Lender’s or
Issuing Lender’s holding company, if any) with any guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of the Credit Agreement; provided, however, that (i) no
Change in Law shall be deemed to have occurred with respect to any Assignee or
Participant until after the date on which such Assignee or Participant acquired
its interest as an Assignee or Participant under this Agreement and (ii) clause
(i) of this proviso shall not apply to any Change in Law with respect to (x) any
Assignee to the extent such Change in Law was applicable to the assignor Lender
on the effective date of the Assignment and Acceptance Agreement pursuant to
which such Assignee became a Lender or (y) any Participant to the extent such
Change in Law was applicable to the Originating Lender on the effective date of
the agreement pursuant to which such Participant became a Participant; provided,
further, however that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith,
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States of America or foreign
regulatory authorities, in each case in respect of this clause (ii) pursuant to
Basel III, shall, in each case, be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.

 

“Change of Control” shall mean, with respect to MAC, the occurrence of either of
the following:  (i) a change in the beneficial ownership within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934 of more than

 

--------------------------------------------------------------------------------


 

twenty-five percent (25%) of the Capital Stock of MAC having general voting
rights so that such Capital Stock is held by a Person, or two (2) or more
Persons acting in concert, unless the Administrative Agent and the Required
Lenders have approved in advance in writing the identity of such Person or
Persons or (ii) the resignation or removal from the Board of Directors of fifty
percent (50%) or more of the members of MAC’s Board of Directors during any
twelve (12) month period for any reason other than death, disability or
voluntary retirement or personal reasons, unless otherwise approved in advance
in writing by the Required Lenders.

 

“Closing Certificate” shall mean a certificate in the form of that attached to
the Credit Agreement as Exhibit F.

 

“Closing Date” shall mean the date as of which all conditions set forth in
Section 5.1 of the Credit Agreement shall have been satisfied or waived.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder, as from time to time in effect.

 

“Co-Documentation Agents” shall mean Barclays Bank PLC, Goldman Sachs Bank USA,
PNC Bank, National Association, The Royal Bank of Scotland plc and U.S. Bank
National Association, in their respective capacities as co-documentation agents
for the credit facility evidenced by the Credit Agreement, together with their
permitted successors and assigns.

 

“Commencement of Construction” shall mean with respect to any Real Property, the
commencement of material on-site work (including grading) or the commencement of
a work of improvement of such property.

 

“Commitment” shall mean, with respect to each Lender, the sum of its Revolving
Commitment and its Term Loan Commitment.

 

“Compliance Certificate” shall mean a certificate in the form of that attached
to the Credit Agreement as Exhibit G.

 

“Communications” shall have the meaning given such term in Section 11.6(4) of
the Credit Agreement.

 

“Construction-in-Process” means, with respect to any Real Property Under
Construction, the aggregate amount of expenditures classified as
“construction-in-process” on the balance sheet of the Consolidated Entities,
with respect thereto.

 

“Consolidated Entities” means, collectively, (i) the Borrower Parties,
(ii) MAC’s Subsidiaries and (iii) any other Person the accounts of which are
consolidated with those of MAC in the consolidated financial statements of MAC
in accordance with GAAP.

 

“Contact Office” shall mean (i) in the case of the Administrative Agent, the
office of DBTCA located at c/o DB Services New Jersey, Inc., 5022 Gate Parkway,
Suite 200, Jacksonville, FL 32256, Attn:  Maxeen Jaques, Facsimile:
866-240-3622, or such other offices in New York, New York as the Administrative
Agent may notify the Borrower, the Lenders and the Issuing Lender from time to
time in writing and (ii) in the case of the Swing Line Lender, the

 

--------------------------------------------------------------------------------


 

office of DBTCA located at c/o DB Services New Jersey, Inc., 5022 Gate Parkway,
Suite 200, Jacksonville, FL 32256, Attn:  Maxeen Jaques, Facsimile:
866-240-3622, or such other offices in New York, New York as the Swing Line
Lender may notify the Borrower and the Lenders from time to time in writing.

 

“Contingent Obligation” as to any Person shall mean, without duplication,
(i) any contingent obligation of such Person required to be shown on such
Person’s balance sheet in accordance with GAAP, and (ii) any obligation required
to be disclosed in the footnotes to such Person’s financial statements in
accordance with GAAP, guaranteeing partially or in whole any non-recourse
Indebtedness, lease, dividend or other obligation, exclusive of contractual
indemnities (including, without limitation, any indemnity or price-adjustment
provision relating to the purchase or sale of securities or other assets), of
such Person or of any other Person.  The amount of any Contingent Obligation
described in clause (ii) shall be deemed to be (a) with respect to a guaranty of
interest or interest and principal, or operating income guaranty, the sum of all
payments required to be made thereunder (which in the case of an operating
income guaranty shall be deemed to be equal to the debt service for the note
secured thereby), calculated at the interest rate applicable to such
Indebtedness, through (1) in the case of an interest or interest and principal
guaranty, the stated date of maturity of the obligation (and commencing on the
date interest could first be payable thereunder), or (2) in the case of an
operating income guaranty, the date through which such guaranty will remain in
effect, and (b) with respect to all guarantees not covered by the preceding
clause (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such guaranty is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as recorded on the
balance sheet and on the footnotes to the most recent financial statements of
the applicable Person required to be delivered pursuant hereto.  Notwithstanding
anything contained herein to the contrary, guarantees of completion and
non-recourse carve outs in secured loans shall not be deemed to be Contingent
Obligations unless and until a claim for payment has been made thereunder, at
which time any such guaranty of completion shall be deemed to be a Contingent
Obligation in an amount equal to any such claim.  Subject to the preceding
sentence, (i) in the case of a joint and several guaranty given by such Person
and another Person (but only to the extent such guaranty is recourse, directly
or indirectly to the applicable Borrower Party or their respective
Subsidiaries), the amount of the guaranty shall be deemed to be 100% thereof
unless and only to the extent that (X) such other Person has delivered cash or
Cash Equivalents to secure all or any part of such Person’s guaranteed
obligations or (Y) such other Person holds an Investment Grade Credit Rating
from either Moody’s or S&P, and (ii) in the case of a guaranty (whether or not
joint and several) of an obligation otherwise constituting Indebtedness of such
Person, the amount of such guaranty shall be deemed to be only that amount in
excess of the amount of the obligation constituting Indebtedness of such
Person.  Notwithstanding anything contained herein to the contrary, “Contingent
Obligations” shall not be deemed to include guarantees of loan commitments or of
construction loans to the extent the same have not been drawn and shall not be
deemed to include a Co-Obligor’s Allocated Portion of any of the following:
(i) the existing guaranties of Indebtedness secured by the Promenade at Casa
Grande Project and the Market at Estrella Falls Project, (ii) any guaranties by
a Borrower Party of Tysons Corner Indebtedness so long as the Alaska Permanent
Fund Corporation is an Unaffiliated Partner jointly and severally liable
(whether pursuant to a guaranty, an indemnification, or otherwise); and
(iii) any other guaranties by a Borrower Party of Indebtedness of a Consolidated
Entity that is not Wholly-Owned or of a

 

--------------------------------------------------------------------------------


 

Joint Venture, in each case, secured by Real Property in an aggregate principal
amount (with respect to such other guaranties) not to exceed $100,000,000.

 

“Contractual Obligation” as to any Person shall mean any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Co-Obligor’s Allocated Portion” means, in the event a Borrower Party and an
Unaffiliated Partner have guarantied or are otherwise obligated to pay, on a
joint and several basis (whether pursuant to a guaranty, an indemnification, or
otherwise), certain Indebtedness of a Consolidated Entity that is not
Wholly-Owned or of a Joint Venture, and such Unaffiliated Partner is obligated
under the applicable Organizational Documents of such Person or under other
contractual arrangements to contribute to such Borrower Party, reimburse such
Borrower Party or otherwise pay such Unaffiliated Partner’s pro rata share of
such Indebtedness, the amount of such Unaffiliated Partner’s pro rata share of
such Indebtedness, measured as a percentage of the total outstanding Capital
Stock held by such Person in the applicable Consolidated Entity or Joint
Venture.

 

“Co-Syndication Agents” shall mean JPMorgan Chase Bank, N.A. and Wells Fargo
Bank, N.A., in their respective capacities as co-syndication agents for the
credit facility evidenced by the Credit Agreement, together with their
respective permitted successors and assigns.

 

“Credit Agreement” shall mean the Credit Agreement defined in the introductory
paragraph of this Glossary, as the same may be Modified, extended or replaced
from time to time.

 

“Credit Exposure” shall mean, with respect to any Lender at any time, the sum of
such Lender’s Revolving Credit Exposure plus such Lender’s Term Loan Credit
Exposure.

 

“DBTCA” shall mean Deutsche Bank Trust Company Americas.

 

“Defaulting Lender” means, subject to Section 1.12(b) of the Credit Agreement,
any Lender that (a) has failed to (i) fund all or any portion of its Loans
within two Business Days of the date such Loans were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, the
Issuing Lender, the Swing Line Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the Swing Line Lender or the
Issuing Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or

 

--------------------------------------------------------------------------------


 

public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under the Bankruptcy Code of the United States of America, any other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 1.12(b)) upon delivery of written notice of such determination to the
Borrower, the Issuing Lender, the Swing Line Lender and each Lender.

 

“De Minimis Subsidiary” shall mean any Subsidiary or Subsidiaries which in the
aggregate represents less than one and one-half percent of Gross Asset Value of
the Consolidated Entities.

 

“Depreciation and Amortization Expense” shall mean (without duplication), for
any period, the sum for such period of (i) total depreciation and amortization
expense, whether paid or accrued, of the Consolidated Entities, plus (ii) any
Consolidated Entity’s pro rata share of depreciation and amortization expenses
of Joint Ventures. For purposes of this definition, MAC’s pro rata share of
depreciation and amortization expense of any Joint Venture shall be deemed equal
to the product of (i) the depreciation and amortization expense of such Joint
Venture, multiplied by (ii) the percentage of the total outstanding Capital
Stock of such Person held by any Consolidated Entity, expressed as a decimal.

 

“Designated Environmental Properties” shall have the meaning given such term in
Section 5.1(2) of the Credit Agreement.

 

“Disposition” shall mean the sale, conveyance, pledge, hypothecation,
encumbrance, creation of a security interest with respect to, or other transfer,
whether voluntary or involuntary, direct or indirect, of any legal or beneficial
interest in a Property, including any sale, conveyance, pledge, hypothecation,
encumbrance, creation of a security interest with respect to, or other transfer,
at any tier, of any ownership interest in any Macerich Entity; provided,
however, that Disposition shall not include any Permitted Encumbrances or any
Distributions to

 

--------------------------------------------------------------------------------


 

another Macerich Entity; provided further that such exclusion of Permitted
Encumbrances shall not apply to the Dispositions described in Sections 8.3 and
8.4(1) of the Credit Agreement.  “Disposition” shall not include the sale of any
ancillary building pad site within a Project provided that the consideration
received for such transaction does not exceed $1,000,000 for any Project and
$5,000,000 in the aggregate for all Projects and shall not include any ground
lease.

 

“Disqualified Capital Stock” shall mean with respect to any Person any Capital
Stock of such Person (other than preferred stock of MAC issued and outstanding
on the Closing Date) that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or otherwise
(including upon the occurrence of any event), is required to be redeemed or is
redeemable for cash at the option of the holder thereof, in whole or in part
(including by operation of a sinking fund), or is exchangeable for Indebtedness
(other than at the option of such Person), in whole or in part, at any time.

 

“Distribution” shall mean with respect to MAC or Macerich Partnership: (i) any
distribution of cash or Cash Equivalent, directly or indirectly, to the partners
or holders of Capital Stock of such Persons, or any other distribution on or in
respect of any partnership, company or equity interests of such Persons; and
(ii) the declaration or payment of any dividend on or in respect of any shares
of any class of Capital Stock of such Persons, other than: (1) dividends payable
solely in shares of common stock by MAC; or (2) the purchase, redemption,
exchange, or other retirement of any shares of any class of Capital Stock of
such Persons, directly or indirectly through a Subsidiary of MAC or otherwise,
to the extent such purchase, redemption, exchange, or other retirement occurs in
exchange for the issuance of Capital Stock of MAC or Macerich Partnership.

 

“Dollar” shall mean lawful currency of the United States of America.

 

“EBITDA” shall mean, for the twelve months then most recently ended, solely with
respect to the Consolidated Entities, Net Income, plus (without duplication)
(A) Interest Expense, (B) Tax Expense, (C) Depreciation and Amortization Expense
and (D) noncash compensation charges, including any such charges arising from
stock options, restricted stock grants and other equity incentive programs, in
each case for such period.

 

“Eligible Assignee” shall mean any Person other than a natural Person that is:

 

(a)                                 a commercial bank organized under the laws
of the United States, or any state thereof, and having a combined capital and
surplus of at least $100,000,000;

 

(b)                                 a commercial bank organized under the laws
of any other country which is a member of the Organization for Economic
Cooperation and Development (the “OECD”), or a political subdivision of any such
country, and having a combined capital and surplus of at least $100,000,000
(provided that such bank is acting through a branch or agency located in the
country in which it is organized or another country which is also a member of
the OECD);

 

(c)                                  a Person that is engaged in the business of
commercial banking and that is:  (1) an Affiliate of a Lender or the Issuing
Lender or Swing Line Lender, (2) an Affiliate of a

 

--------------------------------------------------------------------------------


 

Person of which a Lender, the Swing Line Lender or the Issuing Lender is an
Affiliate, or (3) a Person of which a Lender, the Swing Line Lender or the
Issuing Lender is a Subsidiary;

 

(d)                                 an insurance company, mutual fund or other
financial institution organized under the laws of the United States, any state
thereof, any other country which is a member of the OECD or a political
subdivision of any such country which in vests in bank loans and has a net worth
of $500,000,000; or

 

(e)                                  a fund (other than a mutual fund) which
invests in bank loans and whose assets exceed $100,000,000;

 

provided, however, that (i) no Person shall be an “Eligible Assignee” unless at
the time of the proposed assignment to such Person:  (x) in the case of an
assignment of Revolving Commitments and Revolving Loans, such Person is able to
make its Applicable Revolving Percentage of the Revolving Commitments in U.S.
dollars, and (y) such Person is exempt from withholding of tax on interest and
is able to deliver the documents related thereto pursuant to Section 2.10(5) of
the Credit Agreement and (ii) no Borrower Party nor any Affiliate of any
Borrower Party shall be an “Eligible Assignee”; provided, further, however, that
no Defaulting Lender shall be an “Eligible Assignee” so long as such Lender
remains a Defaulting Lender.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
Modified, and the rules and regulations promulgated thereunder as from time to
time in effect.

 

“ERISA Affiliate” shall mean any entity, trade or business (whether or not
incorporated) that, together with any Consolidated Entity, would be deemed a
“single employer” within the meaning of Section 414(b) or (c) of the Code (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).

 

“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by any Consolidated Entity or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a “substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations which is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal (within the meanings of
Sections 4203 and 4205 of ERISA) by any Consolidated Entity or any ERISA
Affiliate from a Multiemployer Plan or receipt by any Consolidated Entity or any
ERISA Affiliate of notice from any Multiemployer Plan that it is in
“reorganization” (within the meaning of Section 4241 of ERISA), “insolvency”
(within the meaning of Section 4245 of ERISA), or “endangered or critical
status” (within the meaning of Section 305 of ERISA); (d) the filing of a notice
of intent to terminate, the treatment of a plan amendment as a termination under
Section 4041 or 4041A of ERISA or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) a failure by any
Consolidated Entity or any ERISA Affiliate to meet the funding requirements of
Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA with respect
to any Pension Plan, whether or not waived, or the failure to make by its due
date a required installment under Section 430(j) of the Code or Section 303(j)
of ERISA with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (f) an event or condition which could
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the

 

--------------------------------------------------------------------------------


 

appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(g) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any
Consolidated Entity or any ERISA Affiliate; or (h) the filing of an application
for a waiver of the minimum funding standard pursuant to Section 412(c) of the
Code or Section 303(c) of ERISA with respect to any Pension Plan.

 

“Eurodollar Business Day” shall mean a Business Day on which commercial banks in
London, England and Frankfurt, Germany are open for domestic and international
business.

 

“Event of Default” shall have the meaning given such term in Section 9 of the
Credit Agreement.

 

“Evidence of No Withholding” shall have the meaning given such term in
Section 2.10(5) of the Credit Agreement.

 

“Excluded Taxes” shall mean, with respect to any recipient of any payment on
account of any obligation of any Borrower Party hereunder or under any other
Loan Document, any of the following Taxes imposed on or with respect to such
recipient or required to be withheld or deducted from a payment to such
recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal 
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.8(2)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.10, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such recipient’s failure
to comply with Section 2.10(6) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

 

“Executive Order” shall have the meaning given such term in Section 6.26 of the
Credit Agreement.

 

“Existing Credit Agreement” shall mean that certain $1,500,000,000 Revolving
Loan Facility and $125,000,000 Term Loan Facility Credit Agreement, dated as of
May 2, 2011, as Modified prior to the Closing Date, by and among the Borrower,
MAC, the other guarantors party thereto, the lenders from time to time party
thereto (the “Existing Lenders”), DBTCA, as administrative agent and as
collateral agent and the other agents named therein.

 

“Existing Lenders” shall have the meaning given such term in the definition of
Existing Credit Agreement.

 

“Existing Principal Obligations” shall have the meaning given such term in
Section 1.1(3) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

“Facility Increase” shall have the meaning given such term in Section 3.1 of the
Credit Agreement.

 

“Facility Increase Arrangers” shall have the meaning given such term in
Section 3.2 of the Credit Agreement.

 

“Facing Fee” shall have the meaning given such term in Section 2.11(2)(B) of the
Credit Agreement.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date hereof (and
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” shall mean for any day, an interest rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 1:00 p.m. (New York time) on such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent in its
sole discretion.

 

“Fee Letter” shall mean that certain Fee Letter dated as of the Closing Date
entered into by the Borrower and the Administrative Agent.

 

“FFO” shall mean net income (loss) (computed in accordance with GAAP) excluding
gains (or losses) from debt restructurings and sales of property, plus real
estate related depreciation and amortization and after adjustments for
unconsolidated partnerships and joint ventures, as set forth in more detail
under the definitions and interpretations thereof promulgated by the National
Association of Real Estate Investment Trusts or its successor as of the Closing
Date, but in any case excluding any write down due to impairment of assets.

 

“Final Term Loan Maturity Date” shall mean the latest Term Loan Maturity Date.

 

“Fiscal Quarter” or “fiscal quarter” means any three-month period ending on
March 31, June 30, September 30 or December 31 of any Fiscal Year.

 

“Fiscal Year” or “fiscal year” shall mean the 12-month period ending on
December 31 in each year or such other period as MAC may designate and the
Administrative Agent may approve in writing.

 

“Fixed Charge Coverage Ratio” shall mean, at any time, the ratio of (i) EBITDA
for the twelve months then most recently ended (except that, with respect to any
Project that has not achieved Stabilization, EBITDA for such Project shall be
calculated for the most recent fiscal quarter and annualized), to (ii) Fixed
Charges for such period (except that, with respect to any Project that has not
achieved Stabilization, Fixed Charges for such Project shall be calculated for
the most recent fiscal quarter and annualized).

 

--------------------------------------------------------------------------------


 

“Fixed Charges” shall mean, for any period, solely with respect to the
Consolidated Entities, the sum of the amounts for such period of (i) scheduled
payments of principal of Indebtedness of the Consolidated Entities (other than
any Bullet Payment), (ii) the Consolidated Entities’ pro rata share of scheduled
payments of principal of Indebtedness of Joint Ventures (other than any Bullet
Payment) that does not otherwise constitute Indebtedness of and is not otherwise
recourse to the Consolidated Entities or their assets, (iii) Interest Expense,
(iv) payments of dividends in respect of Disqualified Capital Stock; and (v) to
the extent not otherwise included in Interest Expense, dividends and other
distributions paid during such period by the Borrower or MAC with respect to
preferred stock or preferred operating units (excluding distributions on
convertible preferred units of MACWH in accordance with the MACWH Partnership
Agreement).  For purposes of clauses (ii) and (v), the Consolidated Entities’
pro rata share of payments by any Joint Venture shall be deemed equal to the
product of (a) the payments made by such Joint Venture, multiplied by (b) the
percentage of the total outstanding Capital Stock of such Person held by any
Consolidated Entity, expressed as a decimal.

 

“Foreign Lender” shall mean any Lender, Issuing Lender or Swing Line Lender that
is organized under the laws of a jurisdiction other than that in which the
Borrower is located.  For purposes of this definition, the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time; provided that for purposes of
calculating the covenants set forth in Section 8.12 of the Credit Agreement,
GAAP shall mean generally accepted accounting principles in the United States of
America in effect as of the Closing Date.

 

“Good Faith Contest” means the contest of an item if (1) the item is diligently
contested in good faith, and, if appropriate, by proceedings timely instituted,
(2) adequate reserves are established if required by, and in accordance with,
GAAP with respect to the contested item, (3) during the period of such contest,
the enforcement of any contested item is effectively stayed and (4) the failure
to pay or comply with the contested item during the period of the contest is not
likely to result in a Material Adverse Effect.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any court or other entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

 

“Gross Asset Value” shall mean, at any time, solely with respect to the
Consolidated Entities, the sum of (without duplication):

 

(i) for Retail/Other Properties that are Wholly-Owned the sum of, for each such
property, (a) such property’s Property NOI for the Measuring Period, divided by
(b) 6.25% (expressed as a decimal); plus

 

(ii) for Retail/Other Properties that are not Wholly-Owned, the sum of, for each
such property, (a) the Gross Asset Value of each such Retail/Other Property at
such time, as calculated pursuant to the foregoing clause (i), multiplied by
(b) the percentage of the total

 

--------------------------------------------------------------------------------


 

outstanding Capital Stock held by Consolidated Entities in the owner of the
subject Retail/Other Property, expressed as a decimal; provided, notwithstanding
anything to the contrary in this definition, so long as 100% of the Indebtedness
and other liabilities of the owner of the Broadway Plaza Property reflected in
the financial statements of such owner or disclosed in the notes thereto (to the
extent the same would constitute a Contingent Obligation) is counted in the
calculation of Total Liabilities pursuant to subsection (ii) of the definition
of “Total Liabilities”, the Broadway Plaza Property, and the cash and Cash
Equivalents and “Other GAV Assets” (as defined below) with respect thereto,
shall be deemed to be Wholly-Owned and the Gross Asset Value with respect to the
Broadway Plaza Property shall be calculated in accordance with clause (i) of
this definition; plus

 

(iii) all cash and Cash Equivalents (other than, in either case, Restricted
Cash) held by the Consolidated Entity at such time, and, in the case of cash and
Cash Equivalents not Wholly-Owned, multiplied by a percentage (expressed as a
decimal) equal to the percentage of the total outstanding Capital Stock held by
the Consolidated Entity holding title to such cash and Cash Equivalents; plus

 

(iv) all Mortgage Loans acquired for the purpose of acquiring the underlying
real property (as demonstrated by Borrower and confirmed in good faith by
Administrative Agent), valued by the Book Value of each such Mortgage Loan when
measured; plus

 

(v)(a) 100% of the Book Value of Construction-in-Process with respect to
Retail/Other Properties Under Construction that are Wholly-Owned and (b) the
product of (1) 100% of the Book Value of Construction-in-Process with respect to
Retail/Other Properties Under Construction that are not Wholly-Owned multiplied
by (2) a percentage (expressed as a decimal) equal to the percentage of the
total outstanding Capital Stock held by the Consolidated Entity holding title to
such Retail/Other Properties Under Construction; for avoidance of doubt,
whenever a Retail/Other Property has achieved Stabilization, the Gross Asset
Value shall be as determined pursuant to subsections (i) or (ii) of this
definition; plus

 

(vi) to the extent not otherwise included in the foregoing clauses, (a) the Book
Value of tenant receivables, deferred charges and other assets with respect to
Real Properties that are Wholly-Owned, and (b) the product of (1) the Book Value
of tenant receivables, deferred charges and other assets with respect to Real
Properties that are not Wholly-Owned multiplied by (2) a percentage (expressed
as a decimal) equal to the percentage of the total outstanding Capital Stock
held by a Consolidated Entity holding title to such Real Property (collectively,
“Other GAV Assets”), provided that the aggregate value of Other GAV Assets shall
not exceed five percent (5%) of the aggregate Gross Asset Value of all the
assets of the Consolidated Entities; plus

 

(vii) to the extent not otherwise included in the foregoing clauses, the Book
Value of land and other Properties not constituting Retail/Other Properties;
plus

 

(viii) [RESERVED]; plus

 

--------------------------------------------------------------------------------


 

(ix) the Book Value of up to three (3) Transitional Properties until
Transitional Stabilization; provided, however, that (x) if a Transitional
Property achieves Transitional Stabilization such Real Property shall be valued
as otherwise provided in subsections (i) or (ii) of this definition and (y) the
aggregate value of Transitional Properties for purposes of this clause
(ix) shall not exceed seven and one-half percent (7.5%) of the aggregate Gross
Asset Value of all assets of the Consolidated Entities.

 

Provided further, however, that (A)(x) the determination of Gross Asset Value
for any period shall not include any Retail/Other Property (or any Property NOI
relating to any Retail/Other Property) that has been sold or otherwise disposed
of or is the subject of a Specified Change of Control Event at any time prior to
or during such period; and (y) any Retail/Other Property (whether acquired
before or after the Closing Date) shall be valued at Book Value for 24 months
after acquisition thereof and thereafter as otherwise provided in subsections
(i) or (ii) of this definition); (B) upon the sale, conveyance, or transfer of
all of a Real Property to a Person other than a Macerich Entity, the Gross Asset
Value with respect to such Real Property shall no longer be considered; and
(C) the determination of the NOI for any Retail/Other Property Under
Construction which is no longer classified as “construction-in-process” under
GAAP shall be calculated using an adjusted Measuring Period determined by
annualizing the most recent fiscal quarter until such Retail/Other Property
Under Construction has achieved Stabilization.

 

“Gross Leasable Area” shall mean the total leasable square footage of buildings
situated on Real Properties, excluding the square footage of any department
stores.

 

“Hazardous Materials” shall mean any flammable materials, explosives,
radioactive materials, hazardous wastes, toxic substances or related materials,
including, without limitation, any substances defined as or included in the
definitions of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” or “toxic substances” under any applicable federal, state, or local
laws or regulations.

 

“Hazardous Materials Claims” shall mean any enforcement, cleanup, removal or
other governmental or regulatory action or order with respect to the Property,
pursuant to any Hazardous Materials Laws, and/or any claim asserted in writing
by any third party relating to damage, contribution, cost recovery compensation,
loss or injury resulting from any Hazardous Materials.

 

“Hazardous Materials Laws” shall mean any applicable federal, state or local
laws, ordinances or regulations relating to Hazardous Materials.

 

“Hedging Obligations” of a Person means any and all obligations of such Person
or any of its Subsidiaries, whether absolute or contingent and howsoever and
whenever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all agreements, devices or arrangements designed to protect at least one of
the parties thereto from the fluctuations of interest rates, commodity prices,
exchange rates or forward rates applicable to such party’s assets, liabilities
or exchange transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants, and

 

--------------------------------------------------------------------------------


 

(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any of the foregoing.

 

“Increased Amount Date” shall have the meaning given such term in Section 3.1 of
the Credit Agreement.

 

“Indebtedness” of any Person shall mean without duplication, (a) all liabilities
and obligations of such Person, whether consolidated or representing the
proportionate interest in any other Person, (i) in respect of borrowed money
(whether or not the recourse of the lender is to the whole of the assets of such
Person or only to a portion thereof, and including construction loans),
(ii) evidenced by bonds, notes, debentures or similar instruments,
(iii) representing the balance deferred and unpaid of the purchase price of any
property or services, except those incurred in the ordinary course of its
business that would constitute a trade payable to trade creditors (but
specifically excluding from such exception the deferred purchase price of real
property), (iv) evidenced by bankers’ acceptances, (v) consisting of
obligations, whether or not assumed, secured by Liens or payable out of the
proceeds or production from property now or hereafter owned or acquired by such
Person (in an amount equal to the lesser of the obligation so secured and the
fair market value of such property), (vi) consisting of Capitalized Lease
Obligations (including any Capitalized Leases entered into as a part of a
sale/leaseback transaction), (vii) consisting of liabilities and obligations
under any receivable sales transactions, (viii) consisting of a letter of credit
or a reimbursement obligation of such Person with respect to any letter of
credit, or (ix) consisting of Net Hedging Obligations; or (b) all Contingent
Obligations and liabilities and obligations of others of the kind described in
the preceding clause (a) that such Person has guaranteed or that is otherwise
its legal liability and all obligations to purchase, redeem or acquire for cash
or non-cash consideration any Capital Stock or other equity interests and
(c) obligations of such Person to purchase for cash or non-cash consideration
Securities or other property arising out of or in connection with the sale of
the same or substantially similar securities or property.  For the avoidance of
doubt, Indebtedness of any water, sewer, or other improvement district that is
payable from assessments or taxes on property located within such district shall
not be deemed to be Indebtedness of any Person owning property located within
such district; provided that such Person has not otherwise obligated itself in
respect of the repayment of such Indebtedness.

 

“Indemnified Liabilities” shall have the meaning given such term in
Section 11.14 of the Credit Agreement.

 

“Indemnified Person” shall have the meaning given such term in Section 11.14 of
the Credit Agreement.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower Party] under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Initial Financial Statements” shall have the meaning given such term in
Section 6.1 of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

“Interest Expense” shall mean, for any period, solely with respect to the
Consolidated Entities, the sum (without duplication) for such period of: 
(i) total interest expense, whether paid or accrued, of the Consolidated
Entities, including fees payable in connection with the Credit Agreement,
charges in respect of letters of credit and the portion of any Capitalized Lease
Obligations allocable to interest expense, including the Consolidated Entities’
share of interest expenses in Joint Ventures but excluding amortization or
write-off of debt discount and expense (except as provided in clause
(ii) below), (ii) amortization of costs related to interest rate protection
contracts and rate buydowns (other than the costs associated with the interest
rate buydowns completed in connection with the initial public offering of MAC),
(iii) capitalized interest, provided that capitalized interest may be excluded
from this clause (iii) to the extent (A) such interest is paid or reserved out
of any interest reserve established under a loan facility; or (B) consists of
interest imputed under GAAP in respect of ongoing construction activities, but
only to the extent such interest has not actually been paid, and the amount
thereof does not exceed $40,000,000, (iv) for purposes of determining Interest
Expense as used in the Fixed Charge Coverage Ratio (both numerator and
denominator) only, amortization of Capitalized Loan Fees, (v) to the extent not
included in clauses (i), (ii), (iii) and (iv), any Consolidated Entities’ pro
rata share of interest expense and other amounts of the type referred to in such
clauses of the Joint Ventures, and (vi) interest incurred on any liability or
obligation that constitutes a Contingent Obligation of any Consolidated Entity;
provided that during any period that a Retail/Other Property is subject to a
Specified Change of Control Event and thereby excluded from the calculation of
Gross Asset Value, the accrued and unpaid interest with respect to Indebtedness
incurred in respect of such Retail/Other Property shall also be excluded from
Interest Expense.  For purposes of clause (v), any Consolidated Entities’ pro
rata share of interest expense or other amount of any Joint Venture shall be
deemed equal to the product of (a) the interest expense or other relevant amount
of such Joint Venture, multiplied by (b) the percentage of the total outstanding
Capital Stock of such Person held by any Consolidated Entity, expressed as a
decimal.

 

“Interest Period” shall mean:

 

(a)  for any Base Rate Borrowing, the period commencing on the date of such
borrowing and ending on the last day of the calendar month in which made;
provided, that if any Base Rate Borrowing is converted to a LIBO Rate Borrowing,
the applicable Base Rate Interest Period shall end on such date; and

 

(b)  for any LIBO Rate Loan, the period commencing on the date of such Loan and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months (or if all applicable Lenders agree, twelve months)
thereafter, as specified in the applicable Borrowing Request or Rate Request;

 

provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a LIBO Rate Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a LIBO Rate Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the

 

--------------------------------------------------------------------------------


 

last calendar month of such Interest Period.  For purposes hereof, the date of a
Loan initially shall be the date on which such Loan is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Loan.

 

“Investment” shall mean, with respect to any Person, (i) any purchase or other
acquisition by that Person of Securities, or of a beneficial interest in
Securities, issued by any other Person, (ii) any purchase by that Person of a
Property or the assets of a business conducted by another Person, and (iii) any
loan (other than loans to employees), advance (other than deposits with
financial institutions available for withdrawal on demand, prepaid expenses,
accounts receivable, advances to employees and similar items made or incurred in
the ordinary course of business) or capital contribution by that Person to any
other Person, including, without limitation, all Indebtedness to such Person
arising from a sale of property by such Person other than in the ordinary course
of its business.  “Investment” shall not include (a) any promissory notes or
other consideration paid to it or by a tenant in connection with Project leasing
activities or (b) any purchase or other acquisition of Securities of, or a loan,
advance or capital contribution to, MAC or any Subsidiary of MAC by MAC or any
other Subsidiary of MAC.  The amount of any Investment shall be the original
cost of such Investment, plus the cost of all additions thereto less the amount
of any return of capital or principal to the extent such return is in cash with
respect to such Investment without any adjustments for increases or decreases in
value or write-ups, write-downs or write-offs with respect to such Investment. 
Notwithstanding the foregoing, Investments shall not include any promissory
notes received by a Person in connection with a Disposition.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Issuing Lender” shall mean DBTCA, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 1.4(10) of the Credit Agreement.

 

“Joinder Agreement” shall mean a Joinder Agreement in the form of that attached
to the Credit Agreement as Exhibit K.

 

“Joint Lead Arrangers” shall mean Deutsche Bank Securities, Inc., J.P. Morgan
Securities LLC and Wells Fargo Securities, LLC, in their respective capacities
as joint lead arrangers and joint book runners for the credit facility evidenced
by the Credit Agreement, together with their respective permitted successors and
assigns.

 

“Joint Venture” shall mean, as to any Person:  (i) any corporation fifty percent
(50%) or less of the outstanding securities having ordinary voting power of
which shall at the time be owned or controlled, directly or indirectly, by such
Person or by one or more of its Subsidiaries or by such Person and one or more
of its Subsidiaries, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization fifty percent (50%)
or less of the ownership interests having ordinary voting power of which shall
at the time be so owned or controlled.  Notwithstanding the foregoing, a Joint
Venture of MAC shall include each Person, other than a Subsidiary, in which MAC
owns a direct or indirect equity interest.  Unless otherwise expressly provided,
all references in the Loan Documents to a “Joint Venture” shall mean a Joint
Venture of MAC.

 

--------------------------------------------------------------------------------


 

“LC Collateral Account” shall have the meaning given such term in
Section 1.4(11) of the Credit Agreement.

 

“LC Disbursement” shall mean a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time.  The LC Exposure of any Revolving Lender at any
time shall be its Applicable Revolving Percentage of the total LC Exposure at
such time.

 

“Lender Parties” shall have the meaning given such term in Section 11.20 of the
Credit Agreement.

 

“Lenders” shall mean each of the lenders from time to time party to the Credit
Agreement (whether as a direct signatory thereto or as a signatory to a Joinder
Agreement), including any Assignee permitted pursuant to Section 11.8 of the
Credit Agreement.

 

“Letter of Credit” shall mean any standby letter of credit issued pursuant to
the Credit Agreement.

 

“Letter of Credit Collateral” shall have the meaning given such term in
Section 1.4(11) of the Credit Agreement.

 

“Letter of Credit Fee” shall have the meaning given such term in
Section 2.11(2)(A) of the Credit Agreement.

 

“Letter of Credit Request” shall have the meaning given such term in
Section 1.4(2) of the Credit Agreement.

 

“LIBO Rate” shall mean, with respect to any LIBO Rate Loan for the Interest
Period applicable to such LIBO Rate Loan, the per annum rate for such Interest
Period and for an amount equal to the amount of such LIBO Rate Loan shown on Dow
Jones Telerate Page 3750 (or any equivalent successor page) at approximately
11:00 (London time) two Eurodollar Business Days prior to the first day of such
Interest Period or if such rate is not quoted, the arithmetic average as
determined by the Administrative Agent of the rates at which deposits in
immediately available U.S. dollars in an amount equal to the amount of such LIBO
Rate Loan having a maturity approximately equal to such Interest Period are
offered to four (4) reference banks to be selected by the Administrative Agent
in the London interbank market, at approximately 11:00 a.m. (London time) two
Eurodollar Business Days prior to the first day of such Interest Period.

 

“LIBO Rate Borrowing”, when used in reference to any Borrowing, refers to
whether the Loans comprising such Borrowing are bearing interest at a rate
determined by reference to the Applicable LIBO Rate.

 

--------------------------------------------------------------------------------


 

“LIBO Rate Loan”, when used in reference to any Loan, refers to whether the
Loans comprising such Borrowing are bearing interest at a rate determined by
reference to the Applicable LIBO Rate.

 

“LIBO Reserve Percentage” shall mean with respect to an Interest Period for a
LIBO Rate Loan, the maximum aggregate reserve requirement (including all basic,
supplemental, marginal and other reserves and taking into account any
transitional adjustments) which is imposed under Regulation D on eurocurrency
liabilities.

 

“Lien” shall mean any security interest, mortgage, pledge, lien, claim on
property, charge or encumbrance (including any conditional sale or other title
retention agreement), any lease in the nature thereof, and any agreement to give
any security interest.

 

“Loans” shall mean the loans made by the Lenders to the Borrower pursuant to
Section 1.1 of the Credit Agreement and a Swing Line Loan.

 

“Loan Documents” shall mean the Credit Agreement, each Joinder Agreement, if
any, the Notes and each of the following (but only to the extent evidencing,
guaranteeing or supporting the obligations under the foregoing instruments and
agreements), the REIT Guaranty, and each other instrument, certificate or
agreement executed by any Borrower Party in connection herewith, as any of the
same may be Modified from time to time.

 

“MAC” shall have the meaning given such term in the preamble to the Credit
Agreement.

 

“Macerich Core Entities” shall mean collectively, (i) the Consolidated Entities,
and (ii) any Joint Venture in which any Consolidated Entity is a general partner
or in which any Consolidated Entity owns more than 50% of the Capital Stock.

 

“Macerich Entities” shall mean the Borrower Parties, and all Subsidiary Entities
of the Borrower Parties.  “Macerich Entity” shall mean any one of the Macerich
Entities.

 

“Macerich Partnership” shall have the meaning given such term in the preamble to
the Credit Agreement.

 

“Macerich TWC II Corp.” shall mean Macerich TWC II Corp., a Delaware
corporation.

 

“Macerich TWC II LLC” shall mean Macerich TWC II LLC, a Delaware limited
liability company.

 

“Macerich Walleye LLC” shall mean Macerich Walleye LLC, a Delaware limited
liability company.

 

“Macerich WRLP Corp.” shall mean Macerich WRLP Corp., a Delaware corporation.

 

“Macerich WRLP LLC” shall mean Macerich WRLP LLC, a Delaware limited liability
company.

 

--------------------------------------------------------------------------------


 

“Macerich WRLP II Corp.” shall mean Macerich WRLP II Corp., a Delaware
corporation.

 

“Macerich WRLP II LP” shall mean Macerich WRLP II L.P., a Delaware limited
partnership.

 

“MACWH” shall mean MACWH, L.P., a Delaware limited partnership.

 

“MACWH Partnership Agreement” shall mean the 2005 Amended and Restated Agreement
of Limited Partnership of MACWH, between MACWH and the Borrower.

 

“Management Companies” shall mean Macerich Property Management Company, LLC a
Delaware limited liability company, Macerich Management Company, a California
corporation, Macerich Arizona Partners, LLC, an Arizona limited liability
company, Macerich Partners of Colorado LLC, a Colorado limited liability
company, Macerich Arizona Management LLC, a Delaware limited liability company,
MACW Property Management, LLC, a New York limited liability company, and MACW
Mall Management, Inc., a New York corporation, and includes their respective
successors.

 

“Management Contracts” shall mean any contract between any Management Company,
on the one hand, and any other Macerich Entity, on the other hand, relating to
the management of any Macerich Entity or any Joint Venture or any of the
properties of such Person, as the same may be amended from time to time.

 

“Margin Stock” shall mean “margin stock” as defined in Regulation U.

 

“Master Management Agreements” shall mean Management Contracts between a
Macerich Entity, as owner of a Project, and a Wholly Owned Subsidiary in the
form of Exhibit H attached hereto (or with respect to Subsidiaries of Westcor or
Subsidiaries of Wilmorite, in the form that exists as of the Closing Date) with
such Modifications to such form as may be made by the Macerich Entities in their
reasonable judgment so long as such Modifications are fair, reasonable, and no
less favorable to the owner than would be obtained in a comparable arm’s-length
transaction with a Person not a Transactional Affiliate.

 

“Material Adverse Effect” shall mean with respect to (a) MAC and its
Subsidiaries on a consolidated basis taken as a whole or (b) the Macerich
Partnership and its Subsidiaries on a consolidated basis taken as a whole, any
of the following (1) a material adverse change in, or a material adverse effect
upon, the operations, business, properties or condition (financial or otherwise)
of any of such Persons from and after the Statement Date, (2) a material
impairment of the ability of any of such Persons to otherwise perform under any
Loan Document; or (3) a material adverse effect upon the legality, validity,
binding effect or enforceability against any of such Persons of any Loan
Document.

 

“Maximum Increase Amount” shall have the meaning given such term in Section 3.1
of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

“Measuring Period” shall mean the period of four consecutive fiscal quarters
ended on the last day of the Fiscal Quarter most recently ended as to which
operating statements with respect to a Real Property have been delivered to the
Lenders.

 

“Modifications” shall mean any amendments, supplements, modifications, renewals,
replacements, consolidations, severances, substitutions and extensions of any
document or instrument from time to time; “Modify”, “Modified,” or related words
shall have meanings correlative thereto.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Mortgage Loans” shall mean all loans owned or held by any of the Macerich
Entities secured by mortgages or deeds of trust on Retail/Other Properties.

 

“Multiemployer Plan” shall mean a “multiemployer plan” (within the meaning of
Section 4001(a)(3) of ERISA) to which any Consolidated Entity or any ERISA
Affiliate makes, is making, or is obligated to make contributions or, during the
preceding five (5) plan years, has made, or been obligated to make,
contributions.

 

“Net Hedging Obligations” shall mean, as of any date of determination, the
excess (if any) of all “unrealized losses” over all “unrealized profits” of such
Person arising from Hedging Obligations as substantiated in writing by the
Borrower and approved by the Administrative Agent.  “Unrealized losses” means
the fair market value of the cost to such Person of replacing such Hedging
Obligation as of the date of determination (assuming the Hedging Obligation were
to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedging Obligation as
of the date of determination (assuming such Hedging Obligation were to be
terminated as of that date).

 

“Net Income” shall mean, for any period, the net income (or loss), after
provision for taxes, of the Consolidated Entities determined on a consolidated
basis for such period taken as a single accounting period as determined in
accordance with GAAP, and including the Consolidated Entities’ pro rata share of
the net income (or loss) of any Joint Venture for such period, but excluding
(i) any recorded losses and gains and other extraordinary items for such period
and any losses or gains in connection with the early extinguishment of debt or
the impairment of assets; (ii) other non-cash charges and expenses (including
non-cash charges resulting from accounting changes), (iii) any gains or losses
arising outside of the ordinary course of business, and (iv) any charges for
minority interests in the Macerich Partnership held by Unaffiliated Partners. 
For purposes hereof the Consolidated Entities’ pro rata share of the net income
(or loss) of any Joint Venture shall be deemed equal to the product of (i) the
income (or loss) of such Joint Venture, multiplied by (ii) the percentage of the
total outstanding Capital Stock of such Person held by any Consolidated Entity,
expressed as a decimal.

 

“Net Worth” means, at any date, the sum of (i) the aggregate Gross Asset Value;
minus (2) the Total Liabilities.

 

“New Borrowing” shall mean any new advance of funds by the applicable Lenders to
the Borrower constituting either a Base Rate Loan or a LIBO Rate Loan.

 

--------------------------------------------------------------------------------


 

“New Revolving Loan” shall have the meaning given such term in Section 3.4(1) of
the Credit Agreement.

 

“New Revolving Loan Commitments” shall have the meaning given such term in
Section 3.1 of the Credit Agreement.

 

“New Revolving Loan Lender” shall have the meaning given such term in
Section 3.1 of the Credit Agreement.

 

“New Term Loan” shall have the meaning given such term in Section 3.4(2) of the
Credit Agreement.

 

“New Term Loan Commitments” shall have the meaning given such term in
Section 3.1 of the Credit Agreement.

 

“New Term Loan Lender” shall have the meaning given such term in Section 3.1 of
the Credit Agreement.

 

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“Note” shall mean a Revolving Loan Note or a Term Loan Note, as the context may
require.

 

“NPL” shall have the meaning given such term in Section 6.15 of the Credit
Agreement.

 

“Obligations” shall mean any and all debts, obligations and liabilities of the
Borrower or MAC to the Administrative Agent, the Swing Line Lender, the Issuing
Lender, the other Agents or any of the Lenders (whether now existing or
hereafter arising, voluntary or involuntary, whether or not jointly owed with
others, direct or indirect, absolute or contingent, liquidated or unliquidated,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred), arising out of or related to the Loan
Documents.

 

“OFAC” shall have the meaning given such term in Section 6.26 of the Credit
Agreement.

 

“Organizational Documents” shall mean:  (a) for any corporation, the certificate
or articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
and all applicable resolutions of the Board of Directors (or any committee
thereof) of such corporation, (b) for any partnership, the partnership
agreement, any certificate of formation, and any other instrument or agreement
relating to the rights between the partners or pursuant to which such
partnership is formed, (c) for any limited liability company, the operating
agreement, any articles of organization or formation, and any other instrument
or agreement relating to the rights between the members, pertaining to the
manager, or pursuant to which such limited liability company is formed, and
(d) for any trust, the trust agreement and any other instrument or agreement
relating to the rights between the trustors, trustees and beneficiaries, or
pursuant to which such trust is formed.

 

--------------------------------------------------------------------------------


 

“Originating Lender” shall have the meaning given such term in Section 11.8 of
the Credit Agreement.

 

“Other Connection Taxes” means, with respect to any recipient of any payment
under the Credit Agreement, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.8(b)).

 

“Outside L/C Maturity Date” means the date six calendar months after the
Revolving Commitment Termination Date.

 

“Participant” shall have the meaning given such term in Section 11.8 of the
Credit Agreement.

 

“Participant Register” shall have the meaning given such term in
Section 11.8(5) of the Credit Agreement.

 

“Patriot Act” shall have the meaning given such term in Section 6.26 of the
Credit Agreement.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any of its principal functions under ERISA.

 

“Pension Plan” shall mean a “pension plan” (as defined in Section 3(2) of ERISA)
that is subject to Title IV of ERISA which any Consolidated Entity or any ERISA
Affiliate sponsors, maintains, or to which any Consolidated Entity or any ERISA
Affiliate makes, is making, or is obligated to make contributions, or in the
case of a multiple employer or other plan described in Section 4064(a) of ERISA,
has made contributions at any time during the immediately preceding five
(5) plan years, but excluding any Multiemployer Plan.

 

“Permitted Encumbrances” shall mean any Liens with respect to the assets of MAC
and its Subsidiaries consisting of the following:

 

(a)                                 Liens (other than environmental Liens and
Liens in favor of the PBGC) with respect to the payment of taxes, assessments or
governmental charges in all cases which are not yet due or which are being
contested in good faith and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP;

 

--------------------------------------------------------------------------------


 

(b)                                 statutory liens of carriers, warehousemen,
mechanics, materialmen, landlords, repairmen or other like Liens arising by
operation of law in the ordinary course of business for amounts which, if not
resolved in favor of MAC or any of its Subsidiaries, could not reasonably be
expected to result in a Material Adverse Effect;

 

(c)                                  Liens securing the performance of bids,
trade contracts (other than borrowed money), leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

(d)                                 other Liens, incidental to the conduct of
the business of MAC or any of its Subsidiaries, including Liens arising with
respect to zoning restrictions, easements, licenses, reservations, covenants,
rights-of-way, easements, encroachments, building restrictions, minor defects,
irregularities in title and other similar charges or encumbrances on the use of
the assets of MAC or any of its Subsidiaries which do not interfere with the
ordinary conduct of the business of MAC or any of its Subsidiaries and that are
not incurred (i) in violation of any terms and conditions of the Credit
Agreement; (ii) in connection with the borrowing of money or the obtaining of
advances or credit, or (iii) in a manner which could not reasonably be expected
to result in a Material Adverse Effect;

 

(e)                                  Liens incurred or deposits made in the
ordinary course of business in connection with worker’s compensation,
unemployment insurance and other types of social security;

 

(f)                                   any attachment or judgment Lien not
constituting an Event of Default;

 

(g)                                  Licenses (with respect to intellectual
property and other property), leases or subleases granted to third parties;

 

(h)                                 any (i) interest or title of a lessor or
sublessor under any lease not prohibited by the Credit Agreement, (ii) Lien or
restriction that the interest or title of such lessor or sublessor may be
subject to, or (iii) subordination of the interest of the lessee or sublessee
under such lease to any Lien or restriction referred to in the preceding clause
(ii), so long as the holder of such Lien or restriction agrees to recognize the
rights of such lessee or sublessee under such lease;

 

(i)                                     Liens arising from filing UCC financing
statements relating solely to leases not prohibited by the Credit Agreement;

 

(j)                                    Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods; and

 

(k)                                 Liens on personal property.

 

“Permitted Mortgages” shall mean those certain mortgages and/or deeds of trust
entered into by Subsidiaries of the Borrower Parties with respect to Real
Property directly owned by such Subsidiaries of the Borrower Parties to the
extent such mortgages and deeds of trust are otherwise permitted under the
Credit Agreement (including Section 8.1(1) of the Credit Agreement).

 

--------------------------------------------------------------------------------


 

“Person” shall mean any corporation, natural person, firm, joint venture,
partnership, trust, unincorporated organization, government or any department or
agency of any government.

 

“Plan” shall mean any “employee benefit plan” (as defined in Section 3(3) of
ERISA) which any Consolidated Entity or any ERISA Affiliate establishes,
sponsors or maintains or to which any Consolidated Entity or any ERISA Affiliate
makes, is making, or is obligated to make contributions, or with respect to
which any Consolidated Entity or any ERISA Affiliate may have any liability
(whether actual or contingent), but excluding any Multiemployer Plan.

 

“Platform” as defined in Section 11.6(4).

 

“Potential Default” shall mean an event which but for the lapse of time or the
giving of notice, or both, would constitute an Event of Default.

 

“Prime Rate” shall mean the fluctuating per annum rate announced from time to
time by DBTCA or any successor Administrative Agent at its principal office in
New York, New York as its “prime rate”.  The Prime Rate is a rate set by DBTCA
as one of its base rates and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto, and is
evidenced by the recording thereof after its announcement in such internal
publication or publications as DBTCA may designate.  The Prime Rate is not tied
to any external index and does not necessarily represent the lowest or best rate
of interest actually charged to any class or category of customers.  Each change
in the Prime Rate will be effective on the day the change is announced within
DBTCA.

 

“Prohibited Person” shall have the meaning given such term in Section 6.26 of
the Credit Agreement.

 

“Project” shall mean any shopping center, retail property, office building,
mixed use property or other income producing project owned or controlled,
directly or indirectly by a Macerich Entity.  “Project” shall include the
redevelopment, or reconstruction of any existing Project.

 

“Property” shall mean, collectively and severally, any and all Real Property and
all personal property owned or occupied by the subject Person.  “Property” shall
include all Capital Stock owned by the subject Person in a Subsidiary Entity.

 

“Property Expense” shall mean, for any Retail/Other Property, all operating
expenses relating to such Retail/Other Property, including the following items
(provided, however, that Property Expenses shall not include debt service,
tenant improvement costs, leasing commissions, capital improvements,
Depreciation and Amortization Expenses and any extraordinary items not
considered operating expenses under GAAP):  (i) all expenses for the operation
of such Retail/Other Property, including any management fees payable under the
Management Contracts and all insurance expenses, but not including any expenses
incurred in connection with a sale or other capital or interim capital
transaction; (ii) water charges, property taxes, sewer rents and other
impositions, other than fines, penalties, interest or such impositions (or
portions thereof) that are payable by reason of the failure to pay an imposition
timely; and (iii) the cost of routine maintenance, repairs and minor
alterations, to the extent they can be expensed under GAAP.

 

--------------------------------------------------------------------------------


 

“Property Income” shall mean, for any Retail/Other Property, all gross revenue
from the ownership and/or operation of such Retail/Other Property (but excluding
income from a sale or other capital item transaction), service fees and charges
and all tenant expense reimbursement income payable with respect to such
Retail/Other Property.

 

“Property Indebtedness” shall mean so called “mezzanine indebtedness” incurred
by a Subsidiary of MAC (in such capacity, a “Mezzanine Borrower”), other than a
Borrower Party, where (i) the Mezzanine Borrower’s only material asset is the
Capital Stock it owns in a Subsidiary of MAC that owns a Retail/Other Property
encumbered by a mortgage Lien, (ii) such Indebtedness is non-recourse to MAC and
its Subsidiaries (other than the Subsidiary of MAC that owns such Retail/Other
Property and customary carveouts for bankruptcy and other so called “bad acts”)
and (iii) the only material collateral for such Indebtedness is a pledge of the
Capital Stock described in clause (i) of this definition.

 

“Property NOI” shall mean, for any Retail/Other Property for any period, (i) all
Property Income for such period, minus (ii) all Property Expenses for such
period.

 

“Punitive Damages” shall mean special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) on any theory of liability
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, the Credit Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby or
referred to therein, the transactions contemplated thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith.

 

“Rate Request” shall mean a request for the conversion or continuation of a Base
Rate Loan or LIBO Rate Loan as set forth in Section 1.6(2) of the Credit
Agreement.

 

“Real Property” means each of those parcels (or portions thereof) of real
property, improvements and fixtures thereon and appurtenances thereto now or
hereafter owned or leased by the Macerich Entities.

 

“Real Property Under Construction” shall mean Real Property for which
Commencement of Construction has occurred but construction of such Real Property
is not substantially complete or has not yet reached Stabilization.

 

“Refunded Swing Line Loans” as defined in Section 1.4-(A).

 

“Register” shall have the meaning given such term in Section 1.8(4) of the
Credit Agreement.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation of said Board of Governors relating to reserve requirements
applicable to member banks of the Federal Reserve System.

 

--------------------------------------------------------------------------------


 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System (12 C.F.R. § 221), as the same may from time to time be amended,
supplemented or superseded.

 

“REIT” shall mean a domestic trust or corporation that qualifies as a real
estate investment trust under the provisions of Sections 856, et seq. of the
Code.

 

“REIT Guaranty” shall mean the credit guaranty executed by MAC in favor of DBTCA
(or a successor Administrative Agent), in its capacity as Administrative Agent
for the benefit of the Lenders, as the same may be Modified from time to time.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA or the regulations thereunder, other than any such event for which the
thirty (30)-day notice requirement under ERISA has been waived in regulations
issued by the PBGC.

 

“Required Lenders” means, at any time, Lenders having Credit Exposures and
Unused Commitments representing an amount not less than 50% of the sum of the
total Credit Exposures and Unused Commitments at such time; provided that,
solely for purposes of waiver of any and all conditions to the funding of
Revolving Loans set forth in Section 5.2, “Required Lenders” shall mean, at any
time, Lenders having Revolving Credit Exposures and Unused Commitments
representing an amount not less than 50% of the sum of the total Revolving
Credit Exposures and Unused Commitments at such time.  The Credit Exposure and
Unused Commitments of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time.

 

“Requirements of Law” shall mean, as to any Person, the Organizational Documents
of such Person, and any law, treaty, rule or regulation, or a final and binding
determination of an arbitrator or a determination of a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Reserve Adjusted LIBO Rate” shall mean, with respect to any LIBO Rate Loan, the
rate per annum calculated as of the first day of such Interest Period in
accordance with the following formula:

 

Reserve Adjusted LIBO Rate =

 

LR

 

 

1-LRP

 

 

where

 

LR

=

LIBO Rate

 

LRP

=

LIBO Reserve Percentage (expressed as a decimal)

 

“Responsible Financial Officer” shall mean, with respect to any Person, the
chief financial officer or treasurer of such Person or any other officer,
partner or member having substantially the same authority and responsibility.

 

--------------------------------------------------------------------------------


 

“Responsible Officer” shall mean, with respect to any Person, the president,
chief executive officer, vice president, Responsible Financial Officer, general
partner or managing member of such Person or any other officer, partner or
member having substantially the same authority and responsibility.

 

“Restricted Cash” shall mean any cash or cash equivalents held by any Person
with respect to which such Person does not have unrestricted access and
unrestricted right to expend such cash or expend or liquidate such permitted
Investments.

 

“Retail/Other Property” or “Retail/Other Properties” means any Real Property
that is (i) a neighborhood, community or regional shopping center or mall,
office building, multi-family project or warehouse or (ii) a hotel in which a
Macerich Core Entity or one of its Joint Ventures holds the fee interest and
other ground lessor’s interest under a ground lease.

 

“Retail/Other Property Under Construction” shall mean Retail/Other Property for
which Commencement of Construction has occurred but construction of such
Retail/Other Property is not substantially complete or has not yet reached
Stabilization.

 

“Revolving Borrowing” shall mean a Borrowing consisting of one or more Revolving
Loans.

 

“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment, if any, of such Revolving Lender to make Revolving Loans and to
acquire participations in Letters of Credit and Swing Line Loans hereunder,
expressed as an amount representing the maximum aggregate amount that such
Revolving Lender’s Revolving Credit Exposure could be at any time hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 1.7 of
the Credit Agreement;  (b) reduced or increased from time to time pursuant to
assignments by or to such Revolving Lender pursuant to Section 11.8 of the
Credit Agreement; or (c) increased from time to time pursuant to a Joinder
Agreement delivered pursuant to Article 3 of the Credit Agreement.  The initial
amount of each Revolving Lender’s Revolving Commitment is set forth on
Schedule G-1, or in the Assignment and Acceptance Agreement or Joinder Agreement
pursuant to which such Revolving Lender shall have assumed its Revolving
Commitment, as applicable.  The initial aggregate amount of the Revolving
Lenders’ Revolving Commitments is $1,500,000,000.

 

“Revolving Commitment Termination Date” shall mean August 6, 2018. The Revolving
Commitment Termination Date shall be subject to acceleration upon an Event of
Default as otherwise provided in the Credit Agreement.

 

“Revolving Commitment Termination LC Exposure Deposit” shall have the meaning
given such term in Section 1.4(11)(A) of the Credit Agreement.

 

“Revolving Credit Exposure” shall mean, with respect to any Revolving Lender at
any time, (i) the aggregate outstanding principal amount of such Revolving
Lender’s Revolving Loans and LC Exposure, at such time and (ii) in the case of
Swing Line Lender, the aggregate outstanding principal amount of all Swing Line
Loans (net of any participations therein by other Revolving Lenders).

 

--------------------------------------------------------------------------------


 

“Revolving Lender” shall mean any Lender with a Revolving Commitment and/or
Revolving Credit Exposure.

 

“Revolving Loan Note” shall mean a promissory note in the form of that attached
to the Credit Agreement as Exhibit I issued by the Borrower at the request of a
Revolving Lender pursuant to Section 1.8(6) of the Credit Agreement.

 

“Revolving Loans” shall mean the loans made by the Revolving Lenders to the
Borrower pursuant to Section 1.1(1) of the Credit Agreement.

 

“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc., or any successor thereto.

 

“Secured Indebtedness” shall mean that portion of the Total Liabilities that is,
without duplication: (i) secured by a Lien (excluding, however, the Indebtedness
under the Credit Agreement, including, without limitation, Indebtedness incurred
as permitted under Article 3 of the Credit Agreement); or (ii) any unsecured
Indebtedness of any Subsidiary of a Borrower Party.

 

“Secured Indebtedness Ratio” shall mean, at any time, the ratio of (i) Secured
Indebtedness to (ii) Gross Asset Value for such period.

 

“Secured Recourse Indebtedness” shall mean Secured Indebtedness to the extent
the principal amount thereof has been guaranteed by (or is otherwise recourse
to) any Borrower Party.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, bonds, debentures, options, warrants, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Series” shall have the meaning given such term in Section 3.4(2) of the Credit
Agreement.

 

“Series A Term Lender” shall mean a Lender with any Series A Term Loan Credit
Exposure.

 

“Series A Term Loan” shall have the meaning set forth in Section 1.1(2) of the
Credit Agreement.

 

“Series A Term Loan Credit Exposure” shall mean, with respect to any Term Lender
at any time, the aggregate outstanding principal amount of such Term Lender’s
portion of the Series A Term Loans at such time.

 

--------------------------------------------------------------------------------


 

“Series A Term Loan Maturity Date” shall mean December 8, 2018.  Borrower has no
option or other right to extend the Series A Term Loan Maturity Date.  The
Series A Term Loan Maturity Date shall be subject to acceleration as otherwise
provided in the Credit Agreement.

 

“Solvent” shall mean, when used with respect to any Person, that at the time of
determination:  (i) the fair saleable value of its assets is in excess of the
total amount of its liabilities (including, without limitation, contingent
liabilities); (ii) the present fair saleable value of its assets is greater than
its probable liability on its existing debts as such debts become absolute and
matured; (iii) it is then able and expects to be able to pay its debts
(including, without limitation, contingent debts and other commitments) as they
mature; and (iv) it has capital sufficient to carry on its business as conducted
and as proposed to be conducted.

 

“Specified Change of Control Event” shall mean (i) any Retail/Other Property or
other Real Property, as applicable, is subject to an insolvency, receivership or
other similar proceeding described in Section 9.7 of the Credit Agreement
applicable to such Real Property; (ii) in anticipation of a full transfer of
legal title to the subject Real Property upon foreclosure, deed in lieu of
foreclosure or otherwise under non-recourse Indebtedness (other than with
respect to the Subsidiary of MAC that owns such Real Property), all Control (as
defined in the definition of Affiliate and including direct, indirect and
beneficial control or otherwise) over such Real Property has been transferred in
an arms length transaction to a third party not affiliated with MAC or any of
its Subsidiaries; (iii) none of the Management Companies are continuing to
manage such Real Property, directly or indirectly; and (iv) following the
transfer of control and management rights as provided in clauses (ii) and
(iii) above, neither MAC nor any of its Subsidiaries (other than with respect to
the Subsidiary of MAC that owns such Real Property) shall have any further
operating liability, including any obligation to make additional capital
contributions, in any form with respect to such Real Property.  Nothing
contained in this definition is intended to permit MAC or any of its
Subsidiaries to commence any insolvency, receivership, bankruptcy or similar
proceedings otherwise restricted under the Credit Agreement, including pursuant
to Section 9.7, and all such provisions shall continue to apply with full force
and effect.

 

“Stabilization” shall mean, with respect to any Real Property, the earlier of
(i) the date on which ninety percent (90%) or more of the Gross Leasable Area of
such Real Property has been subject to binding leases for a period of twelve
(12) months or longer, or (ii) the date twenty-four (24) months after the date
that substantially all portions of such Real Property are open to the public and
operating in the ordinary course of business.

 

“Stated Amount” shall mean, with respect to any Letter of Credit, the maximum
amount available to be drawn thereunder, without regard to whether any
conditions to drawing could be met.

 

“Statement Date” shall mean December 31, 2012.

 

“Subsidiary” shall mean, with respect to any Person:  (a) any corporation more
than fifty percent (50%) of the outstanding securities having ordinary voting
power of which shall at the time be owned or controlled, directly or indirectly,
by such Person or by one or more of its Subsidiaries or by such Person and one
or more of its Subsidiaries, (b) any partnership, limited

 

--------------------------------------------------------------------------------


 

liability company, association, joint venture or similar business organization
more than fifty percent (50%) of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled, (c) with respect to
MAC, any other Person in which MAC owns, directly or indirectly, any Capital
Stock and which would be combined with MAC in the consolidated financial
statements of MAC in accordance with GAAP; (d) with respect to the Westcor
Entities and the Westcor Principal Entities, any other Person in which they own,
directly or indirectly, any Capital Stock and which would be combined with them
in consolidated financial statements in accordance with GAAP; or (e) with
respect to the Wilmorite Entities and the Wilmorite Principal Entity, any other
Person in which they own, directly or indirectly, any Capital Stock and which
would be combined with them in consolidated financial statements in accordance
with GAAP.

 

“Subsidiary Entities” shall mean a Subsidiary or Joint Venture of a Person. 
Unless otherwise expressly provided, all references in the Loan Documents to a
“Subsidiary Entity” shall mean a Subsidiary Entity of MAC.

 

“Swing Line Lender” means DBTCA in its capacity as Swing Line Lender hereunder,
together with its permitted successors and assigns in such capacity.

 

“Swing Line Loan” means a Loan made by Swing Line Lender to Borrower pursuant to
Section 1.4-(A).

 

“Swing Line Note” means a promissory note in the form of Exhibit L, as it may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Swing Line Sublimit” means the lesser of (i) $50,000,000, and (ii) the
aggregate unused amount of Revolving Commitments then in effect.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Tax Expense” shall mean (without duplication), for any period, total tax
expense (if any) attributable to income and franchise taxes based on or measured
by income, whether paid or accrued, of the Consolidated Entities, including the
Consolidated Entity’s pro rata share of tax expenses in any Joint Venture.  For
purposes of this definition, the Consolidated Entities’ pro rata share of any
such tax expense of any Joint Venture shall be deemed equal to the product of
(i) such tax expense of such Joint Venture, multiplied by (ii) the percentage of
the total outstanding Capital Stock of such Person held by the Consolidated
Entity, expressed as a decimal.

 

“Term Lender” shall mean a Lender with any Term Loan Credit Exposure.

 

“Term Loan” shall have the meaning given such term in Section 1.1(2) of the
Credit Agreement.

 

--------------------------------------------------------------------------------


 

“Term Loan Borrowing” shall mean a Borrowing of any Term Loan or Term Loans (or
portions thereof), as the case may be.

 

“Term Loan Commitment” shall have the meaning given such term in
Section 1.1(2) of the Credit Agreement.

 

“Term Loan Credit Exposure” shall mean, with respect to any Term Lender at any
time, the aggregate outstanding principal amount of such Term Lender’s portion
of the Term Loans (including all outstanding Series of Term Loans) or, of a
given Series of Term Loans, as applicable, at such time.  For the avoidance of
doubt, unless otherwise specified in the applicable Loan Document, “Term Loan
Credit Exposure” shall include all outstanding Series of Term Loans.

 

“Term Loan Maturity Date” shall mean, with respect to the Series A Term Loan,
the Series A Term Loan Maturity Date and, with respect to any other Series of
Term Loans, the Term Loan Maturity Date applicable thereto as set forth in the
applicable Joinder Agreement.  Each Term Loan Maturity Date shall be subject to
acceleration upon an Event of Default as otherwise provided in the Credit
Agreement.

 

“Term Loan Note” shall mean a promissory note in the form of that attached to
the Credit Agreement as Exhibit D issued by the Borrower at the request of a
Term Lender pursuant to Section 1.8(6) of the Credit Agreement.

 

“Total Liabilities” shall mean, at any time, without duplication, the aggregate
amount of (i) all Indebtedness and other liabilities of the Borrower Parties and
other Consolidated Entities that are Wholly-Owned reflected in the financial
statements of MAC or disclosed in the notes thereto (to the extent the same
would constitute a Contingent Obligation), plus (ii) for all Consolidated
Entities that are not Wholly-Owned, such Borrower Parties’ pro rata share of all
Indebtedness and other liabilities reflected in the financial statements of MAC
or disclosed in the notes thereto (to the extent the same would constitute a
Contingent Obligation), plus (iii) the Borrower Parties’ pro rata share of all
Indebtedness and other liabilities reflected in the financial statements of any
Joint Venture or disclosed in the notes thereto (to the extent the same would
constitute a Contingent Obligation), plus (iv) the Borrower Parties’ pro rata
share of all liabilities of the Consolidated Entities with respect to purchase
and repurchase obligations, provided that any obligations to acquire
fully-constructed Real Property shall not be included in Total Liabilities prior
to the transfer of title of such Real Property; provided that, notwithstanding
clause (i), those certain guarantees described on Schedule G-2 to the Credit
Agreement, which liabilities thereunder are recourse, directly or indirectly, to
any of the Westcor Principal Entities or their Subsidiaries or the Wilmorite
Principal Entity or its Subsidiaries, shall be considered an obligation governed
by clauses (ii) or (iii) above, as the case may be.  With respect to any Real
Property Under Construction as to which any Consolidated Entity has provided an
outstanding and undrawn letter of credit relating to the performance and/or
completion of construction at such property, the amount of Indebtedness
evidenced by such letter of credit shall be included in Total Liabilities if:
(a) such Indebtedness does not duplicate Indebtedness incurred in respect of
such Real Property Under Construction (including any off-site improvements
associated therewith); (b) such Indebtedness is required by GAAP to be reflected
on the liability side of any Consolidated Entities’ balance sheet; and (c) to
the extent such Indebtedness is not required by

 

--------------------------------------------------------------------------------


 

GAAP to be reflected on the liability side of any Consolidated Entities’ balance
sheet, then such Indebtedness shall only be included to the extent the amount of
such Indebtedness exceeds $40,000,000.  For purposes of clauses (ii), (iii) and
(iv), the Borrower Parties’ pro rata share of all Indebtedness and other
liabilities of a Consolidated Entity that is not a Borrower Party and is not a
Wholly-Owned Subsidiary or of a Joint Venture shall be deemed equal to the
product of (a) such Indebtedness or other liabilities, multiplied by (b) the
percentage of the total outstanding Capital Stock of such Person held directly
or indirectly by the Borrower Parties, expressed as a decimal.  To the extent
that Indebtedness in respect of any guaranty or other liability is expressly
excluded from the definition of Contingent Obligation, it shall not constitute a
Total Liability.  Notwithstanding the foregoing, during any period that a
Retail/Other Property is subject to a Specified Change of Control Event and
thereby excluded from the calculation of Gross Asset Value, the Indebtedness and
other liabilities of such Retail/Other Property shall be excluded from Total
Liabilities.

 

“Transactional Affiliates” shall have the meaning given such term in Section 8.6
of the Credit Agreement.

 

“Transitional Properties” shall mean such Retail/Other Properties for which
(i) the Borrower has delivered a repositioning or redevelopment plan to the
Administrative Agent and (ii) such plan demonstrates that at least 50% of the
square footage of the applicable Retail/Other Property will be under active
redevelopment for some period and will not produce stabile revenue during such
redevelopment period.

 

“Transitional Stabilization” shall mean the earlier of (a) the date on which
ninety percent (90%) or more of the Gross Leasable Area of such Real Property
has been subject to binding leases for a period of twelve (12) months or longer;
or (b) the date forty-eight (48) months after the date a repositioning plan has
been commenced.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Applicable LIBO Rate or the Applicable Base Rate.

 

“Tysons Corner Indebtedness” means the Borrowed Indebtedness secured by a Lien
on any portion of Tysons Corner Center.

 

“UCC” shall mean the Uniform Commercial Code.

 

“Unaffiliated Partners” shall mean Persons who own, directly or indirectly at
any tier, a beneficial interest in the Capital Stock of a Subsidiary Entity, but
such Persons shall exclude:  (i) the Macerich Entities; (ii) Affiliates of
Macerich Entities; (iii) Persons whose Capital Stock or beneficial interest
therein is owned, directly or indirectly at any tier, by the Macerich Entities
or their Affiliates.

 

“Unfunded Pension Liability” shall mean the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.

 

--------------------------------------------------------------------------------


 

“Unused Commitments” shall mean, with respect to any Revolving Lender at any
time, the difference of (i) the total amount of such Revolving Lender’s
Revolving Commitment and (ii) such Revolving Lender’s Revolving Credit Exposure.

 

“Unused Line Fee” shall have the meaning as set forth in Section 2.11 of the
Credit Agreement.

 

“Usage Percentage” shall mean the ratio, expressed as a percentage, of (i) the
sum of (x) the average daily outstanding amount of Revolving Loans (other than
Swing Line Loans) and (y) the undrawn face amount of all outstanding Letters of
Credit, to (ii) the aggregate amount of the Revolving Lenders’ Revolving
Commitments during such period.

 

“Walleye Investment LLC” shall mean Walleye Retail Investments LLC, a Delaware
limited liability company.

 

“Walleye LLC” shall mean Walleye LLC, a Delaware limited liability company.

 

“Weighted Average Yield” means with respect to any Loan, on any date of
determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such Loan on such date and giving effect to all
upfront or similar fees or original issue discount payable with respect to such
Loan.

 

“Westcor” shall mean (i) the Westcor Principal Entities, (ii) the Westcor
Entities, (iii) the Subsidiaries of the Westcor Entities and (iv) any other
Person the accounts of which would be consolidated with those of the Westcor
Entities in consolidated financial statements in accordance with GAAP.  When the
context so requires, “Westcor” shall mean any of the Persons described above.

 

“Westcor Entities” shall mean Macerich WRLP Corp., Macerich WRLP LLC, Macerich
WRLP II Corp., Macerich WRLP II LP, Macerich TWC II Corp. and Macerich TWC II
LLC.

 

“Westcor Principal Entities” shall mean, jointly and severally, Westcor Realty
Limited Partnership and The Westcor Company II Limited Partnership.

 

“Wholly-Owned” shall mean, with respect to any Real Property, Capital Stock, or
other Property owned or leased, that (i) title to such Property is held directly
by, or such Property is leased by, the Macerich Partnership, or (ii) in the case
of Real Property or Capital Stock, title to such property is held by, or (in the
case of Real Property) such Property is leased by, a Consolidated Entity at
least 99% of the Capital Stock of which is held of record and beneficially by
the Macerich Partnership (or a Person whose Capital Stock is owned 100% by
Macerich Partnership) and the balance of the Capital Stock of which (if any) is
held of record and beneficially by MAC (or a Person whose Capital Stock is owned
100% by MAC).  References to Property Wholly-Owned by Westcor or a Macerich
Entity shall mean property 100% owned by such Person.

 

“Wholly-Owned Raw Land” shall mean Wholly-Owned land that is not under
development and for which no development is planned to commence within twelve
(12) months after the date on which it was acquired.

 

--------------------------------------------------------------------------------


 

“Wilmorite” shall mean (i) the Wilmorite Principal Entity, (ii) the Wilmorite
Entities, (iii) the Subsidiaries of the Wilmorite Entities and (iv) any other
Person the accounts of which would be consolidated with those of the Wilmorite
Entities in consolidated financial statements in accordance with GAAP.  When the
context so requires, “Wilmorite” shall mean any of the Persons described above.

 

“Wilmorite Entities” shall mean Macerich Walleye LLC, Walleye LLC and Walleye
Investment LLC.

 

“Wilmorite Principal Entity” shall mean MACWH.

 

“Withholding Agent” shall mean any Borrower Party and the Administrative Agent.

 

--------------------------------------------------------------------------------


 

Other Interpretive Provisions.

 

(1)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.  Terms
(including uncapitalized terms) not otherwise defined herein and that are
defined in the UCC shall have the meanings therein described.

 

(2)                                 The words “hereof”, “herein”, “hereunder”
and similar words refer to this Agreement as a whole and not to any particular
provision of this Agreement; and Section, subsection, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(3)                                 (i)                                     The
term “documents” includes any and all instruments, documents, agreements,
certificates, indentures, notices and other writings, however evidenced;

 

(ii)                                  The term “including” is not limiting and
means “including without limitation;”

 

(iii)                               In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including,” the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including;”

 

(iv)                              The term “property” includes any kind of
property or asset, real, personal or mixed, tangible or intangible; and

 

(v)                                 The verb “exists” and its correlative noun
forms, with reference to a Potential Default or an Event of Default, means that
such Potential Default or Event of Default has occurred and continues uncured
and unwaived.

 

(4)                                 Unless otherwise expressly provided herein,
(i) references to agreements (including this Agreement) and other contractual
instruments shall be deemed to include all subsequent Modifications thereto, but
only to the extent such Modifications are not prohibited by the terms of any
Loan Document, (ii) references to any statute or regulation are to be construed
as including all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting the statute or regulation, and
(iii) references to any Person include its permitted successors and assigns.

 

(5)                                 This Agreement and the other Loan Documents
may use several different limitations, tests or measurements to regulate the
same or similar matters.  All such limitations, tests and measurements are
cumulative and shall each be performed in accordance with their terms.

 

--------------------------------------------------------------------------------


 

Schedule A

 

SERIES A TERM LOANS

 

Lender

 

Series A Term Loans

 

Wells Fargo Bank, National Association

 

$

125,000,000.00

 

Total

 

$

125,000,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 1.4

 

EXISTING LETTERS OF CREDIT (Under Revolving LOC Facility)

 

See attached

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.4

 

EXISTING LETTERS OF CREDIT

 

L/C #

 

Applicant

 

Beneficiary

 

Purpose

 

Date Issued

 

L/C Issuer

 

Amount

 

Expiration Date

 

Comments

S-19286

 

The Macerich Partnership, LP

 

The Federal Insurance Company/Chubb

 

OCIP requirements - portfolio insurance - 2003/2004 policy yr

 

5/17/2011

 

Deutsche Bank

 

150,000

 

5/17/2014

 

l/c has 12 month ext periods unless otherwise notified

S-19285

 

The Macerich Company

 

Zurich American Insurance Company

 

OCIP requirements - portfolio insurance - 2006/2007 policy yr ($630K) and OCIP
requirements - portfolio insurance - 2007/2008 policy yr ($600K)

 

5/17/2011

 

Deutsche Bank

 

200,000

 

5/17/2014

 

l/c has 12 month ext periods unless otherwise notified

S-19284

 

 

 

Ace American Insurance Company

 

OCIP requirements - portfolio insurance - 2009/2010 policy yr ($600K)

 

5/17/2011

 

Deutsche Bank

 

1,038,444

 

5/17/2014

 

l/c has 12 month ext periods unless otherwise notified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTALS

 

1,388,444

 

 

 

 

 

NOTE: Does not include $2,268,094 of letters of credit which are not under the
revolving line of credit facility

 

--------------------------------------------------------------------------------


 

Schedule 6.6

 

MATERIAL LITIGATION

 

None

 

--------------------------------------------------------------------------------


 

Schedule 6.9
List of Subsidiaries
as of June 30, 2013

 

ENTITY NAME/JURISDICTION OF FORMATION

 

Ownership
%

 

2013 BRONX VENTURE LLC, a Delaware limited liability company

 

100%

 

3105 WILSHIRE INVESTMENTS LLC, a Delaware limited liability company

 

100%

 

ARROWHEAD TOWNE CENTER LLC, a Delaware limited liability company

 

100%

 

BILTMORE SHOPPING CENTER PARTNERS LLC, an Arizona limited liability company

 

50%

 

BROAD RAFAEL ASSOCIATES (LIMITED PARTNERSHIP), a Pennsylvania limited
partnership

 

100%

 

BROAD RAFAEL PROPERTIES CORP., a Delaware corporation

 

100%

 

BROOKLYN KINGS PLAZA LLC, a Delaware limited liability company

 

100%

 

CAMELBACK COLONNADE ASSOCIATES LIMITED PARTNERSHIP, an Arizona limited
partnership

 

73.25%

 

CAMELBACK COLONNADE PARTNERS, an Arizona general partnership

 

46.49%

 

CAMELBACK COLONNADE SPE LLC, a Delaware limited liability company

 

73.25%

 

CAMELBACK SHOPPING CENTER LIMITED PARTNERSHIP, an Arizona limited partnership

 

92.97%

 

CAM NY 2013 LLC, a Delaware limited liability company

 

100%

 

CAPITOLA MALL LLC, a Delaware limited liability company

 

100%

 

CHANDLER SOLAR LLC, a Delaware limited liability company

 

50.10%

 

CHICAGO 500 NORTH MICHIGAN LLC, a Delaware limited liability company

 

100%

 

COOLIDGE HOLDING LLC, an Arizona limited liability company

 

37.50%

 

CORTE MADERA VILLAGE, LLC, a Delaware limited liability company

 

50.10%

 

DANBURY MALL ASSOCIATES, LIMITED PARTNERSHIP, a Connecticut limited partnership

 

100%

 

DANBURY MALL, LLC, a Delaware limited liability company

 

100%

 

DANBURY MALL SPC, INC., a Delaware corporation

 

100%

 

DB HOLDINGS LLC, a Delaware limited liability company

 

100%

 

DEPTFORD MALL ASSOCIATES L.L.C., a New Jersey limited liability company

 

100%

 

DESERT SKY MALL LLC, a Delaware limited liability company

 

100%

 

DMA INVESTORS L.P., a Delaware limited partnership

 

100%

 

EAST MESA ADJACENT LLC, a Delaware limited liability company

 

66.67%

 

EAST MESA LAND, L.L.C., a Delaware limited liability company

 

100%

 

EAST MESA MALL, L.L.C., a Delaware limited liability company

 

66.67%

 

FAIR I, LLC, a Delaware limited liability company

 

100%

 

FAIR I SPC, INC., a Delaware corporation

 

100%

 

FAIR II, LLC, a Delaware limited liability company

 

100%

 

FAIR II SPC, INC., a Delaware corporation

 

100%

 

FASHION OUTLETS II LLC, a Delaware limited liability company

 

100%

 

FASHION OUTLETS OF CHICAGO LLC, a Delaware limited liability company

 

60%

 

FLAGSTAFF MALL ASSOCIATES LLC, a Delaware limited liability company

 

100%

 

FLAGSTAFF MALL SPE LLC, a Delaware limited liability company

 

100%

 

 

1

--------------------------------------------------------------------------------


 

FLATIRON PROPERTY HOLDING, L.L.C., an Arizona limited liability company

 

100%

 

FOC ADJACENT LLC, a Delaware limited liability company

 

100%

 

FON ADJACENT LLC, a Delaware limited liability company

 

100%

 

FREE RACE MALL REST., L.P., a New Jersey limited partnership

 

100%

 

FREEHOLD I, LLC, a Delaware limited liability company

 

50.10%

 

FREEHOLD I SPC, INC., a Delaware corporation

 

50.10%

 

FREEHOLD CHANDLER HOLDINGS LP, a Delaware limited partnership

 

50.10%

 

FREEHOLD CHANDLER TRUST LLC, a Delaware limited liability company

 

50.10%

 

FREEMALL ASSOCIATES, LLC, a Delaware limited liability company

 

50.10%

 

FREEMALL ASSOCIATES, L.P., a New Jersey limited partnership

 

50.10%

 

FRMR B LLC, a Delaware limited liability company

 

100%

 

FRMR, INC., a New Jersey corporation

 

100%

 

GRANITE MALL GP, LLC, a Delaware limited liability company

 

50%

 

GREAT NORTHERN HOLDINGS, LLC, a Delaware limited liability company

 

100%

 

GREAT NORTHERN SPE, LLC, a Delaware limited liability company

 

100%

 

GREEN ACRES ADJACENT LLC, a Delaware limited liability company

 

100%

 

GREEN ACRES EAT MANAGER LLC, a Delaware limited liability company

 

100%

 

GREEN TREE MALL LLC, a Delaware limited liability company

 

100%

 

HUDSON PROPERTIES, L.P., a Delaware limited partnership

 

100%

 

HUDWIL I, LLC, a Delaware limited liability company

 

100%

 

HUDWIL I SPC, INC., a Delaware corporation

 

100%

 

HUDWIL IV, LLC, a Delaware limited liability company

 

100%

 

HUDWIL IV SPC, INC., a Delaware corporation

 

100%

 

INLAND SOLAR LLC, a Delaware limited liability company

 

50%

 

JAREN ASSOCIATES #4, an Arizona general partnership

 

12.50%

 

KIERLAND COMMONS INVESTMENT LLC, a Delaware limited liability company

 

50%

 

KIERLAND COMMONS TRADENAME LLC, a Delaware limited liability company

 

25%

 

KIERLAND GREENWAY, LLC, a Delaware limited liability company

 

50%

 

KIERLAND TOWER LOFTS, LLC, a Delaware limited liability company

 

15%

 

KINGS PLAZA EAT MANAGER LLC, a Delaware limited liability company

 

100%

 

KINGS PLAZA ENERGY LLC, a Delaware limited liability company

 

100%

 

KINGS PLAZA GROUND LEASE LLC, a Delaware limited liability company

 

100%

 

KITSAPARTY, a Washington non-profit corporation

 

100%

 

KTL INVESTMENT LLC, a Delaware limited liability company

 

50%

 

LA SANDIA SANTA MONICA LLC, a Delaware limited liability company

 

50%

 

LIGHTSTONE BRONX VENTURE HOLDINGS LLC, a Delaware limited liability company

 

50%

 

LIGHTSTONE BRONX VENTURE LLC, a Delaware limited liability company

 

50%

 

MACDAN CORP., a Delaware corporation

 

100%

 

MACDB CORP., a Delaware corporation

 

100%

 

MACERICH ARIZONA MANAGEMENT LLC, a Delaware limited liability company

 

100%

 

 

2

--------------------------------------------------------------------------------


 

MACERICH ARIZONA PARTNERS LLC, an Arizona limited liability company

 

100%

 

MACERICH ARROWHEAD HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACERICH ARROWHEAD LLC, a Delaware limited liability company

 

100%

 

MACERICH ATLAS LLC, a Delaware limited liability company

 

100%

 

MACERICH BILTMORE CI, LLC, a Delaware limited liability company

 

100%

 

MACERICH BILTMORE MM, LLC, a Delaware limited liability company

 

100%

 

MACERICH BILTMORE OPI, LLC, a Delaware limited liability company

 

100%

 

MACERICH BRICKYARD HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACERICH BROADWAY PLAZA LLC, a Delaware limited liability company

 

100%

 

MACERICH BUENAVENTURA GP CORP., a Delaware corporation

 

100%

 

MACERICH BUENAVENTURA LIMITED PARTNERSHIP, a California limited partnership

 

100%

 

MACERICH CAPITOLA ADJACENT GP LLC, a Delaware limited liability company

 

100%

 

MACERICH CAPITOLA ADJACENT LIMITED PARTNERSHIP, a Delaware limited partnership

 

100%

 

MACERICH CARMEL GP CORP., a Delaware corporation

 

100%

 

MACERICH CARMEL LIMITED PARTNERSHIP, a California limited partnership

 

100%

 

MACERICH CERRITOS, LLC, a Delaware limited liability company

 

51.49%

 

MACERICH CERRITOS ADJACENT, LLC, a Delaware limited liability company

 

100%

 

MACERICH CERRITOS HOLDINGS LLC, a Delaware limited liability company

 

51%

 

MACERICH CERRITOS MALL CORP., a Delaware corporation

 

100%

 

MACERICH CHESTERFIELD HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACERICH CHESTERFIELD LLC, a Delaware limited liability company

 

100%

 

MACERICH CHICAGO FASHION OUTLETS LLC, a Delaware limited liability company

 

100%

 

MACERICH CHULA VISTA HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACERICH CM VILLAGE GP CORP., a Delaware corporation

 

100%

 

MACERICH CM VILLAGE LIMITED PARTNERSHIP, a California limited partnership

 

100%

 

MACERICH COTTONWOOD HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACERICH CROSS COUNTY SECURITY LLC, a Delaware limited liability company

 

100%

 

MACERICH CROSSROADS PLAZA HOLDINGS GP CORP., a Delaware corporation

 

100%

 

MACERICH CROSSROADS PLAZA HOLDINGS LP, a Delaware limited partnership

 

100%

 

MACERICH DANBURY ADJACENT LLC, a Delaware limited liability company

 

100%

 

MACERICH DEPTFORD II LLC, a Delaware limited liability company

 

100%

 

MACERICH DEPTFORD GP CORP., a Delaware corporation

 

100%

 

MACERICH DEPTFORD LIMITED PARTNERSHIP, a California limited partnership

 

100%

 

MACERICH DEPTFORD LLC, a Delaware limited liability company

 

100%

 

MACERICH DESERT SKY MALL HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACERICH EQ GP LLC, a Delaware limited liability company

 

100%

 

MACERICH EQ LIMITED PARTNERSHIP, a California limited partnership

 

100%

 

MACERICH FALLBROOK HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACERICH FARGO ASSOCIATES, a California general partnership

 

100%

 

MACERICH FIESTA MALL ADJACENT LLC, a Delaware limited liability company

 

100%

 

 

3

--------------------------------------------------------------------------------


 

MACERICH FIESTA MALL LLC, a Delaware limited liability company

 

100%

 

MACERICH FLATIRON LLC, a Delaware limited liability company

 

100%

 

MACERICH FM SPE LLC, a Delaware limited liability company

 

100%

 

MACERICH FREEHOLD CHANDLER GP LLC, a Delaware limited liability company

 

100%

 

MACERICH FRESNO GP CORP., a Delaware corporation

 

100%

 

MACERICH FRESNO LIMITED PARTNERSHIP, a California limited partnership

 

100%

 

MACERICH GOODYEAR CENTERPOINT HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACERICH GREAT FALLS GP CORP., a Delaware corporation

 

100%

 

MACERICH GREELEY ASSOCIATES, a California general partnership

 

100%

 

MACERICH GREELEY ASSOCIATES, LLC, a Delaware limited liability company

 

100%

 

MACERICH GREELEY DEF LLC, a Delaware limited liability company

 

100%

 

MACERICH GREELEY MM CORP., a Delaware corporation

 

100%

 

MACERICH HILTON VILLAGE GP LLC, a Delaware limited liability company

 

100%

 

MACERICH HILTON VILLAGE LLC, a Delaware limited liability company

 

100%

 

MACERICH HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACERICH INLAND GP LLC, a Delaware limited liability company

 

100%

 

MACERICH INLAND LP, a Delaware limited partnership

 

100%

 

MACERICH JANSS MARKETPLACE HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACERICH JESS RANCH HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACERICH LA CUMBRE 9.45 AC LLC, a Delaware limited liability company

 

100%

 

MACERICH LA CUMBRE LLC, a Delaware limited liability company

 

100%

 

MACERICH LA CUMBRE SPE LLC, a Delaware limited liability company

 

100%

 

MACERICH LAKE SQUARE MALL LLC, a Delaware limited liability company

 

100%

 

MACERICH LAKEWOOD HOLDINGS LLC, a Delaware limited liability company

 

51%

 

MACERICH LAKEWOOD, LLC, a Delaware limited liability company

 

51%

 

MACERICH LEGENDS KC LLC, a Delaware limited liability company

 

100%

 

MACERICH LUBBOCK GP CORP., a Delaware corporation

 

100%

 

MACERICH LUBBOCK HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACERICH LUBBOCK LIMITED PARTNERSHIP, a California limited partnership

 

100%

 

MACERICH MALL DEL NORTE HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACERICH MANAGEMENT COMPANY, a California corporation

 

100%

 

MACERICH MANHATTAN GP CORP., a Delaware corporation

 

100%

 

MACERICH MANHATTAN LIMITED PARTNERSHIP, a California limited partnership

 

100%

 

MACERICH MARYSVILLE HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACERICH MERCHANTWIRED, LLC, a Delaware limited liability company

 

100%

 

MACERICH MESA MALL HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACERICH MIDLAND HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACERICH MILPITAS HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACERICH MONTEBELLO HOLDINGS GP CORP., a Delaware corporation

 

100%

 

 

4

--------------------------------------------------------------------------------


 

MACERICH MONTEBELLO HOLDINGS LP, a Delaware limited partnership

 

100%

 

MACERICH NEWGATE HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACERICH NEW RIVER HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACERICH NIAGARA LLC, a Delaware limited liability company

 

100%

 

MACERICH NORTH BRIDGE LLC, a Delaware limited liability company

 

100%

 

MACERICH NORTHGATE GP I LLC, a Delaware limited liability company

 

100%

 

MACERICH NORTHGATE GP II LLC, a Delaware limited liability company

 

100%

 

MACERICH NORTHGATE HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACERICH NORTH PARK MALL LLC, a Delaware limited liability company

 

100%

 

MACERICH NORTHRIDGE LP, a California limited partnership

 

100%

 

MACERICH NORTHWESTERN ASSOCIATES, a California general partnership

 

50%

 

MACERICH NP LLC, a Delaware limited liability company

 

100%

 

MACERICH OAKS ADJACENT LLC, a Delaware limited liability company

 

100%

 

MACERICH OAKS GP CORP., a Delaware corporation

 

100%

 

MACERICH OAKS LP, a Delaware limited partnership

 

100%

 

MACERICH ONE SCOTTSDALE LLC, a Delaware limited liability company

 

100%

 

MACERICH OXNARD, LLC, a Delaware limited liability company

 

100%

 

MACERICH PANORAMA GP CORP., a Delaware corporation

 

100%

 

MACERICH PANORAMA LP, a Delaware limited partnership

 

100%

 

MACERICH PARTNERS OF COLORADO LLC, a Colorado limited liability company

 

100%

 

MACERICH PLAZA 580 HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACERICH PPR CORP., a Maryland corporation

 

100%

 

MACERICH PPR GP LLC, a Delaware limited liability company

 

100%

 

MACERICH PROPERTY EQ GP CORP., a Delaware corporation

 

100%

 

MACERICH PROPERTY MANAGEMENT COMPANY, LLC, a Delaware limited liability company

 

100%

 

MACERICH PVIC ADJACENT LLC, an Arizona limited liability company

 

100%

 

MACERICH QUEENS ADJACENT GUARANTOR GP CORP., a Delaware corporation

 

100%

 

MACERICH QUEENS GP CORP., a Delaware corporation

 

100%

 

MACERICH RIDGMAR LLC, a Delaware limited liability company

 

100%

 

MACERICH RIMROCK GP LLC, a Delaware limited liability company

 

100%

 

MACERICH RIMROCK LIMITED PARTNERSHIP, a California limited partnership

 

100%

 

MACERICH SALISBURY B LLC, a Delaware limited liability company

 

100%

 

MACERICH SALISBURY GL LLC, a Delaware limited liability company

 

100%

 

MACERICH SANTA FE PLACE HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACERICH SANTA MONICA ADJACENT GP CORP., a Delaware corporation

 

100%

 

MACERICH SANTA MONICA ADJACENT LP, a Delaware limited partnership

 

100%

 

MACERICH SANTA MONICA LP, a Delaware limited partnership

 

100%

 

MACERICH SANTA MONICA PLACE CORP., a Delaware corporation

 

100%

 

MACERICH SANTAN PHASE 2 SPE LLC, a Delaware limited liability company

 

34.90%

 

 

5

--------------------------------------------------------------------------------


 

MACERICH SASSAFRAS GP CORP., a Delaware corporation

 

100%

 

MACERICH SASSAFRAS LIMITED PARTNERSHIP, a California limited partnership

 

100%

 

MACERICH SCG GP CORP., a Delaware corporation

 

100%

 

MACERICH SCG GP LLC, a Delaware limited liability company

 

100%

 

MACERICH SCG LIMITED PARTNERSHIP, a California limited partnership

 

100%

 

MACERICH SMP GP LLC, a Delaware limited liability company

 

100%

 

MACERICH SMP LP, a Delaware limited partnership

 

100%

 

MACERICH SOLAR LLC, a Delaware limited liability company

 

100%

 

MACERICH SOUTHLAND HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACERICH SOUTH PARK MALL LLC, a Delaware limited liability company

 

100%

 

MACERICH SOUTH PLAINS GP I LLC, a Delaware limited liability company

 

100%

 

MACERICH SOUTH PLAINS GP II LLC, a Delaware limited liability company

 

100%

 

MACERICH SOUTH PLAINS GP III LLC, a Delaware limited liability company

 

100%

 

MACERICH SOUTH PLANS LP, a Delaware limited partnership

 

100%

 

MACERICH SOUTH PLAINS MEMBER LP, a Delaware limited partnership

 

100%

 

MACERICH SOUTH PLAINS MEZZ LP, a Delaware limited partnership

 

100%

 

MACERICH SOUTHRIDGE MALL LLC, a Delaware limited liability company

 

100%

 

MACERICH SOUTH TOWNE GP LLC, a Delaware limited liability company

 

100%

 

MACERICH SOUTH TOWNE LIMITED PARTNERSHIP, a California limited partnership

 

100%

 

MACERICH ST MARKETPLACE GP LLC, a Delaware limited liability company

 

100%

 

MACERICH ST MARKETPLACE LIMITED PARTNERSHIP, a California limited partnership

 

100%

 

MACERICH STONEWOOD CORP., a Delaware corporation

 

100%

 

MACERICH STONEWOOD HOLDINGS LLC, a Delaware limited liability company

 

51%

 

MACERICH STONEWOOD, LLC, a Delaware limited liability company

 

51.49%

 

MACERICH SUNLAND PARK HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACERICH SUPERSTITION ADJACENT HOLDINGS LLC, a Delaware limited liability
company

 

100%

 

MACERICH SUPERSTITION LAND HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACERICH SUPERSTITION MALL HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACERICH SUPERSTITION SPE HOLDING CORP., a Delaware corporation

 

100%

 

MACERICH TRUST LLC, a Delaware limited liability company

 

100%

 

MACERICH TUCSON HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACERICH TWC II CORP., a Delaware corporation

 

100%

 

MACERICH TWC II LLC, a Delaware limited liability company

 

100%

 

MACERICH TWENTY NINTH STREET LLC, a Delaware limited liability company

 

100%

 

MACERICH TYSONS LLC, a Delaware limited liability company

 

100%

 

MACERICH VALLE VISTA HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACERICH VALLEY FAIR HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACERICH VALLEY RIVER CENTER LLC, a Delaware limited liability company

 

100%

 

MACERICH VALLEY VIEW GP CORP., a Delaware corporation

 

100%

 

MACERICH VALLEY VIEW LIMITED PARTNERSHIP, a California limited partnership

 

100%

 

 

6

--------------------------------------------------------------------------------


 

MACERICH VICTOR VALLEY LLC, a Delaware limited liability company

 

100%

 

MACERICH VILLAGE SQUARE II HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACERICH VINTAGE FAIRE GP CORP., a Delaware corporation

 

100%

 

MACERICH VINTAGE FAIRE LIMITED PARTNERSHIP, a California limited partnership

 

100%

 

MACERICH VV SPE LLC, a Delaware limited liability company

 

100%

 

MACERICH WALLEYE LLC, a Delaware limited liability company

 

100%

 

MACERICH WASHINGTON SQUARE PETALUMA HOLDINGS LLC, a Delaware limited liability
company

 

100%

 

MACERICH WESTSIDE GP CORP., a Delaware corporation

 

100%

 

MACERICH WESTSIDE LIMITED PARTNERSHIP, a California limited partnership

 

100%

 

MACERICH WESTSIDE PAVILION PROPERTY LLC, a Delaware limited liability company

 

100%

 

MACERICH WHITTWOOD HOLDINGS GP CORP., a Delaware corporation

 

100%

 

MACERICH WHITTWOOD HOLDINGS LP, a Delaware limited partnership

 

100%

 

MACERICH WRLP CORP., a Delaware corporation

 

100%

 

MACERICH WRLP II CORP., a Delaware corporation

 

100%

 

MACERICH WRLP II L.P., a Delaware limited partnership

 

100%

 

MACERICH WRLP LLC, a Delaware limited liability company

 

100%

 

MACERICH YUMA HOLDINGS LLC, a Delaware limited liability company

 

100%

 

MACJ, LLC, a Delaware limited liability company

 

100%

 

MAC NORTHRIDGE GP LLC, a Delaware limited liability company

 

100%

 

MACW FREEHOLD, LLC, a Delaware limited liability company

 

100%

 

MACWH, LP, a Delaware limited partnership

 

100%

 

MACW MALL MANAGEMENT, INC., a New York corporation

 

100%

 

MACW MIDWEST, LLC, a Delaware limited liability company

 

100%

 

MACWPII LLC, a Delaware limited liability company

 

100%

 

MACW PROPERTY MANAGEMENT, LLC, a New York limited liability company

 

100%

 

MACW TYSONS, LLC, a Delaware limited liability company

 

100%

 

MERCHANTWIRED, LLC, a Delaware limited liability company

 

9.64%

 

METROCENTER PERIPHERAL PROPERTY LLC, a Delaware limited liability company

 

15%

 

METRORISING AMS HOLDING LLC, a Delaware limited liability company

 

15%

 

METRORISING AMS MEZZ1 LLC, a Delaware limited liability company

 

15%

 

METRORISING AMS MEZZ2 LLC, a Delaware limited liability company

 

15%

 

METRORISING AMS OWNER LLC, a Delaware limited liability company

 

15%

 

MIDCOR ASSOCIATES V, LLC, an Arizona limited liability company

 

100%

 

MPP LLC, a Delaware limited liability company

 

15%

 

MVRC HOLDING LLC, a Delaware limited liability company

 

100%

 

MW INVESTMENT GP CORP., a Delaware corporation

 

100%

 

MW INVESTMENT LP, a Delaware limited partnership

 

100%

 

NEW LAKE LLC, a Delaware limited liability company

 

51%

 

NEW RIVER ASSOCIATES, an Arizona general partnership

 

100%

 

 

7

--------------------------------------------------------------------------------


 

NORCINO SANTA MONICA LLC, a Delaware limited liability company

 

100%

 

NORTH BRIDGE CHICAGO LLC, a Delaware limited liability company

 

50%

 

NORTHGATE MALL ASSOCIATES, a California general partnership

 

100%

 

NORTH VALLEY PLAZA ASSOCIATES, a California general partnership

 

50%

 

OAK BROOK NM LEASE, LLC, a Delaware limited liability company

 

100%

 

ONE SCOTTSDALE INVESTORS LLC, a Delaware limited liability company

 

50%

 

PACIFIC PREMIER RETAIL LP, a Delaware limited partnership

 

51%

 

PACIFIC PREMIER RETAIL TRUST, a Maryland real estate investment trust

 

51%

 

PALISENE REGIONAL MALL LLC, an Arizona limited liability company

 

52.50%

 

PARADISE VALLEY MALL SPE LLC, a Delaware limited liability company

 

100%

 

PARADISE WEST #1, L.L.C., an Arizona limited liability company

 

25%

 

PARADISE WEST RSC LLC, an Arizona limited liability company

 

65.63%

 

PHXAZ/KIERLAND COMMONS, L.L.C., a Delaware limited liability company

 

50%

 

PPR CASCADE LLC, a Delaware limited liability company

 

51%

 

PPR CREEKSIDE CROSSING LLC, a Delaware limited liability company

 

51%

 

PPR CROSS COURT LLC, a Delaware limited liability company

 

51%

 

PPR KITSAP PLACE LLC, a Delaware limited liability company

 

51%

 

PPR LAKEWOOD ADJACENT, LLC, a Delaware limited liability company

 

51%

 

PPR NORTH POINT LLC, a Delaware limited liability company

 

51%

 

PPR REDMOND ADJACENT LLC, a Delaware limited liability company

 

51%

 

PPR REDMOND ADJACENT DEVELOPMENT LLC, a Delaware limited liability company

 

51%

 

PPR REDMOND OFFICE LLC, a Delaware limited liability company

 

51%

 

PPR REDMOND RETAIL LLC, a Delaware limited liability company

 

51%

 

PPR SQUARE TOO LLC, a Delaware limited liability company

 

51%

 

PPR WASHINGTON SQUARE LLC, a Delaware limited liability company

 

51%

 

PPRT KITSAP MALL REIT I GP LLC, a Delaware limited liability company

 

51%

 

PPRT LAKEWOOD MALL CORP., a Delaware corporation

 

51%

 

PPRT REDMOND OFFICE REIT I GP LLC, a Delaware limited liability company

 

51%

 

PPRT REDMOND RETAIL REIT I GP LLC, a Delaware limited liability company

 

51%

 

PPRT REDMOND RETAIL REIT I LP, a Delaware limited partnership

 

51%

 

PPRT SOLAR LLC, a Delaware limited liability company

 

51%

 

PPRT TRUST LLC, a Delaware limited liability company

 

51%

 

PRIMI SANTA MONICA LLC, a Delaware limited liability company

 

50%

 

PROPCOR ASSOCIATES, an Arizona general partnership

 

25%

 

PROPCOR II ASSOCIATES, LLC, an Arizona limited liability company

 

50%

 

QUEENS CENTER PLEDGOR LLC, a Delaware limited liability company

 

51%

 

QUEENS CENTER REIT LLC, a Delaware limited liability company

 

51%

 

QUEENS CENTER SPE LLC, a Delaware limited liability company

 

51%

 

QUEENS JV GP LLC, a Delaware limited liability company

 

100%

 

QUEENS JV LP, a Delaware limited partnership

 

51%

 

 

8

--------------------------------------------------------------------------------


 

RACEWAY ONE, LLC, a New Jersey limited liability company

 

100%

 

RACEWAY TWO, LLC, a New Jersey limited liability company

 

100%

 

RAILHEAD ASSOCIATES, L.L.C., an Arizona limited liability company

 

100%

 

RN 116 COMPANY, L.L.C., a Delaware limited liability company

 

50%

 

RN 120 COMPANY, L.L.C., a Delaware limited liability company

 

50%

 

RN 124/125 COMPANY, L.L.C., a Delaware limited liability company

 

50%

 

RN 540 HOTEL COMPANY L.L.C., a Delaware limited liability company

 

50%

 

ROTTERDAM SQUARE, LLC, a Delaware limited liability company

 

100%

 

SAN TAN SOLAR LLC, an Arizona limited liability company

 

84.89%

 

SANTAN VILLAGE PHASE 2 LLC, an Arizona limited liability company

 

34.90%

 

SARWIL ASSOCIATES, L.P., a New York limited partnership

 

100%

 

SARWIL ASSOCIATES II, L.P., a New York limited partnership

 

100%

 

SCOTTSDALE FASHION ADJACENT LLC, a Delaware limited liability company

 

50%

 

SCOTTSDALE FASHION OFFICE LLC, a Delaware limited liability company

 

50%

 

SCOTTSDALE FASHION SQUARE LLC, a Delaware limited liability company

 

50%

 

SCOTTSDALE FASHION SQUARE PARTNERSHIP, an Arizona general partnership

 

50%

 

SDG MACERICH PROPERTIES, L.P., a Delaware limited partnership

 

50%

 

SHOPPINGTOWN MALL HOLDINGS, LLC, a Delaware limited liability company

 

60.22%

 

SHOPPINGTOWN MALL, LLC, a Delaware limited liability company

 

60.22%

 

SHOPPINGTOWN MALL, L.P., a Delaware limited partnership

 

60.22%

 

SM EASTLAND MALL, LLC, a Delaware limited liability company

 

100%

 

SM GRANITE RUN MALL, L.P., a Delaware limited partnership

 

50%

 

SM PORTFOLIO LIMITED PARTNERSHIP, a Delaware limited partnership

 

50%

 

SM VALLEY MALL, LLC, a Delaware limited liability company

 

100%

 

SOUTHRIDGE ADJACENT, LLC, a Delaware limited liability company

 

100%

 

SUPERSTITION SPRINGS HOLDING LLC, a Delaware limited liability company

 

100%

 

THE MACERICH PARTNERSHIP, L.P., a Delaware limited partnership

 

93% - The Macerich Company

 

THE MARKET AT ESTRELLA FALLS LLC, an Arizona limited liability company

 

39.67%

 

THE WESTCOR COMPANY LIMITED PARTNERSHIP, an Arizona limited partnership

 

100%

 

THE WESTCOR COMPANY II LIMITED PARTNERSHIP, an Arizona limited partnership

 

100%

 

TOWNE MALL, L.L.C., a Delaware limited liability company

 

100%

 

TOWNE SPC, INC., a Delaware corporation

 

100%

 

TWC BORGATA HOLDING, L.L.C., an Arizona limited liability company

 

100%

 

TWC CHANDLER LLC, a Delaware limited liability company

 

50.10%

 

TWC LIMITED PARTNER LLC, a Delaware limited liability company

 

100%

 

TWC SCOTTSDALE CORP., an Arizona corporation

 

100%

 

TWC SCOTTSDALE MEZZANINE, L.L.C., an Arizona limited liability company

 

100%

 

TWC II-PRESCOTT MALL, LLC, a Delaware limited liability company

 

100%

 

TWC II PRESCOTT MALL SPE LLC, a Delaware limited liability company

 

100%

 

 

9

--------------------------------------------------------------------------------


 

TWC TUCSON, LLC, an Arizona limited liability company

 

100%

 

TYSONS CORNER HOLDINGS LLC, a Delaware limited liability company

 

50%

 

TYSONS CORNER HOTEL I LLC, a Delaware limited liability company

 

50%

 

TYSONS CORNER LLC, a Virginia limited liability company

 

50%

 

TYSONS CORNER OFFICE I LLC, a Delaware limited liability company

 

50%

 

TYSONS CORNER PROPERTY HOLDINGS LLC, a Delaware limited liability company

 

50%

 

TYSONS CORNER PROPERTY HOLDINGS II LLC, a Delaware limited liability company

 

50%

 

TYSONS CORNER PROPERTY LLC, a Virginia limited liability company

 

50%

 

TYSONS CORNER RESIDENTIAL I LLC, a Delaware limited liability company

 

50%

 

VALLEY STREAM GA MEZZANINE LLC, a Delaware limited liability company

 

100%

 

VALLEY STREAM GREEN ACRES LLC, a Delaware limited liability company

 

100%

 

WALLEYE LLC, a Delaware limited liability company

 

100%

 

WALLEYE RETAIL INVESTMENTS LLC, a Delaware limited liability company

 

100%

 

WALLEYE TRS HOLDCO, INC., a Delaware corporation

 

100%

 

WALTON RIDGMAR, G.P., L.L.C., a Delaware limited liability company

 

50%

 

WEST ACRES DEVELOPMENT, LLP, a North Dakota limited liability partnership

 

19%

 

WESTCOR 303 CPC LLC, an Arizona limited liability company

 

79.90%

 

WESTCOR 303 RSC LLC, an Arizona limited liability company

 

85.15%

 

WESTCOR 303 WCW LLC, an Arizona limited liability company

 

76.85%

 

WESTCOR/303 AUTO PARK LLC, an Arizona limited liability company

 

50%

 

WESTCOR/303 LLC, an Arizona limited liability company

 

75%

 

WESTCOR/BLACK CANYON MOTORPLEX LLC, an Arizona limited liability company

 

83.83%

 

WESTCOR/BLACK CANYON RETAIL LLC, an Arizona limited liability company

 

75%

 

WESTCOR/CASA GRANDE LLC, an Arizona limited liability company

 

76.93%

 

WESTCOR/COOLIDGE LLC, an Arizona limited liability company

 

75%

 

WESTCOR/GILBERT, L.L.C., an Arizona limited liability company

 

50%

 

WESTCOR/GILBERT PHASE 2 LLC, an Arizona limited liability company

 

69.80%

 

WESTCOR/GOODYEAR, L.L.C., an Arizona limited liability company

 

75%

 

WESTCOR GOODYEAR PC LLC, an Arizona limited liability company

 

79.37%

 

WESTCOR GOODYEAR RSC LLC, an Arizona limited liability company

 

86.56%

 

WESTCOR LA ENCANTADA, L.P., a Delaware limited partnership

 

100%

 

WESTCOR MARANA LLC, an Arizona limited liability company

 

85.20%

 

WESTCOR/MERIDIAN LLC, an Arizona limited liability company

 

75.72%

 

WESTCOR ONE SCOTTSDALE LLC, an Arizona limited liability company

 

100%

 

WESTCOR/PARADISE RIDGE, L.L.C., an Arizona limited liability company

 

50%

 

WESTCOR PARADISE RIDGE RSC LLC, an Arizona limited liability company

 

87.50%

 

WESTCOR/QUEEN CREEK LLC, an Arizona limited liability company

 

37.85%

 

WESTCOR REALTY LIMITED PARTNERSHIP, a Delaware limited partnership

 

100%

 

WESTCOR SANTAN ADJACENT LLC, a Delaware limited liability company

 

100%

 

WESTCOR SANTAN HOLDINGS LLC, a Delaware limited liability company

 

84.89%

 

 

10

--------------------------------------------------------------------------------


 

WESTCOR SANTAN VILLAGE LLC, a Delaware limited liability company

 

84.89%

 

WESTCOR SURPRISE CPC LLC, an Arizona limited liability company

 

53.26%

 

WESTCOR SURPRISE RSC LLC, an Arizona limited liability company

 

56.81%

 

WESTCOR SURPRISE WCW LLC, an Arizona limited liability company

 

51.44%

 

WESTCOR/SURPRISE LLC, an Arizona limited liability company

 

50%

 

WESTCOR/SURPRISE AUTO PARK LLC, an Arizona limited liability company

 

33.33%

 

WESTCOR TRS LLC, a Delaware limited liability company

 

100%

 

WESTDAY ASSOCIATES LLC, a Delaware limited liability company

 

100%

 

WESTLINC ASSOCIATES, an Arizona general partnership

 

100%

 

WESTPEN ASSOCIATES, LLC, a Delaware limited liability company

 

100%

 

WILMALL ASSOCIATES, L.P., a New York limited partnership

 

100%

 

WILSAR, LLC, a Delaware limited liability company

 

100%

 

WILSAR SPC, INC., a Delaware corporation

 

100%

 

WILTON MALL, LLC, a Delaware limited liability company

 

100%

 

WILTON SPC, INC., a Delaware corporation

 

100%

 

WMAP, L.L.C., a Delaware limited liability company

 

50%

 

WMGTH, INC., a Delaware corporation

 

100%

 

WM INLAND ADJACENT LLC, a Delaware limited liability company

 

50%

 

WM INLAND INVESTORS IV GP LLC, a Delaware limited liability company

 

50%

 

WM INLAND INVESTORS IV LP, a Delaware limited partnership

 

50%

 

WM INLAND LP, a Delaware limited partnership

 

50%

 

WM INLAND (MAY) IV, L.L.C., a Delaware limited liability company

 

50%

 

WM RIDGMAR, L.P., a Delaware limited partnership

 

50%

 

WP CASA GRANDE RETAIL LLC, an Arizona limited liability company

 

51.29%

 

ZENGO RESTAURANT SANTA MONICA LLC, a Delaware limited liability company

 

50%

 

 

11

--------------------------------------------------------------------------------


 

Schedule 6.11

 

ERISA

 

None

 

--------------------------------------------------------------------------------


 

Schedule 6.14

 

CONSENTS

 

None

--------------------------------------------------------------------------------


 

Schedule 6.21

 

INDEBTEDNESS

 

See attached

 

--------------------------------------------------------------------------------


 

Schedule 6.21

SCHEDULE OF INDEBTEDNESS

Balances as of June 30, 2013

 

 

 

Borrower

 

Mortgaged Property And
Other Collateral

 

ProRata
Share

 

Fixed or
Floating
Rate

 

Annual
Effective
Interest
Rate (1)

 

(@ Pro-
rata) Loan
Balance
(including
Debt
Premium /
Discount)
(in 000’s)

 

(@ Pro-
Rata) Debt
Premium /
Discount
(in 000’s)

 

(@ Pro-rata)
Loan Balance
(excluding
Debt
Premium/
(Discount)
(in 000’s)

 

(@ Pro-rata)
Maximum
Loan Balance
(in 000’s)

 

Maturity
Date

 

Maturity Date
w/ Extension
Options

 

Recourse

 

 

 

Consolidated Loans:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

 

Wilton Mall, LLC

 

Wilton Mall

 

100

%

Floating

 

1.20

%

40,000

 

 

 

40,000

 

40,000

 

8/1/2013

 

 

 

Non Recourse

 

 

 

Paradise Valley Mall SPE LLC

 

Paradise Valley Mall

 

100

%

Floating

 

6.30

%

79,500

 

 

 

79,500

 

79,500

 

8/31/2013

 

8/31/2014

 

Partial Recourse

 

 

 

Macerich Greeley DEF LLC

 

Greeley - Defeasance

 

100

%

Fixed

 

6.34

%

23,593

 

 

 

23,593

 

23,593

 

9/1/2013

 

 

 

Non Recourse

 

 

 

Great Northern SPE, LLC

 

Great Northern Mall

 

100

%

Fixed

 

5.19

%

35,944

 

(13

)

35,957

 

35,957

 

12/1/2013

 

 

 

Non Recourse

 

 

 

WP Casa Grande Retail LLC

 

Promenade at Casa Grande

 

51.3

%

Floating

 

5.21

%

33,457

 

 

 

33,457

 

33,457

 

12/30/2013

 

 

 

Full Recourse

 

 

 

Macerich Victor Valley LLC

 

Victor Valley, Mall of

 

100

%

Floating

 

2.75

%

90,000

 

 

 

90,000

 

90,000

 

11/6/2014

 

 

 

Partial Recourse

 

(3)

 

Macerich Fiesta Mall LLC

 

Fiesta Mall

 

100

%

Fixed

 

4.98

%

84,000

 

 

 

84,000

 

84,000

 

1/1/2015

 

 

 

Non Recourse

 

 

 

Fashion Outlets of Chicago LLC

 

Fashion Outlets of Chicago

 

60

%

Floating

 

2.99

%

33,074

 

 

 

33,074

 

84,000

 

3/5/2015

 

3/5/2017

 

Partial Recourse

 

 

 

Macerich South Plans LP

 

South Plains Mall

 

100

%

Fixed

 

4.78

%

73,532

 

 

 

73,532

 

73,532

 

4/11/2015

 

 

 

Non Recourse

 

 

 

Macerich South Plains Mezz LP

 

South Plains Mezzanine

 

100

%

Fixed

 

11.46

%

27,055

 

 

 

27,055

 

27,055

 

4/11/2015

 

 

 

Non Recourse

 

 

 

Macerich Fresno Limited Partnership

 

Fresno Fashion Fair

 

100

%

Fixed

 

6.76

%

160,012

 

 

 

160,012

 

160,012

 

8/1/2015

 

 

 

Non Recourse

 

 

 

Flagstaff Mall SPE LLC

 

Flagstaff Mall

 

100

%

Fixed

 

5.03

%

37,000

 

 

 

37,000

 

37,000

 

11/1/2015

 

 

 

Non Recourse

 

 

 

Macerich Vintage Faire Limited Partnership,

 

Vintage Faire Mall

 

100

%

Fixed

 

5.81

%

99,774

 

 

 

99,774

 

99,774

 

11/5/2015

 

 

 

Non Recourse

 

 

 

Macerich Twenty Ninth Street LLC

 

Twenty Ninth Street

 

100

%

Floating

 

3.03

%

107,000

 

 

 

107,000

 

107,000

 

1/18/2016

 

 

 

Partial Recourse

 

 

 

Macerich Valley River Center LLC

 

Valley River Center

 

100

%

Fixed

 

5.59

%

120,000

 

 

 

120,000

 

120,000

 

2/1/2016

 

 

 

Non Recourse

 

 

 

Westcor/Surprise LLC

 

Prasada

 

50

%

Fixed

 

5.25

%

6,631

 

 

 

6,631

 

6,631

 

3/29/2016

 

 

 

Non Recourse

 

 

 

Macerich Salisbury GL, LLC

 

Salisbury, Center at

 

100

%

Fixed

 

5.83

%

115,000

 

 

 

115,000

 

115,000

 

5/1/2016

 

 

 

Partial Recourse

 

 

 

Macerich Deptford II LLC

 

Deptford Mall

 

100

%

Fixed

 

6.46

%

14,676

 

(17

)

14,693

 

14,693

 

6/1/2016

 

 

 

Non Recourse

 

 

 

SM Eastland Mall, LLC

 

Eastland Mall

 

100

%

Fixed

 

5.79

%

168,000

 

 

 

168,000

 

168,000

 

6/1/2016

 

 

 

Non Recourse

 

 

 

SM Valley Mall, LLC

 

Valley Mall

 

100

%

Fixed

 

5.85

%

42,525

 

(263

)

42,788

 

42,788

 

6/1/2016

 

 

 

Non Recourse

 

 

 

Northgate Mall Associates

 

Northgate Mall

 

100

%

Floating

 

3.07

%

64,000

 

 

 

64,000

 

64,000

 

3/1/2017

 

 

 

Non Recourse

 

 

 

Freemall Associates, LLC

 

Freehold Raceway Mall

 

50.1

%

Fixed

 

4.20

%

116,683

 

 

 

116,683

 

116,683

 

1/1/2018

 

 

 

Non Recourse

 

 

 

Macerich SMP LP

 

Santa Monica Place

 

100

%

Fixed

 

2.99

%

237,929

 

 

 

237,929

 

237,929

 

1/3/2018

 

 

 

Non Recourse

 

 

 

Arrowhead Towne Center LLC

 

Arrowhead Towne Center

 

100

%

Fixed

 

2.76

%

239,624

 

16,179

 

223,445

 

223,445

 

10/5/2018

 

 

 

Non Recourse

 

 

 

Westcor SanTan Village LLC

 

SanTan Village Regional Center

 

84.9

%

Fixed

 

3.14

%

117,148

 

 

 

117,148

 

117,148

 

6/1/2019

 

 

 

Non Recourse

 

 

 

TWC Chandler LLC

 

Chandler Fashion Center

 

50.1

%

Fixed

 

3.77

%

100,200

 

 

 

100,200

 

100,200

 

7/1/2019

 

 

 

Non Recourse

 

 

 

Brooklyn Kings Plaza LLC and Kings Plaza Ground Lease LLC

 

Kings Plaza Shopping Center

 

100

%

Fixed

 

3.67

%

495,292

 

 

 

495,292

 

495,292

 

12/3/2019

 

 

 

Non Recourse

 

 

 

Danbury Mall, LLC

 

Danbury Fair Mall

 

100

%

Fixed

 

5.53

%

236,980

 

 

 

236,980

 

236,980

 

10/1/2020

 

 

 

Non Recourse

 

 

 

Macerich Niagara LLC

 

Fashion Outlets of Niagara Falls USA

 

100

%

Fixed

 

4.89

%

125,309

 

6,806

 

118,503

 

118,503

 

10/6/2020

 

 

 

Non Recourse

 

 

 

Valley Stream Green Acres LLC

 

Green Acres Mall

 

100

%

Fixed

 

3.61

%

322,920

 

 

 

322,920

 

322,920

 

2/3/2021

 

 

 

Non Recourse

 

 

 

TWC Tucson, LLC

 

Tucson La Encantada

 

100

%

Fixed

 

4.23

%

73,535

 

 

 

73,535

 

73,535

 

3/1/2022

 

 

 

Non Recourse

 

 

 

Macerich Buenaventura Limited Partnership

 

Pacific View

 

100

%

Fixed

 

4.08

%

137,114

 

 

 

137,114

 

137,114

 

4/1/2022

 

 

 

Non Recourse

 

 

 

Macerich Oaks LP

 

Oaks, The

 

100

%

Fixed

 

4.14

%

216,199

 

 

 

216,199

 

216,199

 

6/5/2022

 

 

 

Non Recourse

 

 

 

Macerich Westside Pavilion Property LLC

 

Westside Pavilion

 

100

%

Fixed

 

4.49

%

153,395

 

 

 

153,395

 

153,395

 

10/1/2022

 

 

 

Non Recourse

 

 

 

Macerich Chesterfield LLC

 

Chesterfield Towne Center

 

100

%

Fixed

 

4.80

%

110,000

 

 

 

110,000

 

110,000

 

10/1/2022

 

 

 

Non Recourse

 

 

 

Towne Mall, L.L.C.

 

Towne Mall

 

100

%

Fixed

 

4.48

%

23,183

 

 

 

23,183

 

23,183

 

11/1/2022

 

 

 

Non Recourse

 

 

 

Macerich Deptford LLC

 

Deptford Mall

 

100

%

Fixed

 

3.76

%

203,462

 

 

 

203,462

 

203,462

 

4/3/2023

 

 

 

Non Recourse

 

 

 

 

 

Total - Consolidated

 

 

 

 

 

 

 

4,363,746

 

22,692

 

4,341,054

 

4,391,980

 

 

 

 

 

 

 

 

 

Unconsolidated Loans:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Propcor II Associates, LLC

 

Boulevard Shops

 

50

%

Floating

 

3.25

%

10,226

 

 

 

10,226

 

10,226

 

12/16/2013

 

 

 

Partial Recourse

 

 

 

Tysons Corner Holdings LLC

 

Tyson’s Corner Center

 

50

%

Fixed

 

4.78

%

149,767

 

437

 

149,330

 

149,330

 

2/17/2014

 

 

 

Non Recourse

 

 

 

Biltmore Shopping Center Partners LLC

 

Biltmore Fashion Park

 

50

%

Fixed

 

8.25

%

29,120

 

 

 

29,120

 

29,120

 

10/1/2014

 

 

 

Non Recourse

 

 

 

The Market at Estrella Falls LLC

 

Market at Estrella Falls

 

39.7

%

Floating

 

3.16

%

13,310

 

 

 

13,310

 

13,310

 

6/1/2015

 

 

 

Full Recourse

 

 

 

Macerich Lakewood LLC

 

Lakewood Center

 

51

%

Fixed

 

5.43

%

127,500

 

 

 

127,500

 

127,500

 

6/1/2015

 

 

 

Non Recourse

 

 

--------------------------------------------------------------------------------


 

 

 

Borrower

 

Mortgaged Property And
Other Collateral

 

ProRata
Share

 

Fixed or
Floating
Rate

 

Annual
Effective
Interest
Rate (1)

 

(@ Pro-
rata) Loan
Balance
(including
Debt
Premium /
Discount)
(in 000’s)

 

(@ Pro-
Rata) Debt
Premium /
Discount
(in 000’s)

 

(@ Pro-rata)
Loan Balance
(excluding
Debt
Premium/
(Discount)
(in 000’s)

 

(@ Pro-rata)
Maximum
Loan Balance
(in 000’s)

 

Maturity
Date

 

Maturity Date
w/ Extension
Options

 

Recourse

 

 

 

Macerich Northwestern Associates

 

Broadway Plaza

 

50

%

Fixed

 

6.12

%

70,082

 

 

 

70,082

 

70,082

 

8/15/2015

 

 

 

Non Recourse

 

 

 

Camelback Colonnade SPE LLC

 

Camelback Colonnade

 

73.2

%

Fixed

 

4.82

%

34,423

 

 

 

34,423

 

34,423

 

10/12/2015

 

 

 

Non Recourse

 

 

 

PPR Washington Square LLC

 

Washington Square

 

51

%

Fixed

 

6.04

%

119,819

 

 

 

119,819

 

119,819

 

1/1/2016

 

 

 

Non Recourse

 

 

 

Kierland Greenway, LLC

 

Kierland Commons

 

50.0

%

Floating

 

2.29

%

67,500

 

 

 

67,500

 

67,500

 

1/2/2016

 

1/2/2018

 

Non Recourse

 

 

 

WM Inland Investors IV LP

 

Inland Center

 

50

%

Floating

 

3.44

%

25,000

 

 

 

25,000

 

25,000

 

4/1/2016

 

 

 

Non Recourse

 

 

 

North Bridge Chicago LLC

 

North Bridge, The Shops at

 

50

%

Fixed

 

7.52

%

98,257

 

 

 

98,257

 

98,257

 

6/15/2016

 

 

 

Non Recourse

 

 

 

West Acres Development, LLP

 

West Acres

 

19

%

Fixed

 

6.41

%

11,508

 

 

 

11,508

 

11,508

 

10/1/2016

 

 

 

Non Recourse

 

 

 

East Mesa Mall L L C

 

Superstition Springs Center

 

66.7

%

Floating

 

2.80

%

45,000

 

 

 

45,000

 

45,000

 

10/28/2016

 

 

 

Partial Recourse

 

 

 

Corte Madera Village, LLC

 

Corte Madera, The Village at

 

50

%

Fixed

 

7.27

%

38,536

 

 

 

38,536

 

38,536

 

11/1/2016

 

 

 

Non Recourse

 

 

 

WM Ridgmar, L P

 

Ridgmar Mall

 

50

%

Floating

 

2.95

%

25,927

 

 

 

25,927

 

25,927

 

4/11/2015

 

4/11/2017

 

Non Recourse

 

 

 

Macerich Stonewood, LLC

 

Stonewood Center

 

51

%

Fixed

 

4.67

%

54,853

 

 

 

54,853

 

54,853

 

11/1/2017

 

 

 

Non Recourse

 

 

 

Macerich Cerritos, LLC & Macerich Cerritos Holdings LLC

 

Los Cerritos Center

 

51

%

Fixed

 

4.50

%

98,904

 

 

 

98,904

 

98,904

 

7/1/2018

 

 

 

Non Recourse

 

 

 

Scottsdale Fashion Square LLC

 

Scottsdale Fashion Square

 

50

%

Fixed

 

3.02

%

281,620

 

 

 

261,620

 

261,620

 

4/3/2023

 

 

 

Non Recourse

 

 

 

Queens Center SPE LLC

 

Queens Center

 

51

%

Fixed

 

3.65

%

306,000

 

 

 

306,000

 

306,000

 

1/1/2025

 

 

 

Non Recourse

 

 

 

Benenson Capital Wilshire Boulevard LLC & 3105 Wilshire Investments LLC

 

Wilshire Boulevard

 

30

%

Fixed

 

6.35

%

1,670

 

(342

)

2,012

 

2,012

 

1/1/2033

 

 

 

Non Recourse

 

 

 

 

 

Total - Unconsolidated -@ pro-rata share

 

 

 

 

 

1,589,022

 

95

 

1,588,927

 

1,588,927

 

 

 

 

 

 

 

 

 

 

 

Total Consolidated & Unconsolidated @ p/rata share

 

 

 

5,952,768

 

22,787

 

5,929,981

 

5,980,907

 

 

 

 

 

 

 

 

 

Corporate Loans:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Macerich Partnership, L P

 

Revolving Line of Credit

 

 

 

Floating

 

2.99

%

405,000

 

 

 

405,000

 

1,500,000

 

5/2/2015

 

5/2/2016

 

 

 

 

 

The Macerich Partnership, L P

 

Term Loan

 

 

 

Floating

 

2.79

%

125,000

 

 

 

125,000

 

125,000

 

12/8/2018

 

 

 

 

 

 

 

 

 

Total - Corporate Loans

 

 

 

 

 

 

 

530,000

 

 

 

530,000

 

1,625,000

 

 

 

 

 

 

 

 

 

 

 

Grand Totals

 

 

 

 

 

4.27

%

6,482,768

 

22,787

 

6,459,981

 

7,605,907

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

NOTE:       Does not include letters of credit which total $3,606,538, including
$1,388,444 under the line of credit facility as of closing of the facility

 

(1)                                 The Annual Effective Interest Rate includes
the amortization of debt premiums/discounts and loan financing costs

(2)                                 On August 1, 2013, the Company repaid the
loan encumbering this asset with available cash

(3)                                 The Company is negotiating with the loan
servicer for Fiesta Mall, which will likely result in a transition of the asset
to the loan

 

--------------------------------------------------------------------------------


 

Schedule 6.22

 

REAL PROPERTIES

 

See attached

 

--------------------------------------------------------------------------------


 

Schedule 6.22

Schedule of Real Properties

as of August 2013

 

 

 

Property Name

 

Owner/Lessee

 

Location

 

 

 

 

 

Regional Malls:

 

 

 

 

 

 

500 North Michigan

 

Chicago 500 North Michigan LLC

 

Chicago, Illinois

 

 

Arrowhead Towne Center

 

Arrowhead Towne Center LLC

 

Glendale, Arizona

 

 

Biltmore Fashion Park

 

Biltmore Shopping Center Partners LLC

 

Phoenix, Arizona

(1)

 

Broadway Plaza

 

Macerich Northwestern Associates

 

Walnut Creek California

(1)

 

Capitola Mall

 

Capitola Mall LLC, Macerich Capitols Adjacent Limited Partnership

 

Capitola, California

(3)

 

Cascade Mall/Cross Court Plaza

 

PPR Cascade LLC, PPR Crosscourt LLC

 

Burlington, Washington

 

 

Chandler Fashion Center

 

TWC Chandler LLC

 

Chandler, Arizona

(4)

 

Chesterfield Towne Center/Town Center Plaza

 

Macerich Chesterfield LLC

 

Richmond, Virginia

 

 

Danbury Fair Mall

 

Danbury Mall, LLC

 

Danbury, Connecticut

(4)

 

Deptford Mall

 

Macerich Deptford LLC, Macerich Deptford II LLC

 

Deptford, New Jersey

 

 

Desert Sky Mall

 

Desert Sky Mall LLC

 

Phoenix, Arizona

(1) (3)

 

Eastland Mall/ Eastland Mall Convenience Center

 

SM Eastland Mall, LLC

 

Evansville, Indiana

(4)

 

Fashion Outlets of Chicago

 

Fashion Outlets of Chicago LLC

 

Rosemount, Illinois

(4)

 

Fashion Outlets of Niagara Falls USA

 

Macerich Niagara LLC

 

Niagara Falls, New York

(4) (5)

 

Fiesta Mall

 

Macerich Fiesta Mall LLC, Macerich Fiesta Mall Adjacent LLC

 

Mesa, Arizona

(3)

 

Flagstaff Mall

 

Flagstaff Mall SPE LLC

 

Flagstaff, Arizona

 

 

Flatiron Crossing

 

Flatiron Property Holding, L.L.C.

 

Broomfield, Colorado

(4)

 

Freehold Raceway Mall

 

Freemall Associates, LLC

 

Freehold, New Jersey

 

 

Fresno Fashion Fair

 

Macerich Fresno Limited Partnership

 

Fresno, California

 

 

Great Northern Mall

 

Great Northern SPE, LLC

 

Clay, New York

(1) (4)

 

Green Acres Mall

 

Valley Stream Green Acres LLC

 

Valley Stream, New York

(1) (4)

 

Inland Center

 

WM Inland Investors IV, LP, WM Inland (May) IV L.L.C., WM Inland Adjacent LLC

 

San Bernardino, CA

(4)

 

Kierland Commons

 

Kierland Greenway, LLC

 

Phoenix, Arizona

 

 

Kings Plaza

 

Brooklyn Kings Plaza LLC, Kings Plaza Ground Lease LLC, Kings Plaza Energy LLC

 

Brooklyn, New York

(2) (4)

 

La Cumbre Plaza

 

Macerich La Cumbre LLC, Macerich LaCumbre 9.45 AC LLC

 

Santa Barbara, California

 

 

Lake Square Mall

 

Macerich Lake Square Mall LLC

 

Leesburg, Florida

(4)

 

Lakewood Center

 

Macerich Lakewood, LLC, PPR Lakewood Adjacent, LLC, Macerich Lakewood Holdings
LLC, New Lake, LLC

 

Lakewood, California

(4)

 

Los Cerritos Center

 

Macerich Cerritos, LLC, Macerich Cerritos Adjacent, LLC, Macerich Cerritos
Holdings LLC

 

Cerritos, California

(4)

 

Northgate, The Mall at

 

Northgate Mall Associates, Broad Rafael Associates, Macerich Northgate Holdings
LLC

 

San Rafael, California

 

 

NorthPark Mall

 

Macerich North Park Mall LLC

 

Davenport, Iowa

(1)

 

North Bridge, The Shops at

 

North Bridge Chicago LLC, and various spe’s

 

Chicago, Illinois

(4)

 

Oaks, The

 

Macerich Oaks LP, Macerich Oaks Adjacent LLC

 

Thousand Oaks, California

 

 

Pacific View Mall

 

Macerich Buenaventura Limited Partnership

 

Ventura, California

 

 

Panorama Mall

 

Macerich Panorama LP

 

Panorama City, California

 

 

Paradise Valley Mall

 

Paradise Valley Mall SPE LLC

 

Phoenix, Arizona

(1) (4)

 

Queens Center

 

Queens Center SPE LLC

 

Queens, New York

(1) (3) (4)

 

Redmond Towne Center/ Creekside Crossing

 

PPR Redmond Retail LLC, PPR Redmond Adjacent LLC, PPR Redmond Adjacent
Development LLC, PPR Creekside Crossing LLC

 

Redmond, Washington

 

 

Ridgmar Mall

 

WM Ridgmar, L.P.

 

Fort Worth, Texas

 

 

Rotterdam Square

 

Rotterdam Square, LLC

 

Schenectady, New York

 

 

Salisbury, The Centre at

 

Macerich Salisbury GL LLC

 

Salisbury, Maryland

(4)

 

Santa Monica Place

 

Macerich Santa Monica LP, La Sandia Santa Monica LLC (50%), Zengo Restaurant
Santa Monica LLC (50%), Norcino Restaurant LLC (100%)

 

Santa Monica, California

 

 

SanTan Village

 

Westcor SanTan Village LLC

 

Gilbert, Arizona

(4)

 

Scottsdale Fashion Square (and Office)

 

Scottsdale Fashion Square LLC, Scottsdale Fashion Office LLC, Scottsdale Fashion
Adjacent LLC

 

Scottsdale, Arizona

 

 

Somersville Towne Center

 

The Macerich Partnership, L.P.

 

Antioch, California

(4)

 

South Plains Mall

 

Macerich South Plains LP, Macerich Lubbock Holdings LLC

 

Lubbock, Texas

(3)

 

South Towne Center/ South Towne Marketplace

 

Macerich South Towne Limited Partnership, Macerich ST Marketplace Limited
Partnership

 

Sandy, Utah

 

--------------------------------------------------------------------------------


 

 

 

Property Name

 

Owner/Lessee

 

Location

 

 

SouthPark Mall

 

Macerich South Park Mall LLC

 

Moline, Illinois

 

 

SouthRidge Mall

 

Macerich Southridge Mall LLC, Southridge Adjacent, LLC

 

Des Moines, Iowa

(2) (4)

 

Stonewood Center

 

Macerich Stonewood, LLC, Macerich Stonewood Holdings LLC

 

Downey, California

(1)

 

Superstition Springs Center

 

East Mesa Mall, LLC, East Mesa Adjacent LLC

 

Mesa, Arizona

 

 

Towne Mall

 

Towne Mall, L.L.C.

 

Elizabethtown, Kentucky

 

 

Tucson La Encantada

 

TWC Tucson, LLC

 

Tucson, Arizona

(1)

 

Twenty Ninth Street

 

Macerich Twenty Ninth Street LLC

 

Boulder, Colorado

(4)

 

Tyson’s Corner Center (and Mixed Use)

 

Tysons Corner Holdings LLC, Tysons Corner Property LLC, Tysons Corner Property
Holdings II LLC, Tysons Corner LLC, Tysons Corner Residential I LLC, Tysons
Corner Office I, LLC, Tysons Corner Hotel I LLC

 

McLean, Virginia

 

 

Valley Mall

 

SM Valley Mall, LLC

 

Harrisonburg, Virginia

(4)

 

Valley River Center

 

Macerich Valley River Center, LLC, MVRC Holding LLC

 

Eugene, Oregon

 

 

Village at Corte Madera

 

Corte Madera Village, LLC

 

Corte Madera, California

 

 

Victor Valley, The Mall at

 

Macerich Victor Valley LLC

 

Victorville, CA

 

 

Vintage Faire Mall

 

Macerich Vintage Faire Limited Partnership

 

Modesto, California

(3)

 

Washington Square Mall/ Washington Square Too

 

PPR Washington Square LLC, PPR Square Too LLC

 

Portland, Oregon

 

 

West Acres Mal

 

West Acres Development, LLP

 

Fargo, North Dakota

 

 

Westside Pavilion

 

Macerich Westside Pavilion Property LLC

 

Los Angeles, California

 

 

Wilton Mall at Saratoga

 

Wilton Mall, LLC

 

Saratoga, New York

 

 

 

 

 

Community/Specialty Centers/Other:

 

 

 

 

 

 

Atlas Park, The Shops at

 

WMAP, L.L.L.C.

 

Glendale, New York

 

 

Camelback Colonnade

 

Camelback Colonnade SPE LLC

 

Phoenix, Arizona

 

 

Chandler Boulevard Shops (The Boulevard Shops)

 

Propcor II Associates, LLC

 

Chandler, Arizona

 

 

Estrella Falls, The Market at

 

The Market at Estrella Falls LLC

 

Goodyear, Arizona

(2)

 

Flagstaff Mall, The Marketplace at

 

Railhead Associates, L.L.C.

 

Flagstaff, Arizona

 

 

Promenade at Casa Grande

 

WP Casa Grande Retail LLC

 

Casa Grande, Arizona

 

 

Paradise Valley Ground Leases (PVIC Ground Leases)

 

Macerich Management Company

 

Phoenix, Arizona

 

 

Paradise Village Office Park II (PVOP II)

 

Macerich Management Company

 

Phoenix, Arizona

 

 

Superstition Springs Power Center

 

The Westcor Company II dba SSPC

 

Mesa, Arizona

 

 

Desert Sky Mall Perimeter Land

 

Westpen Associates

 

Phoenix, Arizona

 

 

Former Meryvyn’s Parcels

 

Macerich Holdings LLC, and various SPE’s

 

Various

 

 

3105 Wilshire

 

3105 Wilshire Investments LLC

 

Los Angeles, CA

 

 

 

 

 

Land:

 

 

 

 

 

 

Belle Mead

 

MACW Freehold, LLC

 

Freehold, New Jersey

 

 

Black Canyon

 

Westcor/Black Canyon Motorplex LLC

 

Black Canyon, Arizona

 

 

Coolidge

 

Coolidge Holding LLC

 

Coolidge, Arizona

 

 

Fashion Outlets of Chicago (adjacent parcels)

 

FOC Adjacent LLC

 

Rosemount, Illinois

 

 

Green Acres (adjacent parcel)

 

Green Acres Adjacent LLC

 

Valley Stream, New York

 

 

Estrella Falls

 

Westcor Goodyear RSC LLC

 

Goodyear, Arizona

 

 

Lightstone Bronx

 

Lightstone Bronx Venture LLC

 

Bronx, New York

 

 

Marana

 

Westcor Marana, LLC

 

Tuscon, Arizona

 

 

Meridian Crossing

 

Westcor/Queen Creek, LLC

 

Queen Creek, Arizona

 

 

Metrocenter Peripheral

 

Metrocenter Peripheral Property LLC

 

 

 

 

One Scottsdale

 

One Scottsdale Investors, LLC

 

Scottsdale, Arizona

 

 

Prescott Peripheral

 

The Westcor Company II Limited Partnership

 

Prescott, Arizona

 

 

Sabre Park (adjacent to Niagara Falls)

 

Fashion Outlets II LLC

 

Niagara Falls, New York

(2)

 

Superstition Springs Ground Lease

 

East Mesa Land, LLC

 

Mesa, Arizona

 

 

Prasada RSC

 

Westcor Surprise RSC LLC

 

Surprise, Arizona

 

 

Prasada - Cactus Power Center

 

Westcor Surprise CPC LLC

 

Surprise, Arizona

 

 

SanTan Adjacent

 

Westcor SanTan Adjacent LLC

 

Gilbert, Arizona

 

--------------------------------------------------------------------------------

NOTE: Unless otherwise noted with a (1) or (2), the center or land is fee owned,

 

(1)                                 Portions of the land on which this center is
located are subject to one or more third party ground leases.

(2)                                 All or a majority of the land on which this
center is located are subject to one or more third party ground leases.

(3)                                 In addition to the regional mall asset,
there are community center assets located adjacent to the mall which are owned
by Macerich affiliate entities.

(4)                                 In addition to the regional mall asset,
there are various parcels located at the mall that are owned by other Macerich
affiliate entities

(5)                                 The Company is negotiating with the loan
servicer for Fiesta Mall, which will likely result in a transition of the asset
to the loan

 

--------------------------------------------------------------------------------


 

Schedule 7.15

 

WHOLLY-OWNED PROJECTS WITH NON-STANDARD MANAGEMENT AGREEMENT

 

500 North Michigan (office)

Fashion Outlets of Niagara Falls

 

--------------------------------------------------------------------------------


 

Schedule 8.1

 

ADDITIONAL PERMITTED LIENS

 

None

 

--------------------------------------------------------------------------------


 

Schedule 8.5

 

JOINT VENTURES IN WHICH THE MACERICH PARTNERSHIP, MAC OR ANY WHOLLY-OWNED
SUBSIDIARY IS NOT A GENERAL PARTNER OR A MANAGING MEMBER

 

WM Inland LP — joint venture in Inland Center

WM Ridgmar, LP — joint venture in Ridgmar Mall

WMAP, LLC — joint venture in Atlas Park

 

--------------------------------------------------------------------------------


 

Schedule 8.6

 

TRANSACTIONS WITH AFFILIATES

 

None

 

--------------------------------------------------------------------------------


 

Schedule 11.6

 

ADDRESSES FOR NOTICES, ETC.

 

BORROWER PARTIES

 

c/o: The Macerich Company

401 Wilshire Boulevard, Suite 700

Santa Monica, CA 90401

Attn: Chief Financial Officer

Phone: (310) 899-6331

Fax: (310) 394-0632

 

with a copy to:

 

The Macerich Company

401 Wilshire Boulevard, Suite 700

Santa Monica, CA 90401

Attention: Chief Legal Officer

Phone: (310) 899-6477

Fax: (310) 394-7692

 

The Macerich Company

401 Wilshire Boulevard, Suite 700

Santa Monica, CA 90401

Attention: Scott Kingsmore

Phone: (310) 899-6337

Fax: (310) 394-0632

 

--------------------------------------------------------------------------------


 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

DEUTSCHE BANK SECURITIES INC.

 

Deutsche Bank Securities, Inc.

200 Crescent Court, Suite 550

Dallas, TX 75201

Attn: Scott Speer, Vice President

Phone: (214) 740-7903

Fax: (214) 740-7910

 

with a copy to:

 

DB Services New Jersey, Inc.

5022 Gate Parkway, Suite 200

Jacksonville, FL  32256

Attention: Maxeen Jacques

Email: Agency.Transactions@db.com

Phone: (904) 527-6411

 

--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A.

 

JPMORGAN SECURITIES LLC

 

383 Madison Avenue, Floor 24

New York, NY 10179

Attn: Marc Costantino, Executive Director

Phone: (212) 622-8167

Fax: (646) 534-0574

Email: marc.constantino@jpmorgan.com

 

with a copy to:

 

Sarjapur Outer Ring Rd, Vathurt Hobli, Floor 1

Bangalore, 0560 087, India

Attn: Shashank Jain

Phone: (+91-80) 66764242

Fax: (201) 244-3885

Email: Shashank.m.jain@jpmorgan.com

 

--------------------------------------------------------------------------------


 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Wells Fargo Bank, National Association

Commercial Real Estate — REIT Finance Group

1800 Century Park East, 12th Floor

Los Angeles, CA 90067

Attn: Kevin A. Stacker, Vice President

Phone: (310) 789-3768

Fax: (310) 789-8999

 

with copies to:

 

Minneapolis Loan Center

608 2nd Ave S, 11th Floor

Minneapolis, MN 55402

Attn: Arthur Fuller, Loan Servicing Specialist

Phone: (612) 667-4237

Fax: (866) 720-0605

 

Wells Fargo Bank, National Association

1800 Century Park East, 12th Floor

Los Angeles, CA 90067

Attn: Ryan S. Gawel, Vice President

Phone: (310) 789-3787

Fax: (310) 789-3733

 

--------------------------------------------------------------------------------


 

BARCLAYS BANK PLC

 

745 7th Avenue, 27th Floor

New York, NY 10019

Phone: (212) 526-3441

Fax: (212) 526-5115

Attn: Gregory Fishbein

Email: Gregory.Fishbein@Barclays.com

 

with copies to:

 

70 Hudson Street

Jersey City, NJ 07302

Phone: (201) 499-0040

Fax: (972) 535-5728

Attn: US Loan Operations

Email: 1972535728@tls.ldsprod.com

 

--------------------------------------------------------------------------------


 

GOLDMAN SACHS BANK USA

 

c/o Goldman, Sachs & Co.

30 Hudson Street, 5th Floor

Jersey City, NJ 07302

Phone: (212) 934-3921

Attn: Michelle Latzoni

Email: gsd.link@gs.com

 

--------------------------------------------------------------------------------


 

PNC BANK, NATIONAL ASSOCIATION

 

One PNC Plaza

Pittsburgh, PA 15222

Attn: Darin Mortimer, Vice President

Phone: (412) 762-9688

Fax: (412) 762-6500

 

with a copy to:

 

6750 Miller Rd.

Brecksville, OH 44141

Attn: Olesya Barr, Loan Administrator

Phone: (412) 762-9501

Fax: (412) 705-2124

 

--------------------------------------------------------------------------------


 

THE ROYAL BANK OF SCOTLAND PLC

 

600 Washington Blvd

Stamford, CT 06901

Phone: (203) 897-9549

Fax: (203) 873-3743

Attn: Jonathan Lasner

 

with copies to:

 

600 Washington Blvd

Stamford, CT 06901

Phone: 203-897-1827

Fax: 203-873-5318

Attn: Jeannine Pascal

 

4246 South Riverboat Road

Taylorsville, UT 84123

Phone: (801) 312-6187

Fax: (203) 873-5019

Attn: Lisa Shulsen

Email: GBMUSOCLendingOperations@rbs.com

 

4246 South Riverboat Road

Taylorsville, UT 84123

Phone: (801) 312-6316

Fax: (203) 873-5019

Attn: Philip Woodland

Email: GBMUSOCLendingOperations@rbs.com

 

--------------------------------------------------------------------------------


 

U.S. BANK NATIONAL ASSOCIATION

 

US Bank

CRE Los Angeles

633 W 5th Street, 29th Floor

Los Angeles, CA 90071

Phone: (213) 615-6657

Fax: (213) 615-6792

Attn: Adrian L. Metter

Email: Adrian.metter@usbank.com

 

with copies to:

 

US Bank

CRE Los Angeles

633 W 5th Street, 29th Floor

Los Angeles, CA 90071

Phone: (213) 615-6655

Fax: (213) 615-6792

Attn: Laura L. Lynton

Email: Laura.lynton@usbank.com

 

Loan Documentation Specialist

Complex Credits

555 SW Oak Street

Portland, OR 97204

Phone: (503) 275-3420

Fax: (866) 721-7062

Attn: Adrian J. Leake

Email: Adrian.leake@usbank.com

 

--------------------------------------------------------------------------------


 

MORGAN STANLEY BANK, N.A.

 

Steve Delany

1300 Thames Street Wharf, 4th Floor

Baltimore, MD 21231

Phone: (443) 627-4326

Fax: (212) 404-9645

Attn: Documentation Team

Email: doc4secportfolio@morganstanley.com

 

with copies to:

 

750 Seventh Avenue, 11th Floor

New York, NY 10019

Phone: (212) 762-2734

Fax: (212) 507-0701

Attn: Nick Zangari

Email: Domonic.Zangari@morganstanley.com

 

1585 Broadway Avenue, 4th Floor

New York, NY 10036

Phone: (212) 761-7428

Fax: (212) 507-0046

Attn: Robin Vazirani

Email: Robin.Vazirani1@morganstanley.com

 

Morgan Stanley Loan Servicing

1300 Thames Street Wharf, 4th Floor

Baltimore, MD 21231

Phone: (443) 627-4355

Fax: (718) 233-2140

Email: msloanservicing@morganstanley.com

 

--------------------------------------------------------------------------------


 

CITIBANK, N.A.

 

388 Greenwich Street

New York, NY 10013

Attn: Bryce Hong

Phone: (212) 723-6951

Fax: (646) 688-2052

Email: Bryce.Hong@Citi.com

 

with a copy to:

 

1615 Brett Road Building III

New Castle, DE 19720

Attn: Prakash Nalluraj

Fax: (212) 994-0847

Email: GLOriginationOps@citigroup.com

 

--------------------------------------------------------------------------------


 

UBS LOAN FINANCE LLC

 

677 Washington Blvd

Stamford, CT 06901

Attn: Ulrich Bolliger

Phone: (203) 719-4404

Email: ulrich.bolliger@ubc.com

 

with a copy to:

 

677 Washington Blvd

Stamford, CT 06901

Attn: Jitesh Hotwani

Phone: (203) 719-6391

Fax: (203) 719-3888

Email: sh-obp@ubs.com

 

--------------------------------------------------------------------------------


 

UNION BANK, NA

 

350 California St.

San Francisco, CA 94104

Attn: Juliana Matson, Vice President

Phone: (415) 705-5037

Fax: (415) 433-7438

Email: Juliana.matson@unionbank.com

 

with copies to:

 

145 S. State College Blvd., Suite 600

Brea, CA 92821

Attn: Amelida Carreno, Senior Loan Administrator

Phone: (714) 987-5112

Fax: (949) 752-8361

Amelida.Carreno@unionbank.com

 

145 S. State College Blvd., Suite 600

Brea, CA 92821

Attn: Rosemary Alvarado, Loan Administrator

Phone: (714) 987-5108

Fax: (949) 752-8372

Rosemary.Alvarado@unionbank.com

 

Commercial Loan Operations

1980 Saturn Street

Monterey Park, CA 91754

Phone:

(323) 720-2522 — Gina Robles

 

(323) 720-2870 — Maria Suncin

Fax:

(800) 446-9951

 

(323) 724-6198

Email: #clo_synd@unionbank.com

 

--------------------------------------------------------------------------------


 

MIDFIRST BANK

 

501 NW Grand Blvd, 4th Floor

Oklahoma City, OK 73118

Phone: (405) 767-7148

Fax: (405) 767-7119

Attn: Tom Gray, Vice President

Email: tom.gray@midfirst.com

 

with a copy to:

 

501 NW Grand Blvd, 4th Floor

Oklahoma City, OK 73118

Fax: (405) 767-5466

Attn: Sheryl Etheridge

sheryl.etheridge@midfirst.com

 

--------------------------------------------------------------------------------


 

LAND BANK OF TAIWAN LOS ANGELES BRANCH

 

811 Wilshire Blvd., #1900

Los Angeles, CA 90071

Phone: (213) 532-3789 ext. 115

Fax: (213) 532-3766

Attn: Mitch Yu

Email: mitch.yu@landbank.com.tw

 

with a copy to:

 

811 Wilshire Blvd., #1900

Los Angeles, CA 90071

Phone: (213) 532-3789 ext. 120

Fax: (213) 532-3766

Attn: Tony Chen

Email: tony.chen@landbank.com.tw

 

--------------------------------------------------------------------------------


 

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., LOS ANGELES BRANCH

 

445 S. Figueroa St.,#1900

Los Angeles, CA 90071

Phone: (213) 426-3872

Fax: (213) 489-1160

Attn: Angela Sheu

Email: Angela.s@megaicbclabank.com

 

--------------------------------------------------------------------------------


 

FIRST COMMERCIAL BANK, LTD., NEW YORK BRANCH

 

34th Floor, 750, Third Avenue

New York, NY 10017

Phone: (212) 599-6868 ext. 231

Fax: (212) 599-6133

Attn: Eliot Yeh

Email: eliot@firstbankny.com

 

with a copy to:

 

34th Floor, 750, Third Avenue

New York, NY 10017

Phone: (212) 599-6868 ext. 209

Fax: (212) 599-6133

Attn: Derek Yu

Email: derek@firstbankny.com

 

--------------------------------------------------------------------------------


 

HUA NAN COMMERCIAL BANK, LTD.

 

330 Madison Avenue, 38th Floor

New York, NY 10017

Attention: Elvis Lee, Loan Officer

Phone: 212-286-1999

Facsimile: 212-286-1212

 

with a copy to:

 

330 Madison Avenue, 38 Floor

New York, NY 10017

Attention: Sam Hsia

Facsimile: 212-286-1212

Email: sam.hsia@hncbny.com

 

--------------------------------------------------------------------------------


 

NATIONAL BANK OF ARIZONA

 

6001 N. 24th St. Bldg B

Phoenix, AZ 85016

Phone: (602) 241-2232

Fax: (602) 351-3825

Attn: Martina Burberry

Email: Martina.burberry@nbarizona.com

 

with a copy to:

 

6001 N. 24th St. Bldg B

Phoenix, AZ 85016

Phone: (602) 241-2204

Fax: (602) 230-1345

Attn: Elton.Crowe

Email: Elton.crowe@nbarizona.com

 

--------------------------------------------------------------------------------


 

TAIWAN COOPERATIVE BANK, LOS ANGELES BRANCH

 

601 S. Figueroa St., Ste. 3500

Los Angeles, CA 90017

Phone: (213) 489-5433

Fax: (213) 489-5195

Attn: Hogan Tsai

Email: tcbla@tcbla.com

 

--------------------------------------------------------------------------------


 

BANK OF TAIWAN, LOS ANGELES BRANCH

 

601 S. Figueroa St.,

Los Angeles, CA 90017

Phone: (213) 629-6600 ext. 156

Fax: (213) 629-6610

Attn: Jessie Huang

Email: jessieh@botla.us

 

with a copy to:

 

601 S. Figueroa St.,

Los Angeles, CA 90017

Phone: (213) 629-6600 ext. 153

Fax: (213) 629-6610

Attn: Paul Yang

Email: pauly@botla.us

 

--------------------------------------------------------------------------------


 

Schedule G-1

 

INITIAL REVOLVING COMMITMENTS

 

Lender

 

Initial Revolving 
Commitment

 

Allocation 
Percentage

 

Deutsche Bank Trust Company Americas

 

$

175,000,000.00

 

11.666666667

%

JPMorgan Chase Bank, N.A.

 

$

175,000,000.00

 

11.666666667

%

Wells Fargo Bank, National Association

 

$

175,000,000.00

 

11.666666667

%

Barclays Bank plc

 

$

125,000,000.00

 

8.333333333

%

Goldman Sachs Bank USA

 

$

125,000,000.00

 

8.333333333

%

PNC Bank, National Association

 

$

125,000,000.00

 

8.333333333

%

The Royal Bank of Scotland plc

 

$

125,000,000.00

 

8.333333333

%

U.S. Bank National Association

 

$

125,000,000.00

 

8.333333333

%

Morgan Stanley Bank, N.A.

 

$

100,000,000.00

 

6.666666667

%

Citibank, N.A.

 

$

50,000,000.00

 

3.333333333

%

UBS Loan Finance LLC

 

$

50,000,000.00

 

3.333333333

%

Union Bank, NA

 

$

50,000,000.00

 

3.333333333

%

MidFirst Bank

 

$

25,000,000.00

 

1.666666667

%

Land Bank of Taiwan Los Angeles Branch

 

$

15,000,000.00

 

1.000000000

%

Mega International Commercial Bank Co., Ltd. Los Angeles Branch

 

$

15,000,000.00

 

1.000000000

%

First Commercial Bank, New York Branch

 

$

10,000,000.00

 

0.666666667

%

Hua Nan Commercial Bank, Ltd.

 

$

10,000,000.00

 

0.666666667

%

National Bank of Arizona

 

$

10,000,000.00

 

0.666666667

%

Taiwan Cooperative Bank Co., Ltd., Los Angeles Branch

 

$

10,000,000.00

 

0.666666667

%

Bank of Taiwan, Los Angeles Branch

 

$

5,000,000.00

 

0.333333333

%

Total

 

$

1,500,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

Schedule G-2

SCHEDULE OF GUARANTIES

 

See attached

 

--------------------------------------------------------------------------------


 

THE MACERICH COMPANY

SCHEDULE OF GUARANTEED MORTGAGES

As of June 30, 2013

(in 000’s)

 

Property

 

Loan Balance

 

MAC Share of
 Guarantee

 

Current 
Guaranty Based 
on Balance

 

Pro-Rata Share

 

Pro-Rata Share 
Loan Amount

 

Add’l Guaranty 
in Excess of 
Pro-Rata Share 
of Indebtedness

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mall at Victor Valley

 

90,000

 

20.0

%

18,000

 

100.0

%

90,000

 

0

 

Estrella Falls Marketplace

 

33,526

 

50.0

%

16,763

 

39.7

%

13,310

 

3,453

 

Promenade at Casa Grande

 

65,232

 

66.7

%

43,490

 

51.3

%

33,457

 

10,033

 

Propcor II (aka Boulevard Shops)

 

20,452

 

20.0

%

4,090

 

50

%

10,226

 

0

 

Paradise Valley Mall

 

79,500

 

Fixed

 

42,500

 

100.0

%

79,500

 

0

 

Twenty Ninth Street

 

107,000

 

30.0

%

32,100

 

100

%

107,000

 

0

 

Salisbury, The Centre at

 

115,000

 

3.0

%

3,479

 

100

%

115,000

 

0

 

Superstition Springs Center

 

67,500

 

20.0

%

13,500

 

67

%

45,002

 

0

 

Fashion Outlets of Chicago

 

55,123

 

50.0

%

27,562

 

60

%

33,074

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Current Guarantee

 

 

 

 

 

201,484

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REQUEST FOR BORROWING

 

, 201   

 

TO:                           Deutsche Bank Trust Company Americas,

as Administrative Agent

5022 Gate Parkway, Suite 200

Jacksonville, FL 32256

Attention: Maxeen Jacques

Email: Agency.Transactions@db.com

Phone: (904) 527-6411

 

Reference is made to that certain $1,500,000,000 Revolving Loan Facility and
$125,000,000 Term Loan Facility Amended and Restated Credit Agreement dated as
of  August 6, 2013 (as Modified from time to time, the “Credit Agreement,” and
with capitalized terms not otherwise defined herein used with the meanings given
such terms in the Credit Agreement), by and among The Macerich Partnership,
L.P., a Delaware limited partnership (“Borrower”), The Macerich Company, a
Maryland corporation, as guarantor, the Lenders thereunder and Deutsche Bank
Trust Company Americas, as Administrative Agent for said Lenders.

 

Pursuant to Sections 1.[3][4-A] and 5.2 of the Credit Agreement, the Borrower
hereby elects to make the following [Swing Line Loan] Borrowings:

 

1.

Date of Borrowings:

                  , 201  (1)

 

 

 

2.

Amount of Borrowings:

$                        (2)

 

--------------------------------------------------------------------------------

(1)  The day must be a Business Day.

(2)  The amount of the Borrowings shall, (i) in the case of all Loans (other
than a Swing Line Loan), be in the principal amount of $1,000,000 or whole
multiples of $1,000,000 in excess thereof and (ii) in the case of Swing Line
Loans, be in the principal amount of $500,000 or whole multiples of $100,000 in
excess thereof.

 

1

--------------------------------------------------------------------------------


 

3.                                      Interest Rate Options(3):

 

o  (i)                   Base Rate Borrowings

 

o  (ii)                LIBO Rate Borrowings for an initial Interest Period of
         months(4)

 

You are hereby irrevocably instructed to disburse such amounts to the
undersigned at the account designated on Exhibit A attached hereto.

 

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that:

 

(a)  the undersigned Person signing on behalf of the Borrower is a Responsible
Officer of the Borrower;

 

(b)  after giving effect to the proposed Borrowings, the sum of the total
Revolving Credit Exposures of all Lenders shall not exceed the total Revolving
Commitments[ and the sum of all Swing Line Loans does not exceed the Swing Line
Sublimit](5);

 

(c)  the representations and warranties of the Borrower set forth in the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects (after taking into account non-material updates to disclosure schedules
or exceptions provided to Administrative Agent in connection with such
representations and warranties which have been approved by the Administrative
Agent in its good faith judgment in accordance with Section 5.2(1) of the Credit
Agreement) on and as of the date hereof (or, if such representation and warranty
is expressly stated to have been made as of a specific date, as of such specific
date);

 

(d)  as of the date hereof and immediately after giving effect to the Borrowings
requested hereby, no Potential Default or Event of Default shall have occurred
and be continuing;

 

(e)  after giving effect to the Borrowings requested hereby, the Borrower
Parties remain in compliance with the covenants set forth in Article 8 of the
Credit Agreement; and

 

Borrower is delivering this request on behalf of itself.

 

[SIGNATURE PAGE APPEARS ON NEXT PAGE]

 

--------------------------------------------------------------------------------

(3)  For Swing Line Loans, must elect Base Rate

(4)  Must elect one, two, three or six (or if all Lenders agree, twelve) months.

(5)  Include only for Swing Line Borrowings

 

2

--------------------------------------------------------------------------------


 

BORROWER:

 

 

 

 

THE MACERICH PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Wiring Instructions

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF LETTER OF CREDIT REQUEST

 

Date:                       (1)

 

 

Deutsche Bank Trust Company Americas

Global Loan Operations, Standby Letter of Credit Unit

60 Wall Street

New York, New York 10005 - MS NYC 60-3118

Facsimile: (212) 797-0403

 

Ladies and Gentlemen:

 

Reference is made to that certain $1,500,000,000 Revolving Loan Facility and
$125,000,000 Term Loan Facility Amended and Restated Credit Agreement dated as
of August 6, 2013 (as Modified from time to time, the “Credit Agreement,” and
with capitalized terms not otherwise defined herein used with the meanings given
such terms in the Credit Agreement), by and among the The Macerich Partnership,
L.P., a Delaware limited partnership (the “Borrower”), The Macerich Company, a
Maryland corporation, as guarantor, the Lenders thereunder and Deutsche Bank
Trust Company Americas, as Administrative Agent for said Lenders.

 

The undersigned hereby requests that
                                                        (2), as Issuing Lender
under the Credit Agreement, issue an irrevocable Standby Letter of Credit for
account of the undersigned on                        (3) (the “Date of
Issuance”) in an aggregate stated amount of US$                     (4).

 

--------------------------------------------------------------------------------

(1)  Insert date of Letter of Credit Request.

(2)  Insert Deutsche Bank Trust Company Americas or its successor in such
capacity as Issuing Lender.

(3)  Insert proposed issuance date.

(4)  Insert initial stated amount (Subject to Section 1.4(3) of the Credit
Agreement).

 

1

--------------------------------------------------------------------------------


 

The beneficiary of the Letter of Credit will be
                                                       (5), and such Letter of
Credit will support                                                           
(6) and will have a stated expiration date of 
                                       (7).

 

The undersigned, Borrower, hereby represents and warrants to the Administrative
Agent and the Lenders that:

 

(a)  the Person signing on behalf of the Borrower is a Responsible Officer of
the Borrower;

 

(b)  after giving effect to the proposed issuance of the Letter of Credit
pursuant to this Letter of Credit Request, (i) the sum of the total Revolving
Credit Exposures of all Lenders shall not exceed the total Revolving
Commitments, and (ii) the aggregate LC Exposure of the Issuing Lender
(determined for these purposes without giving effect to the participations
therein of the Lenders pursuant to Section 1.4(5) of the Credit Agreement) shall
not exceed $75,000,000;

 

(c)  the representations and warranties of the Borrower set forth in the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects (after taking into account non-material updates to disclosure schedules
or exceptions provided to Administrative Agent in connection with such
representations and warranties which have been approved by the Administrative
Agent in its good faith judgment in accordance with Section 5.2(1) of the Credit
Agreement) on and as of the date hereof (or, if such representation is expressly
stated to have been made as of a specific date, as of such specific date);

 

(d)  as of the date hereof and immediately after giving effect to the proposed
issuance of the Letter of Credit pursuant to this Letter of Credit Request, no
Potential Default or Event of Default shall have occurred and be continuing;

 

(e)  after giving effect to the proposed issuance of the Letter of Credit
pursuant to this Letter of Credit Request, the Borrower Parties remain in
compliance with the covenants set forth in Article 8 of the Credit Agreement.

 

--------------------------------------------------------------------------------

(5)  Insert full name and address of the Beneficiary.

(6)  Insert brief description of obligation to be supported by the Letter of
Credit.

(7)  Insert date which cannot be later then the earlier of (i) the date which is
twelve months after the Date of Issuance (or, in the case of any renewal or
extension thereof, twelve months after the then-current expiration date of such
Letter of Credit) and (ii) the Outside L/C Maturity Date.

 

2

--------------------------------------------------------------------------------


 

Copies of all documentation with respect to the supported transaction are
attached hereto as Exhibit A.

 

 

THE MACERICH PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

Its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Copies of Documents with Respect to Supported Transaction

 

4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF

 

RATE CONVERSION/CONTINUATION REQUEST

 

TO:                           Deutsche Bank Trust Company Americas,

as Administrative Agent for

the Lenders from time to time a party to the

Credit Agreement described below

5022 Gate Parkway, Suite 200

Jacksonville, FL 32256

Attention: Maxeen Jacques

Email: Agency.Transactions@db.com

Phone: (904) 527-6411

 

Pursuant to that certain $1,500,000,000 Revolving Loan Facility and $125,000,000
Term Loan Facility Amended and Restated Credit Agreement dated as of August 6,
2013 (as Modified from time to time, the “Credit Agreement,” and with
capitalized terms not otherwise defined herein used with the meanings given such
terms in the Credit Agreement), by and among The Macerich Partnership, L.P., a
Delaware limited partnership (the “Borrower”), The Macerich Company, a Maryland
corporation, as guarantor, the Lenders from time to time party thereto and
Deutsche Bank Trust Company Americas, as Administrative Agent for said Lenders,
Borrower hereby makes the following requests.

 

I.   [    ]   CONVERSION TO A LIBO RATE LOAN:

 

Type of Loan(1)

 

Maturity Date of 
Existing Base Rate 
Loan to Be 
Converted

 

Dollar Amount(2)

 

Interest Period(3)

 

Conversion Date

 

Maturity Date

 

 

/      /

 

$

 

 

 

 

/      /

 

/      /

 

 

/      /

 

$

 

 

 

 

/      /

 

/      /

 

 

/      /

 

$

 

 

 

 

/      /

 

/      /

 

--------------------------------------------------------------------------------

(1)  Identify whether such Loan is a Revolving Loan or a Term Loan (and if a
Term Loan, the applicable Series of such Term Loan).

(2)  Each LIBO Rate Loan shall be in the principal amount of $1,000,000 or whole
multiples of $1,000,000 in excess thereof.

(3)  Must elect one, two, three or six (or if all Lenders agree, twelve) months.

 

1

--------------------------------------------------------------------------------


 

II.   [    ]   CONVERSION TO A BASE RATE LOAN:

 

Type of Loan(4)

 

Maturity Date of Existing LIBO 
Rate Loan to Be Converted

 

Dollar Amount(5)

 

Conversion Date

 

 

/      /

 

$

                              

 

/      /

 

 

/      /

 

$

                              

 

/      /

 

 

/      /

 

$

                              

 

/      /

 

III.   [    ]   CONTINUATION OF A LIBO RATE LOAN:

 

Type of Loan(6)

 

Maturity Date of 
Existing LIBO 
Rate Loan to Be 
Continued

 

Dollar Amount(7)

 

Interest Period(8)

 

Continuation 
Date(9)

 

Maturity Date

 

 

/      /

 

$

 

 

 

 

/      /

 

/      /

 

 

/      /

 

$

 

 

 

 

/      /

 

/      /

 

 

/      /

 

$

 

 

 

 

/      /

 

/      /

 

Borrower hereby confirms that on and as of the date of the foregoing requests no
Event of Default or Potential Default has occurred and is continuing.(10)

 

Borrower is delivering this request on behalf of itself.

 

[Signature on Next Page]

 

--------------------------------------------------------------------------------

(4)  Identify whether such Loan is a Revolving Loan or a Term Loan (and if a
Term Loan, the applicable Series of such Term Loan).

(5)  Each Base Rate Loan shall be in the principal amount of $1,000,000 or whole
multiples of $1,000,000 in excess thereof, except as otherwise provided in
Section 1.2(3).

(6)  Identify whether such Loan is a Revolving Loan or a Term Loan (and if a
Term Loan, the applicable Series of such Term Loan).

(7)  Each LIBO Rate Loan shall be in the principal amount of $1,000,000 or whole
multiples of $1,000,000 in excess thereof.

(8)  Must elect one, two, three or six (or if all Lenders agree, twelve) months.

(9)  Must be the last day of an Interest Period.

(10)  Applicable to conversion to, or continuation of, any LIBO Rate Loan.

 

2

--------------------------------------------------------------------------------


 

DATE:

 

 

 

 

 

 

BORROWER:

 

 

 

 

 

 

 

THE MACERICH PARTNERSHIP, L.P.,

 

 

a Delaware limited partnership

 

 

 

 

 

By:

The Macerich Company,

 

 

 

a Maryland corporation,

 

 

 

Its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF

 

[AMENDED AND RESTATED SERIES A TERM NOTE]

 

[SERIES [ ] TERM LOAN NOTE]

 

, 201[ ]

 

FOR VALUE RECEIVED, The Macerich Partnership, L.P., a limited partnership
organized under the laws of the state of Delaware (the “Borrower”), hereby
promises to pay to                                              (“Lender”) or
its assignee (as permitted pursuant to the Credit Agreement) at the Contact
Office, in lawful money of the United States and in immediately available funds,
on the dates required under that certain $1,500,000,000 Revolving Loan Facility
and $125,000,000 Term Loan Facility Amended and Restated Credit Agreement dated
as of August 6, 2013 (as Modified from time to time, the “Credit Agreement,” and
with capitalized terms not otherwise defined herein used with the meanings given
such terms in the Credit Agreement), by and among the Borrower, The Macerich
Company, a Maryland corporation, as guarantor, the Lenders from time to time
party thereto and Deutsche Bank Trust Company Americas, as Administrative Agent
for said Lenders (in such capacity, the “Administrative Agent”) thereunder, the
aggregate principal amount of such Lender’s portion of the Series [ ] Term Loan
outstanding from time to time.

 

The Borrower agrees to pay interest in like money and funds at the office of the
Administrative Agent referred to above on the unpaid principal balance hereof
from the date advanced until paid in full on the dates and at the applicable
rates set forth in the Credit Agreement.  The holder of this Note is hereby
authorized to record the date and amount of its portion of the Series [ ] Term
Loan, the date and amount of each payment of principal and interest, and the
applicable interest rates and other information with respect thereto, on the
schedules annexed to and constituting a part of this Note and any such
recordation shall constitute prima facie evidence of the accuracy of the
information so recorded absent manifest error; provided, however, that the
failure to make a notation or the inaccuracy of any notation shall not affect in
any manner or to any extent the obligations of the Borrower under the Loan
Documents.

 

This Note is a “Term Loan Note” within the meaning of, and is entitled to all
the benefits of, the Loan Documents.  Reference is hereby made to the Credit
Agreement and the other Loan Documents for, among other things, rights and
obligations of payment and prepayment, Events of Default and the rights of
acceleration of the maturity hereof upon the occurrence of an Event of Default.

 

1

--------------------------------------------------------------------------------


 

[This Note amends and restates that certain [Series A] Term Loan Note, dated
                             in the aggregate principal amount of the Lender’s
portion of the [Series A] Term Loan outstanding from time to time made by the
Borrower in favor of the Lender, but this Note is not intended to constitute,
nor does it constitute, an interruption, suspension of continuity, satisfaction,
discharge of prior duties, novation, or termination of the indebtedness, loans,
liabilities, expenses, or guaranteed obligations under the Credit Agreement or
such prior [Series A] Term Loan Note.]

 

This Note shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of New York, including Section 5-1401 of
the General Obligations Law, but otherwise without regard to choice of law
rules.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
date first written above.

 

 

BORROWER:

 

 

 

 

THE MACERICH PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

Its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF

 

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (the “Assignment Agreement”) is made
and dated as of                           , 201   between
                                         (the “Assignor”) and
                                             (the “Assignee”).  The parties
hereto agree as follows:

 

1.             The Assignor is a Lender under that certain $1,500,000,000
Revolving Loan Facility and $125,000,000 Term Loan Facility Amended and Restated
Credit Agreement dated as of August 6, 2013 (as Modified from time to time, the
“Credit Agreement”, and with capitalized terms used herein and not otherwise
defined herein used with the same meanings attributed to them in the Credit
Agreement), by and among The Macerich Partnership, L.P., a Delaware limited
partnership (“Borrower”), The Macerich Company, a Maryland corporation (“MAC”),
as guarantor, the Lenders from time to time party thereto and Deutsche Bank
Trust Company Americas, as Administrative Agent for said Lenders.

 

2.             Effective as of as of                                    , 201  
(the “Effective Date”), the Assignor hereby sells and assigns to the Assignee,
and the Assignee hereby purchases and assumes from the Assignor, a portion of
the Credit Exposure held by the Assignor and/or a portion of the Assignor’s
Commitment as more fully set forth on Schedule 1 attached hereto.

 

3.             By executing this Assignment Agreement in the space provided
below, the Administrative Agent and, to the extent MAC’s consent is required
under the Credit Agreement, MAC approves the inclusion of the Assignee as a
Lender under the Credit Agreement effective as of the Effective Date.

 

4.             On and after the Effective Date: (a) the Assignee shall be a
party to the Credit Agreement and shall have the rights and obligations of a
Lender under the Credit Agreement and the other Loan Documents with respect to
the rights and obligations assigned to the Assignee hereunder arising on and
after such Effective Date, and (b) the Assignor shall relinquish its rights and
be released from its corresponding obligations under the Credit Agreement and
the other Loan Documents with respect to the rights and obligations assigned to
Assignee hereunder arising prior to such Effective Date.

 

5.             The Assignee shall be entitled to receive from the Administrative
Agent all payments of principal, interest and fees with respect to the interest
assigned hereby accruing on and after the Effective Date.  In the event that
either the Assignee or the Assignor receives any payment to which the other
party hereto is entitled under this

 

1

--------------------------------------------------------------------------------


 

Assignment Agreement, then the party receiving such amount shall promptly remit
it to the other party hereto.

 

6.             The Assignor represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim.  It is understood and agreed
that the assignment and assumption hereunder are made without recourse to the
Assignor and that the Assignor makes no other representation or warranty of any
kind to the Assignee.  Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for: (a) the due execution,
legality, validity, enforceability, genuineness, sufficiency or collectability
of any the Loan Documents or the Obligations, (b) any representation, warranty
or statement made in or in connection with any of the Loan Documents, (c) the
financial condition or creditworthiness of the Borrower or its Subsidiaries,
(d) the performance of or compliance with any of the terms or provisions of any
of the Loan Documents, (e) inspecting any of the property, books or records of
the Borrower Parties or their respective Subsidiaries, (f) the validity,
enforceability, perfection, priority, condition, value or sufficiency of any
collateral securing or purporting to secure the Obligations or (g) any mistake,
error of judgment, or action taken or omitted to be taken in connection with the
Loan Documents.

 

7.             The Assignee: (a) confirms that it has received a copy of the
Loan Documents, together with copies of any financial statements requested by
the Assignee and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement, (b) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, (c) appoints and authorizes the Administrative Agent
to take such actions as agent on its behalf and to exercise such powers under
the Loan Documents as are delegated to such agent by the terms thereof on the
terms set forth therein, including, without limitation, the terms set forth in
Article 10 of the Credit Agreement entitled “The Administrative Agent,”
(d) agrees that on and after the Effective Date it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender[,] [and] (e) agrees that its
payment instructions and notice instructions are as set forth in Schedule 2
attached hereto[, and (f) represents and warrants to Assignor and Administrative
Agent that it is an Eligible Assignee.](1)

 

8.             The Assignee agrees to indemnify and hold harmless the Assignor
against any and all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s non-performance of
the obligations assumed under this Assignment Agreement.

 

--------------------------------------------------------------------------------

(1)   Applicable only to the extent Assignee is not an Affiliate of an Existing
Lender.

 

2

--------------------------------------------------------------------------------


 

9.             The Assignor and the Assignee each hereby agrees to execute and
deliver such other instruments, and take such other action, as either party may
reasonably request in connection with the transactions contemplated by this
Assignment Agreement, including the delivery of any notices or other documents
or instruments to Borrower Parties or Administrative Agent, which may be
required in connection with the assignment and assumption contemplated hereby.

 

10.          This Assignment Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings between the parties hereto relating to the subject matter
hereof.  Any amendment or waiver of any provision of this Assignment Agreement
shall be in writing and signed by the parties hereto.  No failure or delay by
either party hereto in exercising any right, power or privilege hereunder shall
operate as a waiver thereof and any waiver of any breach of the provisions of
this Assignment Agreement shall be without prejudice to any rights with respect
to any other or further breach thereof.

 

11.          This Assignment Agreement shall be governed by, and shall be
construed and enforced in accordance with, the laws of the State of New York,
including Section 5-1401 of the General Obligations Law, but otherwise without
regard to choice of law rules.

 

12.          Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement.  For the purpose hereof and of the
Loan Documents, the address of the Assignee (until notice of a change is
delivered pursuant to the provisions of the Credit Agreement) shall be the
address set forth on Schedule 2 attached hereto.

 

13.          As provided in Section 11.8(1) of the Credit Agreement, on or
before the Effective Date the Assignee shall pay to the Administrative Agent a
processing fee in the amount of $3,500.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Title:

 

 

[signatures continued on next page]

 

4

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED TO THIS      DAY OF                           ,
        :

 

AGENT:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as the Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

Name:

 

 

 

 

 

 

 

MAC:(2)

 

THE MACERICH COMPANY, a Maryland corporation

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)  To the extent MAC’s consent is required under the Credit Agreement.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO

ASSIGNMENT AND

ACCEPTANCE AGREEMENT

 

ASSIGNED INTEREST(3)

 

--------------------------------------------------------------------------------

(3)  Subject to Paragraph 11.8(1) of the Credit Agreement

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 2 TO

ASSIGNMENT AND

ACCEPTANCE AGREEMENT

 

PAYMENT AND NOTICE INSTRUCTIONS

 

[To be supplied by the Assignee in format acceptable to the Administrative
Agent]

 

7

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF

CLOSING CERTIFICATE

 

The undersigned, being the duly appointed and acting Senior Executive Vice
President, Chief Financial Officer and Treasurer of The Macerich Company, a
Maryland corporation (the “Company”), DOES HEREBY CERTIFY to Deutsche Bank Trust
Company Americas, as Administrative Agent for the benefit of the Lenders under
the Credit Agreement described below (“Administrative Agent”), on behalf of the
Company and the Borrower under the Credit Agreement, as follows:

 

1.             The Credit Agreement referred to herein is that certain
$1,500,000,000 Revolving Loan Facility and $125,000,000 Term Loan Facility
Amended and Restated Credit Agreement dated as of the date hereof (the “Credit
Agreement”), by and among The Macerich Partnership, L.P., a Delaware limited
partnership, the Company, as guarantor, the Lenders thereunder, and the
Administrative Agent thereunder.  Initially-capitalized terms used herein and
not otherwise defined have the meanings ascribed to such terms in the Credit
Agreement.

 

2.             Each of the representations and warranties made by the Borrower
and the Company set forth in the Credit Agreement and in the other Loan
Documents are accurate and complete in all material respects on and as of the
date hereof (unless any such representation and warranty speaks of a particular
date, in which case it is accurate and complete in all material respects as of
such date).

 

3.             No Potential Default has occurred and is continuing nor has any
Event of Default occurred, and all of the conditions to closing set forth in
Article 5 have been satisfied or waived; provided however that (a) no
representations are made with respect to any condition that requires the
satisfaction of any Agent or any Lender, Swing Line Lender or Issuing Lender and
(b) for purposes of this Certificate, with respect to any condition in Article 5
that requires deliveries by or the approval of any Agent or any Lender, Swing
Line Lender or Issuing Lender, all such deliveries are assumed to have been made
or such approvals are assumed to have been given.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereunto signed his name in his capacity
as an officer of the Company this          day of August, 2013.

 

 

 

 

 

 

Name:

Thomas E. O’Hern

 

Title:

Senior Executive Vice President,

 

 

Chief Financial Officer and Treasurer

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF

 

COMPLIANCE CERTIFICATE

 

TO:                           Deutsche Bank Trust Company Americas,

as Administrative Agent for

the Lenders from time to time a party to the

Credit Agreement described below

 

This Compliance Certificate is furnished on behalf of The Macerich Company, a
Maryland corporation (the “Company”), pursuant to that certain $1,500,000,000
Revolving Loan Facility and $125,000,000 Term Loan Facility Amended and Restated
Credit Agreement dated as of August 6, 2013, by and among The Macerich
Partnership, L.P., a Delaware limited partnership (“Macerich”), as Borrower
thereunder, the Company, as guarantor, the Lenders thereunder, and Deutsche Bank
Trust Company Americas (“DBTCA”), as Administrative Agent for said Lenders (as
Modified from time to time, the “Credit Agreement”). Capitalized terms not
otherwise defined herein are used with the meanings given such terms in the
Credit Agreement.

 

The undersigned, being the Responsible Financial Officer of the Company, hereby
certifies in such capacity on behalf of the Company as set forth below:

 

1.                                      The financial statements attached to
Schedule 1 attached hereto (the “Financial Statements”) have been prepared in
accordance with GAAP (provided, however, that such financial statements may not
include all of the information and footnotes required by GAAP for complete
financial information), and the Financial Statements reflect all adjustments
that are, in the opinion of management, necessary for a fair presentation of
financial information contained therein, as of the end of [ ], 201[ ] (the
“Relevant Period”);

 

2.                                      I have reviewed the terms of the Loan
Documents, and I have made, or have caused to be made under my supervision, a
review in reasonable detail of the transactions and consolidated financial
condition of the Company and its Subsidiaries, in each case during the Relevant
Period;

 

3.                                      The review described in paragraph 2 has
not disclosed the existence during or at the end of the Relevant Period, and I
have no knowledge of the existence as of the date of this Certificate, of any
condition or event which constitutes an Event of Default or Potential Default,
except as set forth on Schedule 2 hereto;

 

1

--------------------------------------------------------------------------------


 

4.                                      Schedule 3 hereto sets forth
calculations for the Relevant Period which demonstrate the Company’s compliance
with the covenants and financial ratios set forth in Section 8.12 of the Credit
Agreement;

 

5.                                      Schedule 4 hereto sets forth a schedule
of Total Liabilities in respect of borrowed money for the Relevant Period in the
level of detail disclosed in the Company’s Form 10-Q filings with the Securities
and Exchange Commission, as well as such other information regarding such
Indebtedness as has been reasonably requested by the Administrative Agent; and

 

6.              Schedule 5 hereto is a schedule of EBITDA for the Relevant
Period.

 

2

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the Financial Statements and the
information set forth on Schedules 1, 2, 3, 4 and 5 hereto, are made and
delivered this          day of                   , 201  .

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

Schedule 1

to Compliance Certificate

 

FINANCIAL STATEMENTS

 

4

--------------------------------------------------------------------------------


 

Schedule 2

to Compliance Certificate

 

POTENTIAL DEFAULTS AND EVENTS OF DEFAULTS

 

Described below are the exceptions, if any, to paragraph 3 of the attached
Compliance Certificate, including a description of the nature of the condition
or event constituting an Event of Default or Potential Default and the period
during which it has existed.  Also specified below are the actions which the
Company or its Subsidiaries are taking, have taken or propose to take with
respect to each such condition or event.

 

5

--------------------------------------------------------------------------------


 

Schedule 3

to Compliance Certificate

 

FINANCIAL CALCULATIONS

 

(THE MACERICH COMPANY)

 

6

--------------------------------------------------------------------------------


 

Schedule 4

to Compliance Certificate

 

TOTAL LIABILITIES

 

7

--------------------------------------------------------------------------------


 

Schedule 5

to Compliance Certificate

 

EBITDA

 

8

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF

 

MANAGEMENT AGREEMENT

 

(See Attached)

 

--------------------------------------------------------------------------------


 

MANAGEMENT AGREEMENT

 

THIS MANAGEMENT AGREEMENT  (this “Agreement”) is made and entered into as of
                                          , 20      , by and
between                                            , a
                                          , having a principal address at 401
Wilshire Boulevard, Suite 700, Santa Monica, California 90401 (“Owner”), and
MACERICH PROPERTY MANAGEMENT COMPANY, LLC, a Delaware limited liability company,
having a principal address at 401 Wilshire Boulevard, Suite 700, Santa Monica,
California 90401 (“Manager”).

 

R E C I T A L

 

WHEREAS, Owner owns that certain real property commonly known
as                                            , located in
                             (the “Property”);

 

WHEREAS, Owner now wishes to retain Manager to provide property management
services for the entire Property, and Manager desires to provide such management
services for the entire Property as more particularly set forth herein; and

 

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Owner and Manager agree as follows:

 

A G R E E M E N T

 

ARTICLE I
APPOINTMENT AND SERVICES OF MANAGER

 

1.1                               Appointment.  Owner hereby hires Manager to
manage, serve, lease, maintain and operate the Property, from and after the date
hereof until this Agreement shall be terminated pursuant to Article VII hereof.

 

1.2                               Services of Manager.  Manager shall generally
manage and operate the Property in accordance with prevailing standards
applicable to properties of similar size and character, and in compliance with
the leases and occupancy and operating agreements with tenants or other
occupants of the Property.  Subject to the terms and conditions herein stated,
and provided that the Manager’s fee compensation and expenses are paid by Owner
as provided in Sections 2.1 and 2.2, Manager shall, in connection with such
management and operation, perform the following services with due diligence,
prudence, skill and care:

 

(a)                                 Leasing.  Subject to the Budgets (as defined
in Article IV), Manager shall promote the leasing of the Property by use of
advertising, floor plans, circular or promotional aids, and shall deal promptly
and efficiently with all inquiries relating to leases.  Manager shall negotiate
with tenants and prospective tenants for leases and extensions, renewals,
modifications, amendments or terminations thereof, for space held for lease in
the Property, and shall submit such agreements to Owner for Owner’s approval and
execution. Manager shall cause Owner’s attorneys to prepare lease documents for
all space in the Property using the standard form of lease pre-approved by
Owner.  Once fully executed, Manager shall deliver to Owner an executed original
of each lease, modification, amendment and other document relating to the leases
or any tenant’s

 

1

--------------------------------------------------------------------------------


 

occupancy of the Property.  Manager shall maintain a copy of all such leases,
modifications, amendments and other documents on-site at the Property.

 

(b)                                 Rent.  Manager shall use its best efforts to
collect, or cause to be collected, for Owner’s account, rent and other charges
due from all tenants and occupants of the Property and shall deposit all moneys
collected in the Operating Account (as defined in Section 5.1).  Manager shall
obtain and review and cause to be audited, when deemed appropriate by Manager,
statements of sales furnished by tenants to support their payments of percentage
rentals and deductions and to remit the amount thereof to Owner, along with
copies of said statements, at the times and in the manner hereinafter set
forth.  After obtaining Owner’s approval, Manager shall serve notices upon
tenants to quit and surrender space occupied by them when such tenants are in
default under their leases after applicable notice and grace periods, if any,
and sue, utilizing counsel approved by Owner, on behalf of Owner for rent and
other charges which may at any time be or become due from any tenant and
institute summary proceedings to recover possession of space.

 

(c)                                  Offices.  At no cost to Manager, Owner
shall provide Manager with, and Manager shall maintain, an office or offices for
the management of the Property and pay the salaries of all employees of Manager
at the Property and all other expenses in connection with the operation of any
office or offices of Manager, including telephone, telegraph, stationary of
Manager, and heat and light for the area or areas occupied at Manager’s
office(s) at the Property.  Manager shall have the right to use fixtures,
furniture, furnishings and equipment which are the property of Owner in said
office space.

 

(d)                                 Repairs.  At Owner’s expense, Manager shall
make or cause to be made such ordinary repairs, alterations and improvements to
the Property as approved in the Budgets, including those of a structural nature,
and purchase such supplies, tools and equipment (which shall be the property of
Owner) necessary for such repairs, alterations and improvements as it deems
advisable or necessary; provided, however, unless included in the Capital
Budget, Manager shall obtain Owner’s written consent to any capital expenditure
or related group of capital expenditures, if the cost thereof exceeds $50,000 in
the aggregate annually; provided further, however, that if Manager in its
prudent judgment believes emergency repairs or replacements are necessary for
the preservation or safety of persons or property, or to avoid the suspension of
any necessary service in or to the Property, Manager may carry out said repairs,
irrespective of the cost thereof, without the prior approval of Owner.  Manager
shall furnish Owner with a written report submitted within three (3) days of
making such emergency repairs describing the cause of such repairs, the actual
repairs undertaken and the cost of such repairs.  In connection therewith,
Manager may engage architects, engineers or other similar experts acceptable to
Owner.

 

(e)                                  Equipment; Supplies.  At Owner’s expense,
Manager shall purchase all equipment, tools, appliances, materials, supplies and
uniforms necessary or desirable for the maintenance and operation of the
Property, which shall be the property of Owner.  Manager shall use its
reasonable efforts to secure all discounts, rebates and commissions, and shall
credit to Owner any and all such discounts, rebates or commissions obtained for
said purchases.

 

(f)                                   Contracts.  In accordance with the
Budgets, Manager shall contract or arrange for the furnishing of services
appropriate or necessary for the operation, maintenance and security of the
Property; provided however, unless included in the Budgets, and unless necessary
in the case of an emergency to protect person or property, or to avoid the
suspension of any

 

2

--------------------------------------------------------------------------------


 

necessary service in or to the Property, Manager shall not enter into any
contract having a term longer than one (1) year or requiring annual payments in
excess of $50,000 without obtaining Owner’s prior written consent.  Once fully
executed, Manager shall deliver to Owner an executed original of each contract
and shall maintain on-site at the Property a copy of each contract.

 

(g)                                  Employees.  Manager shall engage, pay
(subject to reimbursement as hereinafter provided), supervise and discharge such
employees as Manager deems necessary for the operation, maintenance and security
of the Property, all such employees to be in the employ of Manager or in the
employ of other firms, corporations or persons and not in the employ of Owner. 
Manager shall fully comply with all applicable laws and regulations having to do
with workers’ compensation, social security, unemployment insurance, hours of
labor, wages, working conditions, non-discrimination and other
employer/employee-related subjects, and shall comply with all collective
bargaining agreements, if any.  Manager shall have the right to review and
approve all collective bargaining agreements which affect the Property prior to
their implementation or acceptance by Manager.

 

(h)                                 Property Expenses.  At Owner’s expense,
Manager shall pay all interest and amortization on any mortgages encumbering the
Property, rent under any ground leases, insurance premiums, and all taxes and
assessments, water and sewer rents and other charges and assessments of every
kind or nature imposed with respect to the Property.  Manager shall ascertain
the assessment of the Property each year, and, upon written request by Owner,
report such assessment to Owner and make recommendations with respect thereto,
and if instructed by Owner, Manager shall, at Owner’s expense, defend against,
seek revision of, protest, challenge or appeal from any tax or assessment or
charge deemed improper or excessive and seek a refund thereof. Manager shall
process, in a reasonable manner, all bills received for services, work and
supplies ordered in connection with maintaining and operating the Property and
pay or cause to be paid in a timely manner from funds furnished by Owner only
those bills which Manager reasonably believes to be legitimate and proper.

 

(i)                                     Tenant Move-In/Move-Out.  Manager shall
supervise the moving in or out of tenants and subtenants and arrange the dates
and times thereof so that there shall be a minimum of disturbance to the
operation of the Property and of inconvenience to other tenants and occupants
and their customers.  Manager shall coordinate the construction of tenant
improvements which may, in Manager’s discretion, include the following:  contact
tenants or their architects with respect to obtaining tenant drawings and
coordinate such drawings with Owner’s criteria for tenant construction; forward
tenant drawings to Owner’s architect for approval if necessary, and, once
approved, process such drawings with the appropriate building department for
issuance of building permits for such tenant work; consult with contractors, if
necessary, for such construction; coordinate and bill all reimbursable charges
from tenants; review all construction at the Property; assist tenants, if
necessary, to complete such construction by the date required pursuant to the
tenant’s lease; and assist tenants in obtaining all necessary inspections by
building department officials so that tenants may open for business by the date
set forth in the tenant’s lease.

 

(j)                                    Compliance with Laws.  At Owner’s
expense, Manager shall comply, or cause to be complied with, all building codes,
zoning ordinances, orders and requirements of, and take all steps necessary to
remove any and all violations filed against the Property by any Federal, state
or local governmental or quasi-governmental authorities or any agency thereof or
any local Board of Fire Underwriters or Insurance Services offices having
jurisdiction with respect to the

 

3

--------------------------------------------------------------------------------


 

Property, and shall comply with all other Federal, state and local laws and
regulations, including, without limitation, laws relating to Hazardous Materials
(as defined in Section 8.3(b)).  At Owner’s expense, Manager shall diligently
assist in obtaining all licenses, permits or other instruments required for the
operation of the Property or any portion thereof.  Manager shall send to Owner a
copy of all initial or renewal license applications.  All such licenses, permits
and other instruments shall be obtained in Owner’s name whenever possible.  All
such licenses, permits or other instruments held in the name of Manager shall be
held by it on behalf of Owner and, upon the termination or expiration of this
Agreement, shall be transferred or assigned to Owner or to such person as Owner
may direct.

 

(k)                                 Property Files.  Manager shall set up and
maintain orderly and accurate files containing original bank statements,
cancelled and voided checks, rent records, insurance policies, leases and
subleases, complaints, inquiries and requests for services, correspondence,
receipted bills, purchase orders, vouchers and all other material documents and
papers pertaining to the Property and the operation and maintenance thereof, the
same to be and at all times to remain the property of Owner, and Manager shall
upon request of Owner make same available to Owner, Owner’s accountants,
attorneys and other representatives and shall deliver the same to Owner or its
agents on demand from Owner and immediately upon termination of this Agreement.

 

(l)                                     Accounting; Taxes.  Manager shall
cooperate with Owner’s accountants, auditors and other representatives in regard
to and assist in facilitating audits and periodic inspections of the Books and
Records (as defined in Section 6.1) and all other accounting documentation of
Owner and Manager relating to the Property, and shall cooperate with Owner’s
accountants in regard to the preparation and filing on behalf of Owner of
Federal, state, city and any other income and other tax returns required by any
governmental authority.

 

(m)                             Litigation.  At Owner’s expense, Manager shall
engage reputable counsel for the benefit of Owner, who shall be approved by
Owner, to advise on all legal matters and to conduct all legal proceedings
(other than those conducted by the Property’s insurance carrier) affecting the
Property.  Manager shall give prompt and timely written notice to Owner and any
insurance carrier for the Property of any claims, lawsuits, actions or
proceedings instituted or threatened against Manager or Owner, arising out of
this Agreement, Manager’s duties hereunder or Owner’s ownership or use of the
Property.  Owner shall direct Manager as to the course of action Owner desires
Manager to take in such litigation.

 

(n)                                 Condemnation.  Manager shall promptly notify
Owner of any taking or proposed taking by eminent domain which may affect the
Property or the area in the general vicinity thereof, make recommendations with
respect to the advisability of challenging, compromising or settling any such
proceeding and, with the approval or at the direction of Owner, act on Owner’s
behalf and at its expense in connection with any such proceeding in eminent
domain.

 

(o)                                 Insurance.  Manager shall procure, if
specifically requested in writing by Owner, and maintain, at Owner’s sole cost
and expense, general and automobile liability insurance policies in the name of
Owner, and fire, rent, plate glass, boiler & machinery, water damage and any
other insurance Owner may elect to carry, with coverages and from carriers
reasonably satisfactory to Owner, each such policy to name Manager and any
mortgagee of the property as additional insureds thereunder. Manager shall
promptly investigate and, in its reasonable

 

4

--------------------------------------------------------------------------------


 

judgment, make written reports to the insurance carrier(s) as to claims for
damages relating to the ownership, operation, management and maintenance of the
Property or by any tenants or third parties, as well as (and including) any
damage or destruction to the Property and the estimated cost of repair.  Manager
shall acquaint itself with all terms and conditions of the insurance policies
and cooperate with and make all reports required by the insurance carrier(s) and
shall not knowingly do anything to jeopardize the insured under said policies.
Manager shall forward to the insurance carrier any summons, subpoena or other
similar legal document served upon Manager relating to actual or alleged
potential liability of Owner, Manager or the Property.  Manager shall not settle
any claims against insurance companies arising out of policies, including the
execution of proof of loss, the adjustment of losses, signing of receipts, and
the collection of money, without Owner’s prior written consent.

 

(p)                                 Notices.  Manager shall furnish Owner, upon
receipt by Manager, copies of all written notices received in connection with
the Property or its services hereunder, including, without limitation, the
following:  (i) all written notices of violations by Owner of law or municipal
ordinances or orders issued by any governmental authority or by any board of
fire underwriters or other similar body, (ii) all written notices from any
mortgagee claiming any default in any mortgage on the Property, (iii) any
written notices of default from any tenant of the Property, and (iv) any written
notices of default given by a department store or other party pursuant to a
reciprocal easement agreement, if any, affecting the Property.

 

(q)                                 Compliance with Agreements.  At Owner’s
expense, Manager shall administer and comply with, or cause to be complied with,
the terms and provisions of all ground and underlying leases, reciprocal
easement agreements, tenant or occupancy leases, or mortgages, easements,
restrictions or covenants or any other material agreements affecting the
Property, in each case to the extent such terms and provisions relate to the
operation, leasing, maintenance or physical condition of the Property following
the date hereof or involve periodic debt service or rental payments.

 

(r)                                    Energy Conservation.  Manager shall use
its good faith efforts to use and control utilities at the Property in a prudent
manner to minimize the total costs thereof and satisfy Owner’s obligations to
tenants.

 

(s)                                   Vehicles.  At Owner’s expense, Manager
may, upon Owner’s prior written approval (unless included in the Budgets),
purchase motorized vehicles from time to time to be utilized in connection with
the operation of the Property.  Manager shall have charge of and shall maintain
these vehicles, and shall use the same exclusively for the benefit of the
Property.  Manager shall act reasonably to assure that such vehicles are
operated by reliable persons in accordance with all laws, rules or regulations
that may be applicable to the operation of the same.  All vehicles shall be
registered and licensed, and title to such vehicles shall be held, in Manager’s
name.  All vehicles shall be insured pursuant to Section 1.2(o) above.

 

5

--------------------------------------------------------------------------------


 

ARTICLE II
COMPENSATION

 

2.1                               Basic Compensation.  As compensation for the
management services performed by Manager pursuant to this Agreement, Owner
agrees to pay Manager an annual property management fee (the “Management Fee”)
equal to one and one-half percent (1.5%) of Gross Receipts (as defined below)
commencing on the date hereof.  The Management Fee shall be payable in monthly
installments, commencing on the 20th day of the month following the date hereof
and on the 20th day of each month thereafter.  The Management Fee will be pro
rated on a daily basis with respect to any period less than a full calendar
month.  For purposes of this Agreement, “Gross Receipts” shall mean all income
derived on accrual basis from the Property from any source whatsoever, provided
that, the following items shall be excluded from Gross Receipts hereunder:
(i) tenant charges of real estate taxes or assessments, (ii) tenant charges of
common area maintenance, (iii) merchants’ association dues and promotional fund
charges, (iv) tenant or other occupants of the Property charges of utility,
sprinkler and other related billings, (v) security and other deposits,
(vi) parking expense recoveries, (vii) any and all other tenant reimbursements,
including reimbursements for landlord’s work or work performed or labor or
materials furnished and any expense incurred on behalf of tenants,
(viii) insurance or condemnation proceeds in connection with a casualty or
condemnation, except that, business interruption insurance proceeds shall be
included as Gross Receipts, (ix) proceeds from the sale of assets, (x) interest
income, and (xi) business initiative programs.

 

2.2                               Expense Reimbursement.  In addition to the
Management Fee, Owner shall reimburse Manager for all out-of-pocket costs,
expenses, fees, charges and outlays incurred in connection with the proper
performance by Manager of its duties under this Agreement, to the extent
included in the Budgets or otherwise approved by Owner or incurred in connection
with an emergency to protect against property damage or personal injury,
including, without limitation, (a) off-site expenses properly allocable to the
management of the Property such as salaries and other compensation of regional
leasing and management supervisory personnel, travel, entertainment,
professional education and conventions, (b) all amounts payable by Manager for
the account or benefit of Owner consistent with the terms of this Agreement, to
any firm, corporation or person engaged by Manager for the servicing,
maintenance, repair or operation of the Property or any part or phase thereof
(including all out-of-pocket costs incurred in connection with an emergency to
protect against property damage or personal injury), (c) reasonable purchase and
maintenance costs for all motorized vehicles used by Manager in connection with
the operation of the Property, and (d) all out-of-pocket costs otherwise
approved by Owner, but excluding (i) except as provided in subparagraph
(a) above, salaries and other compensation of supervisory management personnel
not located at the Property, (ii) overhead expenses of Manager incurred in its
general offices and (iii) any expenses of Manager incurred by reason of
Manager’s gross negligence, willful misconduct or failure to comply with the
terms, provisions and covenants of this Agreement.

 

ARTICLE III
BONDING

 

3.1                               Fidelity Bond.  Manager shall, at Owner’s
cost, obtain a fidelity bond or bonds covering Manager, and all persons who
handle, have access to, or are responsible for, Owner’s monies in an amount not
less than $1,000,000 and in such forms as are reasonably acceptable to Owner, at
all times and to cover all periods, during the term of this Agreement.  Any
changes in such bond(s) must be approved by Owner.  Manager hereby assigns all
proceeds of said bond(s) as they relate to the Property to Owner and agrees to
execute such further assignments and notices

 

6

--------------------------------------------------------------------------------


 

thereof as shall be required by Owner.  Such bond(s) shall indemnify Owner and
Manager against any loss of money or other property which either shall sustain
through any criminal, fraudulent or dishonest act or acts committed by any
employees or agents during the performance of their obligations under their
employment.

 

ARTICLE IV
BUDGETS

 

4.1                               Annual Budgets.  Within thirty (30) days after
the date hereof, and thereafter, not later than 30 days prior to the end of each
fiscal year of Owner (which fiscal year shall be the calendar year), Manager
shall prepare and submit to Owner (i) a proposed operating budget showing the
estimated receipts, expenditures, escrow deposits and reserves for the next
succeeding fiscal year on a monthly basis, and the expected sources of funds,
together with the estimated net cash flow from the Property for the next
succeeding fiscal year (the “Operating Budget”), and (ii) a capital budget,
together with supporting data and assumptions used, in respect of the Property
setting forth a statement of proposed capital expenditures to be made by Manager
in the succeeding fiscal year, including cost and timing estimates therefor (the
“Capital Budget”).  The Operating Budget and Capital Budget shall be subject to
the approval of Owner (such budgets, as so approved, together with any
modifications thereto approved by Owner, shall be collectively referred to
herein as the “Budgets”).  Manager shall use reasonable efforts to implement the
Budgets and shall be authorized, without the need for further approval by Owner,
to make the expenditures and incur the obligations provided for in the Budgets. 
Until such time as Owner approves any of the Budgets for a particular fiscal
year, Manager shall continue to follow the most recent Budgets and shall be
authorized to make expenditures in accordance therewith.  Owner shall have the
right to make further revisions to the Budgets, provided Owner notifies Manager
of any such further revisions.

 

ARTICLE V
BANK ACCOUNTS

 

5.1                               Property Accounts.  Manager shall open a bank
account, to be known as the “Operating Account”, or a name of similar import. 
Owner shall designate the bank in which such account shall be established. 
Manager shall deposit all rent, proceeds or other sums received by Manager from
tenants or occupants of the Property or collected by Manager in connection with
the management and operation of the Property (“Gross Income”) into the Operating
Account to be held in trust for the benefit of Owner.  The Operating Account
shall be used to pay Manager’s compensation and to pay the normal and reasonable
expenses incurred in the operation of the Property.  If at any time Gross Income
from the Property is not sufficient to pay the expenses incurred in connection
with the management and operation of the Property as authorized by this
Agreement, Manager shall submit to Owner a statement of such expenses and the
funds that will be required to satisfy the same and Owner shall deposit
sufficient moneys into the Operating Account to pay such expenses.  At Owner’s
request, Manager shall keep the Operating Account open for a period of three
(3) months from the date of termination of this Agreement.  Manager will verify
and pay all appropriate invoices relating to the period prior to termination and
will furnish monthly financial statements as specified in Section 6.1 below.

 

7

--------------------------------------------------------------------------------


 

5.2                               Bank Statements.  The bank in which the
Operating Account is established shall send directly to Manager, promptly at the
end of each month, copies of the monthly statement for each such account.

 

ARTICLE VI
ACCOUNTING

 

6.1                               Books and Records.  Manager shall maintain, at
its principal office, adequate and separate books and records in connection with
its management and operation of the Property (the “Books and Records”).  The
Books and Records shall be kept in accordance with generally accepted accounting
principles at Manager’s sole expense.  Owner shall have the right and privilege
of examining the Books and Records at Manager’s principal office at any and all
reasonable times.  On or before the 20th day of each month, Manager shall render
to Owner, on an accrual basis, a detailed profit and loss statement for the
preceding calendar month.  The profit and loss statement shall include eight
columns which present both current month and year-to-date figures for the
following:  actual revenues and expenses, budget revenues and expenses
(variances between the actual expenses and the Budgets), and in the second and
subsequent years, prior year actual revenue and expense figures.  In addition,
the profit and loss statement should include a reasonably detailed explanation
of the variances.  On or before the 20th day of each month, Manager shall submit
a full balance sheet and cash reconciliation statement (in a format approved by
Owner) as of the last day of the preceding month.  Upon Owner’s reasonable
request, Manager shall also furnish such further accounting and fiscal
information normally prepared and used in the operation of similar properties. 
Manager agrees that, upon Owner’s request, at the termination of this Agreement
or otherwise, Manager will immediately deliver to Owner all books, records,
accounts and sums held or maintained by it hereunder.

 

6.2                               Audit.  Owner shall have the right to conduct
by an independent third party an audit of the Property’s operations at any
time.  Manager shall promptly correct all errors, if any, by Manager disclosed
by such audits, and shall timely inform Owner in writing of all corrective
actions taken.  Such audit shall be at Owner’s expense unless an error is
discovered that, when netted against all errors that were made during the audit
period in question, results in a difference equal to or greater than two percent
(2%) of Gross Income for the period audited, in which case Manager shall bear
the full cost of the subject audit.  Any adjustments in amounts due and owing
from Owner to Manager shall be paid within fifteen (15) calendar days following
Owner’s or Manager’s (as applicable) receipt of the audit.

 

ARTICLE VII
DURATION, TERMINATION, DEFAULT

 

7.1                               Duration.  This Agreement shall become
effective on the date hereof and shall continue thereafter until terminated as
provided herein.

 

7.2                               Termination Events.  This Agreement may be
terminated and the obligations of the parties hereunder shall thereupon cease
(except with respect to those obligations theretofore accrued or to which by the
express provisions of this Agreement survive such termination) at any time
during the term hereof as follows:

 

8

--------------------------------------------------------------------------------


 

(a)                                 Either party may terminate this Agreement
upon thirty (30) days’ prior written notice served by such party upon the other
party, which notice shall state such party’s intent to terminate this Agreement.

 

(b)                                 A non-defaulting party may terminate this
Agreement if any default occurs in the performance of any obligation hereunder
and such default continues for fifteen (15) days after written notice from such
non-defaulting party to the defaulting party, which termination shall become
effective as of the expiration of such fifteen (15) day period; provided
however, if the default is of such a nature that it cannot be cured in such
fifteen (15) day period, the defaulting party shall not be deemed to be in
default if it commences to cure the default within such fifteen (15) day period
and thereafter diligently pursues such cure to completion.

 

(c)                                  This Agreement may be terminated upon the
occurrence of any of the following events:  (i) the filing by or against either
party of an involuntary petition in bankruptcy or similar proceeding; (ii) the
adjudication of a party as bankrupt or insolvent; (iii) the appointment of a
receiver or trustee to take possession of all or substantially all of the assets
of a party; (iv) a general assignment by a party for the benefit of creditors;
or (v) any other action taken or suffered by a party under state or federal
insolvency or bankruptcy law, or any comparable law which is now or hereafter
may be in effect.  Upon the occurrence of any such event, the non-defaulting
party may, at its option, terminate this Agreement by written notice to the
defaulting party, and upon the giving of such notice this Agreement and the term
hereof shall immediately terminate.

 

(d)                                 This Agreement may be terminated immediately
upon giving written notice to Manager if Manager, without the prior written
consent of Owner, shall assign, transfer or otherwise alienate its rights and
obligations hereunder or attempt to do any of the same in violation of
Section 9.2 hereof.

 

(e)                                  This Agreement may be terminated
immediately upon the giving of written notice by any party hereunder to the
other party if (i) the Property shall be damaged or destroyed to the extent of
25% or more by fire or other casualty and Owner elects not to restore or replace
such property or (ii) there shall be a condemnation or deed in lieu thereof of
10% or more of the Property.

 

7.3                               Manager’s Post-Termination Obligations.  Upon
the expiration or earlier termination of this Agreement, Manager shall surrender
and deliver to Owner any space in the Property occupied by Manager and shall
make delivery to Owner or to Owner’s designee or agent, at Manager’s principal
office or at its offices at the Property, the following:

 

(a)                                 the Books and Records held by Manager
pursuant to this Agreement;

 

(b)                                 a final accounting, reflecting the balance
of income from and expenses of the Property as of the date of expiration or
termination of this Agreement;

 

(c)                                  any funds of Owner or tenant security or
advance rent deposits, or both, held by agent with respect to the Property;

 

9

--------------------------------------------------------------------------------


 

(d)                                 all motorized vehicles used in connection
with the operation of the Property and paid for by Owner, together with all
registration and title documentation necessary to transfer such vehicles to
Owner or its nominee; and

 

(e)                                  all other records, contracts, leases,
ground leases, reciprocal easement agreements, receipts for deposits, unpaid
bills, lease summaries, canceled checks, bank statements, paid bills and all
other records, papers and documents and any microfilm and/or computer disk of
any of the foregoing which relate to the Property and the operation,
maintenance, management and leasing thereof; all such data, information and
documents being at all times the property of Owner.

 

Manager hereby agrees to furnish all of the above-listed information and take
all such action as Owner shall reasonably require to effectuate an orderly and
systematic termination of Manager’s duties and activities under this Agreement.

 

7.4                               Survival.  The terms and provisions of this
Article VII, any right arising out of or accruing in connection with the terms
of this Agreement attributable to events or circumstances occurring in whole or
in any part prior to termination or expiration of this Agreement, and all rights
and obligations so specified in this Agreement, shall survive the expiration or
earlier termination of this Agreement.

 

ARTICLE VIII
INDEMNITIES

 

8.1                               Owner’s Indemnity.  Owner shall indemnify,
defend and hold Manager, its officers, employees and agents harmless from all
losses, costs, damages, expenses and liabilities to or for third persons
relating to or arising out of the Property or Manager’s performance of this
Agreement except to the extent any of the foregoing are proximately caused by
Manager’s gross negligence, willful misconduct or fraud.

 

8.2                               Manager’s Indemnity.  Manager shall indemnify,
defend and hold Owner, its partners, officers, employees and agents harmless
from all losses, costs, damages, expenses and liabilities which are proximately
caused by Manager’s gross negligence, willful misconduct or fraud.

 

8.3                               Hazardous Materials.

 

(a)                                 Owner represents and warrants to Manager
that, to Owner’s actual knowledge, the Property is not in violation of any
federal, state or local law, ordinance or regulation relating to any Hazardous
Materials (as defined below); to Owner’s actual knowledge, there exists no
presence, use, treatment, storage, release or disposal of any Hazardous
Materials at, on or beneath the Property which has created or is likely to
create any liability under any current federal, state or local law, ordinance or
regulation or which would require reporting to a governmental agency; and to
Owner’s actual knowledge, no asbestos or PCBs are contained in or stored on the
Property; and there in not and has never been landfill containing decomposable
material, petroleum wells, mineral-bearing mines, sewage treatment facilities,
storage tanks, sink holes, radon or other toxic emissions in, on or under the
Property.  Notwithstanding anything to the contrary stated above, the
representations and warranties contained in this Section 8.3 expressly exclude
any and all matters and items disclosed in any environmental reports, studies or

 

10

--------------------------------------------------------------------------------


 

other such documentation delivered by Owner to Manager prior to the date of this
Agreement.  Owner shall indemnify, defend and hold Manager, its officers,
directors, employees and agents harmless from and against all fines, suits,
procedures, claims, actions, costs or expenses whatsoever (including, without
limitation, attorney and related expenses and sums paid in settlement of claims)
arising out of or in any way connected with (i) Owner’s breach or alleged breach
of any of the foregoing environmental representations, or (ii) any alleged or
actual release, spill or discharge of Hazardous Materials on the Property or any
condition created by or arising from, in whole or in part, Hazardous Materials
on the Property, unless such release, spill, discharge or condition is caused by
the gross negligence or willful misconduct of Manager.  If any such release,
spill, discharge or other Hazardous Materials condition is caused by Manager’s
gross negligence or willful misconduct, Manager shall, at Manager’s sole cost
and expense, take all necessary actions to completely remedy the Hazardous
Materials condition; provided that, Owner’s prior approval shall be required
before Manager may commence any such remedial action, which approval shall not
be unreasonably withheld.

 

(b)                                 For purposes of this Agreement, the term
“Hazardous Materials” shall mean any hazardous, toxic or dangerous substance,
material, or waste as defined for purposes of the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended 42 U.S.C. § 9601,
et seq., or any other federal, state or local law, ordinance, or regulation
applicable to the Property, and establishing liability, storage, uncontrolled
loss, seepage, filtration, disposal, removal, use or existence of a hazardous,
toxic or dangerous substance, material or waste, including, without limitation,
petroleum or petroleum products, asbestos, radon, polychlorinated biphenyls
(PCBs) and all of those chemicals, substances, materials, controlled substances,
objects, conditions, wastes, living organisms or combinations thereof which are
now or become in the future listed, defined or regulated in any manner by any
federal, state or local law based upon its being, directly or indirectly,
hazardous to human health or safety or to the environment due to its
radioactivity, ignitability, corrosivity, reactivity, explosivity, toxicity,
carcinogenicity, mutagenicity, phytoxicity, infectiousness or other harmful or
potentially harmful properties or effects.

 

ARTICLE IX
LIMITATION ON LIABILITY; ASSIGNMENT

 

9.1                               Limitation on Manager’s Liability. 
Notwithstanding anything to the contrary, Manager will not be directly or
indirectly liable or accountable for Owner’s losses, debts, liabilities or
obligations incurred with respect to the Property other than losses, debts,
liabilities or obligations proximately caused by Manager’s gross negligence,
willful misconduct or fraud in performance of this Agreement.

 

9.2                               Prohibition Against Assignment by Manager.  No
assignment, transfer or other disposition of Manager’s rights and obligations
under this Agreement shall be permitted without Owner’s prior written consent,
and any such attempted assignment, transfer or disposition shall be null and
void and shall not confer any rights or obligations upon any third party.

 

11

--------------------------------------------------------------------------------


 

ARTICLE X
REIT ACKNOWLEDGMENT

 

10.1                        REIT Status.  Manager acknowledges that an affiliate
of Owner (the “REIT”) intends to qualify at all times as a “real estate
investment trust” within the meaning of Section 856 of the Internal Revenue Code
of 1986, as amended (the “Code”), and that its ability to qualify as such will
depend principally upon the nature of Owner’s operations.  Accordingly, the
operations of the Property shall be conducted by Manager at all times in a
manner that will enable the REIT to satisfy all the requirements for real estate
investment trust status under Sections 856 through 860 of the Code to the extent
possible.

 

ARTICLE XI
MISCELLANEOUS

 

11.1                        Relationship of Parties.  By virtue of this
Agreement, Manager and Owner shall not be construed to be joint venturers or
partners of each other, and neither shall have the power to bind or obligate the
other party except as set forth in this Agreement.  Manager understands and
agrees that the relationship to Owner is that of independent contractor, and
that it will not represent to anyone that its relationship to Owner is other
than that of independent contractor.  Nothing herein shall deprive or otherwise
affect the right of either party to own, invest in, manage or operate property,
or to conduct business activities which are competitive with the business of the
Property.  Manager covenants and agrees that even though it shall have either an
ownership interest in, or a management responsibility for other similar
properties, which from time to time may be competitive with the Property,
Manager shall always represent the Property fairly and deal with the Owner on an
equitable basis.

 

11.2                        Governing Law.  This Agreement shall be construed
and interpreted in accordance with, and governed and enforced in all respects
by, the laws of the State of                     .

 

11.3                        Headings.  The headings of the various articles and
sections of this Agreement have been inserted for convenient reference only and
shall not have the effect of modifying or amending the express terms and
provisions of this Agreement.

 

11.4                        Entire Agreement.  This Agreement contains the
entire Agreement between Owner and Manager with regard to the subject matter
hereof, and this Agreement shall not be amended, modified or cancelled except in
writing signed by Owner and Manager.  Except as expressly set forth in this
Agreement, nothing in this Agreement is intended to confer any rights or
remedies upon any person, other than the parties hereto and their respective
permitted successors and assigns.

 

11.5                        Successors and Assigns.  All terms, conditions and
agreements herein set forth shall inure to the benefit of, and be binding upon
the parties, and any and all of their respective permitted heirs, successors,
representatives and assigns.

 

11.6                        Waiver.  The failure of either party to insist upon
strict performance of any of the terms or provisions of this Agreement or to
exercise any option, right or remedy herein contained, shall not be construed as
a waiver or as a relinquishment for the future of such term, provision, option,
right or remedy, but the same shall continue and remain in full force and
effect. No waiver by either party of any terms or provisions hereof shall be
deemed to have been made unless expressed in writing and signed by such party.

 

12

--------------------------------------------------------------------------------


 

11.7                        Severability.  In the event that any portion of this
Agreement shall be decreed invalid by the judgment of a court, this Agreement
shall be construed as if such portion had not been inserted herein except when
such construction would operate as an undue unwaived material hardship upon
Owner or Manager or constitute a material unwaived deviation from the general
intent and purpose of said parties as reflected in this Agreement.

 

11.8                        Time.  Time is of the essence of this Agreement.

 

11.9                        Attorneys’ Fees.  In the event of litigation with
regard to this Agreement, the prevailing party in such litigation shall be
awarded its reasonable attorneys’ fees and costs incurred therein from the
respective nonprevailing party. “Prevailing Party” and “nonprevailing party” for
the purposes of this Agreement shall be as determined by the court.  For
purposes of this Agreement, the term “attorneys’ fees” or “attorneys’ fees and
costs” shall mean the fees and expenses of counsel to the parties hereto, which
may include printing, photostating, duplicating and other expenses, air freight
charges, and fees billed for law clerks, paralegals and other persons not
admitted to the bar but performing services under the supervision of an
attorney.

 

11.10                 Further Acts.  Owner and Manager shall execute such other
documents and perform such other acts as may be reasonably necessary and/or
helpful to carry out the purposes of this Agreement.

 

11.11                 Authority.  Each party executing this Agreement represents
that the persons executing this Agreement on behalf of such party hold the
office and/or position in such legal entity respectively indicated hereinafter
for them, and has full right and power and has been duly and legally authorized
to act on behalf of such legal entity in executing and entering into this
Agreement on behalf of such party.

 

11.12                 Notices.  Any communication, notice or demand of any kind
whatsoever which either party may be required or may desire to give to or serve
upon the other shall be in writing and delivered by personal service (including
express or courier service) or by registered or certified mail, postage prepaid,
return receipt requested, at the addresses set forth above.  Any party may
change its address for notice by written notice given to the other in the manner
provided in this Section.  Any such communication, notice or demand shall be
deemed to have been duly given or served on the date personally served, if by
personal service, or on the date shown on the return receipt or other evidence
of delivery, if mailed.

 

11.13                 Fair Dealing.  In exercising its rights and performing its
obligations under this Agreement, each party shall act in good faith and deal
fairly with the other. Each party shall conduct itself in a commercially
reasonable manner in the administration of this Agreement.  Manager shall act no
less diligently with respect to, and shall not discriminate against or act to
the detriment of, Owner and the Property in relation to other retail shopping
centers located in the County where the Property is situated which are either
owned and/or managed by Manager or an entity affiliated with Manager.

 

11.14                 Counterparts.  This Agreement may be executed in any
number of counterparts and each such executed counterpart shall be deemed to be
an original instrument, but all such executed counterparts together shall
constitute one and the same instrument.

 

13

--------------------------------------------------------------------------------


 

11.15                 Approvals.  Unless specifically provided in this
Agreement, all approvals or consents which are required hereunder shall not be
unreasonably withheld or delayed.

 

[SIGNATURE PAGE FOLLOWS]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed as of the day and year first above written.

 

OWNER:

 

 

 

 

 

 

                                                                 ,

a                                

 

 

 

 

 

 

By:

 

 

 

Name:

[Thomas J. Leanse]

 

 

Title:

[Senior Executive Vice President,

 

 

 

Chief Legal Officer & Secretary]

 

 

 

 

MANAGER:

 

 

 

MACERICH PROPERTY MANAGEMENT COMPANY, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

[Thomas J. Leanse]

 

 

Title:

[Senior Executive Vice President,

 

 

 

Chief Legal Officer & Secretary]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF

 

[AMENDED AND RESTATED]

 

REVOLVING LOAN NOTE

 

                     , 201[ ]

 

FOR VALUE RECEIVED, The Macerich Partnership, L.P., a limited partnership
organized under the laws of the state of Delaware (the “Borrower”), hereby
promises to pay to                                              (“Lender”) or
its assignee (as permitted pursuant to the Credit Agreement) at the Contact
Office, in lawful money of the United States and in immediately available funds,
on the dates required under that certain $1,500,000,000 Revolving Loan Facility
and $125,000,000 Term Loan Facility Amended and Restated Credit Agreement dated
as of August 6, 2013 (as Modified from time to time, the “Credit Agreement,” and
with capitalized terms not otherwise defined herein used with the meanings given
such terms in the Credit Agreement), by and among the Borrower, The Macerich
Company, a Maryland corporation, as guarantor, the Lenders from time to time
party thereto and Deutsche Bank Trust Company Americas, as Administrative Agent
for said Lenders (in such capacity, the “Administrative Agent”) thereunder, the
aggregate principal amount of such Lender’s Revolving Loans outstanding from
time to time and the aggregate amount of such Lender’s Applicable Revolving
Percentage of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower from time to time.

 

The Borrower agrees to pay interest in like money and funds at the office of the
Administrative Agent referred to above on the unpaid principal balance hereof
from the date advanced until paid in full on the dates and at the applicable
rates set forth in the Credit Agreement.  The holder of this Note is hereby
authorized to record the date and amount of its Revolving Loans and Revolving
Credit Exposure, the date and amount of each payment of principal and interest,
and the applicable interest rates and other information with respect thereto, on
the schedules annexed to and constituting a part of this Note and any such
recordation shall constitute prima facie evidence of the accuracy of the
information so recorded absent manifest error; provided, however, that the
failure to make a notation or the inaccuracy of any notation shall not affect in
any manner or to any extent the obligations of the Borrower under the Loan
Documents.

 

This Note is a “Revolving Loan Note” within the meaning of, and is entitled to
all the benefits of, the Loan Documents.  Reference is hereby made to the Credit
Agreement and the other Loan Documents for, among other things, rights and
obligations of payment and prepayment, Events of Default and the rights of
acceleration of the maturity hereof upon the occurrence of an Event of Default.

 

1

--------------------------------------------------------------------------------


 

[This Note amends and restates that certain Revolving Loan Note, dated
                             in the aggregate principal amount of the Lender’s
Revolving Loans outstanding from time to time and the aggregate amount of the
Lender’s Applicable Revolving Percentage of all LC Disbursements that have not
yet been reimbursed by or on behalf of the Borrower from time to time made by
the Borrower in favor of the Lender, but this Note is not intended to
constitute, nor does it constitute, an interruption, suspension of continuity,
satisfaction, discharge of prior duties, novation, or termination of the
indebtedness, loans, liabilities, expenses, or guaranteed obligations under the
Credit Agreement or such prior Revolving Loan Note.]

 

This Note shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of New York, including Section 5-1401 of
the General Obligations Law, but otherwise without regard to choice of law
rules.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
date first written above.

 

 

BORROWER:

 

 

THE MACERICH PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

Its general partner

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT J-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain $1,500,000,000 Revolving Loan Facility
and $125,000,000 Term Loan Facility Amended and Restated Credit Agreement dated
as of August 6, 2013 (as Modified from time to time, the “Credit Agreement”), by
and among The Macerich Partnership, L.P., a Delaware limited partnership
(“Borrower”), The Macerich Company, a Maryland corporation, as guarantor, the
Lenders thereunder and Deutsche Bank Trust Company Americas, as Administrative
Agent for said Lenders.

 

Pursuant to the provisions of Section 2.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name: 

 

 

Title: 

 

 

Date:                      , 20[  ]

 

8

--------------------------------------------------------------------------------


 

EXHIBIT J-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain $1,500,000,000 Revolving Loan Facility
and $125,000,000 Term Loan Facility Amended and Restated Credit Agreement dated
as of August 6, 2013 (as Modified from time to time, the “Credit Agreement”), by
and among The Macerich Partnership, L.P., a Delaware limited partnership
(“Borrower”), The Macerich Company, a Maryland corporation, as guarantor, the
Lenders thereunder and Deutsche Bank Trust Company Americas, as Administrative
Agent for said Lenders.

 

Pursuant to the provisions of Section 2.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name: 

 

 

Title: 

 

 

Date:                      , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT J-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain $1,500,000,000 Revolving Loan Facility
and $125,000,000 Term Loan Facility Amended and Restated Credit Agreement dated
as of August 6, 2013 (as Modified from time to time, the “Credit Agreement”), by
and among The Macerich Partnership, L.P., a Delaware limited partnership
(“Borrower”), The Macerich Company, a Maryland corporation, as guarantor, the
Lenders thereunder and Deutsche Bank Trust Company Americas, as Administrative
Agent for said Lenders.

 

Pursuant to the provisions of Section 2.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name: 

 

 

Title: 

 

 

Date:                      , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT J-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to that certain $1,500,000,000 Revolving Loan Facility
and $125,000,000 Term Loan Facility Amended and Restated Credit Agreement dated
as of August 6, 2013 (as Modified from time to time, the “Credit Agreement”), by
and among The Macerich Partnership, L.P., a Delaware limited partnership
(“Borrower”), The Macerich Company, a Maryland corporation, as guarantor, the
Lenders thereunder and Deutsche Bank Trust Company Americas, as Administrative
Agent for said Lenders.

 

Pursuant to the provisions of Section 2.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name: 

 

 

Title: 

 

 

Date:                      , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT, dated as of               , 20     (this “Agreement”),
by and among                      (each a “New Lender” and collectively the “New
Lenders”), The Macerich Partnership, L.P., a Delaware limited partnership
(“Borrower”), and Deutsche Bank Trust Company Americas, as administrative agent
for the Lenders (the “Administrative Agent”).

 

RECITALS

 

A.            Reference is made to that certain $1,500,000,000 Revolving Loan
Facility and $125,000,000 Term Loan Facility Amended and Restated Credit
Agreement dated as of August 6, 2013 (as the same may be Modified from time to
time, the “Credit Agreement”) by and among the Borrower, The Macerich Company, a
Maryland corporation, as guarantor, the Lenders from time to time party thereto
(the “Lenders”) and Administrative Agent.  Capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement.

 

B.                            Subject to the terms and conditions of the Credit
Agreement, Borrower may obtain New Revolving Loan Commitments or New Term Loan
Commitments by entering into one or more Joinder Agreements with Administrative
Agent and New Revolving Loan Lenders and/or New Term Lenders.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

AGREEMENT

 

Each New Lender party hereto hereby agrees to commit to provide its respective
New Revolving Loan Commitments or New Term Loan Commitments, as applicable, as
set forth on Schedule A annexed hereto, on the terms and subject to the
conditions set forth below:

 

Each New Lender (i) confirms that it has received a copy of the Credit Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder Agreement (this “Agreement”); (ii) agrees that it will, independently
and without reliance upon Administrative Agent or any other Agent or any Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes Administrative Agent
to take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated

 

1

--------------------------------------------------------------------------------


 

to Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

 

Each New Lender hereby agrees to make its Commitment on the following terms and
conditions(1):

 

1.                                      Applicable Base Rate and Applicable LIBO
Rate.  (a) The Applicable Base Rate for each Series [    ] New Term Loan shall
mean, as of any date of determination, [      ]% per annum and (b) the
Applicable LIBO Rate for each Series [    ] New Term Loan shall mean, as of any
date of determination, [      ]%.

 

2.                                      Principal Payments.  Borrower shall make
principal payments on the Series [    ] New Term Loans in installments on the
dates and in the amounts set forth below:

 

(A)
Payment
Date

 

(B)
Scheduled
Repayment of
Series [    ] New Term Loans

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

TOTAL

 

$

 

 

 

--------------------------------------------------------------------------------

(1)  Insert completed items 1-7 as applicable, with respect to New Term Loans
with such modifications as may be agreed to by the parties hereto to the extent
consistent with Article 3 of the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

3.                                      Voluntary and Mandatory Prepayments. 
Scheduled installments of principal of the [Series [    ]] New Term Loans set
forth above shall be reduced in connection with any voluntary or mandatory
prepayments of the [Series [    ]] New Term Loans in accordance with Sections [
] of the Credit Agreement.

 

4.                                      Prepayment Fees.  Borrower agrees to pay
to each [New Term Loan Lender] the following prepayment fees, if any:
[                    ].

 

[Insert other additional prepayment provisions with respect to New Term Loans]

 

5.                                      Other Fees.  Borrower agrees to pay each
[New Term Loan Lender] [New Revolving Lender] its Applicable Percentage of an
aggregate fee equal to [                     ,         ] on [                  
    ,         ].

 

6.                                      Proposed Borrowing.  This Agreement
represents Borrower’s request to borrow [Series [    ] New Term Loans] from New
Term Loan Lender as follows (the “Proposed Borrowing”):

 

a.                                      Business Day of Proposed Borrowing: 
                      ,

 

b.                                      Amount of Proposed Borrowing:  $

 

c.                                       Interest rate
option:                                                             o   a. 
 Base Rate Loan(s)

o   b.   LIBO Rate Loans

with an initial Interest

Period of          month(s)

 

7.                                      [New Lenders.  Each [New Term Loan
Lender] [New Revolving Loan Lender] acknowledges and agrees that upon its
execution of this Agreement [and the making of [New Term Loans] Series       
New Term Loans] that such [New Term Loan Lender] [New Revolving Loan Lender]
shall become a “Lender” under, and for all purposes of, the Credit Agreement and
the other Loan Documents, and

 

3

--------------------------------------------------------------------------------


 

shall be subject to and bound by the terms thereof, and shall perform all the
obligations of and shall have all rights of a Lender thereunder.](2)

 

[Insert other provisions with respect to New Term Loan Commitments and/or New
Revolving Loan Commitments to the extent permitted by Article 3 of the Credit
Agreement]

 

1.             New Lenders.  Each New Lender acknowledges and agrees that upon
its execution of this Agreement that such New Lender shall become a “Lender”
under, and for all purposes of, the Credit Agreement and the other Loan
Documents, and shall be subject to and bound by the terms thereof, and shall
perform all the obligations of and shall have all rights of a Lender thereunder.

 

2.             Credit Agreement Governs.  Except as set forth in this Agreement,
New Revolving Loans and New Term Loans shall otherwise be subject to the
provisions of the Credit Agreement and the other Loan Documents.

 

3.             Borrower’s Certifications.  By its execution of this Agreement,
the undersigned officer (in such capacity and not individually) and Borrower
each hereby certify that:

 

(a)           The representations and warranties of the Borrower set forth in
the Credit Agreement and in the other Loan Documents are true and correct in all
material respects  (after taking into account non-material updates to disclosure
schedules or exceptions provided to Administrative Agent in connection with such
representations and warranties which have been approved by the Administrative
Agent in its good faith judgment in accordance with Section 5.2(1) of the Credit
Agreement) on and as of the date hereof (or, if such representation and warranty
is expressly stated to have been made as of a specific date, as of such specific
date);

 

(b)           As of the date hereof, no Potential Default or Event of Default
shall have occurred and be continuing; and

 

(c)           Set forth on the attached Officers’ Certificate are the
calculations (in reasonable detail) demonstrating pro forma compliance with the
covenants and financial ratios set forth in Section 8.12 of the Credit Agreement
as of the last day of the most recently ended Fiscal Quarter after giving effect
to the New Revolving Loan Commitments and New Term Loan Commitments.

 

--------------------------------------------------------------------------------

(2)  Insert bracketed language if the lending institution is not already a
Lender.

 

4

--------------------------------------------------------------------------------


 

4.             Conditions Precedent.  The commitment of the New Lenders shall
become effective upon the satisfaction of each of the conditions precedent in
Section 3.3 of the Credit Agreement.

 

5.             Eligible Assignee.  By its execution of this Agreement, each New
Lender represents and warrants that it is an Eligible Assignee.

 

6.             Notice.  For purposes of the Credit Agreement, the initial notice
address of each New Lender shall be as set forth below its signature below.

 

7.             Recordation of the New Loans.  Upon execution and delivery
hereof, Administrative Agent will record the New Revolving Loans and the New
Term Loans, as applicable, made by the New Lenders in the Register.

 

8.             Amendment, Modification and Waiver.  This Agreement may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.

 

9.             Entire Agreement.  This Agreement, the Credit Agreement and  the
other Loan Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.

 

10.          Governing Law.  This Agreement and the other Loan Documents shall
be governed by and construed in accordance with the laws of the State of New
York without giving effect to its choice of law rules.

 

11.          Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.  If any provision of
this Agreement is so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as would be enforceable.

 

12.          Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one and the same agreement.

 

[Remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of
                          , 201  .

 

NEW LENDER:

 

 

[NAME OF NEW LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Notice Address:

 

 

 

 

 

 

 

Attention:

 

Telephone:

 

Facsimile:

 

6

--------------------------------------------------------------------------------


 

BORROWER:

 

 

THE MACERICH PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

Its general partner

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

7

--------------------------------------------------------------------------------


 

SCHEDULE A

TO JOINDER AGREEMENT

 

Name of New Lender

 

Type of Commitment

 

Amount

 

[                                      ]

 

New [Revolving] [Term] Loan Commitment

 

$

 

 

 

 

Total:

 

$

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF

 

[AMENDED AND RESTATED]

 

SWING LINE NOTE

 

, 2013

 

FOR VALUE RECEIVED, The Macerich Partnership, L.P., a limited partnership
organized under the laws of the state of Delaware (the “Borrower”), hereby
promises to pay to                                              (“Swing Line
Lender”) or its assignee (as permitted pursuant to the Credit Agreement) at the
Contact Office, in lawful money of the United States and in immediately
available funds, on the dates required under that certain $1,500,000,000
Revolving Loan Facility and $125,000,000 Term Loan Facility Amended and Restated
Credit Agreement dated as of August 6, 2013 (as Modified from time to time, the
“Credit Agreement,” and with capitalized terms not otherwise defined herein used
with the meanings given such terms in the Credit Agreement), by and among the
Borrower, The Macerich Company, a Maryland corporation, as guarantor, the
Lenders from time to time party thereto and Deutsche Bank Trust Company
Americas, as Administrative Agent for said Lenders (in such capacity, the
“Administrative Agent”) thereunder, the aggregate principal amount of such Swing
Line Lender’s Swing Line Loans outstanding from time to time.

 

The Borrower agrees to pay interest in like money and funds at the office of the
Administrative Agent referred to above on the unpaid principal balance hereof
from the date advanced until paid in full on the dates and at the applicable
rates set forth in the Credit Agreement.  The holder of this Swing Line Note is
hereby authorized to record the date and amount of its Swing Line Loans, the
date and amount of each payment of principal and interest, and the applicable
interest rates and other information with respect thereto, on the schedules
annexed to and constituting a part of this Swing Line Note and any such
recordation shall constitute prima facie evidence of the accuracy of the
information so recorded absent manifest error; provided, however, that the
failure to make a notation or the inaccuracy of any notation shall not affect in
any manner or to any extent the obligations of the Borrower under the Loan
Documents.

 

This Swing Line Note is a “Swing Line Note” within the meaning of, and is
entitled to all the benefits of, the Loan Documents.  Reference is hereby made
to the Credit Agreement and the other Loan Documents for, among other things,
rights and obligations of payment and prepayment, Events of Default and the
rights of acceleration of the maturity hereof upon the occurrence of an Event of
Default.

 

1

--------------------------------------------------------------------------------


 

[This Swing Line Note amends and restates that certain Swing Line Note, dated
                             in the aggregate principal amount of the Swing Line
Lender’s Swing Line Loans outstanding from time to time made by the Borrower in
favor of the Swing Line Lender, but this Swing Line Note is not intended to
constitute, nor does it constitute, an interruption, suspension of continuity,
satisfaction, discharge of prior duties, novation, or termination of the
indebtedness, loans, liabilities, expenses, or guaranteed obligations under the
Credit Agreement or such prior Swing Line Note.]

 

This Swing Line Note shall be governed by, and shall be construed and enforced
in accordance with, the laws of the State of New York, including Section 5-1401
of the General Obligations Law, but otherwise without regard to choice of law
rules.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Swing Line Note to be duly executed
as of the date first written above.

 

 

BORROWER:

 

 

THE MACERICH PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

Its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

3

--------------------------------------------------------------------------------